Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 1 of 395 PageID #: 19712




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 WI-LAN INC.,                                   )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )     C.A. No. 15-379 (LPS)
                                                )
 SHARP ELECTRONICS CORPORATION,                 )     REDACTED - PUBLIC VERSION
                                                )
                      Defendant.                )
                                                )
                                                )
 WI-LAN INC.,                                   )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )     C.A. No. 15-788 (LPS)
                                                )
 VIZIO, INC.,                                   )     REDACTED - PUBLIC VERSION
                                                )
                      Defendant.                )

             APPENDIX TO DEFENDANTS’ OPPOSITIONS TO PLAINTIFF
               WI-LAN’S MOTIONS FOR SUMMARY JUDGMENT AND
                   MOTIONS TO EXCLUDE EXPERT OPINIONS

                                       VOLUME I OF III

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP          YOUNG CONAWAY STARGATT & TAYLOR, LLP
 Jack B. Blumenfeld (#1014)                    Pilar G. Kraman (#5199)
 Stephen J. Kraftschik (#5623)                 Rodney Square
 1201 North Market Street                      1000 North King Street
 P.O. Box 1347                                 Wilmington, DE 19801
 Wilmington, DE 19899-1347                     (302) 576-3586
 (302) 658-9200                                pkraman@ycst.com
 jblumenfeld@mnat.com
 skraftschik@mnat.com                          Attorneys for VIZIO, Inc.

 Attorneys for Sharp Electronics Corporation

 Originally Filed: November 9, 2018
 Redacted Version Filed: November 16, 2018
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 2 of 395 PageID #: 19713




                                         VOLUME I

  EXHIBIT                                DESCRIPTION

    A       Declaration of Stephen J. Kraftschik

    B       Declaration of Pilar G. Kraman

    59      Materials Considered, Rebuttal Expert Report of Cliff Reader (August 31, 2018)

    60      Expert Report of Cliff Reader (June 15, 2018)

    61      Curriculum Vitae of Cliff Reader, Ph.D.

    62      U.S. Patent No. 5,671,018 to Ohara – Invalidity Claim Chart for the ’654 Patent

    63      U.S. Patent No. 5,181,110 to Katsumata – Invalidity Claim Chart for the ’654 Patent

    64      U.S. Patent No. 6,166,773 to Greggain – Invalidity Claim Chart for the ’654 Patent
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 3 of 395 PageID #: 19714




                           EXHIBIT A
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 4 of 395 PageID #: 19715




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 WI-LAN INC.,                                       )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )   C.A. No. 15-379 (LPS)
                                                    )
 SHARP ELECTRONICS CORPORATION,                     )
                                                    )
                        Defendant.                  )
 WI-LAN INC.,                                       )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )   C.A. No. 15-788 (LPS)
                                                    )
 VIZIO, INC.,                                       )
                                                    )
                        Defendant.                  )

  DECLARATION OF STEPHEN J. KRAFTSCHIK IN SUPPORT OF DEFENDANTS’
    OPPOSITIONS TO WI-LAN’S MOTIONS FOR SUMMARY JUDGMENT AND
                MOTION TO EXCLUDE EXPERT OPINIONS

        I, Stephen Kraftschik, hereby declare as follows:

        1.      I am an attorney duly licensed to practice law in the State of Delaware. I am an

 attorney with Morris, Nichols, Arsht & Tunnell, LLP, counsel for Sharp Electronics Corporation

 (“SEC”). I have knowledge of the following and, if called as a witness, could and would testify

 competently to the contents of this declaration.

        2.      I make this declaration in support of Defendants’ Answering Briefs in Opposition

 to Wi-LAN’s Motion for Summary Judgment of Infringement, Wi-LAN’s Motion for Partial

 Summary Judgment of No Invalidity, and Wi-LAN’s Motion to Exclude the Infringement and

 Validity Reports of Clifford Reader filed contemporaneously herewith (“Defendants’ Summary

 Judgment and Daubert Oppositions”).
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 5 of 395 PageID #: 19716




        3.      Defendants SEC and Vizio, Inc. are filing an Appendix containing exhibits in

 support of Defendants’ Summary Judgment and Daubert Oppositions (“Defendants’ Appendix”).

        4.      This Declaration is submitted as Exhibit A to the Defendants’ Appendix.

        5.      Defendants’ Appendix also includes as Exhibit B the Declaration of Pilar

 Kraman, counsel for VIZIO, Inc.

        6.      Defendants’ Appendix further contains exhibits 59-77, and includes a table of

 those exhibits with a description of each exhibit.

        7.      The descriptions of exhibits 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72,

 73, 74, 75, and 76 are accurate, and the documents submitted as those exhibits are true and

 correct copies as described in the table of Defendants’ Appendix.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct to the best of my knowledge, information and belief.

 Executed on November 9, 2018 at Wilmington, Delaware.

                                                      /s/ Stephen J. Kraftschik
                                                      Stephen J. Kraftschik (#5623)
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 6 of 395 PageID #: 19717




                           EXHIBIT B
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 7 of 395 PageID #: 19718




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 WI-LAN INC.,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
        v.                                        )    C.A. No. 15-379 (LPS)
                                                  )
 SHARP ELECTRONICS CORPORATION,                   )
                                                  )
                        Defendant.                )
 WI-LAN INC.,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
        v.                                        )    C.A. No. 15-788 (LPS)
                                                  )
 VIZIO, INC.,                                     )
                                                  )
                        Defendant.                )

     DECLARATION OF PILAR G. KRAMAN IN SUPPORT OF DEFENDANTS’
    OPPOSITIONS TO WI-LAN’S MOTIONS FOR SUMMARY JUDGMENT AND
                MOTION TO EXCLUDE EXPERT OPINIONS

        I, Pilar Kraman, hereby declare as follows:

        1.      I am an attorney duly licensed to practice law in the State of Delaware. I am an

 attorney with Young Conaway Stargatt & Taylor, LLP, counsel for VIZIO, Inc. (“VIZIO”). I

 have knowledge of the following and, if called as a witness, could and would testify competently

 to the contents of this declaration.

        2.      I make this declaration in support of Defendants’ Answering Briefs in Opposition

 to Wi-LAN’s Motion for Summary Judgment of Infringement, Wi-LAN’s Motion for Partial

 Summary Judgment of No Invalidity, and Wi-LAN’s Motion to Exclude the Infringement and

 Validity Reports of Clifford Reader filed contemporaneously herewith (“Defendants’ Summary

 Judgment and Daubert Oppositions”).
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 8 of 395 PageID #: 19719




        3.      Defendants SEC and Vizio, Inc. are filing an Appendix containing exhibits in

 support of Defendants’ Summary Judgment and Daubert Oppositions (“Defendants’ Appendix”).

        4.      This Declaration is submitted as Exhibit A to the Defendants’ Appendix.

        5.      Defendants’ Appendix also includes as Exhibit A the Declaration of Stephen J.

 Kraftschik, counsel for VIZIO, Inc.

        6.      Defendants’ Appendix further contains exhibits 59-77, and includes a table of

 those exhibits with a description of each exhibit.

        7.      The description of exhibit 77 is accurate, and the document submitted as that

 exhibit is a true and correct copy as described in the table of Defendants’ Appendix.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct to the best of my knowledge, information and belief.

 Executed on November 9, 2018 at Wilmington, Delaware.

                                                      /s/ Pilar G. Kraman
                                                      Pilar G. Kraman (#5199)
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 9 of 395 PageID #: 19720




                    EXHIBIT 59
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 10 of 395 PageID #: 19721




                         Exhibit B
 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 11 of 395 PageID #: 19722




                                             Exhibit B

                     List of Materials Considered for Rebuttal Expert Report of
                                         Dr. Clifford Reader



U.S. Patent No. 6,359,654
U.S. Patent Appl. No. 08/798,240
U.S. Provisional Appl. No. 60/011,656
European Patent No. EP0539033A1 (“Nakanishi”)
U.S. Patent No. 6,166,733 (“Greggain”)
Expert Report of David Kennedy dated June 15, 2018, and all exhibits and documents cited therein
Expert Report of Dr. Cliff Reader dated June 15, 2018 and all documents cited therein
Expert Report of Ionut Mirel dated June 15, 2018, and all exhibits and documents cited therein
Supplemental Expert Report of Ionut Mirel dated August 17, 2018, and all exhibits and documents
    cited therein
This Report and all documents cited therein
Deposition of Benjamin Felts dated April 18, 2018
Deposition of Benjamin Felts from Wi-LAN USA, Inc., et. al. v. Toshiba Corporation, et. al.
    1:12-cv-23744 matter, dated June 26, 2013
Deposition of Dave Wilson from Wi-LAN USA, Inc., et. al. v. Toshiba Corporation, et. al.
    1:12-cv-23744 matter, dated July 10, 2013
Deposition of James Sanduski dated August 10, 2018
Deposition of James Sanduski dated May 30, 2018
Deposition of James Sanduski dated May 31, 2018
Deposition of Stephen Glennon dated April 24, 2018
Deposition of Stephen Glennon from Wi-LAN USA, Inc., et. al. v. Toshiba Corporation, et. al.
    1:12-cv-23744 matter, dated August 8, 2013
Deposition of Toru Yakura dated July 26, 2018
Claim Construction Order dated April 27, 2018
Wi-LAN's Opening Claim Construction Brief (D.I. 254)
Memorandum Opinion dated April 27, 2018
All Materials produced by MStar Semiconductor Inc., including source code, documentation, and
    declarations
All Materials produced by Sigma Designs, including source code, documentation, and declarations
All Materials produced by MediaTek Inc., including source code, documentation, and declarations
SEC00016731
SEC00069271
SEC00069323
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 12 of 395 PageID #: 19723




SEC00069684
SEC00069685
SEC00069686
SEC00069687
SEC00069688
SEC00069689
SEC00069690
SEC00069691
SEC00069692
SEC00069693
SEC00069694
SEC00069702
SEC00069703
SEC00069706
SEC00069707
SEC00069708
SEC00069709
SEC00069710
SEC00069711
SEC00069712
SEC00069713
SEC00069714
SEC00069715
SEC00069716
SEC00069717
SEC00069718
SEC00069719
SEC00069720
SEC00069721
SEC00069722
VIZIO094751
VIZIO094794
VIZIO094824
VIZIO094837
WILAN_001409
WILAN_001411
WILAN_062532
WILAN_069302



                                        2
 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 13 of 395 PageID #: 19724




WILAN_070867
WILAN_SEC_000897
WILAN_VZ_001882
Hubble L., Reader C., “State of the art in image display systems”, SPIE Vol. 199, pp. 2-8, 1979
ISO/IEC 13818-2, 1995; ITU-T H.262, 1995
J Adams, C Patton, C Reader, D Zamora, "Hardware for Geometric Warping", Electronic Imaging,
    April, 1984
Keith Jack, Video Demystified, A Handbook for the Digital Engineer, pp. 32-335, Hightext
    Publications (1993)
Naimpally, S; Johnson, L; Darby, T; Meyer, R; Phillips, L; Vantrease, J, INTEGRATED DIGITAL
    IDTV RECEIVER WITH FEATURES, IEEE Trans on CE; Vol. 34, No.3, Aug. 1988
Reader C, Flanagan W.D., Design Considerations for Real-Time Image Processing, SPIE Vol. 180,
    1979
Reader C, Hubble L, Trends in Image Display Systems, Proceedings Of The IEEE, Vol.69, No. 5,
    May 1981
Reader C., “Intraframe and Interframe Adaptive Transform Coding,” SPIE Vol. 66, 1975
Reader C., “Orthogonal Transform Coding of Still and Moving Pictures,” U. Sussex, England, 1973
Thacker, W, Rinaldi R, Reader C, Multiwindow Displays of Text, Graphics and Images, SPIE Vol.
    757, 1987
Wang F-M, Anastassiou D, Netravali A N, MOTION COMPENSATED DEINTERLACING OF
    VIDEO SEQUENCES, Sixth Multidimensional Signal Processing Workshop, Sep. 1989
 http://www.experimentaltvcenter.org/how-monitor-and-camera-work-scanning-process
Discussion with James Sanduski
https://us.answers.acer.com/app/answers/detail/a_id/1815/~/what-are-the-18-formats-of-atsc-
    standard%3F
https://www.fcc.gov/about-fcc/fcc-initiatives/incentive-auctions/post-auction-transition
https://www.nab.org/repacking/




                                                 3
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 14 of 395 PageID #: 19725




                  EXHIBIT 60
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 15 of 395 PageID #: 19726
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 16 of 395 PageID #: 19727
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 17 of 395 PageID #: 19728




                                                    Table of Contents

                                                                                                                              Page

     I.     INTRODUCTION................................................................................................. 5
     II.    BACKGROUND AND EXPERTISE .................................................................. 6
     III.   INFORMATION CONSIDERED ....................................................................... 9
     IV.    SUMMARY OF OPINIONS ................................................................................ 9
            A.  ’654 Patent ...................................................................................................9
     V.     LEGAL UNDERSTANDINGS .......................................................................... 12
            A.        Patent Ineligible Subject Matter — 35 U.S.C. § 101 .................................13
            B.        Anticipation — 35 U.S.C. § 102 ................................................................13
            C.        Obviousness — 35 U.S.C. § 103 ...............................................................14
            D.        Written Description — 35 U.S.C. § 112 ¶ 1 ..............................................17
            E.        Enablement — 35 U.S.C. § 112 ¶ 1 ...........................................................17
            F.        Indefiniteness — 35 U.S.C. § 112 ¶ 2 .......................................................18
            G.        Claim Construction ....................................................................................18
     VI.    ONE OF ORDINARY SKILL IN THE ART ................................................... 18
     VII.   BACKGROUND AND REVIEW OF THE RELEVANT TECHNOLOGY 19
            A.        Human Vision System Temporal Response ..............................................19
            B.        History of Television .................................................................................20
                      1.         Introduction of electronic television ..............................................20
                      2.         “Hi Fi” TVs and EDTVs ................................................................23
                      3.         Digital TVs.....................................................................................24
            C.        Interlaced Display ......................................................................................25
                      1.         Definition .......................................................................................25
                      2.         Why interlace? ...............................................................................26
                      3.         Data structure .................................................................................27
                      4.         Deinterlace .....................................................................................28
            D.        Computer Graphics ....................................................................................31
                      1.         Introduction ....................................................................................31
                      2.         Computer monitors ........................................................................32
                      3.         Overlaying graphics on video ........................................................32
            E.        Frame Rate Conversion..............................................................................33


                                                                  2
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 18 of 395 PageID #: 19729




                        1.         Introduction ....................................................................................33
                        2.         International TV broadcasts – PAL-NTSC ....................................34
                        3.         Film Mode – 3:2 Pull-down ...........................................................34
              F.        Video Scaling .............................................................................................35
              G.        Early History of Real-Time Video Display ...............................................35
                        1.        Architecture of video display systems ...........................................35
                        2.        Concepts of graphic & text overlays..............................................36
                        3.        Image analysis displays and workstations .....................................36
              H.        Digital Editing and Composition ...............................................................38
                        1.        Introduction ....................................................................................38
                        2.        Non-linear editing systems; post-production studios;
                                  compositing ....................................................................................39
              I.        Video Coding Standards – ITU-R BT.601, H.261, MPEG1 and
                        MPEG2 ......................................................................................................40
                        1.         Professional Digital Video Standard..............................................40
                        2.         The H.261 Videoconferencing Standard........................................40
                        3.         MPEG1 Video Coding Standard....................................................42
                        4.         MPEG2 Video Coding Standard....................................................43
     VIII. THE ’654 PATENT............................................................................................. 45
              A.        Background of the ’654 Patent ..................................................................45
                        1.         Displaying “all fields”....................................................................47
                                   (a) Display both fields at different positions on the display ........47
                                   (b) Alter the video to correct for the offset between fields ..........48
              B.        Prosecution History of the ’654 Patent ......................................................49
                        1.         Overview ........................................................................................49
                        2.         U.S. Provisional Patent Application No. 60/011,656 ....................50
                        3.         U.S. Non-provisional Patent Application No. 08/798,240 ............51
                                   (a) Office Action of September 2, 1998 ......................................54
                                   (b) Applicants’ Response to Office Action of September 2,
                                       1998 ........................................................................................55
                                   (c) Office Action of April 28, 1999 .............................................64
                                   (d) Applicants’ Response to the Office Action of April 28,
                                       1999 ........................................................................................65
                                   (e) Office Action of September 9, 1999 ......................................70
                                   (f) Applicants’ Response to the Office Action of September
                                       9, 1999 ....................................................................................70
                                   (g) Office Action of May 9, 2000 ................................................71

                                                                   3
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 19 of 395 PageID #: 19730




                             (h) Applicants’ Response to the Office Action of September
                                 9, 1999 ....................................................................................71
                             (i) Office Action of October 11, 2000 .........................................71
                             (j) Applicants’ Response to the Office Action of October 11,
                                 2000 ........................................................................................72
                             (k) Notice of Allowance ...............................................................72
           C.      Claim Construction for the ’654 Patent .....................................................72
           D.      The ’654 Patent Is Invalid ..........................................................................74
                   1.        Claims 1, 4, and 9 of the ’654 Patent Claim Patent-Ineligible
                             Subject Matter Under 35 U.S.C. § 101 ..........................................74
                   2.        Claims 1, 4, and 9 of the ’654 Patent Are Invalid Under 35
                             U.S.C. § 112 ...................................................................................79
                             (a) “Concurrently” .......................................................................79
                             (b) “To Substantially Correct for the Vertical Offset Between
                                 the Pairs of Fields” -- 35 U.S.C. § 112 ¶ 2 .............................84
                   3.        Anticipation of the Asserted Claims of the ’654 Patent ................86
                             (a) U.S. Patent No. 5,671,018 to Ohara et al. “Ohara” ................87
                             (b) U.S. Patent No. 5,181,110 to Katsumata et al.
                                 “Katsumata” ...........................................................................90
                             (c) U.S. Patent No. 6,166,773 to Greggain et al. “Greggain” ......93
                             (d) U.S. Patent No. 5,329,314 to Correa et al. “Correa” ..............96
                             (e) U.S. Patent No. 5,091,783 to Miyaguchi “Miyaguchi” ..........99
                             (f) EP 0539033 A1 to Nakanishi “Nakanishi” ..........................103
                             (g) U.S. Patent No. 5,633,687 to Bhayani et al. “Bhayani” .......106
                   4.        Obviousness of the ’654 Patent....................................................109
                             (a) The Teachings of Keith Jack Support the Obviousness of
                                 the ’654 Patent ......................................................................111
                             (b) Combinations Rendering the ’654 Patent Obvious ..............141
                             (c) Secondary Considerations for the ’654 Patent .....................151
     IX.   RESERVATION OF RIGHTS ........................................................................ 151




                                                             4
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 20 of 395 PageID #: 19731




     I.      INTRODUCTION

     1.      My name is Dr. Clifford Reader. I am an independent digital video consultant. I

     am over 18 years of age and, if I am called upon to do so, I would be competent to testify

     as to the matters set forth herein.

     2.      I have written this Initial Report on Invalidity (“Report”) at the request of the

     above-named defendants (“Defendants”) for consideration by the U.S. District Court for

     the District of Delaware, captioned Wi-LAN Inc. v. Sharp Electronics Corp., 15-cv-379-

     LPS and Wi-LAN Inc. v. VIZIO, Inc., 15-cv-788-LPS. This Report addresses invalidity of

     claims 1, 4, and 9 of U.S. Patent No. 6,359,654 (“the ’654 Patent”).

     3.      The ’654 Patent issued on March 19, 2002, and I understand it has expired. The

     ’654 Patent states that the application that led to the issuance of the ’654 Patent, U.S.

     Patent Appl. No. 08/798,240, was filed on February 12, 1997. The ’654 Patent states that

     it claims the benefit of U.S. Provisional Appl. No. 60/011,656, filed on February 14, 1996.

     The ’654 Patent is entitled “METHODS AND SYSTEMS FOR DISPLAYING

     INTERLACED VIDEO ON NON-INTERLACED MONITORS.” It describes methods

     for deinterlacing video and locking the non-interlaced monitor display rate to a

     relationship with the incoming interlaced signal field rate.

     4.      I understand the application that led to the ’654 Patent was filed by a company

     named Brooktree Corporation and then assigned to a company named Conexant Systems,

     Inc. upon issuance. I understand that Wi-LAN, Inc. (“Wi-LAN” or “Plaintiff”), the

     plaintiff in the above-captioned matters, alleges to have acquired the ’654 Patent before

     bringing this suit against Sharp Electronics Corporation (“SEC”) and VIZIO, Inc.

     (“VIZIO”). See WILAN_SEC_000001; WILAN_VZ_000001-000023.

                                                    5
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 21 of 395 PageID #: 19732




     5.       In forming my opinions, I have relied on my knowledge and experience in digital

     video and on the documents and information referenced in this Report. I reserve the right

     to amend or supplement my analysis in this Report, including in response to any reports

     prepared on behalf of Plaintiff. I also reserve the right to amend or supplement my

     opinions based on further discovery and information provided in this case.

     6.       At this time, I have not created any exhibits to be used as a summary of, or as

     support for, my opinions apart from the claim charts in the appendices. I reserve the right

     to create any additional summaries, tutorials, demonstrations, charts, drawings, tables

     and/or animations that may be appropriate to supplement and demonstrate my opinions at

     trial.

     7.       I have been retained by Defendants as an expert in this case. My compensation

     does not depend in any way on the content of my report and is not affected by the outcome

     of this case. I am compensated at the rate of $500/hour.

     8.       I understand that Plaintiff asserts claims 1, 4, and 9 of the ’654 Patent.

     9.       The opinions stated in this report are based on my own personal knowledge and

     professional judgment. I am prepared to testify with regard to these opinions if called as a

     witness during the trial in this matter or if called for deposition during the discovery phase

     of this matter.


     II.      BACKGROUND AND EXPERTISE

     10.      I received my Doctoral degree in 1974 from University of Sussex, England. My

     thesis was on “Orthogonal Transform Coding of Still and Moving Pictures.” The research




                                                     6
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 22 of 395 PageID #: 19733




     for my thesis was performed in residence at the Image Processing Institute, University of

     Southern California, Los Angeles.

     11.     I received my B. Eng. Degree with Honors in 1970 from University of Liverpool,

     England.

     12.     I am a digital video consultant providing technical, business development and

     intellectual property consulting services in the areas of digital imaging and digital video

     including consumer video, real-time processing and display, image and video

     compression, imaging/video systems architecture, and imaging/video chip architecture. I

     have held this position since 2001.

     13.     From 1970 to 1973 I performed my graduate research in video compression.

     14.     I was one of the first to perform a type of image coding (adaptive block transform

     coding) and the first to apply this type of coding to video. This type of coding is described

     in my thesis 1 and summarized in an SPIE paper. 2 These techniques underlie the

     audiovisual coding standards known as MPEG (Motion Picture Experts Group), and

     virtually all other video compression schemes today.

     15.     From 1978 to 1979 I conducted an exhaustive study of image display technology

     and products. The results are summarized in a Society of Photo-Optical Instrumentation

     Engineers (SPIE) paper. 3




     1
       Reader C., “Orthogonal Transform Coding of Still and Moving Pictures,” U. Sussex,, England, 1973.
     2
       Reader C., “Intraframe and Interframe Adaptive Transform Coding,” SPIE Vol. 66, 1975.
     3
       Hubble L., Reader C., “State of the art in image display systems”, SPIE Vol. 199, pp. 2-8, 1979.

                                                        7
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 23 of 395 PageID #: 19734




     16.     From 1982 to 1983 I implemented pipeline processor and feedback loop designs

     for real-time image filtering, scaling and geometric warping 4 5 that were sold in

     professional markets including military reconnaissance, medical imaging and earth

     resources management. The geometric scaling and warping algorithms implemented in

     firmware and hardware deployed spatial interpolation algorithms as later recited by the

     ’654 Patent. The system provided similar functionality to Google Maps by scaling and

     adjusting satellite photography to register it with ground truth.

     17.     I was Head of Delegation (HoD) to MPEG for the United States in 1991-1992, and

     Editor in Chief of the MPEG1 standard. I personally reviewed and edited all three parts of

     the standard in detail, and wrote much of the informative annex for the MPEG1 standard.

     18.     In 1992-1993, I was hired by CableLabs to be the technical expert for establishing

     the MPEG Patent Pool (Now MPEGLA). In the course of creating a list of essential IP to

     practice the standard, I reviewed approximately 10,000 abstracts and 1,000 patents. This

     is summarized in a chapter of the MPEG book by Mitchell et al., “MPEG Video

     Compression Standard,” Edited by J. L. Mitchell et al, Chapter 16, “MPEG Patents,” pp.

     357-362.

     19.     I led design teams at Cypress Semiconductor and Samsung Semiconductor in the

     1990s, developing products for digital televisions.

     20.     From 1999-2001, I led sales and marketing for a semiconductor company called

     nDSP that made chips for deinterlacing video for TVs and DVD players.



     4
      Reader C, Flanagan W.D., Design Considerations for Real-Time Image Processing, SPIE Vol. 180, 1979.
     5
      J Adams, C Patton, C Reader, D Zamora, "Hardware for Geometric Warping", Electronic Imaging, April,
     1984.

                                                       8
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 24 of 395 PageID #: 19735




     21.     Additional information concerning my professional publications and presentations

     in the field of digital video and cases in which I have served as an expert are set forth in

     my current Curriculum Vitae, a copy of which is attached as Exhibit A. This Curriculum

     Vitae lists many of the publications authored or co-authored by me; and lists the cases in

     which I have been deposed in the preceding 4 years.


     III.    INFORMATION CONSIDERED

     22.     In forming my opinions, I have considered, in addition to my own knowledge and

     experience, the documents and items listed in Exhibit B, as well as any other references

     referred to or cited herein.

     23.     This report is based on my study of the information available to me at this time.

     My understanding is that certain claim terms of the ’654 Patent have been construed. See

     D.I. 280 and 281 [SEC] and D.I. 219 and 220 [VIZIO]. Therefore I have interpreted the

     claims as one of ordinary skill in the art at the time the ’654 Patent was filed would have

     understood them. I reserve the right to supplement or amend this report at any time in

     view of additional information obtained through discovery or other information that might

     become available between now and trial.


     IV.     SUMMARY OF OPINIONS

             A.      ’654 Patent

     24.     It is my opinion that the technology of the ’654 Patent was well known,

     understood, and obvious to persons of ordinary skill in the art prior to the filing of the




                                                    9
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 25 of 395 PageID #: 19736




     ’654 application, and that the asserted claims are anticipated and/or rendered obvious by

     the prior art. 6

     25.       I have reviewed Plaintiff’s infringement contentions in this case. As Plaintiff

     appears to be interpreting and applying the claims, it is my opinion that:

           •   U.S. Patent No. 5,671,018 to Ohara et al. anticipates Claims 1, 4, and 9;
           •   U.S. Patent No. 5,181,110 to Katsumata et al. anticipates Claims 1, 4, and 9;
           •   U.S. Patent No. 6,166,773 to Greggain et al. anticipates Claims 1, 4, and 9;
           •   U.S. Patent No. 5,329,314 to Correa et al. anticipates Claims 1, 4, and 9;
           •   U.S. Patent No. 5,091,783 to Miyaguchi anticipates Claims 1, 4, and 9;
           •   EP 0539033 A1 to Nakanishi anticipates Claims 1, 4, and 9; and
           •   U.S. Patent No. 5,633,687 to Bhayani et al. anticipates Claims 1, 4, and 9


     To the extent any of these references are interpreted as lacking an explicit teaching of one

     or more elements of the asserted claim, it would have been obvious to one skilled in the

     art to combine or modify the systems taught by that reference with one or more of the

     remaining references and/or information generally available to those of ordinary skill to

     supply such teachings.

     26.       It is also my opinion that the following combinations of prior art references render

     certain claims of the ’654 Patent obvious:

           •   U.S. Patent No. 5,671,018 to Ohara et al. in view of Katsumata (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,671,018 to Ohara et al. in view of Miyaguchi (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,671,018 to Ohara et al. in view of Greggain (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,671,018 to Ohara et al. in view of Greggain and Keith Jack
               (Claims 1, 4, and 9)

     6
       For simplicity, I refer to “the ’654 application” throughout this report as meaning the application that lead
     to the ’654 Patent, which is U.S. Patent Application No. 08/798,240.

                                                           10
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 26 of 395 PageID #: 19737




           •   U.S. Patent No. 5,181,110 to Katsumata et al. in view of Ohara (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,181,110 to Katsumata et al. in view of Miyaguchi (Claims 1, 4,
               and 9)
           •   U.S. Patent No. 5,181,110 to Katsumata et al. in view of Greggain (Claims 1, 4,
               and 9)
           •   U.S. Patent No. 6,166,773 to Greggain et al. in view of Keith Jack (Claims 1, 4,
               and 9)
           •   U.S. Patent No. 6,166,773 to Greggain et al. in view of Ohara (Claims 1, 4, and 9)
           •   U.S. Patent No. 6,166,773 to Greggain et al. in view of Miyaguchi (Claims 1, 4,
               and 9)
           •   U.S. Patent No. 6,166,773 to Greggain et al. in view of Keith Jack and Bhayani
               (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,329,314 to Correa et al. in view of Katsumata (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,329,314 to Correa et al. in view of Keith Jack (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,329,314 to Correa et al. in view of Greggain (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,091,783 to Miyaguchi in view of Keith Jack (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,091,783 to Miyaguchi in view of Ohara (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,091,783 to Miyaguchi in view of Greggain (Claims 1, 4, and 9)
           •   EP 0539033 A1 to Nakanishi in view of Keith Jack (Claims 1, 4, and 9)
           •   EP 0539033 A1 to Nakanishi in view of Ohara (Claims 1, 4, and 9)
           •   EP 0539033 A1 to Nakanishi in view of Greggain (Claims 1, 4, and 9)
           •   EP 0539033 A1 to Nakanishi in view of Miyaguchi (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,633,687 to Bhayani et al. in view of Keith Jack (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,633,687 to Bhayani et al. in view of Ohara (Claims 1, 4, and 9)
           •   U.S. Patent No. 5,633,687 to Bhayani et al. in view of Katsumata (Claims 1, 4, and
               9)
           •   U.S. Patent No. 5,633,687 to Bhayani et al. in view of Greggain (Claims 1, 4, and
               9)

     27.       Therefore, it is my opinion that the references listed in Exhibits 1 through 7

     anticipate and/or render obvious at least claims 1, 4, and 9 of the ’654 Patent.


                                                    11
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 27 of 395 PageID #: 19738




     28.    In addition, it is my opinion that at least claims 1, 4, and 9 of the ’654 Patent are

     invalid under 35 U.S.C. §§ 101 and 112.


     V.     LEGAL UNDERSTANDINGS

     29.    I have been informed that patent claims must be novel to be valid. In other words,

     a claim that lacks novelty is invalid. A claim lacks novelty if it was known or used by

     others in the United States, or patented or described in a printed publication in the United

     States or a foreign country before it was invented by the patent applicants.

     30.    I have been informed that a claim also lacks novelty if it was patented or described

     in a printed publication in the United States or a foreign country or in public use or on sale

     in this country, more than one year prior to the date of application for patent in the United

     States. Furthermore, a claim lacks novelty if the invention was described in an application

     for patent, published by the U.S. Patent and Trademark Office (USPTO), filed in the

     United States before the invention by the applicant for patent. Additionally, a claim lacks

     novelty if the invention was described in a patent granted on an application for patent by

     another filed in the United States before the invention by the applicant for patent.

     31.    I am not an attorney and have not been asked to offer my opinion on the law.

     However, as an expert assisting this Court in assessing validity, I understand that I am

     obliged to follow existing law. I understand that, because the ’654 Patent has effective

     filing dates before September 16, 2013, the pre-AlA forms of 35 U.S.C. §§ 101, 102, 103,

     and 112 apply.

     32.    I understand the following legal principles apply to analysis of validity and

     invalidity pursuant to 35 U.S.C. §§ 101, 102, 103, and 112.



                                                  12
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 28 of 395 PageID #: 19739



             A.      Patent Ineligible Subject Matter — 35 U.S.C. § 101

     33.     I understand that a patent is invalid if it claims patent ineligible subject matter,

     including laws of nature, natural phenomena, and abstract ideas, unless the inventor has

     contributed an inventive concept that transforms an abstract idea into something more. I

     understand that courts look to the basic character of the claimed subject matter to

     determine whether the claims focus on a specific means or method that improves the

     relevant technology, or instead are directed to a result or effect that itself is an abstract

     idea and merely invoke generic processes and machinery to accomplish that result or

     effect. If the claims are directed to an abstract idea, a court then asks whether the claims

     contain an inventive concept sufficient to transform the claimed abstract idea into a patent

     eligible application.


             B.      Anticipation — 35 U.S.C. § 102

     34.     For a claim to be anticipated, every limitation of the claimed invention must be

     found in a single prior art reference, either expressly or inherently.

     35.     A claim element is inherently present in a prior art reference if the element is

     necessarily present and one of ordinary skill in the art would recognize that the element

     must be present.

     36.     A claim is invalid as anticipated under § 102(a) if the claimed invention was

     “known or used by others in this country, or patented or described in a printed publication

     in this or another country, before the invention thereof by the applicant for patent.”

     37.     A claim is invalid as anticipated under § 102(b) if the claimed invention was

     “patented or described in a printed publication in this or a foreign country or in public use




                                                    13
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 29 of 395 PageID #: 19740




     or on sale in this country, more than one year prior to the date of the application for patent

     in the United States.”

     38.    A claim is invalid as anticipated under § 102(e) if “the invention was described in

     (1) an application for patent, published under section 122(b), by another filed in the

     United States before the invention by the applicant for patent or (2) a patent granted on an

     application for patent by another filed in the United States before the invention by the

     applicant for patent, except that an international application filed under the treaty defined

     in section 351(a) shall have the effects for the purposes of this subsection of an application

     filed in the United States only if the international application designated the United States

     and was published under Article 21(2) of such treaty in the English language.”


            C.      Obviousness — 35 U.S.C. § 103

     39.    A claim is invalid as obvious if the differences between the subject matter sought

     to be patented and the prior art are such that the subject matter as a whole would have

     been obvious at the time the invention was made to a person having ordinary skill in the

     art to which said subject matter pertains. When considering the issues of obviousness, I

     understand that I am to do the following:

                 a. Determine the scope and content of the prior art

                 b. Ascertain the differences between the prior art and the claims at issue

                 c. Resolve the level of ordinary skill in the pertinent art

                 d. Consider objective evidence of non-obviousness

     40.    Obviousness is a determination of law based on underlying determinations of fact.

     These factual determinations include the scope and content of the prior art, the level of


                                                   14
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 30 of 395 PageID #: 19741




     ordinary skill in the art, the differences between the claimed invention and the prior art,

     and secondary considerations of non-obviousness.

     41.     It is my understanding that any assertion of secondary considerations must be

     accompanied by a nexus between the merits of the claimed invention and the evidence

     offered, otherwise the evidence does not actually tend to show that the invention was non-

     obvious. Further, I understand that, even where evidence of non-obviousness exists, it

     may not be compelling enough to overcome a strong showing of obviousness in light of

     the prior art.

     42.     In determining whether the subject matter as a whole would have been obvious to

     one of ordinary skill in the art at the time that the invention was made, I understand there

     are several guiding principles.

     43.     I understand that a combination of familiar elements according to known methods

     is likely to be obvious when it yields predictable results.

     44.     I understand that if one of ordinary skill in the art can implement a “predictable

     variation” in a prior art device, and would have seen the benefit from doing so, such a

     variation would be obvious. In particular, when there is pressure to solve a problem and

     there are a finite number of identifiable, predictable solutions, it would be reasonable for

     one of ordinary skill to pursue any of those options that fall within his or her technical

     grasp. If such a process leads to the claimed invention, then the latter is not an innovation,

     but more the result of ordinary skill and common sense.

     45.     Whether prior art invalidates a patent claim as obvious is determined from the

     perspective of one of ordinary skill in the art. There is no requirement that the prior art



                                                   15
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 31 of 395 PageID #: 19742




     contain an express suggestion to combine known elements to achieve the claimed

     invention. Rather, the suggestion to combine known elements to achieve the claimed

     invention may come from the prior art, as filtered through the knowledge of one of

     ordinary skill in the art. In addition, the inferences and creative steps a person of ordinary

     skill in the art would employ are also relevant to the determination of obviousness.

     46.    In determining whether a prior art reference could have been combined with other

     prior art or other information known to one of ordinary skill in the art, I understand that:

                a. A combination of familiar elements according to known elements is likely

                    to be obvious if it yields predictable results;

                b. The substitution of one known element according to known elements is

                    likely to be obvious if it yields predictable results;

                c. The use of a known technique to improve similar items or methods in the

                    same way is likely to be obvious if it yields predictable results;

                d. The application of a known technique to a known device (method, or

                    product) ready for improvement to yield predictable results;

                e. Any need or problem known in the field and addressed by the patent can

                    provide a reason for combining the elements in the manner claimed;

                f. A person of ordinary skill often will be able to fit the teachings of multiple

                    patents together like a puzzle; and

                g. The proper analysis of obviousness requires a determination of whether a

                    person of ordinary skill in the art would have a “reasonable expectation of




                                                   16
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 32 of 395 PageID #: 19743




                    success”—not “absolute predictability” of success—in achieving the

                    claimed invention by combining prior art references.

     47.    When a work is available in one field, design alternatives and other market forces

     can prompt variations of it, either in the same field or in another. If a person of ordinary

     skill in the art can implement a predictable variation, and would see the benefit of doing

     so, that variation is likely to be obvious. In many fields there may be little discussion of

     obvious combinations, and in these fields market demand – not scientific literature – may

     drive design trends. When there is a design need or market pressure and there are a finite

     number of predictable solutions, a person of ordinary skill in the art has good reason to

     pursue those known options.


            D.      Written Description — 35 U.S.C. § 112 ¶ 1

     48.    I understand that under the written description requirement the patent specification

     must reasonably convey to those skilled in the art that the inventor had possession of the

     claimed subject matter as of the filing date. A description that merely renders the alleged

     invention obvious does not satisfy this requirement. I also understand that when, as here, a

     patent applicant adds new claims after the original filing date, the new claims must find

     support in the original specification.


            E.      Enablement — 35 U.S.C. § 112 ¶ 1

     49.    I understand that under the enablement requirement, the specification of a patent

     must teach those skilled in the art how to make and use the full scope of the claimed

     invention without undue experimentation. I also understand that it is the specification, not

     the knowledge of one skilled in the art, that must supply the novel aspects of an invention

     in order to constitute adequate enablement.

                                                   17
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 33 of 395 PageID #: 19744



             F.      Indefiniteness — 35 U.S.C. § 112 ¶ 2

     50.     I have been instructed that for a claim to be definite under 35 U.S.C. §112, ¶ 2, it

     must particularly point out and distinctly claim what the applicant regards as his invention.

     I understand this to mean that a person skilled in the art must be able to understand the

     scope of the invention when read in conjunction with the specification. I further

     understand that a patent is invalid as indefinite if its claims, read in light of the

     specification and the prosecution history, fail to inform with reasonable certainty those

     skilled in the art about the scope of the inventions.


             G.      Claim Construction

     51.     I understand that the claims of a patent should be construed as one of ordinary skill

     in the art at the time of the invention would understand them.

     52.     In determining what a claim term means, I understand that one of skill in the art

     should look first to the claim language, then to the patent specification and prosecution

     history, and then to extrinsic evidence, if needed.

     53.     As noted above, I understand that the Court has construed certain terms in the ’654

     Patent, and issued an order regarding those constructions. See D.I. 280 and 281 [SEC]

     and D.I. 219 and 220.


     VI.     ONE OF ORDINARY SKILL IN THE ART

     54.     I have reviewed and considered the ’654 Patent and associated file history.

     55.     It is my opinion that for the ’654 Patent, one of ordinary skill in the art would be a

     person having an undergraduate degree in electrical engineering or its equivalent with at

     least three years of professional experience in video display systems, or a master’s degree


                                                    18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 34 of 395 PageID #: 19745




     in electrical engineering or its equivalent and at least two years of professional experience

     in video display systems.

     56.    I am a person of at least ordinary skill in the art and was so at the time of the

     purported inventions of the ’654 Patent.


     VII.   BACKGROUND AND REVIEW OF THE RELEVANT TECHNOLOGY

            A.      Human Vision System Temporal Response

     57.    The presentation of motion to the human vision system may be accomplished by

     presenting a rapid succession of still images. This phenomenon has been known for well

     over 100 years – flip books were produced in the 1800s. The movie industry experimented

     with various film rates in its early period, and settled on a rate of 24 frames per second to

     portray smooth motion.

     58.    It is well known that the human vision system is sensitive to flicker – light being

     substantially turned on and off. When the frequency of the flicker is low, it is easily

     perceived, but as the frequency of flicker is increased, perception of it diminishes and

     eventually the light is perceived as steady. Light bulbs are flickering at imperceptible rates

     due to the AC electricity supply which in the US cycles at 60Hz. The frequency at which

     flicker disappears is not absolute, and depends both on ambient light conditions, (it is less

     perceivable in low light conditions) and incident angle to the eye (peripheral vision is

     more sensitive to flicker).

     59.    The discrepancy between the rate needed to produce the perception of smooth

     motion and the rate needed to avoid flicker was a challenge for presentation of moving




                                                   19
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 35 of 395 PageID #: 19746




     images on a screen. It was tackled in two different ways, first by the movie industry and

     later by the TV industry.

     60.        In brief, the movie industry solved the problem by opening and closing the

     projector shutter twice for every frame. Illuminating the entire screen 48 times per second

     was sufficient to avoid flicker in the darkened movie theatre. The TV industry solved the

     problem by dividing each frame into a succession of two interlaced fields. The fields

     illuminate the entire screen 60 times per second, which was sufficient to avoid flicker in

     the brighter ambient light of a typical living room.


                B.      History of Television

                        1.      Introduction of electronic television

     61.        Electronic television was developed in 1927 by Philo Farnsworth. Television

     service was introduced in the 1930s with the BBC’s inaugural broadcast on November 2,

     1936. The format was 405 lines, 2:1 interlace and 25 frames/second (frames/s). Of

     course, it was black and white pictures. Color television was introduced in 1953,

     governed by the NTSC standard (National Television Systems Committee), with a format

     of 525 lines, 2:1 interlace and 30 frames/s. Color television was introduced in Europe in

     the late 1960s, governed by the PAL (Phase Alternating Line) standard. 7 The format was

     625 lines, 2:1 interlace and 25 frames/s.

     62.        The display devices for electronic TVs until recently were CRTs (cathode ray

     tubes). CRTs scan the screen in a one-dimensional sequence from left to right and top to

     bottom by generating a beam of electrons in a “gun” at the back of the tube that is




     7
         France implemented its own standard. The USSR adopted the French standard.

                                                        20
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 36 of 395 PageID #: 19747




     accelerated toward a screen of phosphorescent material that emits light when struck by the

     beam. Because the beam must “fly back” from right to left at the end of a line and from

     bottom to top at the end of a field, the television signal includes active line periods during

     which the beam is illuminating the screen, and fly-back periods, also known as blanking

     intervals, during which the beam is retraced and no illumination occurs.

     63.    Both the US and European analog TV standards used an odd number of lines per

     frame. As a result, they both included a half line in each field. In the US system, there

     were 262½ lines per field, of which approximately 240 lines were active. Each was offset

     from the other field by one line. This is illustrated in Figure 1.

     http://www.experimentaltvcenter.org/how-monitor-and-camera-work-scanning-process.

     ODD Field:

     The solid lines are traces and the broken lines are retraces.




                                               Figure 1a.


                •   Trace begins at A
                •   Active trace moves A to 2 left to right (and slightly down)


                                                    21
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 37 of 395 PageID #: 19748




                   •   Blanked out horizontal retrace moves 2 to 3 right to left
                   •   When trace reaches B, beam vertical retrace moves from B to C and is
                       blanked out


     Even field:




                                               Figure 1b.

                   •   Trace begins at C
                   •   Active trace moves C to 1 left to right
                   •   Blanked out horizontal retrace moves 1 to 2 right to left
                   •   When trace reaches D, vertical retrace beam moves back to A (blanked out)

     64.    One Frame consists of one odd field and one even field:




                                                   22
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 38 of 395 PageID #: 19749




                                              Figure 1c.

                •   Solid lines are odd traces
                •   Broken lines are even traces
                •   Retraces are not shown

     65.    Television receivers displayed a two-dimensional picture that was captured by a

     television camera. Although the picture displayed on the television screen was two-

     dimensional, it was generated by the one-dimensional time sequential scan described

     above. Correspondingly, the picture captured by the camera, was scanned in the same one-

     dimensional sequence, and broadcast as a one-dimensional time-sequence signal that

     formed the TV transmission. This elegant design allowed two-dimensional visual

     information to be broadcast using the same basic technology that radio used for aural

     information.

     66.    A crucial aspect of the analog television system design was that it was memory-

     less. Memory was impractical and very expensive until the 1990s. The analog television

     system provided a way to simultaneously and instantaneously broadcast full-motion video

     and accompanying audio to millions of TV receivers.

                    2.      “Hi Fi” TVs and EDTVs

     67.    Television receivers until the 1990s suffered from quality issues that largely

     masked the artifacts produced by interlace. Due to issues such as a diffuse spot-size for

     the CRT beam, the actual displayed resolution was typically only half that of the official

     standards. In effect, the lines of the fields merged on the screen. Starting in the 1980s,

     efforts began to design and produce TVs that provided quality close to the theoretical

     resolution of NTSC or PAL. Naimpally, S; Johnson, L; Darby, T; Meyer, R; Phillips, L;

     Vantrease, J, INTEGRATED DIGITAL IDTV RECEIVER WITH FEATURES, IEEE Trans on CE;



                                                   23
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 39 of 395 PageID #: 19750




     Vol. 34, No.3, Aug. 1988. Simply improving the quality of the CRTs and circuits

     powering them, however, produced much narrower scan lines, so interlace artifacts such

     as interline twitter became visible. It was realized that, in concert with improved display

     design, deinterlacing was necessary.

     68.     At the same time, it became feasible to include frame memories in at least high-

     end TVs, so enhanced progressive-scan TVs began to be sold. Hybrid designs in which

     sophisticated digital processors supplemented the traditional analog circuits provided

     higher-quality CRT displays with progressive scan, noise reduction, color enhancement,

     and more. 8

                      3.       Digital TVs

     69.     The golden age of progressive scan analog CRT receivers was short-lived

     however, due to the arrival of modern LCD and Plasma TV receivers. These TVs

     comprise two-dimensional arrays of pixels, as opposed to the fundamentally one-

     dimensional scan of CRTs. In the last decade, such TVs have rapidly overtaken the

     market, and include very sophisticated digital signal processing to provide a far higher

     display quality.

     70.     The video compression algorithms used to code the video signals for storage and

     transmission are fundamentally two-dimensional in nature. So in contrast to the rigid one-

     dimensional scanning and transmission of the analog TV system, modern TV systems

     enjoy considerable flexibility in how each video frame is transmitted spatially and in the

     timing of such transmission.



     8
      In 2000, nDSP Inc. began selling low-cost digital deinterlacing and enhancement chips to TV
     manufacturers and DVD manufacturers in China and Japan. See Ex. A, Reader CV.

                                                        24
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 40 of 395 PageID #: 19751




     71.     Today, a TV receiver comprises little more than a case, screen, power supply, and

     digital signal processing and memory circuits. Since all TV transmissions are digital,

     employing powerful video compression techniques, nothing in the end-to-end broadcast

     chain is synchronous in the strict way it had to be in analog TV systems. This has

     provided far more flexibility in system design, including TV receiver design, leading to

     feature-rich TVs and excellent high-definition display.


             C.      Interlaced Display

                     1.      Definition

     72.     Interlace format is a scan technique for frames of video in which the frame is

     spatially divided into a set of mutually exclusive subframes called fields. The most

     common data structure is one in which the odd-numbered lines of a frame comprise one

     field, while the even-numbered lines comprise another field. These are almost invariably

     called the odd field and even field, respectively.

     73.     It is important to understand the difference between an interlaced field and a

     downscaled frame. If a frame were downscaled vertically by a factor of two, it would then

     contain half the number of lines – the same number of lines as a field. But the lines of the

     downscaled frame would be low resolution – half the resolution of the lines of the original

     frame. In contrast, the lines of an interlaced field have the corresponding width of lines in

     a complete frame; i.e., they have the vertical resolution of the lines of a complete frame. In

     a static scene, interleaving the lines of both fields will provide a full frame. While there is

     only half the number of lines in a field and there are gaps between the lines in a field, the

     lines of a field span the full extent of the frame, i.e., they image the full field of view of




                                                    25
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 41 of 395 PageID #: 19752




     the frame, and have the same scale as the frame. This is essential for meeting the

     objective explained above of illuminating the entire screen fast enough to avoid flicker.

                     2.     Why interlace?

     74.    Interlace format was deployed from the inception of electronic television in 1936.

     It provides a solution for the difference in human vision between flicker and motion

     requirements.

     75.    The simple solution of displaying every frame of film twice was not feasible for

     television until recently, because it requires each frame to be available at the receiver for

     presentation twice, and that requires a frame store. Only in the past decade or so, has the

     density and cost of semiconductor memory facilitated provision of memories in mass

     consumer market TVs.

     76.    Therefore, interlace format provided a simple, low-cost approach for the first 60

     years of television. Half the information for a frame was captured, transmitted and

     displayed in a first time interval by scanning the odd lines from the top to the bottom of

     the frame to form the odd field, and then the other half of the information for a frame was

     captured, transmitted and displayed in a second time interval by scanning the even lines

     from the top to the bottom of the frame to form the even field. This approach refreshed

     the entire screen at the field rate to minimize flicker, while transmitting information at the

     frame rate to save cost, yet adequately represent smooth motion.

     77.    Interlaced format has disadvantages as well. Because the fields are captured at

     different times, they contain different information for parts of the scene that are moving.

     This means artifacts will be introduced if the fields are simply interleaved to form a frame,

     and it complicates the motion estimation and compensation used in digital video coding.

                                                   26
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 42 of 395 PageID #: 19753




     Also, high-contrast horizontal edges may appear on one line of a frame, meaning that the

     edge appears correctly on that line of the corresponding field, but appears on an adjacent

     line in the other field. Since each field is presented only once per frame, i.e., at the same

     rate as the frame, the position of the line will move up and down at the frame rate, which

     will be visible to the eye. The resultant effect is visually irritating and called “interline

     twitter.” Also, although the eye integrates the two fields to perceive a full frame, it cannot

     do so with full vertical resolution. It perceives a vertical resolution that is the number of

     frame lines multiplied by the “Kell factor,” which is usually taken as 0.7. For example,

     the perceived number of lines if 1080i television were viewed on an interlaced TV would

     be 1080 * 0.7 = 756 lines.

                     3.      Data structure

     78.     The fields of an interlaced frame span the entire frame—they have the same scale

     as the frame—but alternate lines are missing. The task of deinterlacing is to “fill in” the

     missing lines on each field by mathematically estimating the data that would have been

     imaged at those locations from the real world had a progressive scan camera been used.

     There is a range of algorithms to do this, with varying levels of simplicity, cost, and

     efficacy.

     79.     Generically, given the location of a desired new data point in the output address

     space that is interstitial to existing points, the desired new point is calculated based upon a

     neighborhood of existing points and the distance of such existing points from the desired

     new point. However, unlike scaling, deinterlacing is a non-linear interpolation process,

     due to the particular data structure of the interlaced fields.




                                                    27
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 43 of 395 PageID #: 19754




     80.    Sampling theory tells us that a band-limited continuous signal can be sampled at

     the Nyquist rate, to produce a sequence of samples, from which the original band-limited

     continuous signal can be perfectly reconstructed. Applying sampling theory to the vertical

     dimension of a TV frame, if an interlaced field were to be created as a half-resolution

     version of the frame, it would be low-pass filtered to band-limit the data, and then

     subsampled 2:1. However, an interlaced field is not a reduced-resolution version of the

     frame – it is a full-resolution extracted subset of the frame.

                    4.      Deinterlace

     81.    Deinterlacing technology has been evolving rapidly since at least as far back as the

     1980s for at least two reasons. One reason was to mitigate the artifacts introduced by

     interlaced format, in order to present a superior quality television picture. A niche

     industry for video “hi-fi” emerged, notably due to the efforts of Yves Faroudja. Another

     motivation was displaying television video on computer monitors.

     82.    As reported by Keith Jack in Video Demystified in 1993 (Keith Jack), there were

     at least three ways to deinterlace: 1) scan line duplication, 2) scan line interpolation, and

     3) field merging. Keith Jack, Video Demystified, A Handbook for the Digital Engineer,

     pp. 32-335, Hightext Publications (1993). The first two ways concern processing each

     field separately. The first is a zero-order interpolator, and Jack describes a first-order

     interpolator for the second, although higher-order interpolators could be used and were

     known at the time.

     83.    As a result, the third way—field merging—forms the basis for high-quality

     deinterlacing today, and has been used in products since at least 2000. Ex. A, Reader CV

     – nDSP employment, 1999-2001. Keith Jack describes the third way as a combination of


                                                   28
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 44 of 395 PageID #: 19755




     simple interleaving of the two fields and scan line interpolation. Keith Jack, p. 332. More

     commonly in the field, this is called motion-adaptive deinterlacing. As Keith Jack

     describes, the two fields can be interleaved in regions of the scene that are static. The lack

     of motion in those regions means the two fields have imaged the same scene. In regions

     where there is motion, some form of interpolation may be used. If the motion is high, a

     lack of spatial resolution, such as that resulting from simple interpolation will not be

     perceivable, due to the phenomenon of human vision in which there is an exchange of

     spatial and temporal resolution. So the significant problem is deinterlacing in regions with

     modest amounts of motion. Companies practicing this art are highly secretive about their

     proprietary solutions for this problem, which in essence strive for a smooth, imperceptible

     transition between simple interleaving for static regions and simple vertical interpolation

     in high-motion regions.

     84.    Figure 2 illustrates the field-merging approach. Two frames are shown, each

     comprising two fields, in which a stationary ball is located at the top-left of the frame and

     a moving ball is located at the bottom of the frame.

      1                                    2               1                                      2
      3                                    4               3                                      4
      5                                    6               5                                      6
      7                                    8               7                                      8
      9                                                    9
                                           10                                                     10
     11                                                   11
                                           12                                                     12
     13                                                   13
                                           14                                                     14
     15                                                   15
                                           16                                                     16
     17                                                   17
                                           18                                                     18
     19                                                   19
                                           20                                                     20
     21                                                   21
                                           22                                                     22
     23                                                   23

     25                                    24             25                                      24

     27                                    26             27                                      26

     29                                    28             29                                      28

     31                                    30             31                                      30




      1                                         2                    1                                     2
      3                                         4                    3                                     4
      5                                         6                    5                                     6
      7                                         8                    7                                     8
      9                                                              9
                                                10                                                         10
     11                                                             11
                                                12                                                         12
     13                                                             13
                                                14                                                         14
     15                                                             15
                                                16                                                         16
     17                                                             17
                                                18                                                         18
     19                                                             19
                                                20                                                         20
     21                                                             21
                                                22                                                         22
     23                                                             23

     25                                         24                  25                                     24

     27                                         26                  27                                     26

     29                                         28                  29                                     28

     31                                         30                  31                                     30




                        Figure 2a. Four fields with stationary and moving balls.

                             1                             1
      1                               2                                  2          1
              2              3                             3                                 2
      3                               4                                  4          3
              4              5                             5                                 4
      5                               6                                  6          5
              6              7                             7                                 6
      7                               8                                  8          7
              8              9                             9                                 8
      9                               10                                 10         9
              10            11                            11                                 10
     11                               12                                 12        11
              12            13                            13                                 12
     13                               14                                 14        13
              14            15                            15                                 14
     15                               16                                 16        15
              16            17                            17                                 16
     17                               18                                 18        17
              18            19                            19                                 18
     19                               20                                 20        19
              20            21                            21                                 20
     21                               22                                 22        21
              22            23                            23                                 22
     23                               24                                 24        23
              24            25                            25                                 24
     25                               26                                 26        25
              26            27                            27                                 26
     27                               28                                 28        27
              28            29                            29                                 28
     29                               30                                 30        29
              30            31                            31                                 30
     31                                                                            31




      1            2              1                  2               1        2          1             2
      3            4              3                  4               3        4          3             4
      5            6              5                  6               5        6          5             6
      7            8              7                  8               7        8          7             8
      9                           9                                  9                   9
                   10                                10                       10                       10
     11                          11                                 11                  11
                   12                                12                       12                       12
     13                          13                                 13                  13
                   14                                14                       14                       14
     15                          15                                 15                  15
                   16                                16                       16                       16
     17                          17                                 17                  17
                   18                                18                       18                       18
     19                          19                                 19                  19
                   20                                20                       20                       20
     21                          21                                 21                  21
                   22                                22                       22                       22
     23                          23                                 23                  23

     25            24            25                  24             25        24        25             24

     27            26            27                  26             27        26        27             26

     29            28            29                  28             29        28        29             28

     31            30            31                  30             31        30        31             30




                                                               29
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 45 of 395 PageID #: 19756




                          Figure 2b. Four deinterlaced frames with field merging only.

                                  1                    1
       1                                 2                           2      1
                 2                3                    3                          2
       3                                 4                           4      3
                 4                5                    5                          4
       5                                 6                           6      5
                 6                7                    7                          6
       7                                 8                           8      7
                 8                9                    9                          8
       9                                 10                          10     9
                 10              11                   11                          10
      11                                 12                          12    11
                 12              13                   13                          12
      13                                 14                          14    13
                 14              15                   15                          14
      15                                 16                          16    15
                 16              17                   17                          16
      17                                 18                          18    17
                 18              19                   19                          18
      19                                 20                          20    19
                 20              21                   21                          20
      21                                 22                          22    21
                 22              23                   23                          22
      23                                 24                          24    23
                 24              25                   25                          24
      25                                 26                          26    25
                 26              27                   27                          26
      27                                 28                          28    27
                 28              29                   29                          28
      29                                 30                          30    29
                 30              31                   31                          30
      31                                                                   31




            1                                                    1
            1                                                    1
            3                                                    3
            3                                 2                  3                          2
            5                                 2                  5                          2
            5                                 4                  5                          4
            7                                 4                  7                          4
            7                                 6                  7                          6
            9                                 6                  9                          6
            9                                 8                  9                          8
           11                                 8                 11                          8
           11                                 10                11                          10
           13                                 10                13                          10
           13                                 12                13                          12
           15                                 12                15                          12
                                              14                                            14
           15                                 14                15                          14
           17                                 16                17                          16
           17                                 16                17                          16
           19                                 18                19                          18
           19                                 18                19                          18
           21                                 20                21                          20
           21                                 20                21                          20
           23                                 22                23                          22
           23                                 22                23                          22
           25                                 24                25                          24
           25                                 24                25                          24
                                              26                                            26
           27                                 26                27                          26
           27                                 28                27                          28
           29                                 28                29                          28
           29                                 30                29                          30
           31                                 30                31                          30
           31                                                   31




                     Figure 2c. Four deinterlaced frames with motion-adaptive deinterlacing.

     85.        Figure 2a shows a sequence of four interlaced fields. Figure 2b shows the result of

     deinterlacing the fields using only field merging. The static ball is reproduced perfectly,

     but the moving ball shows the artifacts resulting from the movement of the ball between

     the fields. The third figure, 2c shows motion-adaptive deinterlacing, in which the static

     ball is deinterlaced by field merging, but the moving ball is deinterlaced by line doubling.

     While the moving ball has artifacts due to the simple doubling algorithm, it is

     demonstrably better than the previous case.

     86.        A paper by Naimpally et al. in 1988 describes an advanced digital television

     receiver design with many enhancements including deinterlacing. Naimpally, S; Johnson,

     L; Darby, T; Meyer, R; Phillips, L; Vantrease, J, INTEGRATED DIGITAL IDTV RECEIVER

     WITH FEATURES,         IEEE Trans on CE; Vol. 34, No. 3, Aug. 1988. A spatial-temporal

     median filter is used to compute the value of a pixel in a missing line. (Figure 4).

     87.        Wang, et al. described a sophisticated motion-compensated deinterlacing scheme

     in a 1989 presentation at the Multidimensional Signal Processing workshop. Wang F-M,

     Anastassiou D, Netravali A N, MOTION COMPENSATED DEINTERLACING OF VIDEO

     SEQUENCES,         Sixth Multidimensional Signal Processing Workshop, Sep. 1989.



                                                           30
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 46 of 395 PageID #: 19757



            D.      Computer Graphics

                    1.      Introduction

     88.    Early computers used character generators to draw a screen of data to present to

     the operators. The 1980s saw development of fast, bit-mapped graphics, and the 1990s

     saw the development of fast 3D graphics.

     89.    On the PC, graphics cards initially contained all the semiconductor chips needed to

     support graphics and text on the screen, but advances in semiconductor technology led to

     integration of this technology on VLSI devices referred to as graphics chips. Due to the

     combined requirements of operation in high ambient light environments and computer

     user fatigue and safety, these graphics generators refreshed the screen at rates of 72

     frames/s, 85 frames/s and more. Commercial pressures forced prices down, so it became

     cheap and simple to generate bit-mapped graphics at high frame rates.

     90.    In the first half of the 1990s, PC architecture evolved to include a fast CPU bus

     that could connect the CPU, main memory and graphics chip directly and independently

     of slow peripheral devices. This facilitated the development of graphics that could refresh

     the screen at high rates. Keith Jack notes the difference between video refresh rates “50 or

     60 Hz interlaced” and computer graphics refresh rates “60-80 Hz non-interlaced.” Keith

     Jack, p. 8. Jack goes on to say that a simple architecture for implementing overlay of

     graphics on video requires the refresh rate for the two data types to be the same, i.e., 50-60

     Hz, but “Note that some newer computer display monitors may not support refresh rates

     this low.” Id. at 10-11. In other words, back in 1993, computer graphics generation rates

     already exceeded video display rates, even in the low-cost PC segment.




                                                  31
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 47 of 395 PageID #: 19758




     91.    Such graphics were relatively complex. For example, video games were

     introduced for PCs that painted full-color computer graphics on the screen in real time. In

     contrast, graphics on TV receivers were rudimentary, comprising strings of text and

     simple rectangular menu boxes. In other words, generating TV graphics at higher frame

     rates was not a significant cost issue in the mid-1990s.

                    2.      Computer monitors

     92.    Historically, computer monitors have differed from TV displays in a number of

     ways due to the difference between the applications and attendant requirements.

     Computer monitors have traditionally been used for business and scientific applications.

     TVs of course have been used for entertainment purposes, and cost considerations have

     been important.

     93.    Computer monitors have needed to present text and graphics information with high

     definition—sharp edges, high contrast, no fatigue from flicker, etc. Such monitors are

     viewed at close range, unlike TVs, so fidelity has been important. Therefore, computer

     monitors have employed circuit designs with good frequency characteristics, and CRTs

     with high quality deflection and focus characteristics, and high frame rates with short-

     persistence phosphors. The ’654 Patent states, “However, most computer monitors are

     designed and built with ‘Short persistence’ phosphors. This is because they are typically

     designed to be refreshed 75 times per second or more.” ’654 Patent at 8:65- 9:1.

                    3.      Overlaying graphics on video

     94.    In simple terms, overlaying graphics on video means replacing the video

     information at a given location on the screen with graphics information. Similarly,




                                                  32
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 48 of 395 PageID #: 19759




     overlaying video on graphics means replacing the graphics information at a given location

     on the screen with video information.

     95.    Technically, this is a binary operation in which, at a given point on the screen,

     either one or other of the data types is displayed. It can be implemented in several ways.

     First, the video and graphics can be supplied from different memories and combined on

     the fly. Second, the video and graphics information can be stored in a single memory in

     different bitplanes, which are read out and combined on the fly. Third, one of the data

     types can overwrite the other data type into a single memory, which is then read out for

     display.

     96.    More sophisticated systems perform overlays using alpha planes to achieve effects

     such as translucency. In such systems, the video and graphics data are combined using an

     arithmetical operation instead of binary operation. A so-called alpha plane the same

     dimensions as the video and graphics information is used to describe a combination factor

     for every point.


            E.      Frame Rate Conversion

                    1.     Introduction

     97.    Historically, several standards have been deployed across the world for video

     frame rates. For practical design reasons, analog television systems were designed to

     match the video frame rate to the frequency of the electrical supply. The U.S. NTSC

     system used a 60Hz field rate while the U.K. and E.U. PAL system used a 50Hz field rate.

     98.    Production of TV programs was performed in two raw content environments. In

     the U.S., with its strong background in film production, TV production was predominantly

     conducted on film, which is 24 frames/s. In other countries, TV production was

                                                  33
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 49 of 395 PageID #: 19760




     predominantly conducted on videotape, and used the frame rate of the country—such as

     30 frames/s.

                    2.      International TV broadcasts – PAL-NTSC

     99.    Beginning in the 1960s, live international broadcasts have been conducted. Such

     broadcasts require real-time transcoding between the 60 frames/s NTSC originated content

     and the 50 frames/s PAL originated content. Frame rate conversion is a part of the

     transcoding process. Such broadcasts have been subtitled for the enjoyment of the global

     audience, and the subtitles are subject to frame rate conversion as appropriate.

                    3.      Film Mode – 3:2 Pull-down

     100.   The broadcasting of films on television networks has long been standard practice.

     In the PAL 50Hz countries, the 4% difference between the film frame rate and TV frame

     rate has been tolerated as a slight speedup in the film presentation. In the United States, a

     technique called 3:2 pulldown has been used to convert the 24 frames/s of film to 60

     fields/s of TV. Each frame of film is alternately converted to three fields of video or two

     fields of video. This is a frame rate conversion operation.

     101.   When the MPEG2 standard was developed, it was decided to allow encoders to

     undo this formatting and to encode the 24 frames/s of film in progressive scan format.

     This has the obvious benefit of encoding fewer frames per second, plus motion estimation

     and compensation work much better on progressive-scan format data.

     102.   In consequence, all compliant MPEG2 decoders must decode 24 frames/s content,

     and if they want to display it on a conventional TV receiver, they must perform the rate

     conversion to 30 frames/s.




                                                  34
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 50 of 395 PageID #: 19761



            F.      Video Scaling

     103.   Spatial scaling has been required for image and video display in scientific, military

     and medical applications since the 1970s, and for computer windows display since the

     1980s. Scientific, military and medical applications require the ability to zoom in on a

     portion of the data, to see the image of an object in greater detail, or zoom out on a large

     format data set to see an overview of a complete scene. For computer windows

     applications, it has been a standard requirement that users of window-based graphical user

     interfaces (GUIs) can draw and resize arbitrary windows with the expectation that the

     image or video will automatically resize to fit the window.

     104.   In general, in these applications, the output points will not be coincident with the

     input points, so zooming requires interpolation of the output points for display from the

     input points of the raw data.


            G.      Early History of Real-Time Video Display

                    1.      Architecture of video display systems

     105.   In the early 1970s, real-time image display systems were driven from magnetic

     drum drives or disk drives with recordable media. These early systems encoded single

     images (“stills”) or brief sequences of images, i.e., video sequences, as PCM (Pulse Code

     Modulated) data. Each image comprised three color components—red, green and blue

     (RGB), typically with 8 bits per component. As technology advanced, display systems

     were driven by more sophisticated disk drive systems, e.g., RAID systems for some

     applications, or by other media such as large-capacity solid-state DRAM memory in other

     applications. The state of the art in 1981 is summarized in an IEEE Proceedings Paper.




                                                   35
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 51 of 395 PageID #: 19762




     Reader C, Hubble L, TRENDS IN IMAGE DISPLAY SYSTEMS, Proceedings Of The IEEE,

     Vol.69, No. 5, May 1981.

                     2.    Concepts of graphic & text overlays

     106.   Real-time displays had storage for PCM encoded 24-bit full-color images and 2-4

     additional bits for storage of PCM encoded graphic overlays. These data were read from

     the recordable medium and decoded in hardware pipeline processors for display. The

     graphic overlays were decoded in a parallel pipeline processor to the image data pipeline

     processor. The graphic overlays were combined with the image data in real time in a

     programmable color look-up-table (CLUT), for display in a programmable window at a

     programmable location, thereby allowing the graphics to appear as any color, of any size

     or location, and for special effects, such as choosing whether the graphic was opaque or

     translucent. These overlays were frequently used with text to annotate the image data. It

     was recognized almost from the beginning that such overlays needed to provide sufficient

     contrast between the text and image data, so the systems were programmable in order to

     provide this.

                     3.    Image analysis displays and workstations

     107.   Real-time image analysis displays and workstations were used in the 1970s and

     1980s for diverse applications including military reconnaissance imagery analysis,

     military mission planning and battlefield management, medical imaging, Earth resources

     management, distance learning and more. In many applications, short video sequences

     were displayed, and these were annotated with text and graphics.

     108.   By the mid-1980s, these displays had evolved from a pure hardware design to a

     hybrid combination of dedicated hardware interfaced with, and under the control of, a


                                                 36
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 52 of 395 PageID #: 19763




     microcomputer system. The workstations used hardware pipeline processors to decode

     and display the video, while the overlays were processed either in parallel pipelines or in

     the host processor.

     109.   A key feature of these display systems was scaling. Large-format images with

     dimensions of thousands of pixels could be viewed zoomed down on the screen to provide

     an overview of the imaged scene, while real-time zoom features allowed images to be

     scaled up (and panned) so that local areas in the scene could be studied in detail.

     110.   In the early days, the scaling was performed by pixel and line replication. As

     hardware became more powerful (and less expensive), higher-order interpolative scaling

     was implemented. In 1983, I, with my team, designed a product that was successfully sold

     in the marketplace and that provided sophisticated geometric warping of image data. The

     product is described in a 1984 paper. Adams J, Patton C, Reader C, Zamora D, Hardware

     for Geometric Warping, Electronic Imaging, April 1984.

     111.   This paper describes our output-driven design, in which first, the addresses of

     display pixels were calculated in input-space coordinates to an accuracy of 1/16th pixel,

     and then the display pixels were interpolated from the input pixels.

     112.   A few years later, a product was developed and sold that provided real-time

     scaling of images and short video sequences for display on a window-based computer

     monitor screen. This is described in a 1987 paper. Thacker, W, Rinaldi R, Reader C,

     MULTIWINDOW DISPLAYS OF TEXT, GRAPHICS AND IMAGES, SPIE Vol. 757, 1987.




                                                  37
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 53 of 395 PageID #: 19764



            H.      Digital Editing and Composition

                    1.     Introduction

     113.   The professional movie and television industries define two basic stages of

     creating content. The production phase involves the shooting or filming of raw content.

     The post-production phase concerns editing the raw content into a finished product – a

     movie or TV show. The post-production process has evolved from film editing – a

     process of combining fragments of content into a composite final product. Typical movie

     or TV show content includes a video track, one or more audio tracks and subtitles.

     114.   The emergence of computer graphics introduced another content type – computer

     animation. Increasingly over the past two decades, movies and TV productions (notably

     commercials) have been composed from a fusion of natural (i.e., real-world) images and

     computer-generated images. The computer graphics images might comprise short

     segments of a production in their entirety, or the computer graphics might be overlaid on

     natural image data using a variety of techniques such as blue-screen, mattes and blending.

     The computer graphics might be opaque or translucent. It might be confined to a specific

     region of the final display or displayed across the whole region. Video special effects

     consist of blending content – fades from one to another, wipes from one to another,

     overlaying computer graphics on natural video.

     115.   Film-based editing was slow, expensive and limiting. Electronic editing was

     introduced to streamline the process. Initially this used analog videotape and specialized

     hardware. It was an improvement, but still “linear” meaning it could only be done by

     linearly moving through the data on tape in an analogy to moving through film. The next

     development in the 1980s was introduction of digital techniques.



                                                 38
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 54 of 395 PageID #: 19765



                      2.    Non-linear editing systems; post-production studios;
                            compositing

     116.   Beginning in the 1980s, studios began to replace magnetic tape-based editing with

     computer-workstation-based editing. These computer workstations include a CPU, system

     bus, memory, disk drives, display controller and one or more display monitors. Special

     purpose add-in cards were used to accelerate such functions as video capture. The ability

     to almost instantly access any location within sequences of video data stored on disk as

     opposed to the old technique of searching linearly through videotape, gave rise to the

     name “non-linear editing.” Non-linear editing workstations provide a multi-track

     interactive user interface for the operator in which each track may contain one of various

     data types including natural video, computer-generated video, graphics overlays and text

     annotation. The video data could have been produced from a film camera at 24 frames/s

     or from a video camera at 30 frames/s. The natural video data may be PCM encoded, or

     ITU-T BT.601 encoded. During the non-linear editing process, the various tracks may be

     read from memory or disk, decoded, interactively associated with each other and

     displayed on the screen.

     117.   Video post-production includes editing video to splice production sequences

     together, and also compositing to overlay video on video, images on video and computer

     graphics on video. Compositing may be a many-layer process, in which multiple video

     sequences, multiple graphic overlays, and text layers, like captions, are all combined for

     the final product. If the sources of data have different frame rates, it may be best to

     transform all the source content to a single format – such as 24 frame/s film – perform the

     compositing operations and then convert the result into an output format such as 30

     frame/s video.


                                                   39
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 55 of 395 PageID #: 19766



             I.      Video Coding Standards – ITU-R BT.601, H.261, MPEG1 and MPEG2

                     1.      Professional Digital Video Standard

     118.    In the early 1980s, the professional video industry set up a standard for digital

     television data formats. This standard, called ITU-R BT.601 (formerly CCIR 601) was

     widely deployed in studios, especially for post-production, including non-linear editing

     and digital special effects.

     119.    The standard accommodated the different NTSC and PAL standard formats by

     defining a single pixel rate for the digital versions of those standards. The NTSC version

     encoded 720 pixels by 486 lines at 29.97 frames per second with 2:1 interlace, and the

     PAL version encoded 720 pixels by 576 lines at 25 frames per second with 2:1 interlace.

     120.    High definition versions of the 601 standard have been developed subsequently

     and are used in professional video studios today.

                     2.      The H.261 Videoconferencing Standard

     121.    The H.261 standard, which was technically completed in late 1989, encodes

     reduced resolution video frames for videoconferencing applications. It is an international

     standard of the ITU-T (formally CCITT) for global videotelephony. As such, it provides

     for real-time video transmission and display between different national video standards,

     particularly the NTSC standard in the US, Japan, Korea and other countries, and the PAL

     standard in Europe and much of the rest of the world.

     122.    To facilitate exchange of video data for display on both NTSC-compatible and

     PAL-compatible video telephony terminals, the committee developing H.261 established a

     Common Interchange Format (CIF).




                                                   40
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 56 of 395 PageID #: 19767




     123.   It was not possible in the 1980s to encode full-resolution NTSC or PAL format

     video, so the committee decided to encode a format with half the resolution in each

     dimension—i.e., one-quarter of the resolution. The simplest approach was to encode one

     of the NTSC or PAL interlaced fields to reduce the vertical resolution, and filter and

     subsample each line by a factor of two to reduce the horizontal resolution.

     124.   This was not however the technically correct solution, due to the particular

     frequency structure of the interlaced video lines. One approach offering improved —but

     not necessarily optimum—quality is described in Document #55 contributed to the

     committee in October 1985. Standards Conversion to and from Single Mode 288, 29.97

     Format, BT & NTT, Document #55, Oct. 1985. This document concerns converting

     NTSC format and PAL format to and from a common format of 288 lines (half the PAL

     lines) and 29.97 frames/s (the NTSC frame rate).

     125.   Converting NTSC to 288, 29.97 is described in section 2 of the paper as

     comprising two steps. In the first step, a 480-line non-interlaced frame is formed by

     taking the lines of one field, and interleaving them with the average of lines from the two

     adjacent fields. See Figure 1(a). The second step filters and interpolates the 288 lines

     from the 480 lines using a transversal filter and 5-tap interpolator.

     126.   Converting PAL to 288, 29.97 is described in section 4 of the paper. In this case, a

     succession of 288 line non-interlaced frames is formed from 2 fields that have their lines

     shifted up and down by ¼-line by applying a 5-tap transversal filter, and then taking a

     running average of pairs of fields. This 50 frame/s series is then converted to a 29.97

     frame/s series y linear interpolation.




                                                   41
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 57 of 395 PageID #: 19768




     127.    The paper goes on in section 6 to describe the necessary steps to take at the picture

     boundaries. Three candidate methods are offered for interpolating lines at the top and

     bottom of the picture, since the 5-tap filter will extend beyond the picture boundary for the

     first two lines.

                        3.   MPEG1 Video Coding Standard

     128.    The MPEG1 standard also focused on coding a ¼-resolution version of the

     broadcast TV standard format. In this case, the motivation was providing good full-

     motion video on a compact disk, the data rate and capacity of which did not allow full-

     resolution NTSC or PAL video to be encoded with acceptable quality. The MPEG1

     standards document – ISO/IEC 11172-2: 1993 (E) – describes this format in Annex D,

     section D.3. The MPEG committee defined a “Source Input Format” (SIF), similar to the

     ITU CIF.

     129.     Section D.3.1 describes conversion from the ITU-R BT.601 format to the SIF

     format. It notes that: “One way to reduce the vertical resolution is to use only the odd or

     the even fields.” But it points out that “If the other field is simply discarded, spatial

     aliasing will be introduced, and this may produce visible and objectionable artifacts.”

     Again, this is due to the frequency content of the interlaced lines. The standard continues:

     “More sophisticated methods of rate conversion require more computational power, but

     can perceptibly reduce the aliasing artifacts.” An example would be the approach taken

     earlier in the H.261 contribution #55 that was discussed above.

     130.    Section D.3.2 discusses MPEG1 coding of 24 frames/s film content. It describes

     such content as an excellent source that may be coded by the MPEG1 standard at exactly

     24 frames/s and digitized at a desired resolution. It notes however that if the film has been


                                                   42
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 58 of 395 PageID #: 19769




     previously converted to 30 frames/s video by 3:2 pulldown, “A sophisticated encoder

     might detect the duplicated fields, average them to reduce digitization noise, and code the

     result at the original 24 pictures/s rate.” It points out: “This should give a significant

     improvement in quality over coding at 30 pictures per second, since direct coding at 30

     pictures/s destroys the 3:2 pulldown timing and gives a jerky appearance to the final

     decoded video.”

                    4.      MPEG2 Video Coding Standard

     131.   The MPEG2 standard, which, unlike the MPEG1 standard, can encode interlaced

     format video data, provides specific tools for managing 3:2 pulldown. If a sophisticated

     encoder does detect and eliminate the duplicate fields, it can signal the decoder using two

     fields in the picture header how to reconstruct the signal with its original cadence. See the

     MPEG2 specification sections 6.2.3.1 and 6.3.10 Picture coding extension for the

     top_field_first and repeat_first_field flags syntax and semantics respectively.

     132.   Figures 6-2 and 6-3 illustrate the options for order of the fields within an MPEG

     frame. The vertical offset between the fields is clearly visible.




                                                   43
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 59 of 395 PageID #: 19770




     133.      The MPEG standards employ motion-compensated prediction either

     unidirectionally for so-called “P-frames” or bidirectionally for so-called B-frames.

     Prediction may be frame-based or field-based. Decoded frames and fields may be stored

     temporarily in frame or field buffers when and as appropriate, for use in predicting frames

     or fields that have yet to be received and decoded. In due course, these reference picture

     buffers will provide the frames and fields for display.

     134.      The MEG2 standard normatively specifies a coded bitstream and decoding process

     for interlaced video frames. It should be noted that MPEG2 went into service in 1994 in

     the DirecTV satellite broadcast system, which achieved a market penetration of over 1M

     subscribers in less than one year.

     135.      In summary, it is my opinion that the techniques of displaying interlaced video on

     computer monitors, including interlaced video containing film content, and frame-rate

     conversion of graphics overlaid on video were known as of the critical date of the ’654

     Patent.


                                                   44
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 60 of 395 PageID #: 19771




     VIII. THE ’654 Patent

     136.   The subject matter of the ’654 Patent involves displaying interlaced video on non-

     interlaced monitors.

     137.   It is my opinion that the technologies and techniques described in the asserted

     claims of the ’654 Patent were well known and understood in the field as of its filing date,

     and that the asserted claims of the ’654 Patent are invalid as anticipated by, or obvious in

     view of, the prior art, and/or invalid under 35 U.S.C. §§ 101 and 112.


            A.      Background of the ’654 Patent

     138.   U.S. Provisional Appl. No. 60/011,656 was filed on February 14, 1996; U.S.

     Patent Appl. No.: 08/798,240 was filed on Feb. 12, 1997; and the ’654 Patent was

     subsequently issued on Mar. 19, 2002. It is entitled “METHODS AND SYSTEMS FOR

     DISPLAYING INTERLACED VIDEO ON NON-INTERLACED MONITORS.”

     139.   The field of the invention relates to computer display systems. Col. 1:12-13.

                    The patent is concerned with computer display systems, particularly
                    displaying interlaced video on monitors that are non-interlaced.
     ’654 Col. 1:13-15.

     140.   Considering the patent as a whole, two issues are identified:

                 a. capturing two interlaced fields and processing them into non-interlaced

                    frames for display, and

                 b. displaying 24 frame/s film content that has been converted to 60 Hz

                    interlaced video with 3:2 pull-down, on a non-interlaced display.

     I understand that only claims related to the first issue are asserted in this case, and my

     report is limited to the issue of capturing two interlaced fields and processing them into

                                                   45
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 61 of 395 PageID #: 19772




     non-interlaced frames for display. Should consideration of the second issue arise in the

     future, I reserve the right to amend my report.

     141.   The Background of the Invention section of the ’654 Patent describes selected

     methods to solve particular problems according to the alleged invention.

     142.   The patent states: “Until now there have been two commonly used simple methods

     for displaying interlaced video being fed into the computer system on a computer

     monitor.” Col. 1:18-21. However, it cites to pages 332-333 of the Video Demystified

     book by Keith Jack, where there are clearly three commonly used methods described. The

     ’654 Patent specification then goes on to discuss all three methods, reiterates problems

     known in the 1980s (but omits discussion of solutions known at the time), and cites to

     advanced techniques in the Keith Jack reference.

     143.   The Summary of Invention then proceeds to tackle the “problems” related to

     deinterlacing recited in the background section. Two methods are described—one for

     displaying interlaced fields spatially on a computer monitor and the other for displaying

     interlaced fields temporally on a computer monitor.

     144.   The methods outlined in the Summary of the Invention are described in the

     ensuing Detailed Description of the Invention:

                a. “(1) Display All Fields” Col. 4:42-Col. 7:49

                        i. “(a) The two fields can be displayed at different positions on the
                           display using a non-interlaced display.”
                            Col. 5:17-Col. 6:9

                        ii. “(b) The video data can be altered to correct the positional offset
                            between the fields.”
                            Col. 6:10-Col. 7:49

                                                  46
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 62 of 395 PageID #: 19773




                b. “(2) “Dealing with Temporal Artifacts”

                    Col. 7:50-Col. 10:36.

     I understand that no claims directed to this second method (i.e., Dealing with Temporal

     Artifacts”) have been asserted.

                    1.      Displaying “all fields”

     145.   The patent states it is a “feature” of the alleged invention to “display all of the

     incoming fields but one at a time, and correcting for the positional offset of one field

     relative to another in the interlaced data.”

     146.   The patent states the problem it seeks to solve as: “If the two fields are displayed

     “as is" in the same position on the output screen, it appears that the image is rapidly

     jiggling up and down.” Col. 5:4-7.

     147.   Further the specification states: “In order to display the fields in a way which

     eliminates this artifact, it is necessary to either display the odd and even fields in different

     positions on the display, or to alter the data before it is displayed to correct this vertical

     offset between the two fields.” The patent states: “Prior art methods do not consider

     repositioning alternate fields” Col. 5:65-66.

     148.   The specification proceeds with two ways to purportedly deal with the problem.

                            (a)     Display both fields at different positions on the display

     149.   The discussion in the specification is based on processing the fields separately, and

     scaling each of them by factors that are ideally stated to be divisible by 2. For other

     factors, the patent states: “It is possible and desirable to perform repositioning for other




                                                     47
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 63 of 395 PageID #: 19774




     vertical scale factors, but the repositioning does not exactly correct for the vertical offset

     of the original fields.” Col. 5:39-46.

                               (b)   Alter the video to correct for the offset between fields

     150.   In the second purported solution, the patent states: “It is possible to modify the

     video data to correct for the positional difference in the fields. In the simplest case, one of

     the fields can be re-sampled vertically such that the pixels of a displayed line are

     generated by averaging two vertically adjacent pixels from two lines. The resulting

     averaged pixel is effectively a pixel positioned half way between the two lines, thereby

     implementing a half line vertical repositioning.” Col. 6:12-19. So considering an even

     field, whose lines in the frame are 2, 4, 6, etc., the patent proposes to average them

     vertically with the notion the data would then represent the data in the frame where the

     even lines are located.

     151.   The patent’s proposal, however, would have a negative consequence. The

     averaging operation is a low-pass filter, so the even field would have lower resolution than

     the odd field. The patent acknowledges this at Col. 6:43-48 in the context of a discussion

     about performing the operation on the input or output path: “If the data is resampled (but

     not scaled) on the input path, one of the fields will have had each of its lines generated by

     averaging two lines. This results in a certain amount of smoothing of the picture before

     the pixels are stored in the frame buffer memory.”

     152.   This would probably be visible to the viewer as a kind of oscillating disturbance at

     the frame rate, which is within the temporal passband of the human eye. The patent

     acknowledges this: “This may result in a visible disparity between the two fields when

     displayed.”


                                                   48
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 64 of 395 PageID #: 19775




     153.    The patent alleges this is an attractive solution, requiring little hardware at Col.

     6:22-31: “All that is required is the ability to set the initial value of the vertical

     interpolator such that the first line it generates is 50% of the top line and 50% of the line

     after the top line. If the same vertical interpolator is used for both odd and even fields it is

     necessary to be able to alter the initial line behavior on a field to field basis, so that one

     field can be generated with the first line being 100% of the first line of the incoming data

     (that is, no vertical repositioning), and the other field being generated using 50% line 1

     and 50% line 2 for the first stored/displayed line.”


             B.      Prosecution History of the ’654 Patent

                     1.      Overview

     154.    The following provides a brief summary of the prosecution history for the ’654

     Patent. I have reviewed the entire prosecution history for the ’654 Patent in forming my

     opinions herein.

     155.    In my opinion, the field of converting interlaced signals to progressive signals for

     display on computer monitors or televisions was very crowded when the ’654 Patent was

     filed. The non-provisional patent application that matured into the ’654 Patent (“the ’654

     application”) took over five years to issue (February 12, 1997 to March 19, 2002).

     156.    In my opinion, the difficulty that the applicants faced in achieving allowance of

     their claims correctly reflects a lack of novelty in what was claimed. The references cited

     by the examiner either expressly or inherently taught the key feature of what the

     applicants described as their purported invention—the "adjusting" step. As discussed

     further below, the only reason that the examiner allowed issued claim 1 was that the




                                                     49
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 65 of 395 PageID #: 19776




     examiner did not find a reference disclosing the operation of "adjusting" "concurrently"

     with the operation of "scaling."

     157.   In my opinion, as discussed further below, at least one reference cited by the

     examiner does teach the operation of "adjusting" "concurrently" with the operation of

     "scaling." However, the examiner did not fully apply the teachings of that reference to the

     rejections issued.

     158.   Further, in my opinion, the applicants' characterization of these references reflects

     an explicit disclaimer of claim scope to the extent that the cited references taught

     "adjusting" and the applicants disputed that teaching. Each of these issues is addressed in

     the sections that follow.

                    2.      U.S. Provisional Patent Application No. 60/011,656

     159.   The ’654 Patent states that it claims the benefit of U.S. Provisional Appl. No.

     60/011,656, filed on February 14, 1996.

     160.   I have been told that Wi-LAN has not shown that the ’654 Patent is entitled to

     priority to the provisional application filed on February 14, 1996, and has not produced

     any evidence that the ’654 Patent is entitled to an earlier invention date. I thus understand

     that the priority date of the ’654 Patent is considered to be the February 12, 1997 filing

     date of the ’654 application, but that Wi-LAN may contend that the priority date of the

     ’654 Patent is the February 14, 1996 filing date of the provisional application. Regardless

     of whether the priority date is determined to be February 14, 1996 or February 12, 1997,

     my analysis and opinions described in this Report remain the same. To the extent Wi-LAN

     contends that the difference in priority date would have an impact on my analysis, I

     reserve the right to respond to Wi-LAN’s position.

                                                  50
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 66 of 395 PageID #: 19777



                     3.      U.S. Non-provisional Patent Application No. 08/798,240

     161.     U.S. Non-provisional Patent Application No. 08/798,240 was filed on February 12,

     1997. ’654 File History at WILAN_00082-000123. This patent application later matured

     into the ’654 Patent. See Notice of Allowance for application 08/798,240 at

     WILAN_000289.

     162.     Originally presented claim 1, shown below, recited that a scaling step inherently

     corrected for "relative vertical offset." As shown below, originally presented claim 1 did

     not recite separate scaling and adjusting steps.




     ’654 File History at WILAN_000116.

     163.     By contrast, as-issued claim 1 recites performing separate scaling and adjusting

     steps.




                                                   51
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 67 of 395 PageID #: 19778




     ’654 Patent at Claim 1.

     164.   It is my opinion that the applicants’ decision to originally claim a scaling step that

     inherently corrected for relative vertical offset and then amend the pending claims to recite

     a scaling step separate from an adjusting step is significant because it shows that the

     applicants made a conscious decision to separate scaling and adjusting into separate

     operations.

     165.   In addition, because originally presented claim 1 recited a scaling step that

     inherently corrected for relative vertical offset, rather than an adjusting step separate from

     the scaling step, originally presented claim 1 did not recite any timing relationship

     between the scaling and adjusting operations.




                                                   52
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 68 of 395 PageID #: 19779




     ’654 File History at WILAN_000116.

     166.   By contrast, as-issued claim 1 reflects that the "scaling" and "adjusting" steps are

     performed "concurrently."




     ’654 Patent at Claim 1.

     167.   Originally presented claims 2-20 also did not recite any timing relationship

     between the scaling and adjusting operations. ’654 File History at WILAN_000116-

     000119.


                                                  53
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 69 of 395 PageID #: 19780




     168.   By contrast, as-issued claim 6 recites that the "scaling" step is performed "before"

     the "adjusting" step and as-issued claim 7 recites that the "scaling" step is performed

     "after" the "adjusting" step.




     ’654 Patent at Claims 6 and 7.

     169.   Circumstances surrounding amendments that introduced the "concurrently,"

     "before," and "after" limitations discussed above are described below in conjunction with

     individual corresponding responses to office actions.

                            (a)      Office Action of September 2, 1998

     170.   The ’654 application was rejected several times at the USPTO. The first of these

     rejections was an office action issued on September 2, 1998. ’654 File History at

     WILAN_000141-000154. In this office action, the examiner rejected claims 1-3, 5-7, 10,

     11, 13, 16 and 18 under 35 U.S.C. § 102(e) as anticipated by U.S. Patent No. 5,668,602 to

     Sid-Ahmed (the ’602 Patent) (WLPA00000547). ’654 File History at WILAN_000142.

     In addition, the examiner rejected claims 4, 8, 9,12, 14, 15, 17, 19, and 20 as unpatentable

     under 35 U.S.C. § 103(a) over the ’602 Patent in view of the knowledge of a person of

     ordinary skill in the art. ’654 File History at WILAN_000145-000150.

     171.   The examiner's § 102(e) rejection of claim 1 over the ’602 Patent is noteworthy for

     its relevance to issued claim 1 of the ’654 Patent. In particular, the examiner concluded

     that the ’602 Patent taught the scaling step that inherently adjusted one field within then-

     presented claim 1. The examiner stated that the ’602 Patent discloses "sequentially


                                                  54
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 70 of 395 PageID #: 19781




     displaying the captured field such that alternate fields are adjusted to correct for relative

     vertical offset in alternate fields." ’654 File History at WILAN_000142, citing 3:37-4:59

     of the ’602 Patent. Moreover, the examiner stated that "correction for vertical offset is

     met by line doubling and interpolation." Id.

                            (b)     Applicants’ Response to Office Action of September 2,
                                    1998

     172.   In response to the office action of September 2, 1998, the applicants canceled

     claims 1-20 and added claims 21-40 through amendment. The applicants also

     distinguished their amended claims from the ’602 Patent. Each of these events is

     discussed below.

     173.   In response to the office action of September 2, 1998, the applicants canceled

     claims 1-20 and added claims 21-40.




     ’654 File History at WILAN_000172.

     174.   Amended claim 21, as added in response to the office action of September 2, 1998,

     is very close to as-issued claim 1 in the ’654 Patent. The table below compares the

     elements and limitations of added claim 21 to as-issued claim 1. Words present in claim 1

     but not present in claim 21 are underlined, and words present in claim 21 but not present

     in claim 1 are bracketed.


       1. [21.] A method for displaying interlaced video data on a non-interlaced monitor, the interlaced
       video data comprising a plurality of paired fields, each pair of fields being vertically offset
       relative to each other by one-half of a field line spacing distance, each field comprising a
       plurality of lines of video data, the method including [the steps of]:


                                                    55
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 71 of 395 PageID #: 19782




       (a) capturing a first field and a second field of each pair of fields into respective buffers;

       (b) scaling each of the first field and second field of each pair of fields to fill vertical resolution
       of the non-interlaced monitor;

       (c) adjusting one of the first field or second field of the pair of fields to substantially correct for
       the vertical offset between the pairs of fields, where said adjusting is performed concurrently
       with scaling;

       (d) displaying the first field of each pair of fields on the non-interlaced monitor in a first time
       period; and

       (e) displaying the second field of each pair of fields on the non-interlaced monitor in a second
       time period subsequent to the first time period.

     ’654 File History at WILAN_000172.


     175.   The preceding table illustrates that as-issued claim 1 but not amended claim 21

     recites "where said adjusting is performed concurrently with scaling." Additionally, the

     preamble of amended claim 21 but not the preamble of as-issued claim 1 recites "the steps

     of." Otherwise, amended claim 21 is identical to as-issued claim 1.


     176.   Amended claims 22-30, as added in response to the Office Action of September 2,

     1998, are also very close to as-issued claims 2-9 in the ’654 Patent. The table below

     compares the elements and limitations of added claims 22-30 to as-issued claims 2-9.

     Words present in as-issued claims 2-9 but not present in added claims 22-30 are

     underlined, and words present in added claims 22-30 but not present in as-issued claims 2-

     9 are bracketed.


       2. [22.] The method of claim 1 [21], wherein scaling is achieved by line replication.

       3. [23.] The method of claim 1 [21], wherein scaling is achieved by line dropping.

       4. [24.] The method of claim 1 [21], wherein scaling is achieved by vertical interpolation
       between at least adjacent lines in the field being scaled.


                                                    56
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 72 of 395 PageID #: 19783




       5. [25.] The method (of) claim 1 [21], wherein the scaling step includes scaling to a size other
       than two times the size of the interlaced video by interpolating the video data.

       6. [26.] The method of claim 1 [21], wherein the step of scaling is performed before the step of
       adjusting.

       7. [27.] The method of claim 1 [21], wherein the step of scaling is performed after the step of
       adjusting.

       8. [28.] The method of claim 1 [21], wherein the adjusting step includes changing display
       positions of one of the scaled first field or scaled second field by one or more lines on the
       noninterlaced monitor.

       9. [29.] The method of claim 1 [21], wherein the adjusting step is achieved by vertical
       interpolation between at least adjacent lines in the field being adjusted.

       [30.] The method of claim 21, wherein the steps of scaling and adjusting are performed
       concurrently.]

     ’654 File History at WILAN_000172.

     177.   The preceding table illustrates that amended claim 30 recites "wherein the steps of

     scaling and adjusting are performed concurrently," which is similar to the "where said

     adjusting is performed concurrently with scaling" limitation in as-issued claim 1.

     Otherwise, aside from differences in claim numbering, amended claims 22-29 are identical

     to as-issued claims 2-9.

     178.   The applicants explained that claims 21-30 replaced claims 1-10 to clarify the

     language involving “correction of vertical displacement between pairs of fields when

     converting from an interlaced to a non-interlaced display format.”; i.e., the adjusting step

     of amended claim 21.




                                                  57
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 73 of 395 PageID #: 19784




     ’654 File History at WILAN_000175.

     179.   Addressing the § 102(e) rejection, the applicants distinguished the claimed

     adjusting step in amended claim 21 from the ’602 Patent. In particular, the applicants

     expressly argued that the ’602 Patent contains "no mention . . . About the problem of

     correcting vertical displacement between adjacent fields. In particular, col. 3, l. 37 to col.

     4, l. 59, cited by the examiner, does not appear to address the problem solved by

     Applicants’ invention." ’654 File History at WILAN_000175.

     180.   The applicants also distinguished amended claim 28 from the teachings of the ’602

     Patent. "Also, Sid-Ahmed does not appear to teach or suggest the technique of 'changing

     display positions of one of the scaled first field or scaled second field by one or more lines

     on the non-interlaced monitor' (see claim 28). Accordingly, Sid-Ahmed does not teach or



                                                   58
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 74 of 395 PageID #: 19785




     suggest this aspect of the invention as now claimed." (Emphasis in original) ’654 File

     History at WILAN_000176.

     181.    In my opinion, the applicants mischaracterized the ’602 Patent (Sid-Ahmed) when

     responding to the office action of September 2, 1998. As discussed above in conjunction

     with that office action, the examiner recognized that the ’602 Patent teaches the adjusting

     step of original claim 1 and also teaches the claimed "changing display positions of one of

     the scaled first field or scaled second field by one or more lines on the non-interlaced

     monitor" step of original claim 6. I believe that the examiner’s description of the ’602

     Patent was correct and that the applicants’ characterization of the ’602 Patent was

     incorrect. My bases for these conclusions are set forth below.

     182.    In my opinion, the examiner correctly recognized that the ’602 Patent taught the

     claimed scaling step that inherently adjusted one field. For example, the passage within

     the ’602 Patent cited by the examiner (3:37-4:59) does teach doubling the vertical and

     horizontal size of an image. One approach utilizes a fast Fourier transform (FFT) and

     inverse FFT. See ’602 Patent at 3:26-42 (WLPA00000547). Another approach utilizes

     horizontal replication of pixels and lines followed by low-pass filtering. See ’602 Patent

     at 3:43-4:63 (Id.).

     183.    Figure 6 of the ’602 Patent (shown below) illustrates that address generation for a

     buffer capturing a field alternates between odd and even first lines as reflected by the

     least-significant bit for the Y address receiving a one-bit signal every 1/60th of a second

     (i.e., every field).




                                                  59
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 75 of 395 PageID #: 19786




     184.




     ’602 Patent at Figure 6 (WLPA00000554).



                                               60
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 76 of 395 PageID #: 19787




     185.   Figure 9 also illustrates that address generation for a buffer capturing a field

     alternates between odd and even first lines as reflected by the least-significant bit for the Y

     address receiving a one-bit signal every 1/60th of a second (i.e., every field).




     ’602 Patent at Figure 6 (WLPA00000554).




                                                   61
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 77 of 395 PageID #: 19788




     186.   The ’602 Patent also discloses capturing both fields. ’602 Patent at 5:30-46

     (discussing the two memories shown in Figure 5 - each memory capturing one field).




     ’602 Patent at Figure 5 (WLPA00000553).

     187.   Further, the ’602 Patent teaches displaying each resulting field.




                                                 62
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 78 of 395 PageID #: 19789




     ’602 Patent at Abstract (WLPA00000547).

     188.   Therefore, in my opinion, the examiner correctly determined that the ’602 Patent

     anticipated then-presented claim 1. Thus, the applicants’ characterization of the ’602

     Patent as “not appear[ing] to address the problem solved by the applicants’ invention”

     (’654 File History at WILAN_000175) represents a mischaracterization of the ’602 Patent.

     189.   I have been told that distinguishing arguments made by applicants during

     prosecution can lead to prosecution history estoppel. In particular, I have been told that

     distinguishing arguments made by applicants can estop applicants or an assignee from

     asserting infringement under the doctrine of equivalents if the asserted equivalent reflects

     claim scope disclaimed during prosecution.



                                                  63
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 79 of 395 PageID #: 19790




     190.    In my opinion, the ’602 Patent's teaching of the adjusting step of original claim 1

     and teaching of the "changing display positions of one of the scaled first field or scaled

     second field by one or more lines on the non-interlaced monitor" step of original claim 6

     coupled with the applicants’ mischaracterizations of the ’602 Patent as to then-pending

     claims 21 and 28 should estop Wi-LAN from arguing that such teachings reflect those

     portions of as-issued claims 1 or 8 under the doctrine of equivalents.

                             (c)     Office Action of April 28, 1999

     191.    The ’654 application received a second office action on April 28, 1999. ’654 File

     History at WILAN_000182-000197. In that office action, the examiner rejected claims

     21-30 under 35 U.S.C. § 103(a) as unpatentable over the ’602 Patent in view of U.S.

     Patent No. 4,426,661 to Okada et al. (the ’661 Patent). ’654 File History at

     WILAN_000184.

     192.    As previously discussed, the applicants’ response to the office action of September

     2, 1998 distinguished the claimed adjusting step in amended claim 21 from the ’602 Patent

     and distinguished amended claim 28 from the teachings of the ’602 Patent

     notwithstanding that the examiner correctly characterized the teachings of the ’602 Patent.

     193.    In the office action of April 28, 1999, the examiner changed his characterization of

     the ’602 Patent. Specifically, the office action of April 28, 1999 states "Sid-Ahmed fails

     to disclose <a> the claimed adjusting one of the first field or second field of the pair of

     fields to substantially correct for the vertical offset between the pairs of fields . . . ." ’654

     File History at WILAN_000184.

     194.    In my opinion, the applicants’ characterization of the ’602 Patent concerning part

     of the adjusting step of then-presented claim 21 (i.e., part of the adjusting step of as-issued

                                                    64
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 80 of 395 PageID #: 19791




     claim 1) or the additional limitation in then-presented claim 28 (i.e., as-issued claim 8)

     reflects a disclaimer of claim scope.

     195.   Therefore, in my opinion, Wi-LAN should be estopped from attempting to

     recapture that claim scope through the doctrine of equivalents. Accordingly, Wi-LAN

     should be estopped from arguing infringement under the doctrine of equivalents based on

     part of the claimed adjusting step in then-presented claim 21 (i.e., the adjusting step in as-

     issued claim 1) or the additional limitation of then-presented claim 28 (i.e., the additional

     limitation of as-issued claim 8) reflected in the ’602 Patent.

     196.   Notwithstanding the examiner's new characterization of the ’602 Patent, the

     examiner rejected the pending claims as obvious over the ’602 Patent in view of the

     knowledge of a person of ordinary skill in the art and certain applied references. ’654 File

     History at WILAN_000184-000197. The applicants’ responses to these rejections are

     discussed below.

                            (d)     Applicants’ Response to the Office Action of April 28,
                                    1999

     197.   In response to the office action of April 28, 1999, the applicants characterized

     then-pending claim 21 as being directed to correcting vertical offset, argued that the ’602

     Patent did not teach the claimed adjusting step of then-pending claim 21, argued that line

     interpolation taught by the ’602 Patent did not inherently teach correction of the vertical

     offset of sequential fields, and argued that the claimed adjusting step was not taught by

     Keith Jack. Each of these arguments are discussed below.

     198.   The applicants reiterated that the claims were directed to the adjusting step. More

     specifically, the applicants stated "independent claim 21 is directed to correcting vertical



                                                   65
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 81 of 395 PageID #: 19792




     offset between pairs of fields when converting from an interlaced to a non-interlaced

     display format. Specifically, each pair of fields are [sic] scaled and adjusted to correct for

     the vertical offset." ’654 File History at WILAN_000199. Thus, the applicants once

     again made clear that the adjusting step was what distinguished the prior art in their

     opinion.

     199.   The applicants argued that the ’602 Patent did not teach the claimed adjusting step

     of then-pending claim 21. More specifically, the applicants stated that "Sid-Ahmed . . . is

     principally directed to methods and circuits for multiplying the number of pixels in an

     incoming digitized video image in real time (column 1, lines 57-67). This is achieved by

     horizontal replication of the incoming pixels followed by low-pass filtering of the

     replicated pixels." ’654 File History at WILAN_000199-000200.

     200.   The applicants’ characterization of the ’602 Patent, reproduced above, selectively

     omits the most significant teachings within the referenced passage in the ’602 Patent and

     therefore reflects a mischaracterization of the ’602 Patent. Specifically, 2:1-4 of the ’602

     Patent states that "[t]he method aspect of the invention includes the step of receiving

     pixels associated with an incoming digitized video image, replicating each pixel,

     interpolating the replicated pixels using low-pass filtering in two dimensions" (emphasis

     added). In particular, the applicants acknowledged that incoming pixels were replicated in

     the horizontal dimension but failed to acknowledge that the replicated pixels were

     thereafter interpolated in two dimensions as discussed in the same sentence.

     201.   In my opinion, as discussed above in conjunction with my explanation of the ’602

     Patent, the ’602 Patent teaches every element of then-presented claim 21 and every

     element of as-issued claim 1. More specifically, as previously discussed, Figure 5


                                                   66
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 82 of 395 PageID #: 19793




     illustrates capturing a first field and a second field into respective buffers. As previously

     discussed, the ’602 Patent teaches two approaches to doubling the vertical and horizontal

     size of an image. One approach utilizes a fast Fourier transform (FFT) and inverse FFT.

     See ’602 Patent at 3:26-42 (WLPA00000547). Another approach utilizes horizontal

     replication of pixels and lines followed by low-pass filtering. See ’602 Patent at 3:43-4:63

     (Id.). As previously discussed, Figure 6 illustrates that the address generation circuits

     include a least-significant bit generator whose value alternates with each input field,

     thereby offsetting odd fields from even fields by one line in the buffer, thereby affecting

     the claimed correction of vertical offset when the FFT and inverse transform is performed.

     This process of writing data into a memory, with blank pixels and lines of pixels, followed

     by performing a FFT and inverse transform, or by doubling pixels horizontally and

     doubling lines vertically prior to filtering, operates to concurrently scale and adjust one of

     the fields as previously discussed. Thereafter, the ’602 Patent teaches that the result is

     displayed. Thus, the ’602 Patent teaches all features of then-pending claim 21 and as-

     issued claim 1.

     202.   Thus, in my opinion, the applicants’ characterization of the ’602 Patent as not

     teaching the adjusting step of then-presented claim 21 is not correct.

     203.   The applicants argued that vertical interpolation discussed in the ’602 Patent does

     not inherently teach the adjusting step in then-presented claim 21. More specifically, the

     applicants stated that "the line interpolation taught by Sid-Ahmed does not inherently

     result in a correction of the vertical offset of sequential fields. Sid-Ahmed neither

     discloses nor suggests correcting for the vertical offset."




                                                   67
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 83 of 395 PageID #: 19794




     204.    As previously discussed, the ’602 Patent does teach that sequential fields are

     vertically offset by one field line. For example, Figure 6 of the ’602 Patent illustrates that

     even and odd fields are offset in memory by one field line. Figure 9 illustrates a similar

     circuit structure.

     205.    In my opinion, vertical interpolation in combination with storing alternate fields in

     positions offset by one field line reflects the claimed scaling and adjusting steps.

     Therefore the ’602 Patent teaches those claimed features and the applicants’

     characterization of the ’602 Patent is incorrect.

     206.    The applicants stated that the applied references and Keith Jack fail to suggest the

     adjusting step so then-presented claim 21 cannot be obvious. More specifically, the

     applicants state that "neither the references cited by the examiner nor the Keith Jack

     treatise cited by the applicants—all of which are directed to improving image quality and

     reducing artifacts - teach or suggest the 'adjustment' aspect of the invention as claimed."

     ’654 File History at WILAN_000200.

     207.    As discussed in greater detail below (Section VIII.E.4), Keith Jack teaches the

     claimed adjusting step and scaling both fields. Therefore, I disagree with the applicants’

     assertion that Keith Jack does not teach the adjusting step.




                                                   68
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 84 of 395 PageID #: 19795




     ’602 Patent at Figure 6 (WLPA00000554).




                                               69
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 85 of 395 PageID #: 19796



                             (e)    Office Action of September 9, 1999

     208.    A third office action issued on September 9, 1999. ’654 File History at

     WILAN_000213-000229. The examiner rejected claims 21-33, 36, 38, and 40 under

     35 U.S.C. § 103(a) as unpatentable over U.S. Patent No. 5,621,470 to Sid-Ahmed (the

     ’470 Patent) in view of U.S. Patent No. 4,670,722 to Bolger (the ’772 Patent)

     (WLPA00000741-00000755). ’654 File History at WILAN_000215. Although this office

     action cites the ’602 Patent on its face (e.g., see references to Sid-Ahmed at

     WILAN_000215), the examiner later acknowledged that references to Sid-Ahmed in this

     office action concerned U.S. Patent No. 5,621,470 (also to Sid-Ahmed).

     WILAN_000225.

                             (f)    Applicants’ Response to the Office Action of September
                                    9, 1999

     209.    In response to the office action of September 9, 1999, the applicants characterized

     then-pending claim 21 as being directed to correcting vertical offset and argued that the

     applied references did not disclose or suggest the claimed adjusting step.

     WILAN_000238-000239. Each of these issues is discuss briefly below.

     210.    The applicants reiterated that the claims were directed to the adjusting step. More

     specifically, the applicants stated "[e]ach of independent claims 21 and 31 is directed to

     correction of vertical offset between pairs of fields when converting from an interlaced to

     a non-interlaced display format." ’654 File History at WILAN_000238. Thus, the

     applicants once again made clear that the adjusting step was what distinguished the prior

     art in their opinion.

     211.    The applicants also characterized the ’772 Patent as failing to disclose or suggest

     the adjusting step. The applicants previously argued that the ’470 Patent also did not

                                                  70
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 86 of 395 PageID #: 19797




     disclose or suggest the adjusting step. Therefore, in the applicants’ view, the ’772 Patent

     could not render then-presented claim 21 obvious. ’654 File History at WILAN_000238.

                           (g)     Office Action of May 9, 2000

     212.   A fourth office action issued on May 9, 2000. ’654 File History at

     WILAN_000241-000253. The examiner rejected claims 21, 22, 24, 26-29, 31, 33, and 36

     under 35 U.S.C. § 102(b) as unpatentable over the ’470 Patent. ’654 File History at

     WILAN_000243. The examiner also concluded that claims 30, 38, and 40 reflected

     allowable subject matter. WILAN_000251.

                           (h)     Applicants’ Response to the Office Action of September
                                   9, 1999

     213.   In response to the office action of May 9, 2000, the applicants amended then-

     pending claim 21 (which became as-issued claim 1) to incorporate then-pending claim 30

     (reciting the "concurrently" limitation). WILAN_000254-000255. The applicants also

     canceled then-pending claim 30. WILAN_000256. The applicants’ remarks merely

     acknowledged the amendments. WILAN_000261.

                           (i)     Office Action of October 11, 2000

     214.   A fifth office action issued on October 11, 2000. ’654 File History at

     WILAN_000263-000267. The examiner concluded that claims 21-29, 31-37, 39, and 40

     were allowed but that the applicants must submit drawings to reflect the claimed subject

     matter. WILAN_000265.

     215.   In the examiner's reasons for allowance, the examiner noted that the prior art did

     not teach a combination of the "capturing" and "adjusting" steps such that adjusting and

     scaling were performed concurrently. WILAN_000265.



                                                  71
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 87 of 395 PageID #: 19798




     216.       Thus, in my opinion, the examiner concluded that the allegedly new aspect of then-

     presented claim 21 (as-issued claim 1) was that the adjusting step was performed

     concurrently with the scaling step.

                               (j)    Applicants’ Response to the Office Action of October 11,
                                      2000

     217.       In response to the office action of October 11, 2000, the applicants amended the

     specification to add Figures 4-6. WILAN_000269- WILAN_000277. Figure 4 illustrates

     and discusses performing the scaling and adjusting steps concurrently. The applicants did

     not dispute the examiner’s characterization of the reasons for allowance.

                               (k)    Notice of Allowance

     218.       The examiner issued a notice of allowance on June 4, 2001. WILAN_000289.

     The ’654 Patent issued on March 19, 2002.


                C.     Claim Construction for the ’654 Patent

     219.       Below is a table of the constructions by the Court in the Court’s Claim

     Construction Order of April 27, 2018. D.I. 280 and 281 [SEC]; D.I. 219 and 220 [VIZIO].

     I have applied these constructions when performing my analyses. Where there is no

     construction of a phrase or term, or where the Court determined that no construction was

     necessary, I have used their ordinary and customary meaning to one of ordinary skill in

     the art.

     220.       The court has construed terms of the asserted claims as follows:


                         Claim Term                              Court’s Construction

      “A method for displaying interlaced video        Preamble is limiting
      data on a non-interlaced monitor, the



                                                    72
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 88 of 395 PageID #: 19799




     interlaced video data comprising a
     plurality of paired fields,
     each pair of fields being vertically offset
     relative to each other by one-half of a field
     line spacing distance, each field
     comprising a plurality of lines of video
     data”

     “respective buffers”                             “separate buffers for the first field and the
                                                      second field”

     “scaling”                                        “changing the vertical resolution by
                                                      changing by a constant factor the number
                                                      of lines in a field”

     “adjusting”                                      “vertical repositioning”

     “to substantially correct for the vertical       “to largely or approximately correct for
     offset between the pairs of fields”              the vertical offset”

     “said adjusting is performed concurrently        “the adjusting and scaling steps must
     with said scaling”                               overlap, either by interleaving or
                                                      simultaneous execution, such that one
                                                      cannot complete before the other begins”

     “vertical interpolation between at least         “calculating values for new pixels between
     adjacent lines”                                  at least vertically adjacent lines using
                                                      known values”

     “the adjusting step is achieved by vertical      “the adjusting step is achieved by
     interpolation between at least adjacent          calculating values for new pixels between
     lines”                                           at least vertically adjacent lines using
                                                      known values”




                                                     73
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 89 of 395 PageID #: 19800



             D.      The ’654 Patent Is Invalid

                     1.      Claims 1, 4, and 9 of the ’654 Patent Claim Patent-Ineligible
                             Subject Matter Under 35 U.S.C. § 101

     221.    It is my opinion that at least claims 1, 4, and 9 of the ’654 Patent are invalid

     because they claim patent ineligible subject matter under 35 U.S.C. § 101.

     222.    It is my opinion that Claim 1 is directed to an abstract idea - specifically, it

     purports to claim a method for reprocessing video data, i.e., converting it from one format

     (interlaced video data) to another (non-interlaced video), for display.

     223.    Ultimately, the steps of Claim 1 reduce to mathematical operations performed by

     generic computer components. Each step of Claim 1 relates to this abstract process, which

     includes taking the video data from an interlaced video field and (a) remembering that

     video data; (b) generating new video data; (c) altering the video data; and then (d)

     showing the resulting video data. The claim as a whole represents the abstract idea of

     reprocessing video data for display.

     224.    I understand that a claim that is directed to abstract subject matter may nonetheless

     be patent eligible if it includes an inventive concept that transforms the abstract idea into

     something more. This requires an element or combination of elements that is sufficient to

     ensure that the patent in practice amounts to significantly more than a patent upon the

     ineligible concept itself.

     225.    However, in my opinion and based on Plaintiff’s apparent interpretation of the

     subject limitations, there is no such inventive, transformative concept. The limitation

     added in order to obtain allowance (“where said adjusting step is performed concurrently

     with said scaling”) does not constitute an additional feature that transforms the claim into



                                                    74
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 90 of 395 PageID #: 19801




     something more than a well-understood, conventional activity. Indeed, Plaintiff appears

     to interpret this limitation to permit the same interpolation process to effect both a scaling

     and adjustment of the video data:


                                   Contentions for “Scaling” Step




      Final Infringement Contentions, at [SEC] 83, [VIZIO] 84 (contentions for “scaling”
      step).




                                                   75
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 91 of 395 PageID #: 19802




      Final Infringement Contentions, at [SEC] 126, [VIZIO], 127 (presenting identical
      contention for scaling and adjusting steps).

     226.    However, changing the timing of an abstract process does not render it less

     abstract, nor does it provide an inventive, transformative concept

     227.    Looking at each individual step and the claim as a whole, the claim does not

     include an inventive concept, and each step could be performed by a conventional

     computer or by an individual human when processing video data.

     228.    I understand the Court construed the preamble to be limiting. D.I. 281, at 2. The

     preamble describes displaying of a kind of data, namely “interlaced video data comprising

     a plurality of paired fields, each pair of fields being vertically offset relative to each other

     by one-half of a field line spacing distance, each field comprising a plurality of lines of

     video data.” ’654 Patent, at Claim 1, Preamble. This element does not provide an

     inventive concept that transforms the abstract process.



                                                    76
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 92 of 395 PageID #: 19803




     229.    Claim 1, element (a) purports to use generic components (buffers) to capture

     portions of the video data described in the preamble. I am mindful that the Court

     construed the term “respective buffers,” a part of this element, to mean “separate buffers

     for the first field and the second field.” But data buffers are conventional components,

     routinely used to store data for processing. Moreover, the ’654 Patent expressly informs

     that the use of multiple buffers was well-known in the art. E.g., ’654 Patent, at 4:58-63.

     Further, Keith Jack describes the use of multiple separate buffers and the benefits of such

     use in detail. See, e.g., id.; and see 4/24/2018 Glennon Depo. Tr., at 49:4-7 (“Q. Is it

     accurate to say that while at Brooktree, you would refer to the Keith Jack book as the bible

     of video at the time? A. Yes.”). This element does not provide an inventive concept that

     transforms the abstract process.

     230.    Claim 1, element (b) calls for the “scaling [of] each of the first field and second

     field of each pair of fields to fill the vertical resolution of the non-interlaced monitor.” I

     understand that the Court construed the term “scaling” to mean “changing the vertical

     resolution by changing by a constant factor the number of lines in a field.” D.I. 281, at 2.

     This step thus describes a mathematical process and does not provide an inventive concept

     that transforms the abstract process.

     231.    Claim 1, element (c) calls for “adjusting one of the first field or second field of the

     pair of fields to substantially correct for the vertical offset between the pairs of fields,

     where said adjusting is performed concurrently with said scaling.” I understand that the

     Court has construed “adjusting” to mean “vertical repositioning,” “to substantially correct

     for the vertical offset between the pair of fields” to mean “to largely or approximately

     correct for the vertical offset,” and “said adjusting is performed concurrently with said


                                                    77
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 93 of 395 PageID #: 19804




     scaling” to mean “the adjusting and scaling steps must overlap, either by interleaving or

     simultaneous execution, such that one cannot complete before the other begins.” D.I. 281,

     at 2. As with element (b), this step is simply a mathematical process, and the ’654 Patent

     teaches that a “correction of the positional offset” could be performed by either altering

     the position of video data or altering the video data itself. See generally ’654 Patent, at

     5:12-7:7; and see id. at 5:14-18 (first of “two ways to deal with the vertical offset of the

     two fields” as “[t]he two fields can be displayed at different positions on the display using

     a non-interlaced display”) and 6:10-11 (“[t]he video data can be altered to correct the

     positional offset between the fields”). Regardless of the method used, altering video data

     does not provide an inventive concept that transforms the abstract process.

     232.   Finally, in elements (d) and (e), Claim 1 calls for the display of the resulting video

     data. For element (d), the video data for “the first field of each pair of fields” is displayed

     “on the non-interlaced monitor in a first time period.” ’654 Patent, cl. 1, el. (d). For

     element (e), the video data corresponding to the “second field of each pair of fields” is

     displayed “on the non-interlaced monitor in a second time period subsequent to the first

     time period.” Id. at el. (e). Even to the extent this element calls for the use of a generic

     monitor, implementing such an abstract idea using generic components fails to transform

     the idea into anything less abstract.

     233.   Claims 4 and 9 include no additional step that alter my opinion, as both claims

     merely purport to apply a (well-known) mathematical process – i.e., interpolation – in

     order to accomplish one of these steps. Interpolation is a mathematical process of

     manipulating or altering video data, and might be as simple as “doing simple averaging for

     interpolation” (4/18/2018 Felts Dep. Tr., at 200:1-6; see also 272:16-273:5).


                                                   78
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 94 of 395 PageID #: 19805




     234.   It is my opinion that Claims 1, 4, and 9 are directed to abstract subject matter and

     lack any inventive, transformative concept that renders the subject matter of those claims

     patent-eligible, and thus it is my opinion that Claims 1, 4, and 9 are directed to patent-

     ineligible subject matter.

                     2.     Claims 1, 4, and 9 of the ’654 Patent Are Invalid Under 35
                            U.S.C. § 112

     235.   It is my opinion that at least claims 1, 4, and 9 of the ’654 Patent are invalid under

     35 U.S.C. § 112.

                            (a)     “Concurrently”

     236.   Claim 1 recites “where said adjusting is performed concurrently with said

     scaling[.]”

     237.   It is my opinion that the asserted claims of the ’654 Patent are invalid under 35

     U.S.C. § 112.

                                    (i)     Written Description -- -- 35 U.S.C. § 112 ¶ 1

     238.   It is my opinion that the asserted claims of the ’654 Patent are invalid under 35

     U.S.C. § 112 for lack of written description because the original application does not

     reasonably convey to a person having ordinary skill in the art that the inventors had

     possession of an invention that required performing scaling and adjusting “concurrently”

     as recited in the asserted claims at the time of the purported invention.

     239.   The non-provisional application, as filed, does not use the word “concurrently” at

     all, not even in the claims as originally presented. The provisional application does not use

     the word “concurrently” either. The non-provisional application, as filed, only includes

     Figures 1-3 of the ’654 Patent, all of which describe prior art (not the claimed invention).



                                                   79
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 95 of 395 PageID #: 19806




     240.    In response to the office action of September 2, 1998, the applicants canceled all

     original claims (1-20) and added by amendment claims 21-40. Added claim 30 introduced

     the “concurrently” limitation for the first time.

     241.    On October 11, 2000, the examiner issued a Quayle action requiring the applicants

     to submit drawings to support the allowed claims. In response to that office action, the

     applicants submitted Figures 4-6. Figure 4 is a flow chart that references “concurrent”

     adjusting and scaling. However, Figure 4 was not part of the original application, and thus

     is not evidence that the inventors had possession of the claimed subject matter as of the

     filing date.

     242.    The deposition testimony of named inventors Benjamin Felts and Stephen Glennon

     provide additional support for my conclusion that the specification of the ’654 does not

     show that the inventors had possession the alleged invention claimed in the asserted

     claims at the time of the purported invention.

     243.    At deposition, Mr. Felts was asked to point to any place in the ’654 specification

     that described concurrent adjusting and scaling. He conceded that the specification does

     not contain any such disclosure.

             Q.     Can you point to anyplace where the concurrent adjusting and scaling is
                    described at all in the specification?
             THE WITNESS:         In the specification it refers to doing both of them. I do not
                  see that it specifically says that you can or cannot do them concurrently.
                  Those are two aspects of the operation that are mentioned. It does not
                  specifically say one way or another.
     4/18/18 Felts Dep. Tr. at 298.




                                                   80
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 96 of 395 PageID #: 19807




     244.   Similarly, in his deposition Mr. Glennon could not identify any language in the

     specification that referenced concurrent scaling and adjusting, or any discussion of the

     timing relationship between adjusting and scaling:

            Q.      The language you pointed to doesn't say anything about resampling and
                    scaling happening at the same time, does it?
            A.· ·That one sentence uses the term “resampling and rescaling” in the same
                   sentence.
            ·Q.· ·It doesn't say anything about them happening concurrently, does it?
            A.      It does not use the word "concurrent."
            Q.      It doesn't say anything about the temporal relationship between resampling
                    and scaling, does it?
            A.      No.
            ·Q.     So there's nothing in this patent that describes the temporal relationship
                    between rescaling and samples in a way that corrects ·the vertical offset,
                    correct?
            A.      I think it’s quite clear from lines 65 on column 6, the use of resampling and
                    rescaling in the same sentence describes that operation.
            Q.      But it doesn't say anything about the timing of those two operations,
                    rescaling and --
            A       No, but I think it's quite clear to someone -- I'll let you finish.
            Q.      The language you're citing doesn't say anything about the timing
                    relationship between resampling and scaling, correct?
            A.      No, it does not.
     4/24/18 Glennon Dep. Tr. at 151-153.

     245.   For the foregoing reasons, it is my opinion that the asserted claims of the ’654

     Patent are invalid under 35 U.S.C. § 112 for lack of written description because the

     original application does not reasonably convey to a person having ordinary skill in the art

     that the inventor had possession of an invention that required performing scaling and

     adjusting “concurrently” as recited in the asserted claims at the time of the purported

     invention.



                                                   81
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 97 of 395 PageID #: 19808



                                    (ii)   Enablement -- 35 U.S.C. § 112 ¶ 1

     246.   It is my opinion that the asserted claims of the ’654 Patent are invalid under 35

     U.S.C. § 112 for lack of enablement because the specification of the ’654 Patent does not

     teach those skilled in the art how to make and use the full scope of the claimed invention

     without undue experimentation.

     247.   As discussed above, the only purportedly novel aspect of the asserted claims of the

     ’654 Patent is the step of performing scaling and adjusting concurrently. The only

     reference in the specification to concurrent scaling and adjusting is in Figure 4. However,

     Figure 4 (a flow chart) merely recites concurrent scaling and adjusting as a step in the

     claimed method. It provides absolutely no information as to how one would perform

     scaling and adjusting concurrently. In fact, nowhere does the specification provide any

     information as to how one would perform scaling and adjusting concurrently, let alone

     provide the level of detail required under Section 112.

     248.   The testimony of named inventors further supports this conclusion.

     249.   Benjamin Felts, a named inventor, conceded in deposition that the specification

     does not describe how one would perform scaling and adjusting concurrently. 4/17/17

     Felts Dep. Tr. at 298-299 (“There is no specific place that I see in the detailed description

     that it describes how to perform concurrent scaling and resampling.”). 9




     9
       Mr. Felts also testified he was not sure whether a person having ordinary skill in the art
     in 1996 would know how to perform concurrent scaling and resampling within the
     meaning of claim 1, and could only “conjecture.” 4/17/18 Felts Dep. Tr. at 300-301). Even
     if one assumed, for purposes of argument, that a person having ordinary skill in the art in
     1996 would know how to perform concurrent scaling and resampling within the meaning
     of claim 1, this would not satisfy the written description requirement. As discussed above,
     it is the specification, not the knowledge of one skilled in the art, that must supply the
     novel aspects of an invention in order to constitute adequate enablement.

                                                  82
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 98 of 395 PageID #: 19809




     250.   Similarly, when asked in deposition to identify any portion of the specification that

     described how one concurrently adjusts and scales within the meaning of Claim 1,

     Stephen Glennon, another named inventor, was unable to do so. Instead, he conceded that

     the specification does not even discuss the timing relationship between scaling and

     adjusting, let alone provide an explanation as to how one would scale and adjust

     concurrently.

            Q.       . . . . My question is not where does it imply that one could do one pass
                     concurrent scaling and resampling. My question is, where does it explain
                     how one concurrently resamples and scales in a way that corrects vertical
                     offset?
            A.       I can't point to specific language that directly combines the resampling and
                     the scaling.
            Q.       Can you point to anything in the discussion of Embodiment B-1 that
                     explains how one performs concurrent resampling and scaling in a way that
                     corrects vertical offset?
            A.       Lines 65 and beyond from column 6. It says, "In addition, if the resampling
                     is to be performed on the output path it can be performed using whatever
                     output rescaling scheme is implemented in hardware.· This can but (is not
                     limited to) schemes which vertically scale in the DAC, as the Brooktree
                     BtV 2487 does." I think that's a fairly specific point or two combining the
                     two operations.
            Q.       How does that explain how one concurrently resamples and scales in a way
                     that corrects vertical offset? I don't see any steps in the language you've just
                     cited.
            A.       I think it's fair to suggest that someone ordinarily skilled in the art that the
                     use of an interpolator and a scaler and this specific language about using
                     the output scaler to perform the interpolation would see those as being
                     combined operation.
            Q.       The language you pointed to doesn't say anything about resampling and
                     scaling happening at the same time, does it?
            A.       That one sentence uses the term “resampling and rescaling" in the same
                     sentence.
            Q.       It doesn't say anything about them happening concurrently, does it?
            A.       It does not use the word "concurrent."
            Q.       It doesn't say anything about the temporal relationship between resampling
                     and scaling, does it?

                                                    83
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 99 of 395 PageID #: 19810




             A.      No.
             Q.      So there's nothing in this patent that describes the temporal relationship
                     between rescaling and samples in a way that corrects the vertical offset,
                     correct?
             A.      I think it's quite clear from lines 65 on column 6, the use of resampling and
                     rescaling in the same sentence describes that operation.
             Q.      But it doesn't say anything about the timing of those two operations,
                     rescaling and --
             A.      No, but I think it's quite clear to someone -- I'll let you finish.
             Q.      The language you're citing doesn't say anything about the timing
                     relationship between resampling and scaling, correct?
             A.      No, it does not.
     4/24/18 Glennon Dep. Tr. at 150-153.

     251.    For the foregoing reasons, it is my opinion that the asserted claims of the ’654

     Patent are invalid under 35 U.S.C. § 112 for lack of enablement because the specification

     of the ’654 Patent does not teach those skilled in the art how to make and use the full

     scope of the claimed invention without undue experimentation.

     252.    As a result, it is my opinion that independent Claim 1 and all asserted claims

     depending upon it (i.e., Claims 4 and 9) are invalid as indefinite under Section 112,

     paragraph 2.

                             (b)     “To Substantially Correct for the Vertical Offset
                                     Between the Pairs of Fields” -- 35 U.S.C. § 112 ¶ 2

     253.    Claim 1 recites “adjusting one of the first field or second field of the pair of fields

     to substantially correct for the vertical offset between the pairs of fields[.]”

     254.    It is my opinion that the asserted claims of the ’654 Patent are invalid under 35

     U.S.C. § 112 as indefinite because the term “to substantially correct for the vertical offset

     between the pairs of fields,” read in light of the specification and the prosecution history,




                                                    84
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 100 of 395 PageID #: 19811




     fails to inform with reasonable certainty those skilled in the art about the scope of the

     claimed subject matter.

     255.   I understand that the Court construed this term to mean “to largely or

     approximately correct for the vertical offset.” D.I. 281 [SEC]; D.I. 220, at 2 [VIZIO].

     Further, I understand that the Court analyzed arguments presented by Defendants SEC and

     VIZIO that this term was indefinite. In the course of its opinion, I understand the Court

     confirmed that the term “to substantially correct for the vertical offset” was limiting, and

     not merely an intended result. D.I. 280, at 12 [SEC]; D.I. 219, at 12 [VIZIO].

     256.   I understand that the Court found the term “substantially” was a “modifier used to

     account for the varying amounts of correction that may occur when the adjusting step is

     performed, recognizing that the functional goal of the adjusting step is to get as close to

     exactly correct repositioning as possible.” Id. at 14-15. Thus, the Court found

     “substantially” was a term of approximation. Id. at 14.

     257.   Notwithstanding, having reviewed the Court’s memorandum opinion, and the

     materials of record in this matter, it is my opinion that the term “substantially” is

     indefinite because a person of skill would be unable to determine when any correction of

     vertical offset was “substantial” enough to meet the limitation. That is, even as an

     approximation, it would be impossible to determine whether an “adjusting” step claimed

     by the ’654 Patent at Patent Claim 1 had been met.

     258.   In particular, I note that Wi-LAN’s infringement contentions allege that certain

     televisions subject to its accusations perform the ‘adjusting step’ and allegedly

     “substantially correct” for vertical offset. See, e.g., Final Infringement Contentions to

     SEC (served Oct. 2, 2017), at 182-185; Final Infringement Contentions to VIZIO 183-186

                                                   85
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 101 of 395 PageID #: 19812




     (served Oct. 2, 2017); and see, e.g., WILAN_SEC_001096, at WILAN_SEC_001101;

     WILAN_SEC_005011, at WILAN_SEC_005018. However, reviewing the same

     materials and purported test results, it is my opinion that not only is it impossible to

     determine that any adjustment has been performed “to largely or approximately correct for

     the vertical offset,” it is in fact impossible to state that any adjustment has been performed

     at all. My opinions regarding this matter as regards Wi-LAN’s infringement contentions

     will be set forth in greater detail in my forthcoming Expert Report Regarding Non-

     Infringement.

     259.    Suffice to say, Wi-LAN’s continued allegations that the Accused Products meet

     this limitation (a perquisite to their ongoing allegation of infringement) demonstrates that

     no definite meaning for this term exists, even under the Court’s saving construction of the

     term.

     260.    As a result, it is my opinion that independent Claim 1 and all asserted claims

     depending upon it (i.e., Claims 4 and 9) are invalid as indefinite under Section 112,

     paragraph 2.

                     3.     Anticipation of the Asserted Claims of the ’654 Patent

     261.    Based on Plaintiff’s infringement contention, it is my opinion that the asserted

     claims 1, 4, and 9 of the ’654 Patent are invalid under 35 U.S.C. § 102 because every

     element of the asserted claims can be found in the prior art, either expressly or inherently,

     as understood by a person having ordinary skill in the art.

     262.    For example, the following prior art anticipates asserted claims of the '654 patent:

             Exhibit 1: U.S. Patent No. 5,671,018 to Ohara et al.
             Exhibit 2: U.S. Patent No. 5,181,110 to Katsumata et al.


                                                   86
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 102 of 395 PageID #: 19813




            Exhibit 3: U.S. Patent No. 6,166,773 to Greggain et al.
            Exhibit 4: U.S. Patent No. 5,329,314 to Correa et al.
            Exhibit 5: U.S. Patent No. 5,091,783 to Miyaguchi
            Exhibit 6: EP 0539033 A1 to Nakanishi
            Exhibit 7: U.S. Patent No. 5,633,687 to Bhayani et al.

     263.   I incorporate Exhibits 1 through 7 into my report. In addition to the discussion

     below, Exhibits 1 through 7 provide my opinions about the anticipation of asserted claims

     of the ’654 Patent.

                            (a)    U.S. Patent No. 5,671,018 to Ohara et al. “Ohara”

     264.   U.S. Patent No. 5,671,018 was issued to Ohara et al. (WLPA00000001, “Ohara”)

     from an application filed on February 7, 1995.

     265.   Ohara describes methods for scaling interlaced fields of video data. The patent

     background section observes that scaling is conventionally performed only on single

     fields, because motion between fields diminishes picture quality if fields are combined for

     scaling. Ohara describes scaling using inter-field scaling when there is no motion between

     fields, intra-field scaling when there is motion between fields, or a weighted combination

     of both methods. Processing is performed on a pixel basis by calculating a measure of

     movement. The invention explicitly addresses deinterlacing – see e.g., 2:41-44: “In

     addition to these tasks, other tasks performed by processor system 13 could include

     linearization (de-gamma) and de-interlacing to convert interlaced fields into display

     frames.” Ohara specifically discloses interpolation to perform the scaling operations,

     including the bilinear and cubic methods (5:9), and explicitly discloses the adjustment of

     the fields by a method similar to the “phases” of interpolation discussed by Felts in his

     deposition. (See Fig. 6, 4:57-5:34). Ohara also discloses the use of a “double buffer”



                                                  87
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 103 of 395 PageID #: 19814




     memory where one buffer is used to capture a first frame, and another buffer is used to

     capture a second frame. (See, e.g., 2:53-65).

     266.    It is my opinion that Ohara discloses each and every element of asserted claims 1,

     4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 1, which I

     incorporate here by reference.

                                      (i)     Claim 1 Preamble

     267.    It is my opinion that Ohara discloses “[a] method for displaying interlaced video

     data on a non-interlaced monitor, the interlaced video data comprising a plurality of paired

     fields, each pair of fields being vertically offset relative to each other by one-half of a field

     line spacing distance, each field comprising a plurality of lines of video data” as recited in

     claim 1. Ex. 1 at Claim 1, Preamble.

                                      (ii)    Claim 1, element (a): capturing a first field and a
                                              second field of each pair of fields into respective
                                              buffers;

     268.    It is my opinion that Ohara discloses “capturing a first field and a second field of

     each pair of fields into respective buffers” as recited in Claim 1. Ex. 1, at Claim 1,

     element (a).

                                      (iii)   Claim 1, element (b): scaling each of the first field
                                              and second field of each pair of fields to fill vertical
                                              resolution of the non-interlaced monitor;

     269.    It is my opinion that Ohara discloses “scaling each of the first field and second

     field of each pair of fields to fill vertical resolution of the non-interlaced monitor” as

     recited in Claim 1. Ex. 1, at Claim 1, element (b).

                                      (iv)    Claim 1, element (c)(1): adjusting one of the first
                                              field or second field of the pair of fields to




                                                     88
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 104 of 395 PageID #: 19815



                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     270.    It is my opinion that Ohara discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 1, at Claim 1, element (c)(1).

                                     (v)     Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     271.    It is my opinion that Ohara discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 1, at Claim 1, element (c)(2).

                                     (vi)    Claim 1, element (d): displaying the first field of
                                             each pair of fields on the non-interlaced monitor in a
                                             first time period;

     272.    It is my opinion that Ohara discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 1, at

     Claim 1, element (d).

                                     (vii)   Claim 1, element (e): displaying the second field of
                                             each pair of fields on the non-interlaced monitor in a
                                             second time period subsequent to the first time
                                             period;

     273.    It is my opinion that Ohara discloses “displaying the second field of each pair of

     fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 1, at Claim 1, element (e).

                                     (viii) Claim 4: wherein scaling is achieved by vertical
                                            interpolation between at least adjacent lines in the
                                            field being scaled;

     274.    It is my opinion that Ohara discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 1, at Claim 4.



                                                    89
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 105 of 395 PageID #: 19816



                                      (ix)   Claim 9: wherein the adjusting step is achieved by
                                             vertical interpolation between at least adjacent lines
                                             in the field being adjusted.

     275.   It is my opinion that Ohara discloses “wherein the adjusting step is achieved by

     vertical interpolation between at least adjacent lines in the field being adjusted” as recited

     in Claim 1. Ex. 1, at Claim 9.

                            (b)       U.S. Patent No. 5,181,110 to Katsumata et al.
                                      “Katsumata”

     276.   U.S. Patent No. 5,181,110 to Katsumata et al. (WLPA00000387, “Katsumata”)

     was issued on January 19, 1993 from an application filed on December 27, 1990, and

     claims priority as a continuation of Serial No. 343,495, filed April 25, 1989 and JP63-

     100328, filed April 25, 1988.

     277.   Katsumata discloses enlarging and displaying an interlaced video signal. Also

     disclosed is generation of a progressive scan display from an interlaced signal. A received

     interlaced video signal is captured, field by field into respective buffers (3:51-52), The

     background section of Katsumata discloses problems with prior art including the “comb-

     tooth” artifact if lines of video from a previous field are used to form a current field.

     Katsumata discloses performing motion adaptive scanning line interpolation using data

     from multiple fields when there is no motion but using only data from the current field

     when motion exists. (4:52-65, Figs., 4B & 5B). Katsumata illustrates the correct vertical

     alignment of progressive-scan frames generated from odd and even fields. (See e.g., Fig.

     5C). The enlarged area of the interlaced video will of course be generated from an area

     smaller than the full frame in Katsumata. The patent provides for that smaller area to be

     located anywhere in the input frame, which means the patent discloses use of a vertical




                                                   90
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 106 of 395 PageID #: 19817




     (and horizontal) offset (adjustment) of any number of lines (pixels). (See 9:34-38, Fig.

     15C, 10:52-68 & Fig. 16).

     278.   It is my opinion that Katsumata discloses each and every element of asserted

     claims 1, 4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 2,

     which I incorporate here by reference.

                                    (ii)    Claim 1 Preamble

     279.   It is my opinion that Katsumata discloses “[a] method for displaying interlaced

     video data on a non-interlaced monitor, the interlaced video data comprising a plurality of

     paired fields, each pair of fields being vertically offset relative to each other by one-half of

     a field line spacing distance, each field comprising a plurality of lines of video data” as

     recited in claim 1. Ex. 2, at Claim 1 Preamble.

                                    (iii)   Claim 1, element (a): capturing a first field and a
                                            second field of each pair of fields into respective
                                            buffers;

     280.   It is my opinion that Katsumata discloses “capturing a first field and a second field

     of each pair of fields into respective buffers” as recited in Claim 1. Ex. 2, at Claim 1,

     element (a).

                                    (iv)    Claim 1, element (b): scaling each of the first field
                                            and second field of each pair of fields to fill
                                            vertical resolution of the non-interlaced monitor;

     281.   It is my opinion that Katsumata discloses “scaling each of the first field and

     second field of each pair of fields to fill vertical resolution of the non-interlaced monitor”

     as recited in Claim 1. Ex. 2, at Claim 1, element (b).

                                    (v)     Claim 1, element (c)(1): adjusting one of the first
                                            field or second field of the pair of fields to




                                                   91
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 107 of 395 PageID #: 19818



                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     282.    It is my opinion that Katsumata discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 2, at Claim 1, element (c)(1).

                                     (vi)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     283.    It is my opinion that Katsumata discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 2, at Claim 1, element (c)(1).

                                     (vii)   Claim 1, element (d): displaying the first field of
                                             each pair of fields on the non-interlaced monitor in a
                                             first time period;

     284.    It is my opinion that Katsumata discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 2, at

     Claim 1, element (c)(2).

                                     (viii) Claim 1, element (e): displaying the second field of
                                            each pair of fields on the non-interlaced monitor in a
                                            second time period subsequent to the first time
                                            period;

     285.    It is my opinion that Katsumata discloses “displaying the second field of each pair

     of fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 2, at Claim 1, element (e).

                                     (ix)    Claim 4: wherein scaling is achieved by vertical
                                             interpolation between at least adjacent lines in the
                                             field being scaled;

     286.    It is my opinion that Katsumata discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 2, at Claim 4.



                                                    92
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 108 of 395 PageID #: 19819



                                    (x)       Claim 9: wherein the adjusting step is achieved by
                                              vertical interpolation between at least adjacent lines
                                              in the field being adjusted.

     287.   It is my opinion that Katsumata discloses “wherein the adjusting step is achieved

     by vertical interpolation between at least adjacent lines in the field being adjusted” as

     recited in Claim 1. Ex. 2, at Claim 9.

                            (c)     U.S. Patent No. 6,166,773 to Greggain et al. “Greggain”

     288.   U.S. Patent No. 6,166,773 to Greggain et al. (WLPA00000622, “Greggain”)

     issued from an application filed August 14, 1997 and claiming priority as a continuation of

     U.S. Application No. 08/555,288, filed November 8, 1995.

     289.   Greggain concerns “converting interlaced video fields of arbitrary size to

     progressive scan format video frames of arbitrary size.” (Abstract), i.e., Greggain

     identifies a problem with prior art deinterlacing and scaling that is limited to exactly

     doubling or quadrupling the number of lines. Greggain addresses the problem of

     outputting a deinterlaced signal with arbitrary size and arbitrary position. (See e.g., “The

     method and apparatus of the present invention de-interlaces video by properly

     interpolating and spatially positioning each input field line at the correct output

     progressive scan line position based on the relative size of the input and output video

     frames.” 2:4-8). One of the Greggain patent’s applications is computer monitors – the

     same as the ’654 Patent: “computer video-in-a-window displays” 1:32.

     290.   The two step process described in my 1984 paper is essentially followed by

     Greggain, who states: “video de-interlacing is achieved in accordance with the present

     invention by continuously calculating the spatial position of the output lines and then

     mapping interlaced input fields to progressive scan output frames.” 2:57-61. Naturally,



                                                    93
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 109 of 395 PageID #: 19820




     Greggain takes account of the different vertical positions of the odd and even fields. (See

     eqn. 1-2, and the remark: “It is important to note that only the first line of the even field

     (YO) maps to the first line of the even output frame (FO) and the last line of the odd field

     (Y7) maps to the last line of the odd output frame (F7).” 3:48-51). So Greggain performs

     the adjustment of one of the fields, scales the fields (in this example by a factor of two)

     and does so concurrently. The patent includes software listings, with comments that

     explicitly disclose the adjustment for offset between the two fields.

     291.   It is my opinion that Greggain discloses each and every element of asserted claims

     1, 4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 3, which I

     incorporate here by reference.

                                      (ii)    Claim 1 Preamble

     292.   It is my opinion that Greggain discloses “[a] method for displaying interlaced

     video data on a non-interlaced monitor, the interlaced video data comprising a plurality of

     paired fields, each pair of fields being vertically offset relative to each other by one-half of

     a field line spacing distance, each field comprising a plurality of lines of video data” as

     recited in claim 1. Ex. 3 at Claim 1 Preamble.

                                      (iii)   Claim 1, element (a): capturing a first field and a
                                              second field of each pair of fields into respective
                                              buffers;

     293.   It is my opinion that Greggain discloses “capturing a first field and a second field

     of each pair of fields into respective buffers” as recited in Claim 1. Ex. 3, at Claim 1,

     element (a).




                                                    94
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 110 of 395 PageID #: 19821



                                     (iv)    Claim 1, element (b): scaling each of the first field
                                             and second field of each pair of fields to fill
                                             vertical resolution of the non-interlaced monitor;

     294.    It is my opinion that Greggain discloses “scaling each of the first field and second

     field of each pair of fields to fill vertical resolution of the non-interlaced monitor” as

     recited in Claim 1. Ex. 3, at Claim 1, element (b).

                                     (v)     Claim 1, element (c)(1): adjusting one of the first
                                             field or second field of the pair of fields to
                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     295.    It is my opinion that Greggain discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 3, at Claim 1, element (c)(1).

                                     (vi)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     296.    It is my opinion that Greggain discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 3, at Claim 1, element (c)(2).

                                     (vii)   Claim 1, element (d): displaying the first field of
                                             each pair of fields on the non-interlaced monitor in a
                                             first time period;

     297.    It is my opinion that Greggain discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 3, at

     Claim 1, element (d).

                                     (viii) Claim 1, element (e): displaying the second field of
                                            each pair of fields on the non-interlaced monitor in a




                                                    95
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 111 of 395 PageID #: 19822



                                             second time period subsequent to the first time
                                             period;

     298.    It is my opinion that Greggain discloses “displaying the second field of each pair

     of fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 3, at Claim 1, element (e).

                                      (ix)   Claim 4: wherein scaling is achieved by vertical
                                             interpolation between at least adjacent lines in the
                                             field being scaled;

     299.    It is my opinion that Greggain discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 3, at Claim 4.

                                      (x)    Claim 9: wherein the adjusting step is achieved by
                                             vertical interpolation between at least adjacent lines
                                             in the field being adjusted.

     300.    It is my opinion that Greggain discloses “wherein the adjusting step is achieved by

     vertical interpolation between at least adjacent lines in the field being adjusted” as recited

     in Claim 1. Ex. 3, at Claim 9.

                             (d)      U.S. Patent No. 5,329,314 to Correa et al. “Correa”

     301.    U.S. Patent No. 5,329,314 was issued to Correa et al. (WLPA00000425, “Correa”)

     from an application filed April 9, 1993, and claiming priority to DE 4211955 filed April 9,

     1992.

     302.    Correa addresses the problem of “conversion of video signals from an interlaced

     form to a non-interlaced or "progressive scan" form.” (1:9-11). The state of the art for

     deinterlacing in 1992 is disclosed to “employ some form of spatial and/or temporal

     interpolation to obtain "extra" lines for display from the incoming video signal.” With

     methods including “repeating lines” (i.e., line doubling) and “vertical (spatial)


                                                   96
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 112 of 395 PageID #: 19823




     interpolation.” (1:20-21). Correa also discloses prior art methods of motion-adaptive

     deinterlacing. The goal of Correa is to provide good quality deinterlacing at low

     complexity. To do so, Correa avoids the complexity of motion detection and provides for

     two median filters for each pixel to be interpolated. (i.e., the pixels in each line that is not

     present in a field. One median filter operates in the temporal direction while the other

     works in the vertical spatial direction. The system employs two field buffers, and performs

     both spatial and temporal interpolation. Figure 1 of Correa shows the progressive output

     pixels, and clearly the deinterlaced lines of pixels from the odd and even input fields are

     correctly aligned. Correa has thus performed the “adjusting” step.

     303.    It is my opinion that Correa discloses each and every element of asserted claims 1,

     4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 4, which I

     incorporate here by reference.

                                      (ii)    Claim 1 Preamble

     304.    It is my opinion that Correa discloses “[a] method for displaying interlaced video

     data on a non-interlaced monitor, the interlaced video data comprising a plurality of paired

     fields, each pair of fields being vertically offset relative to each other by one-half of a field

     line spacing distance, each field comprising a plurality of lines of video data” as recited in

     claim 1. Ex. 4 at Claim 1 Preamble.

                                      (iii)   Claim 1, element (a): capturing a first field and a
                                              second field of each pair of fields into respective
                                              buffers;

     305.    It is my opinion that Correa discloses “capturing a first field and a second field of

     each pair of fields into respective buffers” as recited in Claim 1. Ex. 4, at Claim 1,

     element (a).



                                                    97
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 113 of 395 PageID #: 19824



                                     (iv)    Claim 1, element (b): scaling each of the first field
                                             and second field of each pair of fields to fill
                                             vertical resolution of the non-interlaced monitor;

     306.    It is my opinion that Correa discloses “scaling each of the first field and second

     field of each pair of fields to fill vertical resolution of the non-interlaced monitor” as

     recited in Claim 1. Ex. 4, at Claim 1, element (b).

                                     (v)     Claim 1, element (c)(1): adjusting one of the first
                                             field or second field of the pair of fields to
                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     307.    It is my opinion that Correa discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 4, at Claim 1, element (c)(1).

                                     (vi)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     308.    It is my opinion that Correa discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 4, at Claim 1, element (c)(2).

                                     (vii)   Claim 1, element (d): displaying the first field of
                                             each pair of fields on the non-interlaced monitor in a
                                             first time period;

     309.    It is my opinion that Correa discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 4, at

     Claim 1, element (d).

                                     (viii) Claim 1, element (e): displaying the second field of
                                            each pair of fields on the non-interlaced monitor in a




                                                    98
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 114 of 395 PageID #: 19825



                                             second time period subsequent to the first time
                                             period;

     310.   It is my opinion that Correa discloses “displaying the second field of each pair of

     fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 4, at Claim 1, element (e).

                                      (ix)   Claim 4: wherein scaling is achieved by vertical
                                             interpolation between at least adjacent lines in the
                                             field being scaled;

     311.   It is my opinion that Correa discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 4, at Claim 4.

                                      (x)    Claim 9: wherein the adjusting step is achieved by
                                             vertical interpolation between at least adjacent lines
                                             in the field being adjusted.

     312.   It is my opinion that Correa discloses “wherein the adjusting step is achieved by

     vertical interpolation between at least adjacent lines in the field being adjusted” as recited

     in Claim 1. Ex. 4, at Claim 9.

                             (e)      U.S. Patent No. 5,091,783 to Miyaguchi “Miyaguchi”

     313.   U.S. Patent No. 5,091,783 was issued to Miyaguchi et al. (WLPA00000324,

     “Miyaguchi”) from an application filed March 1, 1990.

     314.   Miyaguchi discusses limitations of traditional analog TV and focuses on

     maximizing reproduced video quality within the bounds of the existing TV transmission

     standards. “Because existing transmission standards are deeply entrenched and difficult to

     change, one approach would be to re-design television receivers to improve the display

     produced by standard signal transmissions. This approach is referred to as improved

     definition television (lDTV). (1:51-56). One enhancement is “non-interlacing,” i.e.,


                                                   99
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 115 of 395 PageID #: 19826




     deinterlacing. (1:58-59). The patent discloses use of digital signal processing techniques to

     accomplish this goal. The digital processors are supported by field memories: “A plurality

     of field memories for providing data samples representing delayed fields of said television

     picture to the processor.” (2:25-28; see also 9:38-55). The Miyaguchi patent discloses a

     “SIMD” processor called SVP that can process all the pixels in a line of an image/frame in

     parallel and can process a line of video in realtime. Vertical timing is accurate to one line,

     so the SVP can accurately process interlaced video fields. “Vertical timing generator 51b

     provides control codes to horizontal timing generator 51c, constant generator 51d, and

     instruction generator 52. It provides timing to external circuits requiring a timing

     resolution of one horizontal line.” (8:20-24). Miyaguchi explicitly acknowledges the

     vertical offset between fields, and accounts for it in the enhancement processing for “Non-

     Interlacing”: “ As well as being temporally spaced, due to the 2: 1 interlacing of standard

     television transmission signals, the images are also offset in the vertical direction by ½

     line.” (16:61-64). This is illustrated in Fig. 11, and further explained for composite video

     signals and component video signals in the Miyaguchi specification. (See e.g., 17:1-26

     and Fig. 18, 19:6-21, 20:6-20). Miyaguchi discloses scaling, which is referred to as

     doubling the data rate. Also see e.g., 20:35-53 and Fig. 20.

     315.   It is my opinion that Miyaguchi discloses each and every element of asserted

     claims 1, 4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 5,

     which I incorporate here by reference.

                                    (ii)    Claim 1 Preamble

     316.   It is my opinion that Miyaguchi discloses “[a] method for displaying interlaced

     video data on a non-interlaced monitor, the interlaced video data comprising a plurality of


                                                  100
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 116 of 395 PageID #: 19827




     paired fields, each pair of fields being vertically offset relative to each other by one-half of

     a field line spacing distance, each field comprising a plurality of lines of video data” as

     recited in claim 1. Ex. 5 at Claim 1 Preamble.

                                     (iii)   Claim 1, element (a): capturing a first field and a
                                             second field of each pair of fields into respective
                                             buffers;

     317.    It is my opinion that Miyaguchi discloses “capturing a first field and a second field

     of each pair of fields into respective buffers” as recited in Claim 1. Ex. 5, at Claim 1,

     element (a).

                                     (iv)    Claim 1, element (b): scaling each of the first field
                                             and second field of each pair of fields to fill
                                             vertical resolution of the non-interlaced monitor;

     318.    It is my opinion that Miyaguchi discloses “scaling each of the first field and second

     field of each pair of fields to fill vertical resolution of the non-interlaced monitor” as

     recited in Claim 1. Ex. 5, at Claim 1, element (b).

                                     (v)     Claim 1, element (c)(1): adjusting one of the first
                                             field or second field of the pair of fields to
                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     319.    It is my opinion that Miyaguchi discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 5, at Claim 1, element (c)(1).

                                     (vi)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     320.    It is my opinion that Miyaguchi discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 5, at Claim 1, element (c)(2).




                                                   101
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 117 of 395 PageID #: 19828



                                    (vii)     Claim 1, element (d): displaying the first field of
                                              each pair of fields on the non-interlaced monitor in a
                                              first time period;

     321.   It is my opinion that Miyaguchi discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 5, at

     Claim 1, element (d).

                                    (viii) Claim 1, element (e): displaying the second field of
                                           each pair of fields on the non-interlaced monitor in a
                                           second time period subsequent to the first time
                                           period;

     322.   It is my opinion that Miyaguchi discloses “displaying the second field of each pair

     of fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 5, at Claim 1, element (e).

                                    (ix)      Claim 4: wherein scaling is achieved by vertical
                                              interpolation between at least adjacent lines in the
                                              field being scaled;

     323.   It is my opinion that Miyaguchi discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 5, at Claim 4.

                                    (x)       Claim 9: wherein the adjusting step is achieved by
                                              vertical interpolation between at least adjacent lines
                                              in the field being adjusted.

     324.   It is my opinion that Miyaguchi discloses “wherein the adjusting step is achieved

     by vertical interpolation between at least adjacent lines in the field being adjusted” as

     recited in Claim 1. Ex. 5, at Claim 9.




                                                    102
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 118 of 395 PageID #: 19829



                            (f)     EP 0539033 A1 to Nakanishi “Nakanishi”

     325.   European Patent Application EP 0539033 A1 to Nakanishi et al.

     (WLPA00000009, “Nakanishi”) was published on April 28, 1993 from an application

     filed on September 25, 1992 and claiming priority to September 25, 1991.

     326.   Nakanishi addresses the problem of displaying an interlaced video signal with a

     larger number of lines – such as 625-line PAL – on a display screen with fewer lines –

     such as a 525-line NTSC TV without cropping. The patent further discloses “non-

     interlacing” methods, i.e., deinterlacing methods in numerous embodiments, by a variety

     of methods. The patent discloses known methods for non-interlacing, (See e.g., 1:51-54:

     “method of converting non-interlacing method, 1. the field interpolating method of using

     field memory, and 2. the line interpolating method of using line memory are known.”) and

     provides a motivation to do so even in 1991 for LCD displays. (1:47-51). The known

     methods capture the interlaced fields into separate field memories, see Figs. 5(1) and 5(2),

     and deinterlace the fields using the field interpolation method for display on a progressive

     scan LCD display device see Fig. 6. The line interpolating method is shown in Fig. 7. This

     method is also referred to by Nakanishi as the “double speed of writing” method or

     “double speed conversion.” Nakanishi provides examples of this method in Figs. 8 and 9,

     in which the adjustment of one of the fields is clearly evident: See 2:9-21 including, “as

     shown in FIGS. 8(1)-(2), … in the first field, data of line m are displayed [i]n line k and

     line k +1, and in the second field, data of line in are displayed in line k+1 and line k+2.”

     and “as shown in FIG. 9, data of lines m to m+5 are displayed in lines k to k+11, and data

     of lines n to n+5 are displayed in lines k+1 to k+12.” In Nakanishi, for example, a PAL

     signal may be displayed on a 640x480 LCD display by “thinning” lines of the PAL signal.



                                                  103
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 119 of 395 PageID #: 19830




     One line in every group of lines is not displayed with a size of the group being chosen to

     match the “thinned” number of lines to the screen resolution. The patent described several

     possible implementations, including not writing the thinned lines into the field buffers, or

     not reading the thinned lines from the field buffers. However, for the case of deinterlacing

     the fields for progressive-scan display, Nakanishi notes that each field must be scaled for

     display, and discloses a method of line doubling by reading each line twice at double

     speed, except to accomplish thinning of excess lines, one line in each group of lines can be

     read only once. This provides a more subtle thinning process and again the size of the

     group can be chosen to thin the number of display lines to match the display screen. To

     avoid flicker, Nakanishi synchronizes the thinning between fields. (See 7:7-18).

     327.   It is my opinion that Nakanishi discloses each and every element of asserted claims

     1, 4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 6, which I

     incorporate here by reference.

                                      (ii)   Claim 1 Preamble

     328.   It is my opinion that Nakanishi discloses “[a] method for displaying interlaced

     video data on a non-interlaced monitor, the interlaced video data comprising a plurality of

     paired fields, each pair of fields being vertically offset relative to each other by one-half of

     a field line spacing distance, each field comprising a plurality of lines of video data” as

     recited in claim 1. Ex. 6 at Claim 1 Preamble.




                                                   104
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 120 of 395 PageID #: 19831



                                     (iii)   Claim 1, element (a): capturing a first field and a
                                             second field of each pair of fields into respective
                                             buffers;

     329.    It is my opinion that Nakanishi discloses “capturing a first field and a second field

     of each pair of fields into respective buffers” as recited in Claim 1. Ex. 6, at Claim 1,

     element (a).

                                     (iv)    Claim 1, element (b): scaling each of the first field
                                             and second field of each pair of fields to fill vertical
                                             resolution of the non-interlaced monitor;

     330.    It is my opinion that Nakanishi discloses “scaling each of the first field and second

     field of each pair of fields to fill vertical resolution of the non-interlaced monitor” as

     recited in Claim 1. Ex. 6, at Claim 1, element (b).

                                     (v)     Claim 1, element (c)(1): adjusting one of the first
                                             field or second field of the pair of fields to
                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     331.    It is my opinion that Nakanishi discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 6, at Claim 1, element (c)(1).

                                     (vi)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     332.    It is my opinion that Nakanishi discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 6, at Claim 1, element (c)(2).

                                     (vii)   Claim 1, element (d): displaying the first field of
                                             each pair of fields on the non-interlaced monitor in a
                                             first time period;

     333.    It is my opinion that Nakanishi discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 6, at

     Claim 1, element (d).


                                                   105
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 121 of 395 PageID #: 19832



                                    (viii) Claim 1, element (e): displaying the second field of
                                           each pair of fields on the non-interlaced monitor in a
                                           second time period subsequent to the first time
                                           period;

     334.   It is my opinion that Nakanishi discloses “displaying the second field of each pair

     of fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 6, at Claim 1, element (e).

                                    (ix)      Claim 4: wherein scaling is achieved by vertical
                                              interpolation between at least adjacent lines in the
                                              field being scaled;

     335.   It is my opinion that Nakanishi discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 6, at Claim 4.

                                    (x)       Claim 9: wherein the adjusting step is achieved by
                                              vertical interpolation between at least adjacent lines
                                              in the field being adjusted.

     336.   It is my opinion that Nakanishi discloses “wherein the adjusting step is achieved

     by vertical interpolation between at least adjacent lines in the field being adjusted” as

     recited in Claim 1. Ex. 6, at Claim 9.

                             (g)    U.S. Patent No. 5,633,687 to Bhayani et al. “Bhayani”

     337.   U.S. Patent No. 5,633,687 to Bhayani et al. WLPA00000536, “Bhayani”) was

     issued from an application filed October 23, 1995.

     338.   Bhayani addresses the problem of displaying interlaced video data on a non-

     interlaced display, and discloses a method of suppressing interlace artifacts by upscaling

     fields of interlaced video data and filling in the missing lines with a uniform mid-grey

     color. Explicitly disclosed is the vertical adjustment of one of the fields: “The method and

     system further includes shifting the location of the constant signal levels lines by a scan


                                                    106
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 122 of 395 PageID #: 19833




     line responsive to a timing signal from the display, and providing the other of the odd and

     the even field to the display responsive to the shift.” (Abstract). Bhayani addresses a

     problem similar to those described in the ’654 Patent – display of interlaced video on a

     computer monitor: “Computers are being utilized extensively that have a video viewing

     capability. In most instances. as is well known. these video images are interlaced and the

     graphics displays associated with such computers are noninterlaced.” (1:11-14). Bhayani

     discloses the technique may be used on a full screen display and also on a “freely scalable

     video window” (See e.g., 3:19). An implementation of Bhayani is shown in Fig. 5.The

     system includes capturing the fields of interlaced video into buffer memory; logic controls

     independent horizontal and vertical zoom (i.e., scaling) for display in an arbitrary size

     window. The patent specification specifically discloses adjusting the field according to

     whether it is odd or even as follows: “A key element is at the end of each display frame

     period, the overlay control provides a switching signal to then cause the pseudo field

     signal to be switched resulting in shifting up or down by one scan line the location where

     video data is displayed and location where constant level signal is displayed.” (5:66-6:3).

     339.    It is my opinion that Bhayani discloses each and every element of asserted claims

     1, 4, and 9 of the ’654 Patent. The details of my opinion are found in Exhibit 7, which I

     incorporate here by reference.

                                      (ii)   Claim 1 Preamble

     340.    It is my opinion that Bhayani discloses “[a] method for displaying interlaced video

     data on a non-interlaced monitor, the interlaced video data comprising a plurality of paired

     fields, each pair of fields being vertically offset relative to each other by one-half of a field




                                                   107
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 123 of 395 PageID #: 19834




     line spacing distance, each field comprising a plurality of lines of video data” as recited in

     claim 1. Ex. 7 at Claim 1 Preamble.

                                     (iii)   Claim 1, element (a): capturing a first field and a
                                             second field of each pair of fields into respective
                                             buffers;

     341.    It is my opinion that Bhayani discloses “capturing a first field and a second field of

     each pair of fields into respective buffers” as recited in Claim 1. Ex. 7, at Claim 1,

     element (a).

                                     (iv)    Claim 1, element (b): scaling each of the first field
                                             and second field of each pair of fields to fill
                                             vertical resolution of the non-interlaced monitor;

     342.    It is my opinion that Bhayani discloses “scaling each of the first field and second

     field of each pair of fields to fill vertical resolution of the non-interlaced monitor” as

     recited in Claim 1. Ex. 7, at Claim 1, element (b).

                                     (v)     Claim 1, element (c)(1): adjusting one of the first
                                             field or second field of the pair of fields to
                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     343.    It is my opinion that Bhayani discloses “adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields” as recited in Claim 1. Ex. 7, at Claim 1, element (c)(1).

                                     (vi)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     344.    It is my opinion that Bhayani discloses “where said adjusting is performed

     concurrently with said scaling” as recited in Claim 1. Ex. 7, at Claim 1, element (c)(2).




                                                   108
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 124 of 395 PageID #: 19835



                                      (vii)   Claim 1, element (d): displaying the first field of
                                              each pair of fields on the non-interlaced monitor in a
                                              first time period;

     345.   It is my opinion that Bhayani discloses “displaying the first field of each pair of

     fields on the non-interlaced monitor in a first time period” as recited in Claim 1. Ex. 7, at

     Claim 1, element (d).

                                      (viii) Claim 1, element (e): displaying the second field of
                                             each pair of fields on the non-interlaced monitor in a
                                             second time period subsequent to the first time
                                             period;

     346.   It is my opinion that Bhayani discloses “displaying the second field of each pair of

     fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” as recited in Claim 1. Ex. 7, at Claim 1, element (e).

                                      (ix)    Claim 4: wherein scaling is achieved by vertical
                                              interpolation between at least adjacent lines in the
                                              field being scaled;

     347.   It is my opinion that Bhayani discloses “wherein scaling is achieved by vertical

     interpolation between at least adjacent lines in the field being scaled” as recited in Claim

     4. Ex. 7, at Claim 4.

                                      (x)     Claim 9: wherein the adjusting step is achieved by
                                              vertical interpolation between at least adjacent lines
                                              in the field being adjusted.

     348.   It is my opinion that Bhayani discloses “wherein the adjusting step is achieved by

     vertical interpolation between at least adjacent lines in the field being adjusted” as recited

     in Claim 1. Ex. 7, at Claim 9.

                    4.       Obviousness of the ’654 Patent

     349.   In addition to the above-described patents and publications, which I discuss in

     additional detail in Exhibits 1 through 7, it is my opinion that it would have been obvious



                                                    109
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 125 of 395 PageID #: 19836




     for one of ordinary skill in the art, prior to filing the ’654 application, to combine one or

     more of the above-described references with knowledge of one of ordinary skill in the art

     in a manner that would make obvious claims 1, 4, and 9 of the ’654 Patent.

     350.       The obviousness of the asserted claims of the ’654 Patent was confirmed by Wi-

     LAN’s own expert. Wi-LAN’s expert confirmed that as of 1996, systems that used

     interlaced video and non-interlaced video were well-known in the art. Tanner Tr. at 86-89.

     124 (admitting that the Claim 1 preamble was well-known to one of ordinary skill in the

     art). Non-interlaced video was common in computer displays, and the inventors were

     motivated to take interlaced video and deinterlace it so that it could appear on computer

     monitors. Tanner Tr. at 88. Wi-LAN’s expert also admitted that vertical interpolation was

     a well-known prior art technique, and, for instance, that “you can do a lot of things with a

     vertical interpolator.” Tanner Tr. at 208-09, 252-253, 274-277. Wi-LAN’s expert

     admitted that “one would understand it’s a [] tiny, tiny leap to say I have a missing line,

     but I have no second input for [] the interpolator, and I can create that.” Tanner Tr. at 252-

     253, 259-265 (“it’s an amazingly short leap to understand how you could create that top

     line.”).

     351.       Modifying the references described above by combining with teachings of one or

     more other references discussed in Exhibits 1 through 7 (which are incorporated by

     reference) would have been obvious, including because the benefits with the techniques

     and technologies described were well-known in the art. In addition to the discussion

     below, which is incorporated by reference into each of Exhibits 1 through 7, I present my

     additional opinions regarding each of the above-described references in the respective

     Exhibits.


                                                   110
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 126 of 395 PageID #: 19837



                            (a)    The Teachings of Keith Jack Support the Obviousness of the
                                   ’654 Patent

                                   (i)     Claim 1, element (a): capturing a first field and a
                                           second field of each pair of fields into respective
                                           buffers;

     352.   It would have been obvious to persons having skill in the art to capture a first field

     and second field of each pair of fields into respective buffers, including because the

     benefits associated with double buffering were well-known in the art. For example, the

     Description of the ’654 Patent admits that a motivation existed in the art to use two buffers

     to receive input signals - namely that the problem of “tearing” could be avoided.




     ’654 Patent, at 4:58-63.

     353.   Keith Jack discusses the motivation to use multiple buffers extensively. For

     example, Keith Jack details both the cause of video artifacts caused by use of a single

     buffer (“It is due to the updating of video frame buffers not being synchronized to the

     graphics display”) and a known solution (use of two buffers):




                                                 111
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 127 of 395 PageID #: 19838




     Keith Jack, at 14.

     354.   Keith Jack goes on to explain that not only was the problem of ‘tearing’ known in

     the art, it was a concern addressed by “most systems” and had a known solution: “us[ing]

     multiple video frame stores”:




     Id. at 358-359.

     355.   Capturing a first field and a second field of each pair of fields into respective

     buffers would have yielded known benefits, including as described in Keith Jack and

     admitted by the Description and Background of the ’654 Patent itself.




                                                  112
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 128 of 395 PageID #: 19839




     356.    A motivation to avoid tearing through use of two buffers (“double buffering”) was

     therefore known in the art, including because employing this technique would prevent

     “tearing” artifacts and result in a “higher-end” (or higher-quality) system. Keith Jack at

     358-359. Indeed, implementing use of two buffers was a technique “commonly known in

     the art” as conceded by the ’654 Patent and as reflected in Keith Jack. See generally ’654

     Patent, at 4:58-4:63; and also see Keith Jack at 412 (defining “Double Buffering” and

     explaining solution).

     357.    In addition, it would have been obvious to capture a first field and second field of

     each pair of fields into respective buffers because there were only a finite number of

     predictable solutions, because known work in the field prompted variations based on

     predictable design incentives, or in light of market forces either in the field or analogous

     and related fields would have suggested the combination. Indeed, the combination or

     utilization of this technique would have been obvious because such a combination

     represents known potential options with a reasonable expectation of success. No technical

     barrier would have prevented the incorporation of respective buffers to capture a first field

     and second field of each pair of fields, no unexpected results would have arisen, and no

     undue experimentation would have been required. These techniques were well known in

     the art (see Keith Jack) so their implementation would have been well within the skill of a

     person of ordinary skill in the art.

     358.    Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to capture a first field and

     second field of each pair of fields into respective buffers.




                                                  113
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 129 of 395 PageID #: 19840



                                     (ii)    Claim 1, element (b): scaling each of the first field
                                             and second field of each pair of fields to fill
                                             vertical resolution of the non-interlaced monitor;

     359.    It would have been obvious to a person having skill in the art to scale each of the

     first field and second field of each pair of fields to fill vertical resolution of the non-

     interlaced monitor, including because the because the benefits of “scal[ing]

     (interpolat[ing])” the number of scan lines “up to … however many [scan lines] are in the

     current display mode” were known in the art, consistent with Wi-LAN’s allegations

     regarding this element. See Final Infringement Contentions, at [SEC] 95 and [VIZIO] 96.

     360.    Scaling by interpolation to fill a display, consistent with Wi-LAN’s allegations

     regarding this element, was known method in the art, as described by Keith Jack:




                                                    114
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 130 of 395 PageID #: 19841




     ’654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95,

     and [VIZIO] 84, 96.

     361.   Keith Jack identifies and describes techniques known in the art for performing an

     interlaced to non-interlaced conversion. Keith Jack, at 332 (scan line duplication), 333

     (scan line interpolation), and 333-335 (field merging); and see id. at 334, at Figures 9.3,

     9.4, and 9.5:




     362.   As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of

     ordinary skill knew of and used various techniques known in the art to generate additional

                                                  115
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 131 of 395 PageID #: 19842




     scan lines from an input field to create an output frame that is scaled to fill vertical

     resolution of the non-interlaced monitor, consistent with Wi-LAN’s allegations regarding

     this element. And see, e.g., Final Infringement Contentions, at [SEC] 83, 95, and [VIZIO]

     84, 96.

     363.      A person of skill would have been motivated to perform any such video processing

     on “each pair of fields to fill vertical resolution of the non-interlaced monitor,” consistent

     with Wi-LAN’s allegations regarding this element, and indeed there is no reason that any

     person of skill would have failed to do so. See, e.g., Final Infringement Contentions, at

     [SEC] 83, 95, and [VIZIO] 84, 96. Persons of skill in the art at the time of the claimed

     invention understood that a higher frame rate resulted in a higher quality video, including

     with less flicker:




     Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and

     applied techniques to convert and increase the frame-rate of a video in order to match the

     refresh rate of a display, again improving quality so that a video “[could] be shown

     correctly on a computer display.” E.g., Keith Jack, at 414:




                                                   116
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 132 of 395 PageID #: 19843




     364.   Keith Jack additionally informs that there were specific techniques that persons of

     skill in the art knew and were capable of applying to preserve the frame rate of video

     during a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to

     preserve the number of video images displayed per second when using field merging to

     deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged

     and display resulting fields matching the field rate:




     Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have

     consequently known that discarding one of the two fields of every pair of fields would

     have caused a lower frame rate resulting in lower video quality.

     365.   Benjamin Felts, named as an inventor on the ’654 Patent, also gave sworn

     testimony that performing interpolation only one of the two fields would result in visual



                                                  117
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 133 of 395 PageID #: 19844




     artifacts in the form of “jitter or flickering on -- particularly noticeable on sharp transitions

     in the image data”:




     April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory

     questions regarding a product “that applies interpolation or the adjusting step ... to only

     one of [the] fields.”).

     366.    As described in Mr. Felts’ testimony, the visual artifacts resulting from

     interpolating only one of the fields of each first field and second field of each pair of fields

     to fill vertical resolution of the non-interlaced monitor would have been visible to one of

     ordinary skill in the art, who would have been motivated by these artifacts to seek out

     ways to prevent the artifacts and improve the video signal. Thus, a person of skill at the

     time of the invention understood that either discarding one of the two fields or performing

     interpolation on only one of the fields both would have resulted in degraded video quality

     (by lowering frame rate or resulting in ‘jitter or flittering,’ respectively) and been

     motivated to improve the video quality as a result. Scaling each of the first field and

     second field of each pair of fields to fill vertical resolution of the non-interlaced monitor


                                                   118
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 134 of 395 PageID #: 19845




     would have yielded known benefits, including as described in Keith Jack. Consequently,

     rather than merely displaying “one of the two fields… scaled (interpolated) up to …

     however many [lines] are in the current display mode” – a misunderstanding of the

     teachings of Keith Jack 10 – a person of ordinary skill would have been motivated to apply

     known techniques to preserve or improve the quality of a deinterlaced video, including by

     performing the same scaling process on “each of the first field and second field of each

     pair of fields.” ’654 Patent, at Claim 1, element (b).

     367.     A person of skill in the art would have understood the benefits of employing other

     scaling techniques known in the art, including because it would permit the display of

     video signals of different standards and resolutions of arbitrary size on display monitors

     and add versatility to the system. Thus, a person of ordinary skill in the art would have

     had a motivation to scale each of the first field and second field of each pair of fields to fill

     vertical resolution of the non-interlaced monitor.

     368.     In addition, it would have been obvious to try combining or modifying known

     techniques by scaling each of the first field and second fields because there were only a

     finite number of predictable solutions, because known work in the field prompted

     variations based on predictable design incentives, or in light of market forces either in the

     field or analogous and related fields would have suggested the combination. Indeed, the

     combination or utilization of this technique would have been obvious because the




     10
               The ’654 Patent states that one method of deinterlacing video known in the art before the purported
     invention “is just capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to
     … however many [lines] are in the current display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not
     state this. Keith Jack instead illustrates the approach with one field, and one of ordinary skill in the art knew
     long before the time of the alleged invention that this approach was to be applied to both fields. See, e.g.,
     Keith Jack, at 333.

                                                           119
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 135 of 395 PageID #: 19846




     combination represents known potential options with a reasonable expectation of success.

     No technical barrier would have prevented the implementation of scaling each of the first

     field and second fields of a pair of fields to fill vertical resolution of a non-interlaced

     monitor, as recited in claim 1. No unexpected results would have arisen and no undue

     experimentation would have been required. Moreover, such techniques were well known

     in the art (see Keith Jack and admissions in the Background of the ’654 Patent) so their

     implementation would have been well within the skill of a person of ordinary skill in the

     art.

     369.    Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to scale each of the first

     field and second field of each pair of fields to fill vertical resolution of the non-interlaced

     monitor.

                                     (iii)   Claim 1, element (c)(1): adjusting one of the first
                                             field or second field of the pair of fields to
                                             substantially correct for the vertical offset between
                                             the pairs of fields;

     370.    It would have been obvious to a person having ordinary skill in the art to adjust

     one of the first field or second field of the pair of fields to substantially correct for the

     vertical offset between the pairs of fields, including at least because motivations and

     techniques existed in the art prior to the claimed invention to eliminate any visual artifacts

     that would be caused by such a vertical offset (including vertical offsets created by the

     mishandling of video data).

     371.    For example, Keith Jack confirms that practitioners were mindful of the visual

     artifacts caused by a vertical offset between fields while working with interlaced video

     signals, and knew and took care to apply video processing techniques that would result in

                                                    120
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 136 of 395 PageID #: 19847




     the correct spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack

     confirms that persons of skill in the art knew that video processing to correct for vertical

     offset was required if a deinterlacing technique did not inherently result in correct spatial

     positioning of the scan lines:




     Id.

     372.   Keith Jack further demonstrates that practitioners applied techniques known in the

     art to ensure the preservation and generation of the correct vertical spatial position of scan

     lines, including when using deinterlacing techniques to convert an interlaced video signal

     field into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding this

     element. See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127. For

     example, Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4 (indicated

     with red, below) are output at the correct vertical spatial positioning in the deinterlaced

     output as frame lines 1, 3, 5, and 7 (indicated with orange, below), with additional lines

     generated by interpolation at positions corresponding to the even field at lines 2, 4, 6, and

     8 (indicated with green, below):




                                                  121
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 137 of 395 PageID #: 19848




     Keith Jack, at Fig. 9.4.

     373.    Keith Jack demonstrates that practitioners knew to use various techniques known

     in the art to affect an adjustment of vertical offset. Adjusting one of the first field or

     second field of the pair of fields in an interlaced video signal to substantially correct for

     any vertical offset between the pairs of fields would have yielded known benefits,

     including as described in Keith Jack.

     374.    Thus, improving techniques and systems for displaying interlaced video data on a

     non-interlaced monitor with known techniques for adjusting one of the first field or second

     field of the pair of fields to substantially correct for the vertical offset between the pairs of

     fields (including a vertical offset created by mishandling video data), consistent with Wi-



                                                   122
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 138 of 395 PageID #: 19849




     LAN’s allegations, would represent an alternative solution with potentially improved

     results, including providing a system that would reduce any vertical jiggling or flickering

     and thereby improve image quality. The visual artifacts caused by any vertical offset

     between the pairs of fields would have been known to a person having ordinary skill in the

     art, who would have been motivated by this problem to seek out ways to reduce the visible

     artifacts. Moreover, it would have been obvious to a person of skill in the art that the

     improper handling of video data would have resulted in visual artifacts, and any such

     artifacts would have been readily visible. Consequently, a person of skill would have

     known that correcting any vertical offset between fields would have eliminated or

     mitigated the appearance of those same artifacts and provide a higher quality video. These

     techniques were well known in the art (see Keith Jack) so their implementation would

     have been well within the skill of a person of ordinary skill in the art.

     375.    In addition, it would have been obvious to try combining or implementing known

     techniques for adjusting one of the first field or second field of the pair of fields to

     substantially correct for the vertical offset between the pairs of fields because there were

     only a finite number of predictable solutions, because known work in the field prompted

     variations based on predictable design incentives, or in light of market forces either in the

     field or analogous and related fields would have suggested the combination. Indeed, the

     combination and implementation of such techniques would have been obvious because the

     combination represents known potential options with a reasonable expectation of success.

     Additionally, a person of ordinary skill in the art would not have faced unexpected results

     or undue experimentation in making the aforementioned replacement. These techniques




                                                   123
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 139 of 395 PageID #: 19850




     were well known in the art (see Keith Jack) so their implementation would have been well

     within the skill of a person of ordinary skill in the art.

     376.    Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to adjust one of the first

     field or second field of the pair of fields to substantially correct for the vertical offset

     between the pairs of fields, consistent with Wi-LAN’s apparent application of this

     limitation.

                                     (iv)    Claim 1, element (c)(2): where said adjusting is
                                             performed concurrently with said scaling;

     377.    It would have been obvious to a person having ordinary skill in the art to perform

     the adjusting step described by Claim 1, element (c) “where said adjusting is performed

     concurrently with said scaling,” consistent with Wi-LAN’s allegations regarding this

     limitation, including because motivations and techniques for ensuring correct spatial

     positioning of scan lines as well as balancing video quality against the cost of

     implementation existed prior to the claimed invention. See, e.g., Keith Jack, at 10. Keith

     Jack confirms that practitioners knew and took care to apply video processing techniques

     that would result in the correct spatial positioning of video scan lines, and in fact confirms

     that video processing to correct for vertical offset was required if a deinterlacing

     technique did not inherently result in correct spatial positioning of the scan lines:




                                                    124
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 140 of 395 PageID #: 19851




     Keith Jack, at 335.

     378.   Keith Jack further demonstrates that practitioners applied techniques known in the

     art to ensure the preservation and generation of the correct vertical spatial position of scan

     lines, including when using deinterlacing techniques to convert an interlaced video signal

     field into a non-interlaced frame. For example, Figure 9.4 of Keith Jack illustrates that

     input field lines 1, 2, 3, and 4 (indicated with red, below) are output at the correct vertical

     spatial positioning in the deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with

     orange, below), with additional lines generated by interpolation at positions corresponding

     to the even field at lines 2, 4, 6, and 8 (indicated with green, below):




     Keith Jack, at Fig. 9.4.



                                                   125
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 141 of 395 PageID #: 19852




     379.   Keith Jack further informs that practitioners were mindful and took efforts to

     balance “quality versus cost of implementation” when considering techniques for

     deinterlacing:




     Keith Jack, at 10.

     380.   Combined with Keith Jack’s teachings regarding the known techniques in the art,

     Keith Jack confirms that practitioners would have been motivated to perform the said

     adjusting step concurrently with said scaling step, at least in order to balance

     considerations of “quality versus cost of implementation.” Id.; and see, e.g., id. at Fig.

     9.4. A person of skill in the art would have readily understood that preforming the steps

     concurrently would have required fewer steps or components, improving processing

     speed, avoided the need to resample or process a field or frame of video data twice (with

     resulting degradation in video quality) where the mishandling of video data resulted in a

     vertical offset between the odd and even fields of interlaced video data, and reduced costs

     while processing interlaced video data for display on a non-interlaced monitor.

     Performing an adjusting step “where said adjusting is performed concurrently with said

     scaling” would have yielded known benefits, including as described in Keith Jack.

     381.   Thus, including as demonstrated by Keith Jack, practitioners knew to use various

     techniques known in the art to affect an adjustment of vertical offset currently with said


                                                  126
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 142 of 395 PageID #: 19853




     scaling step. Moreover, employing such techniques would represent an alternative

     solution with potentially improved results.

     382.    In addition, it would have been obvious to try combining or modifying known

     techniques by performing the adjusting step concurrently with said scaling step because

     there were only a finite number of predictable solutions, because known work in the field

     prompted variations based on predictable design incentives, or in light of market forces

     either in the field or analogous and related fields would have suggested the combination.

     Indeed, the combination or utilization of such techniques would have been obvious

     because the combination represents known potential options with a reasonable expectation

     of success. Additionally, a person of ordinary skill in the art would not have faced

     unexpected results or undue experimentation in making the aforementioned replacement.

     These techniques were well known in the art (see Keith Jack) so their implementation

     would have been well within the skill of a person of ordinary skill in the art.

     383.    Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to perform “said adjusting

     … concurrently with said scaling.”

                                     (v)     Claim 1, element (d): displaying the first field of
                                             each pair of fields on the non-interlaced monitor in a
                                             first time period;

     384.    It would have been obvious to a person having ordinary skill in the art to display

     the first field of each pair of fields on a non-interlaced monitor in a first time period,

     including at least because displaying both the fields of interlaced video was a technique

     known in the art. In interlaced video, each frame of video data is separately displayed as

     two fields. The NTSC format, for example, uses 60 fields per second representing 30


                                                   127
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 143 of 395 PageID #: 19854




     frames per second. Persons of skill in the art at the time of the claimed invention

     understood that a higher frame rate would have resulted in a higher quality video,

     including with less flicker:




     Keith Jack, at 422.

     385.   Similarly, practitioners knew techniques to convert and increase the frame-rate of a

     video in order to match the refresh rate of a display. E.g., Keith Jack, at 414:




     386.   Keith Jack additionally informs that there were specific techniques that persons of

     skill in the art knew and were capable of applying to preserve the frame rate of video

     during a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to

     preserve the number of video images displayed per second when using field merging to

     deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged

     and display resulting fields matching the field rate:




                                                  128
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 144 of 395 PageID #: 19855




     Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1

     & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id. Keith

     Jack thereby confirms that persons of skill knew the benefit of and took steps to design

     systems that would preserve the field rate of the input interlaced video signal.

     387.      Thus, a motivation to “display[] the first field of each pair of fields on the non-

     interlaced monitor in a first time period” and “display[] the second field of each pair of

     fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” – thereby preserving the field rate of the input interlaced video signal and the

     smoother video provided by higher-frame rate video data – existed in the art prior to the

     ’654 Patent. Consistent with the descriptions of Keith Jack, a person of skill in the art

     would have been well aware that higher frame rates resulted in smoother video and thus a

     higher-quality video, and would have been motivated to employ these techniques as a

     result.

     388.      In addition, it would have been obvious to try combining or modifying known

     techniques to display the first field of each pair of fields on a non-interlaced monitor in a



                                                    129
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 145 of 395 PageID #: 19856




     first time period because known work in the field prompted variations based on

     predictable design incentives, or in light of market forces either in the field or analogous

     and related fields would have suggested the combination. Indeed, the combination of

     known methods with these techniques would have been obvious because the combination

     represents known potential options with a reasonable expectation of success. As reflected

     in the prior art, no undue experimentation would have been required to implement these

     solutions and no unexpected results would have arisen from their implementation. These

     techniques were well known in the art (see Keith Jack) so their implementation would

     have been well within the skill of a person of ordinary skill in the art. A person of skill

     would have been motivated to and capable of combining or modifying known methods

     with techniques for displaying the first field of each pair of fields on the non-interlaced

     monitor in a first time period.

     389.   Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to “display[] the first field

     of each pair of fields on the non-interlaced monitor in a first time period.”

                                       (vi)   Claim 1, element (e): displaying the second field of
                                              each pair of fields on the non-interlaced monitor in a
                                              second time period subsequent to the first time
                                              period;

     390.   It would have been obvious to a person having ordinary skill in the art to display

     the second field of each pair of fields on the non-interlaced monitor in a second time

     period subsequent to the first time period, including at least because displaying both the

     fields of interlaced video was a technique known in the art. In interlaced video, each frame

     of video data is separately displayed as two fields. The NTSC format, for example, uses

     60 fields per second representing 30 frames per second. Persons of ordinary skill at the


                                                    130
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 146 of 395 PageID #: 19857




     time of the claimed invention understood that a higher frame rate would have resulted in a

     higher quality video, including with less flicker:




     Keith Jack, at 422.

     391.   Similarly, practitioners knew techniques to convert and increase the frame-rate of a

     video in order to match the refresh rate of a display, thereby improving the subjective

     quality of video for the user. E.g., Keith Jack, at 414:




     392.   Keith Jack additionally informs that there were specific techniques that persons of

     skill in the art knew and were capable of applying to preserve the frame rate of video

     during a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to

     preserve the number of video images displayed per second when using field merging to

     deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged

     and display resulting frames at a rate matching the input field rate:




                                                  131
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 147 of 395 PageID #: 19858




     Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1

     & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id. Keith

     Jack thereby confirms that persons of skill knew the benefit of and took steps to design

     systems that would improve or preserve the field rate of the input interlaced video signal.

     393.       Thus, a motivation to “display[] the first field of each pair of fields on the non-

     interlaced monitor in a first time period” and “display[] the second field of each pair of

     fields on the non-interlaced monitor in a second time period subsequent to the first time

     period” -- thereby preserving the field rate of the input interlaced video signal and

     resulting in the preservation or improvement of the resulting frame rate of video and the

     smoother video provided by higher-frame rate video data – existed in the art prior to the

     ’654 Patent. Consistent with the descriptions of Keith Jack, a person of skill in the art

     would have been well aware that higher frame rates resulted in smoother video and thus a

     higher-quality video, and would have been motivated to employ these techniques as a

     result..




                                                     132
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 148 of 395 PageID #: 19859




     394.      In addition, it would have been obvious to try combining or modifying known

     techniques to display the second field of each pair of fields on the non-interlaced monitor

     in a second time period subsequent to the first time period because there were only a finite

     number of predictable solutions, because known work in the field prompted variations

     based on predictable design incentives, or in light of market forces either in the field or

     analogous and related fields would have suggested the combination. Indeed, the

     combination of known methods with these techniques would have been obvious because

     the combination represents known potential options with a reasonable expectation of

     success. As reflected in the prior art, no undue experimentation would have been required

     to implement these solutions and no unexpected results would have arisen from their

     implementation. These techniques were well known in the art (see Keith Jack) so their

     implementation would have been well within the skill of a person of ordinary skill in the

     art. A person of skill would have been motivated to and capable of combining or

     modifying known methods with techniques for displaying the second field of each pair of

     fields on the non-interlaced monitor in a second time period subsequent to the first time

     period.

     395.      Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to “display[] the second

     field of each pair of fields on the non-interlaced monitor in a second time period

     subsequent to the first time period.”




                                                  133
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 149 of 395 PageID #: 19860



                                    (vii)   Claim 4: wherein scaling is achieved by vertical
                                            interpolation between at least adjacent lines in the
                                            field being scaled;

     396.   It would have been obvious to a person having ordinary skill in the art to achieve

     the scaling step by vertical interpolation between at least adjacent lines in the field being

     scaled, for example because scaling by vertical interpolation was a known technique in the

     art, including explicitly a method of displaying a field’s scan lines scaled (interpolated) up

     to … however many [lines] are in the current display mode” as described by Keith Jack

     and conceded by the Description of the ’654 Patent:




     ’654 Patent, at 1:18-41.

     397.   Keith Jack provides additional detail, for example by identifying the lack of

     increased vertical resolution as a known deficiency of displaying only a single field per

     frame. Keith Jack, at 332-333. Keith Jack goes on to identify and describe techniques



                                                  134
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 150 of 395 PageID #: 19861




     known in the art for filling the resolution of a monitor or display. Keith Jack, at 332 (scan

     line duplication), 333 (scan line interpolation), and 333-335 (field merging); and see id. at

     334, at Figures 9.3, 9.4, and 9.5:




     398.   As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use

     various techniques known in the art to generate additional scan lines from an input field to

     create an output frame that is scaled to fill vertical resolution of the non-interlaced

     monitor.




                                                   135
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 151 of 395 PageID #: 19862




     399.   Scaling each of the first field and second field of each pair of fields to fill vertical

     resolution of the non-interlaced monitor would have yielded known benefits, including as

     described in Keith Jack.

     400.   Consequently, a person of ordinary skill in the art would have been motivated to

     apply known techniques, including scaling by vertical interpolation between at least

     adjacent lines in the field being scaled, and would know such techniques represented an

     alternative solution with potentially improved results. A person of skill in the art would

     have understood the benefits of using vertical interpolation to accomplish such scaling

     techniques, including because interpolation was a known technique for generating new

     pixels and lines of video data and persons of skill would have known that applying this

     technique would permit the display of video signals of different standards and resolutions

     of arbitrary size on display monitors and add versatility to the system. Thus, a person of

     ordinary skill in the art would have had a motivation to scale by vertical interpolation

     between at least adjacent lines in the field being scaled.

     401.   In addition, it would have been obvious to try combining or modifying known

     methods by scaling by vertical interpolation between at least adjacent lines in a field being

     scaled because there were only a finite number of predictable solutions, because known

     work in the field prompted variations based on predictable design incentives, or in light of

     market forces either in the field or analogous and related fields would have suggested the

     combination. Indeed, the combination or utilization of this technique would have been

     obvious because the combination represents known potential options with a reasonable

     expectation of success. Additionally, a person of ordinary skill in the art would not have

     faced unexpected results or undue experimentation in making the aforementioned


                                                  136
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 152 of 395 PageID #: 19863




     replacement. These techniques were well known in the art (see Keith Jack and admissions

     in the Background of the ’654 Patent) so their implementation would have been well

     within the skill of a person of ordinary skill in the art.

     402.    Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to achieve the scaling step

     by vertical interpolation between at least adjacent lines in the field being scaled.

                                     (viii) Claim 9: wherein the adjusting step is achieved by
                                            vertical interpolation between at least adjacent lines
                                            in the field being adjusted.

     403.    It would have been obvious to a person having ordinary skill in the art to achieve

     the adjusting step by vertical interpolation between at least adjacent lines in the field being

     adjusted, including because as Keith Jack confirms practitioners were mindful of the

     visual artifacts caused by a vertical offset between fields while working with interlaced

     video signals:




                                                    137
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 153 of 395 PageID #: 19864




     Keith Jack, at 336-337.

     404.    Keith Jack further confirms that practitioners knew and took care to apply video

     processing techniques that would result in the correct spatial positioning of video scan

     lines, and in fact confirms that video processing to correct for vertical offset was required

     if a deinterlacing technique did not inherently result in correct spatial positioning of the

     scan lines:




     Keith Jack, at 335.

     405.    Keith Jack further demonstrates that practitioners used interpolation between at

     least adjacent lines in the field being adjusted to perform the adjusting step, consistent

     with Wi-LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack

     illustrates the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an input

     field (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5, and 7

     (indicated with orange, below), with additional lines generated by vertical interpolation




                                                    138
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 154 of 395 PageID #: 19865




     between the adjacent lines in the field being adjusted at positions corresponding to the

     even field at lines 2, 4, 6, and 8 (indicated with green, below):




     Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as

     “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final

     Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame

     with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging

     from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he

     adjusting step is performed during the interpolation process, and therefore, ‘concurrently’

     with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186.




                                                  139
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 155 of 395 PageID #: 19866




     406.    Keith Jack demonstrates that practitioners knew to use various techniques known

     in the art to perform an adjusting step, including where the adjusting step is achieved by

     vertical interpolation between adjacent lines in the field being adjusted. Adjusting one of

     the first field or second field of the pair of fields in an interlaced video signal to

     substantially correct for any vertical offset between the pairs of fields would have yielded

     known benefits, including as described in Keith Jack.

     407.    Thus, combining and improving methods with known techniques for using vertical

     interpolation between at least adjacent lines in the field being adjusted to achieve the

     adjusting step by vertical interpolation between at least adjacent lines in the field being

     adjusted would represent an alternative solution with potentially improved results. A

     person of skill in the art would have understood the benefits of using vertical interpolation

     to accomplish such an adjusting step to correct vertical offset (including offset caused by

     improperly handling video data), including because interpolation was a known technique

     for generating new pixels and lines of video data and persons of skill would have known

     that this technique would reduce vertical jiggling or flickering and thereby improve image

     quality. Moreover, it would have been obvious to a person of skill in the art that the

     improper handling of video data would have resulted in visual artifacts, and any such

     artifacts would have been readily visible. Consequently, a person of skill would have

     understood “vertical interpolation between at least adjacent lines in the field being

     adjusted” to be a technique for achieving the adjusting step and correcting the vertical

     offset between fields (including where video data was mishandled) in order to eliminate or

     mitigate the appearance of visual artifacts and provide a higher quality video.




                                                    140
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 156 of 395 PageID #: 19867




     408.    In addition, it would have been obvious to try combining or modifying known

     methods of adjusting video data, including by interpolation between at least adjacent lines

     in the field being adjusted, because there were only a finite number of predictable

     solutions, because known work in the field prompted variations based on predictable

     design incentives, or in light of market forces either in the field or analogous and related

     fields would have suggested the combination. Indeed, the combination or utilization of

     such techniques would have been obvious because the combination represents known

     potential options with a reasonable expectation of success. Additionally, a person of

     ordinary skill in the art would not have faced unexpected results or undue experimentation

     in making the aforementioned replacement. These techniques were well known in the art

     (see Keith Jack) so their implementation would have been well within the skill of a person

     of ordinary skill in the art.

     409.    Consequently, it is my opinion that a person of skill would have been motivated to

     and capable of combining or modifying techniques and systems to achieve the scaling step

     by vertical interpolation between at least adjacent lines in the field being scaled.

                             (b)     Combinations Rendering the ’654 Patent Obvious

     410.    It is my opinion that the ’654 Patent is obvious in view of the following

     combinations of prior art references:

             1)    Exhibit 1: U.S. Patent No. 5,671,018 to Ohara et al. in view of Katsumata
                   (Claim 1, 4, and 9);
             2)    Exhibit 1: U.S. Patent No. 5,671,018 to Ohara et al. in view of Miyaguchi
                   (Claim 1, 4, and 9);
             3)    Exhibit 1: U.S. Patent No. 5,671,018 to Ohara et al. in view of Greggain
                   (Claim 1, 4, and 9);
             4)    Exhibit 1: U.S. Patent No. 5,671,018 to Ohara et al. in view of Greggain and
                   Keith Jack (Claim 1, 4, and 9);


                                                  141
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 157 of 395 PageID #: 19868




           5)   Exhibit 2: U.S. Patent No. 5,181,110 to Katsumata et al. in view of Ohara
                (Claim 1, 4, and 9);
           6)   Exhibit 2: U.S. Patent No. 5,181,110 to Katsumata et al. in view of
                Miyaguchi (Claim 1, 4, and 9);
           7)   Exhibit 2: U.S. Patent No. 5,181,110 to Katsumata et al. in view of Greggain
                (Claim 1, 4, and 9);
           8)   Exhibit 3: U.S. Patent No. 6,166,773 to Greggain et al. in view of Keith Jack
                (Claim 1, 4, and 9);
           9)   Exhibit 3: U.S. Patent No. 6,166,773 to Greggain et al. in view of Ohara
                (Claim 1, 4, and 9);
           10) Exhibit 3: U.S. Patent No. 6,166,773 to Greggain et al. in view of Miyaguchi
               (Claim 1, 4, and 9);
           11) Exhibit 3: U.S. Patent No. 6,166,773 to Greggain et al. in view of Keith Jack
               and Bhayani (Claim 1, 4, and 9);
           12) Exhibit 4: U.S. Patent No. 5,329,314 to Correa et al. in view of Katsumata
               (Claim 1, 4, and 9);
           13) Exhibit 4: U.S. Patent No. 5,329,314 to Correa et al. in view of Keith Jack
               (Claim 1, 4, and 9);
           14) Exhibit 4: U.S. Patent No. 5,329,314 to Correa et al. in view of Greggain
               (Claim 1, 4, and 9);
           15) Exhibit 5: U.S. Patent No. 5,091,783 to Miyaguchi in view of Keith Jack
               (Claim 1, 4, and 9);
           16) Exhibit 5: U.S. Patent No. 5,091,783 to Miyaguchi in view of Ohara (Claim
               1, 4, and 9);
           17) Exhibit 5: U.S. Patent No. 5,091,783 to Miyaguchi in view of Greggain
               (Claim 1, 4, and 9);
           18) Exhibit 6: EP 0539033 A1 to Nakanishi in view of Keith Jack (Claim 1, 4,
               and 9);
           19) Exhibit 6: EP 0539033 A1 to Nakanishi in view of Ohara (Claim 1, 4, and
               9);
           20) Exhibit 6: EP 0539033 A1 to Nakanishi in view of Greggain (Claim 1, 4, and
               9);
           21) Exhibit 6: EP 0539033 A1 to Nakanishi in view of Miyaguchi (Claim 1, 4,
               and 9);
           22) Exhibit 7: U.S. Patent No. 5,633,687 to Bhayani et al. in view of Keith Jack
               (Claim 1, 4, and 9);
           23) Exhibit 7: U.S. Patent No. 5,633,687 to Bhayani et al. in view of Ohara
               (Claim 1, 4, and 9);


                                              142
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 158 of 395 PageID #: 19869




                24) Exhibit 7: U.S. Patent No. 5,633,687 to Bhayani et al. in view of Katsumata
                    (Claim 1, 4, and 9); and
                25) Exhibit 7: U.S. Patent No. 5,633,687 to Bhayani et al. in view of Greggain
                    (Claim 1, 4, and 9).

     411.       The obviousness of the asserted claims of the ’654 Patent was confirmed by Wi-

     LAN’s own expert. Wi-LAN’s expert confirmed that as of 1996, systems that used

     interlaced video and non-interlaced video were well-known in the art. Tanner Tr. at 86-89.

     124 (admitting that the Claim 1 preamble was well-known to one of ordinary skill in the

     art). Non-interlaced video was common in computer displays, and the inventors were

     motivated to take interlaced video and deinterlace it so that it could appear on computer

     monitors. Tanner Tr. at 88. Wi-LAN’s expert also admitted that vertical interpolation was

     a well-known prior art technique, and, for instance, that “you can do a lot of things with a

     vertical interpolator.” Tanner Tr. at 208-09, 252-253, 274-277. Wi-LAN’s expert

     admitted that “one would understand it’s a [] tiny, tiny leap to say I have a missing line,

     but I have no second input for [] the interpolator, and I can create that.” Tanner Tr. at 252-

     253, 259-265 (“it’s an amazingly short leap to understand how you could create that top

     line.”).

     412.       I incorporate Exhibits 1 through 7 by reference into my report. In addition to the

     discussion below, Exhibits 1 through 7 provide my opinions about the obviousness of

     claims 1, 4, and 9 of the ’654 Patent. The discussion in Sections VIII.D.4(b)(i)-(vi) are

     incorporated by reference.

                                      (i)     Combining References with Keith Jack

     413.       A person of ordinary skill in the art would have been motivated to combine the

     well-known concepts in Exhibits 1 through 7 with Keith Jack, because a person of skill in

     the art would have looked to text books, including Keith Jack, as references to resolve

                                                    143
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 159 of 395 PageID #: 19870




     questions or problems faced while working with video data such as interlaced video

     signals. Moreover, Keith Jack demonstrated the importance placed on improving video

     quality, and confirms that video quality was a key consideration and concern when

     working with video data or designing a system for processing video data. To this end,

     Keith Jack identifies numerous visual artifacts and defects caused by improper handling of

     video data, including “tearing” defects caused by merging two fields into a single buffer,

     and goes on to disclose known solutions, such as the use of separate buffers (e.g., Keith

     Jack at 335, 358-359). A person of skill in the art, faced with visual artifacts or defects,

     would have looked to Keith Jack for solutions, and it would have been natural to learn

     from and apply the known solutions described in Keith Jack and incorporate those

     solutions into the references described in Exhibits 1 through 7, and would have been

     motivated to do so in order to create an improved, higher-end video processing system.

     Modifying the systems described in Exhibits 1 through 7 to include the features or apply

     the techniques taught by Keith Jack would have required no more than ordinary skill,

     including at least because Keith Jack was intended to serve as a reference for persons of

     skill in the art and to expressly teach practitioners how to address issues in video data

     processing. Consequently, a person of skill in the art would have implemented the

     teachings of Keith Jack with predictable success. For these reasons, it would have been a

     natural choice to modify the teachings of the systems described in Exhibits 1 through 7

     based on Keith Jack. And see supra at Section VIII.D.4(a). My opinions regarding the

     motivations to combine Keith Jack with the systems described in Exhibits 1 through 7 are

     incorporated into those discussions by reference.




                                                  144
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 160 of 395 PageID #: 19871



                                   (ii)    Combining References with Ohara

     414.   It would have been obvious to combine Katsumata, Greggain, Miyaguchi,

     Nakanishi, and Bhayani with Ohara, and a person of ordinary skill would have been

     motivated to do so, because Ohara teaches methods for processing video data that would

     have resulted in improved video quality and a higher-end system. See Exhibit 1. For

     example, a person of ordinary skill in the art would have recognized the benefits of the

     video processing techniques described by Ohara, including because these techniques

     would have permitted the person of ordinary skill to design a system displaying video

     signals of different standards and resolutions of an arbitrary size on display monitors,

     adding versatility to the system. Id. Similarly, practitioners would have recognized the

     benefits of Ohara’s techniques as representing alternative solutions with improved results,

     including by disclosing specific methods for addressing the visual artifacts caused by

     improper handling of video data. Id. Persons of skill in the art would have appreciated

     that improper handling of video data would result in visible artifacts, and would have been

     motivated to seek out methods for resolving these artifacts (including vertical offset

     between fields of interlaced data handled improperly), including by considering the

     teachings of Ohara. Persons of skill would have also been motivated to seek out more

     efficient techniques for designing systems for processing video data, and been motivated

     to seek out and apply alternative methods for such processing requiring fewer steps or

     components such as those disclosed by Ohara. Id. Consequently, a person of skill in the

     art would have implemented the teachings of Ohara with predictable success, including

     because Ohara is a patent intended to inform persons of skill in the art how to implement

     its teachings. Id. For these reasons, it would have been a natural choice to modify the

     teachings of the systems described in Katsumata, Greggain, Miyaguchi, Nakanishi¸and

                                                 145
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 161 of 395 PageID #: 19872




     Bhayani based on Ohara. And see supra at Section VIII.D.4(a) (describing motivations in

     the art, incorporated by reference). My opinions regarding the motivations to combine

     Ohara with the systems described in Katsumata, Greggain, Miyaguchi, Nakanishi¸and

     Bhayani are incorporated into those discussions at Exhibits 2, 3, 5, and 7 by reference.

                                   (iii)   Combining References with Katsumata

     415.   It would have been obvious to combine Ohara, Correa, and Bhayani with

     Katsumata, and a person of ordinary skill would have been motivated to do so, because

     Katsumata teaches techniques for processing video data that would have resulted in

     improved video quality and a higher-end system. See Exhibit 2. For example, a person of

     ordinary skill in the art would have recognized the benefits of the video processing

     techniques described by Katsumata, including because these techniques would have

     permitted the person of ordinary skill to design a system displaying video signals of

     different standards and resolutions of an arbitrary size on display monitors, adding

     versatility to the system. Id. Similarly, practitioners would have recognized the benefits

     of Katsumata’s techniques as representing alternative solutions with improved results,

     including by disclosing specific methods for addressing the visual artifacts caused by

     improper handling of video data. Id. Persons of skill in the art would have appreciated

     that improper handling of video data would result in visible artifacts, and would have been

     motivated to seek out methods for resolving these artifacts (including vertical offset

     between fields of interlaced data handled improperly), including by considering the

     teachings of Katsumata. Similarly, practitioners were motivated by the desire to design

     high-quality systems for processing video data, and applying the teachings of Katsumata

     would have been a natural choice presenting solutions for numerous considerations the



                                                 146
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 162 of 395 PageID #: 19873




     design of such systems. Id. Consequently, a person of skill in the art would have

     implemented the teachings of Katsumata with predictable success, including because

     Katsumata is a patent intended to inform persons of skill in the art how to implement its

     teachings. For these reasons, it would have been a natural choice to modify the teachings

     of the systems described in Ohara, Correa, and Bhayani based on Katsumata. And see

     supra at Section VIII.D.4(a) (describing motivations in the art, incorporated by reference).

     My opinions regarding the motivations to combine Katsumata with the systems described

     in Ohara, Correa, and Bhayani are incorporated into those discussions at Exhibits 1, 4,

     and 7 by reference.

                                   (iv)    Combining References with Greggain

     416.   It would have been obvious to combine Ohara, Katsumata, Correa, Miyaguchi,

     Nakanishi, and Bhayani with Greggain, and a person of ordinary skill would have been

     motivated to do so, because Greggain teaches techniques for processing video data that

     would have resulted in improved video quality and a higher-end system. See Exhibit 3.

     For example, a person of ordinary skill in the art would have recognized the benefits of the

     video processing techniques described by Greggain, including because these techniques

     would have permitted the person of ordinary skill to design a system displaying video

     signals of different standards and resolutions of an arbitrary size on display monitors,

     adding versatility to the system. Id. Similarly, practitioners would have recognized the

     benefits of Greggain’s techniques as representing alternative solutions with improved

     results, including by disclosing specific methods for addressing the visual artifacts caused

     by improper handling of video data. Id. Persons of skill in the art would have appreciated

     that improper handling of video data would result in visible artifacts, and would have been



                                                 147
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 163 of 395 PageID #: 19874




     motivated to seek out methods for resolving these artifacts (including vertical offset

     between fields of interlaced data handled improperly), including by considering the

     teachings of Greggain. Similarly, practitioners were motivated by the desire to design

     high-quality systems for processing video data, and applying the teachings of Greggain

     would have been a natural choice presenting solutions for numerous considerations the

     design of such systems. Consequently, a person of skill in the art would have

     implemented the teachings of Greggain with predictable success, including because

     Greggain is a patent intended to inform persons of skill in the art how to implement its

     teachings. Id. For these reasons, it would have been a natural choice to modify the

     teachings of the systems described in Ohara, Katsumata, Correa, Miyaguchi, Nakanishi,

     and Bhayani based on Greggain. And see supra at Section VIII.D.4(a) (describing

     motivations in the art, incorporated by reference). My opinions regarding the motivations

     to combine Greggain with the systems described in Ohara, Katsumata, Correa,

     Miyaguchi, Nakanishi, and Bhayani are incorporated into those discussions at Exhibits 1,

     2, 4, 5, 6 and 7 by reference.

                                      (v)   Combining References with Miyaguchi

     417.   It would have been obvious to combine Ohara, Katsumata, Greggain, and

     Nakanishi with Miyaguchi, and a person of ordinary skill would have been motivated to

     do so, because Miyaguchi teaches techniques for processing video data that would have

     resulted in improved video quality and a higher-end system. See Exhibit 5. For example,

     a person of ordinary skill in the art would have recognized the benefits of the video

     processing techniques described by Miyaguchi, including because these techniques would

     have permitted the person of ordinary skill to design a system displaying video signals of



                                                 148
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 164 of 395 PageID #: 19875




     different standards and resolutions of an arbitrary size on display monitors, adding

     versatility to the system. Id. Similarly, practitioners would have recognized the benefits

     of Miyaguchi’s techniques as representing alternative solutions with improved results,

     including by disclosing specific methods for addressing the visual artifacts caused by

     improper handling of video data. Id. Persons of skill in the art would have appreciated

     that improper handling of video data would result in visible artifacts, and would have been

     motivated to seek out methods for resolving these artifacts (including vertical offset

     between fields of interlaced data handled improperly), including by considering the

     teachings of Miyaguchi. Similarly, practitioners were motivated by the desire to design

     high-quality systems for processing video data, and applying the teachings of Miyaguchi

     would have been a natural choice presenting solutions for numerous considerations the

     design of such systems. Consequently, a person of skill in the art would have

     implemented the teachings of Miyaguchi with predictable success, including because

     Miyaguchi is a patent intended to inform persons of skill in the art how to implement its

     teachings. Id. For these reasons, it would have been a natural choice to modify the

     teachings of the systems described in Ohara, Katsumata, Greggain, and Nakanishi based

     on Miyaguchi. And see supra at Section VIII.D.4(a) (describing motivations in the art,

     incorporated by reference). My opinions regarding the motivations to combine Miyaguchi

     with the systems described in Ohara, Katsumata, Greggain, and Nakanishi are

     incorporated into those discussions at Exhibits 1, 2, 3, and 6 by reference.

                                   (vi)    Combining References with Bhayani

     418.   It would have been obvious to combine Greggain with Bhayani, and a person of

     ordinary skill would have been motivated to do so, because Bhayani teaches techniques



                                                 149
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 165 of 395 PageID #: 19876




     for processing video data that would have resulted in improved video quality and a higher-

     end system. See Exhibit 7. For example, a person of ordinary skill in the art would have

     recognized the benefits of the video processing techniques described by Bhayani,

     including because these techniques would have permitted the person of ordinary skill to

     design a system displaying video signals of different standards and resolutions of an

     arbitrary size on display monitors, adding versatility to the system. Id. Similarly,

     practitioners would have recognized the benefits of Bhayani’s techniques as representing

     alternative solutions with improved results, including by disclosing specific methods for

     addressing the visual artifacts caused by improper handling of video data and improving

     the quality of video data processed by the system. Id. Persons of skill in the art would

     have appreciated that improper handling of video data would result in poor video quality,

     and would have been motivated to seek out methods for resolving these issues (including

     decreased frame rate), including by considering the teachings of Bhayani. Similarly,

     practitioners were motivated by the desire to design high-quality systems for processing

     video data, and applying the teachings of Bhayani would have been a natural choice

     presenting solutions for numerous considerations the design of such systems.

     Consequently, a person of skill in the art would have implemented the teachings of

     Bhayani with predictable success, including because Bhayani is a patent intended to

     inform persons of skill in the art how to implement its teachings. Id. For these reasons, it

     would have been a natural choice to modify the teachings of the systems described in

     Greggain based on Bhayani. And see supra at Section VIII.D.4(a) (describing motivations

     in the art, incorporated by reference). My opinions regarding the motivations to combine




                                                 150
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 166 of 395 PageID #: 19877




     Bhayani with the systems described in Greggain are incorporated into those discussions at

     Exhibit 3 by reference.

                              (c)     Secondary Considerations for the ’654 Patent

     419.      I understand that secondary considerations may be examined to determine whether

     an invention would have been obvious to one of ordinary skill in the art, and that

     presentment of secondary considerations (to the extent any exist) is Plaintiff’s burden. I

     reserve the right to respond to any contentions or opinions regarding the existence of

     secondary considerations for the ’654 Patent presented by Plaintiff.


     IX.       RESERVATION OF RIGHTS

     420.      I plan to continue my investigation and study, which may include a review of

     documents and information which may yet be produced including without limitations

     copies of expert reports filed by Wi-LAN’s experts. Accordingly, I reserve the right to

     expand upon or modify my opinions as my investigation and study continue, and to

     supplement my opinions in response to any additional information that becomes available

     to me. I expect that I will review, and reserve the right to respond to, the reports prepared

     by Wi-LAN’s experts.

     421.      I reserve the right to supplement this report, if necessary, based upon additional

     claim constructions, if any, by Court. I reserve the right to provide a supplement to this

     report regarding any new material that I may be provided subsequent to the writing of this

     report.

     422.      I declare under penalty of perjury under the laws of California and the United

     States that the foregoing is true and correct.



                                                    151
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 167 of 395 PageID #: 19878




                     EXHIBIT 61
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 168 of 395 PageID #: 19879




                         Exhibit A
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 169 of 395 PageID #: 19880




  Cliff Reader, Ph.D.

  Expertise
  §    Real-time Processing and Display                §   Video Compression Algorithms
  §    Video compression (MPEG-HEVC)                   §   Consumer audio/video
  §    Imaging/Video Systems Architecture              §   Reconnaissance Imaging
  §    Imaging/Video Chip Architecture                 §   Medical Imaging



  Professional Summary
  Dr. Reader has over forty years of work experience in digital imaging and digital video and
  audio. In the 1970’s and early 1980’s, he was one of the leaders in the digital imaging field,
  performing extensive work in areas of compression, real-time processing, real-time display,
  image enhancement, and others. Applications included reconnaissance imaging, medical
  imaging, earth resources management and videoconferencing. This work anticipated much of
  the technology being used in contemporary consumer digital video systems. He has in-depth
  experience of the commercial history and when key parts of technology were first developed and
  published.

  Dr. Reader’s career includes technical work in areas of algorithm design, system design, and
  semiconductor chip design and business development, marketing and sales work in areas of
  market analysis, product roadmap development and direct sales.

  Dr. Reader has held many leadership roles in standards development: US Head of Delegation to
  MPEG (1991-1993); chief editor of the MPEG1 standard (1991-1993); instigator of the
  successful effort to make MPEG2 the market standard for digital TV over proprietary
  competitors in the US and national competitors in Europe and Japan (1992); MPEG4
  Subcommittee Chairman (1993-1996); AVS (China) Subgroup Chairman (2003-Present). He is
  an expert in all major audio-video standards. MPEG audio (Layer I, II, mp3, AAC), Dolby AC3,
  MPEG video (1, 2, 4), H.264, Windows Media 9 (VC-1), H.265 (HEVC) and AVS. He is also an
  expert in DVD standards, including formatting, navigation and authoring.

  Dr. Reader has extensive experience in patent licensing and patent pools. He was the technical
  expert for developing the initial list of potentially essential patents for the first MPEGLA patent
  pool. He is the Co-Director leading the pool formation and license negotiations for the AVS
  patent pool. Dr. Reader has experience in the valuation of patents and the acquisition and sale of
  patent portfolios.

  Dr. Reader has authored over twenty technical papers, two book chapters and two patents in
  digital video processing, display, and compression. He is an Adjunct Professor at Peking
  University, Beijing, China.



  Resume of Cliff Reader, Ph.D.                                                       Page 1
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 170 of 395 PageID #: 19881




  Employment History

  From:        2001      Independent Consultant
  To:          Present   Saratoga, CA
                         Provide technical and marketing consulting services in the areas of
                         digital imaging and digital video including:
                         § consumer video
                         § real-time processing and display
                         § image and video and audio compression (specializing in MPEG)
                         § imaging/video systems architecture
                         § imaging/video chip architecture
                         § audio/video transmission, including optical & wireless networks
                         Over 60 clients including Apple, Broadcom, China Central TV,
                         Chinese Academy of Sciences, Cisco, Comcast, DirecTV, EchoStar,
                         Fujifilm, Gateway, GE, Haier, HP, IBM, Lenovo, LG, Matsushita,
                         MediaTek, Microsoft, Motorola, Nikon, Nokia, Philips, Riverbed,
                         Samsung, Sharp, Siemens, Sony, Sun Microsystems, Toshiba, TPV,
                         Tyco, US Department of Justice, Verizon, Vizio, Wistron, Yahoo,
                         Zoran and ZTE.

                         Personal database of patent analysis:
                         -Evaluation of all the US patents in the MPEGLA MPEG2 and
                         H.264 patent pools.
                         -Evaluation of the US patents and published applications underlying
                         the H.264 and H.265 standards.
                         -Personal archive of over 2000 audiovisual patents.

                         Personal database of audio and video prior art.
                         -Virtually complete collection of all contributions to the H.26x and
                         MPEGx families of standards from 1985 to today.
                         -Many hundreds of technical journal and conference articles
                         documenting the first invention of key technologies.
                         -Work-in-progress book on the history of video compression.
                         -Historical collection of technical data from the earliest digital video,
                         image processing and real-time image display systems in the 1970s
                         and 1980s.

  From:        1999      nDSP Corporation
  To:          2001      Campbell, CA
               Title:    Vice President of Marketing and Acting Vice President of Sales
                         Responsible for marketing and sales in a startup company providing
                         high-quality video signal processors to TV manufacturers.
                         Developed product specifications and roadmap. Built and managed
                         sales and marketing team of 6 direct and contractor staff in the US
                         and Japan to provide technical sales, sales support, application

  Resume of Cliff Reader, Ph.D.                                                           Page 2
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 171 of 395 PageID #: 19882




                          engineering, Marcomm and PR. Established distribution in China,
                          Japan and throughout the Far East. Secured first sales as company
                          moved into production phase with design wins in China, Japan and
                          Europe. Initiated and secured major design wins in emerging
                          Progressive DVD business, with production volumes beginning in
                          4Q00 at an annualized rate of $3.5M. Established strategic
                          partnership with Pixelworks in LCD chip business. Pixelworks
                          acquired nDSP in 2001.

  From:        1997      CagEnt Technologies, Inc. (wholly owned by Samsung)
  To:          1998      Santa Clara, CA
               Position: Vice President of Sales, Digital Video Products
                         Responsible for a line of PC-based real-time MPEG2 and Dolby
                         Digital encoders. Established distribution agreements for third-party
                         DVD authoring software. Secured OEM contracts for the products.
                         Built the sales channel worldwide. Built sales to break-even point in
                         9 months leading to sale of the product line.

  From:        1993      Samsung Semiconductor, Inc.
  To:          1997      San Jose, CA
               Position: Director of Marketing, Digital Media Products;
                         Acting Director of Software Engineering
                         Developed business plans for digital audiovisual semiconductor
                         chips. Managed team of over 50 software engineers in US and Korea
                         for development of a media processor. Established strategic
                         partnerships with Microsoft and IBM for media processor

  From:        1990      Cypress Semiconductor, Inc.
  To:          1993      San Jose, CA
               Position: Business Development Manager
                         Founding member of new business unit chartered to develop a
                         “video DSP”. Jointly developed a complete business plan, and
                         personally initiated and developed relationships with Philips,
                         Sun Microsystems, Apple Computers and IBM. Chief architect
                         for this early media DSP design, capable of complete MPEG1
                         decode in real time. (Fully validated by cycle-accurate
                         simulation). Managed R&D team of 10 hardware and software
                         engineers.

                          Head of US Delegation to MPEG, 1991 to 1992. Chief Editor
                          of the MPEG1 standard. Technical Expert for establishing the
                          MPEGLA Patent Licensing Pool.

  From:        1988      Sun Microsystems, Inc.
  To:          1990      Mountain View, CA
               Position: Program Manager


  Resume of Cliff Reader, Ph.D.                                                       Page 3
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 172 of 395 PageID #: 19883




                           Developed requirements and specifications for real-time imaging
                           system. Managed a team of 20 engineers to develop the architecture
                           and high-level design. Interfaced with two key customers – Philips
                           Medical Systems and Lockheed. Developed design for single-board
                           real-time medical and reconnaissance image display.

  From:        1981        International Imaging Systems, Zoran, Virtual Imaging
  To:          1988        Design and development of real-time image processing and display
                           systems. Details available on request.

  From:        1975        Ford Aerospace & ESL (A Division of TRW)
  To:          1981        Details available on request.




  Consulting History

   Date          2017        Dish Network
   To:           Present
                 Duties:     Consulting expert in ClearPlay matter

   Date          2017        Apple
   To:           Present
                 Duties:     Preparation of declarations for Inter Partes Review proceedings. (Uniloc
                             matter)

   Date          2017        Dish Network
   To:           Present
                 Duties:     Testifying expert in Realtime matter

   Date          2017        CustomPlay
   To:           Present
                 Duties:     Preparation of declaration for summary judgment in Amazon case.

   Date          2017        Vizio, Funai, LG, MediaTek, MStar
                 Duties:     Testifying expert in Broadcom case.

   Date          2017        Apple
                 Duties:     Preparation of declarations for Inter Partes Review proceedings. (Nokia
                             matter)

   Date          2017        Vizio
                 Duties:     Preparation of declarations for Inter Partes Review proceeding.
                             (Lightside Technologies matter)


  Resume of Cliff Reader, Ph.D.                                                         Page 4
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 173 of 395 PageID #: 19884




   Date          2016      Dell, Riverbed, EchoStar, Dish Network
   To:           Present
                 Duties:   Testifying expert in Realtime matter

   Date          2016      Sharp, Vizio, ON
   To:           Present
                 Duties:   Consulting expert in WiLAN matter

   Date          2016      Avid
   To:           2017
                 Duties:   Testifying expert in Harmonic matter.

   Date          2016      Apple
                 Duties:   Testifying expert in PUMA matter.

   Date          2016      Vizio
                 Duties:   Testifying expert in PMC matter.

   Date          2016      US Dept. of Justice, Dept. of Homeland Security, DoD, FBI, NSA, &
                           Others
   To:           Present
                 Duties:   Consulting expert in Discovery Patents (3rd Eye Surveillance) matter.
                           Declarations in support of six Inter Partes Reviews.

   Date          2015      ST Micro
   To:           2016
                 Duties:   Consulting expert in Avago matter.

   Date          2015      AT&T
                 Duties:   Consulting expert in Raniere matter.

   Date          2015      Motorola
   To:           2016
                 Duties:   Consulting expert in PUMA matter.

   Date          2015      TPV
   To:           2016
                 Duties:   Consulting expert in Thomson licensing matter.

   Date          2015      Tyco (Exacq, Johnson Controls)
   To:           Present
                 Duties:   Consulting expert in JDS Technologies matter.

   Date          2015      Tyco
                 Duties:   Declaration in support of Inter Partes Review petition in Hawk
                           Technology matter.


  Resume of Cliff Reader, Ph.D.                                                       Page 5
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 174 of 395 PageID #: 19885




   Date          2015      Sceptre
                 Duties:   Expert reports in licensing matter concerning MPEGLA MPEG2 pool
                           patents.

   Date          2015      Samsung
                 Duties:   Consultant and fact witness in case asserting Samsung patents of which I
                           am a named inventor, against NVidia.

   Date          2015      Nissim
   To:           2016
                 Duties:   Consultant expert for patent holder in 20th Century Fox, MGM, and
                           Paramount cases concerning patents related to DVD navigation.
                           Testified at Markman hearings.

   Date          2015      Nikon
   To:           Present
                 Duties:   Consultant.

   Date          2015      Humax
                 Duties:   Search and analysis of prior art.

   Date          2015      Apple
                 Duties:   Analysis of patent portfolio potentially essential for the H.264 standard.

   Date          2014      Haier
   To:           Present
                 Duties:   Analysis of patent portfolios for smart consumer devices.

   Date          2014      Cisco
   To:           Present
                 Duties:   Consultant.

   Date          2014      ZTE, Sony, LG, Samsung, Nokia, GoPro
   To:           2015
                 Duties:   Consulting expert.

   Date          2014      Tyco
   To:           2015
                 Duties:   Expert reports; declaration in support of Inter Partes Review in Trover
                           matter.

   Date          2013      Humax
                 Duties:   Consultant.

   Date          2014      GE Licensing


  Resume of Cliff Reader, Ph.D.                                                         Page 6
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 175 of 395 PageID #: 19886




   To:           2015
                 Duties:   Consultant.

   Date          2014      HikVision & Axis
   To:           2015
                 Duties:   Declaration in support of Inter Partes Review. Expert reports in Trover
                           matter.

   Date          2014      Sharp
   To:           2016
                 Duties:   Declaration in support of Inter Partes Review in Wi-Lan matter.

   Date          2013      InterDigital
   To:           2015
                 Duties:   Consulting expert in support of licensing a patent portfolio.

   Date          2013      Apple
                 Duties:   Consulting expert in National Cheng Kung University matter.

   Date          2013      Acer, ASUS, TPV
   To:           2014
                 Duties:   Testifying expert in Florida Atlantic University matter.

   Date          2013      Toshiba
   To:           2014
                 Duties:   Testifying expert in WiLAN matter.

   Date          2013      Grass Valley Group
                 Duties:   Consulting expert for defense in FastVDO matter.

   Date          2013      TI
   To:           Present
                 Duties:   Consulting expert.

   Date          2012      Vizio
                 Duties:   Consulting expert in Innovus Prime matter.

   Date          2012      Haier & Shandong Provincial Government
   To:           2014
                 Duties:   Foreign expert advisor for developing and acquiring patent portfolios for
                           innovative consumer products. Development of a patent pool for patents
                           essential to standards for wireless power.

   Date          2012      Vizio
   To:           2014
                 Duties:   Consulting expert in MIT matter.


  Resume of Cliff Reader, Ph.D.                                                            Page 7
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 176 of 395 PageID #: 19887




   Date          2012      Nokia
   To:           2013
                 Duties:   Consulting expert.

   Date          2012      TPV & Vizio
   To:           2013
                 Duties:   Testifying expert for defense in Hitachi matter.

   Date          2012      Samsung
                 Duties:   Consulting expert in Myport matter.

   Date          2012      Verizon Wireless (Cellco) & T-Mobile
   To:           2013
                 Duties:   Testifying expert for defense in Realtime Data matter.

   Date          2011      Apple
                 Duties:   Consulting expert in Technicolor matter.

   Date          2012      Microsoft
   To:           2014
                 Duties:   Consulting expert for plaintiff in Motorola matter.

   Date          2012      Apple & LG
   To:           2014
                 Duties:   Testifying expert for defense in MPT matter.

   Date          2011      Sanyo & Olympus
                 Duties:   Consulting expert for defense in FastVDO matter.

   Date          2011      Apple
                 Duties:   Consulting expert for defense in FastVDO matter.

   Date          2011      Sony
                 Duties:   Consulting expert for defense in FastVDO matter.

   Date          2011      Philips
   To:           2014
                 Duties:   Consulting expert for licensing essential patents.

   Date          2011      Apple
                 Duties:   Consulting expert for defense in MobileMediaIdeas matter.

   Date          2011      Video264Innovations
                 Duties:   Consulting expert.



  Resume of Cliff Reader, Ph.D.                                                        Page 8
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 177 of 395 PageID #: 19888




   Date          2011      Nikon, Fujifilm & Panasonic
                 Duties:   Consulting expert for defense in FastVDO matter.

   Date          2011      Haier
   To:           2014
                 Duties:   Consultant for standards, patent pools and patent licensing.

   Date          2011      Susman Godfrey
                 Duties:   Consultant for patent analysis.

   Date          2011      Vizio
                 Duties:   Testifying expert for defense in MPT matter.

   Date          2011      Tivo
                 Duties:   Consulting expert.

   Date          2011      Nikon
   To:           2013
                 Duties:   Consulting expert for defense in MPT matter.

   Date          2011      Broadcom
                 Duties:   Consulting expert.

   Date          2010      Lionsgate Entertainment
                 Duties:   Consulting expert in MPEG licensing matter.

   Date          2010      Verizon
   To:           2012
                 Duties:   Testifying expert for defense in ActiveVideo Networks matter.

   Date          2010      Lenovo
   To:           2011
                 Duties:   Consulting expert for defense in licensor matter.

   Date          2010      Sonic, Cyberlink & Joint Defense Team
                 Duties:   Consulting expert for defense in Mediostream licensor matter.

   Date          2010      Wistron
   To:           2011
                 Duties:   Consulting expert for defense in Toshiba licensor matter.

   Date          2010      Panasonic, Pioneer
   To:           2011
                 Duties:   Consulting expert for defense in VES licensor matter.

   Date          2010      Zoran


  Resume of Cliff Reader, Ph.D.                                                           Page 9
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 178 of 395 PageID #: 19889




   To:           2011
                 Duties:   Technical analysis of patents potentially related to video coding
                           standards.

   Date          2010      Intravisual
   To:           2015
                 Duties:   Consulting expert for patent licensing.

   Date          2009      Apple
                 Duties:   Technical analysis of patents potentially related to video coding
                           standards.

   Date          2009      SanDisk
                 Duties:   Consulting expert re Audio and Video coding patents

   Date          2009      Lenovo
   To:           2011
                 Duties:   Consulting expert for defense in MPEGLA licensor matter.

   Date          2009      Polycom
   To:           2010
                 Duties:   Consulting expert for defense in MPT matter.

   Date          2009      DirecTV
   To:           2011
                 Duties:   Consulting expert for defense in MPT matter.

   Date          2009      EchoStar
   To:           2010
                 Duties:   Consulting expert for defense in MPT matter.

   Date          2009      Vizio
                 Duties:   Consulting expert for defense in Sony matter.

   Date          2009      Vizio
   To:           2010
                 Duties:   Consulting expert for defense in LG matter.

   Date          2009      Vizio, TPV, Amtran
   To:           2010
                 Duties:   Technical report & video presentation to US Customs on design issues
                           related to Funai matter.
                           Testified in ITC hearing, March 2010.

   Date          2008      Humax (Korea)
   To:           2009


  Resume of Cliff Reader, Ph.D.                                                        Page 10
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 179 of 395 PageID #: 19890




                 Duties:   Audio patent and prior art review.

   Date          2008      IC Media (Canada)
   To:           2009
                 Duties:   Design of digital signage.

   Date          2008      AVS Patent Pool Administration (China)
   To:           Present
                 Duties:   Co-Director, leading license negotiations among domestic and
                           multinational licensors.

   Date          2008      DirecTV
                 Duties:   Prior art search for DirecTV’s appeal against Finisar.

   Date          2008      Pure Digital
                 Duties:   Prior art research and analysis.

   Date          2008      Wragge (UK)
                 Duties:   Prior art review for two video coding patents.

   Date          2008      Microsoft
                 Duties:   Extensive non-infringement analysis for patents asserted by Multimedia
                           Patent Trust (MPT).

   Date          2008      iPotential
   To:           2010
                 Duties:   Technical analysis of patents potentially related to video coding
                           standards.

   Date          2008      Alba (UK) aka Harvard Research
   To:           2009
                 Duties:   General education on essential patents, licensing, prior art related to the
                           MPEG2 video standard.

   Date          2008      Philips (Holland)
                 Duties:   Review of patents for essentiality.

   Date          2008      Proview
                 Duties:   Prior art search for TV display features.

   Date          2008      Nissim
   To:           Present
                 Duties:   Consultant expert for plaintiff in Time-Warner case concerning patents
                           related to DVD navigation.

   Date          2008      Comcast


  Resume of Cliff Reader, Ph.D.                                                          Page 11
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 180 of 395 PageID #: 19891




                 Duties:   Technical analysis of MPEG2 systems, DSM-CC, and carousel operation
                           in the cable TV network environment. Contribution to expert’s report in
                           Comcast’s successful litigation against Finisar.

   Date          2007      Sun Microsystems
   To:           2009
                 Duties:   Chief architect of royalty-free video codec: OMS Video. Extensive
                           supporting patent analysis and technical publication analysis for prior art
                           review.

   Date          2008      SanDisk
                 Duties:   Technical analysis of patents and prior art searching for audio coding.

   Date          2008      Stammberger (Munich)
                 Duties:   Technical analysis of patents potentially related to video coding
                           standards.

   Date          2008      Trigem America Liquidating Trust
                 Duties:   Preparation of expert reports concerning litigation between Toshiba and
                           Trigem.

   Date          2007      Susman-Godfrey
                 Duties:   Technical analysis of patents potentially related to video coding
                           standards.

   Date:         2007      Wong-Cabello
                 Duties:   Technical analysis of patents potentially related to video coding
                           standards.

   Date:         2007      Sisvel
                 Duties:   Technical assistance in licensing audio patents to a third party.

   Date:         2007      Quanta
                 Duties:   Technical assistance in litigation related to DVD.

   Date:         2006      CCTV (China Central TV)
                 Duties:   Technical analysis of patents potentially related to MPEG2, H.264, AVS
                           and VC-1 video coding standards and MPEG-AAC and Dolby audio
                           coding standards.

   Date:         2006      MediaTek
                 Duties:   Technical analysis of MediaTek patents potentially related to video
                           coding standards.

   Date:         2006      Alcatel
                 Duties:   Technical analysis of Alcatel patents potentially related to video coding


  Resume of Cliff Reader, Ph.D.                                                         Page 12
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 181 of 395 PageID #: 19892




                           standards.

   Date:         2006      Motorola
                 Duties:   Analysis of technologies contributed to the H.264 standard.

   Date:         2005      Nokia
                 Duties:   Analysis of technologies contributed to the H.264 standard.

   Date:         2005      Avid
                 Duties:   Technical analysis of patents potentially related to coding standards.

   Date:         2005      IBM
                 Duties:   Analysis of technologies contributed to the H.264 standard.

   Date:         2005      HP
                 Duties:   Analysis of selected audio coding patents.

   Date:         2005      ComVentures
                 Duties:   Due diligence review of a start-up company in the video semiconductor
                           business.

   Date:         2005      nVidia
                 Duties:   Prior art search for a set of third-party patents.

   Date:         2004      Microsoft
                 Duties:   • Working with a major financial services company, developed a
                              procurement model for managing licensing costs.
                           • Assisting development of non-infringement positions for a set of
                              patents. (Not in suit).

   From:         2004      SAGEM (France)
   To:           2005
                 Duties:   Technical analysis of potential infringement by SAGEM of a set of third-
                           party patents.

   From:         2004      Polycom Inc.
   To:           2005
                 Duties:   Technical analysis of Polycom patents potentially related to video coding
                           standards.

   From:         2004      Sony Corp.
   To:           2006
                 Duties:   •   Technical analysis of potential infringement by Sony of a set of
                               third-party patents. The parties settled without litigation.
                           •   Analysis of a third-party patent per Sony’s direction.



  Resume of Cliff Reader, Ph.D.                                                          Page 13
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 182 of 395 PageID #: 19893




   Date:         2004      On2 Inc
                 Duties:   Delivery of the comprehensive set of reports on IPR potentially related
                           to the emerging H.264 standard.

   Date:         2004      Matsushita Avionics
                 Duties:   Technical analysis of potential infringement of Matsushita patents by a
                           third party.

   Date:         2004      Connex Inc.
                 Duties:   Teaching the details of key complex algorithms in the H.264 standard.

   Date:         2004      DoCoMo (Japan)
                 Duties:   Delivery of the comprehensive set of reports on IPR potentially related
                           to the emerging H.264 standard.

   From:         2004      DivX Inc.
   To:           2006
                 Duties:   Analysis of technologies contributed to the H.264 standard


   Date:         2004      Cues, Inc
                 Duties:   Assisted evaluation of infringement by Cues’ products of a patent
                           asserted by a third party. The parties settled without litigation.

   From:         2003      GE Licensing
   To:           2004
                 Duties:   Working with a major financial services company, developed a business,
                           market and financial model for valuation of a portfolio of patents
                           through their expiration.

   From:         2003      Institute of Computing Technology, Chinese Academy of Sciences
   To:           Present
                 Duties:      •   Preparation of IPR Report for IPR potentially related to the AVS
                                  Video standard. This effort involved review of over 2500
                                  abstracts and over 450 patents.
                              •   IPR Subgroup Chairman of AVS. Formed an IPR Experts group
                                  to establish a legal foundation for AVS IPR. This group
                                  comprised approximately 20 attorneys and business development
                                  managers from eight multinational companies representing the
                                  PC, consumer, semiconductor and communication industries.
                                  (Broadcom, IBM, Intel, Matsushita, Microsoft, Nokia, Sony, Sun
                                  Microsystems). The group drafted a member agreement, bylaws
                                  and a formal IPR policy governing licensing commitments,
                                  disclosure obligations, and protection of license holder rights.
                                  AVS Members approved these documents in September 2004.
                              •   Co-Director of AVS Patent Pool. Leading the drafting and


  Resume of Cliff Reader, Ph.D.                                                         Page 14
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 183 of 395 PageID #: 19894




                                   negotiation of patent pool management and licensing agreements.
                               •   Adjunct Professor, supervising a graduate student project on
                                   deinterlacing algorithm development.

   Date:         2003      Yahoo
                 Duties:   Prior art search to provide background information per Yahoo’s request.

   Date:         2002      Gateway, Inc.
   To:           2007
                 Duties:   Extensive prior art search and assistance with claim construction in a
                           litigation matter with Lucent Technologies.

   From:         2002      Apple Computer
   To:           2007
                 Duties:   •   Technical analysis of Apple patents potentially related to H.264.
                           •   Prior art search for various patents per Apple’s request.

   Date:         2002      Siemens (Germany)
                 Duties:   • Technical analysis of Siemens patents potentially related to H.264.
                           • Delivery of the comprehensive set of reports on IPR potentially
                              related to the emerging H.264 standard.

   Date:         2002      JVT Committee (Apple, Cisco, Nokia, Polycom, Sun Microsystems,
                           Tandberg, Teles, Texas Instruments, UBVideo, VideoLocus)
                 Duties:   Developed a comprehensive set of reports on IPR potentially related to
                           the emerging H.264 standard. The reports included a technical review of
                           legacy and new patents for video coding, and analysis of the patent
                           statements provided by all companies whose contributions were adopted
                           into H.264.

   Date          2002      Intervideo
                 Duties:   Advised on market opportunities in the emerging MPEG4 marketplace.

   Date:         2001      Proskauer Rose LLP
                 Duties:   Provided background support in MPEGLA’s (successful) effort to
                           license MPEG2 to the major PC manufacturers.

   Date          2001      Pixonics
                 Duties:   Developed marketing plan and marketing support materials for this
                           incubator-stage company.

   Date          2001      Eltron, (Taiwan)
                 Duties:   Provided overview of the digital video semiconductor market.

   Date          1999      nDSP Corporation
                 Duties:   Drafted the sales and marketing plan for this early-stage company.


  Resume of Cliff Reader, Ph.D.                                                        Page 15
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 184 of 395 PageID #: 19895




                            Joined nDSP full-time.

   Date:         1998       IBM Corp.
                 Duties:    Assisted with participation in the ATSC DASE (datacasting) standard.

   Date          1998       Spruce Technologies
                 Duties:    Assisted with transition of Cagent MPEG encoder product after it was
                            sold to Spruce.

   From:         1997       Samsung Advanced Institute of Technology
   To:           1999
                 Duties:    Supported Samsung researchers in MPEG4 standard development. Led
                            effort to provide error-resilient 3D-mesh coding.

   Date          1997       MPEGLA LLC
                 Duties:    Review of opportunity for an MPEG4 patent pool

   From:         1993       CableLabs
   To:           1994
                 Duties:    Teamed with a patent attorney to develop the initial essential patent list
                            for MPEG2. Reviewed approximately 10,000 abstracts and 1,000 patents
                            for the MPEG2 Video and MPEG2 Systems standards. This effort led to
                            the MPEGLA patent pool.




  Litigation Support Experience

                            Akin Gump, Fish & Richardson, Finnegan, Baker Hostetler,
                            Washington, DC
                 Case       Broadcom vs. Vizio, LG, Funai, MediaTek, MStar, Investigation No.
                            337-TA-1047
                 Project:   Expert report and deposition on non-infringement of Broadcom’s patent.
                 Status:    Ongoing.

                            Jones Day, Cleveland, OH
                 Case       Avid Technology vs. Harmonic, Case No. C.A. No. 12-627-GMS
                 Project:   Expert reports and deposition on infringement of Avid’s patent.
                 Status:    Parties settled before trial.

                            Haynes and Boone, Dallas, TX
                 Case       Realtime vs. Riverbed, Case No. 6:1S-CV-463-RWS-JDL
                 Project:   Expert report, deposition and trial testimony (E. District Texas) on
                            invalidity of Realtime patent.
                 Status:    Jury found Realtime patent invalid at trial.


  Resume of Cliff Reader, Ph.D.                                                         Page 16
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 185 of 395 PageID #: 19896




                            Akin Gump, LLP, Irvine, CA
                 Case       Personalized Media Communications “PMC” vs. TPV et al, Case No.
                             2:15-cv-01366-JRG-RSP
                 Project:   Declaration in support of claim construction brief.
                 Status:    Parties settled.

                            Feinberg, Day, LLP, Menlo Park, CA
                 Case       Parthenon Unified Memory Architecture “PUMA” vs. Apple, Case No.
                            9:12-cv-80701
                 Project:   Expert report and deposition concerning unified memory architecture.
                 Status:    Trial stayed at request of PUMA. Parties settled.

                            Carey, Rodriguez, LLP, Miami
                 Case       *Twentieth Century Fox Home Entertainment, LLC, Paramount Pictures
                            Corp., vs. Nissim Corp., Case No. 14-81349/813450-cv-MARRA
                 Project:   Expert witness for patent owner in counterclaims for infringement.
                            Declaration and expert testimony at Markman Hearings concerning DVD
                            standards essential patents.
                 Status:    Parties settled before trial.

                            *Nissim asserted its patents against Twentieth Century Fox and
                            Paramount. The latter filed a complaint seeking a declaratory judgment
                            of non-infringement and invalidity.

                            TechKnowledge Law Group, Turner Boyd LLP & O’Melveny &
                            Myers LLP, Los Angeles,
                 Case       Florida Atlantic University Research Corporation vs. Acer, ASUS &
                            TPV, Case No. 9:12-cv-80701
                 Project:   Expert testimony at Markman Hearings concerning scan converter
                            design. Expert reports and deposition testimony.
                 Status:    Parties settled before trial.

                            Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                 Case       WiLAN vs. Toshiba, Case No. 1:12-Civ-23744
                 Project:   Expert reports & deposition testimony concerning digital television
                            design.
                 Status:    Parties settled before trial.

                            O’Melveny & Myers LLP, Los Angeles & Akin Gump LLP, Dallas
                 Case       Hitachi vs. TPV, Case No. 2:10-CV-260-JRG
                 Project:   Expert reports, depositions & trial testimony (E. District Texas)
                            concerning digital television design.
                 Status:    Jury found no infringement of Hitachi’s patents by TPV and found
                            Hitachi’s patents invalid. (Partially reversed by JMOL)

                            Fish & Richardson P.C. San Diego
                 Case       Multimedia Patent Trust vs. Apple & LG, Case No. 10-cv-2618 H

  Resume of Cliff Reader, Ph.D.                                                        Page 17
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 186 of 395 PageID #: 19897




                 Project:   Expert report, & deposition testimony concerning development of
                            technology, standards and patents for video coding.
                 Status:    Jury found no infringement of MPT’s patents and found MPT’s patents
                            invalid.

                            Gibson Dunn LLP, Palo Alto
                 Case       Realtime Data vs. Verizon Wireless & T-Mobile, Case No. 6:10-cv-
                            00493-LED
                 Project:   Expert reports, depositions and testifying expert in jury trial (E. District
                            Texas) concerning infringement and validity of patents related to data
                            transmission.
                 Status:    Jury found no infringement of Realtime Data’s patents by T-Mobile, and
                            found Realtime Data’s patents invalid.

                            O’Melveny & Myers LLP, San Francisco
                 Case       MobileMediaIdeas vs. Apple, Case No. 10-258-SLR
                 Project:   Expert reports and deposition, concerning infringement and validity of
                            patents related to MPEG Audio Layer III (“mp3”) coding.
                 Status:    Trial bifurcated.

                            Jones Day, Cleveland
                 Case       Multimedia Patent Trust Vs. Vizio, Case No. 09-CV-0278-H (CAB)
                 Project:   Expert report, concerning infringement of patents related to H.264 video
                            coding. (Slated for deposition and jury trial)
                 Status:    Parties settled on the day before my deposition.

                            Kellog, Huber, et al, Washington, DC
                 Case       Active Video Vs. Verizon, No. 2:10-cv-00248-RAJ-FBS; 2011
                 Project:   Expert report, deposition and testifying expert in jury trial concerning
                            infringement of patents related to video-on-demand
                 Status:    Jury finding of infringement with significantly reduced damages and no
                            finding of willful infringement.

                            Jones Day, Washington, DC
                 Case       Funai Vs. Vizio, et al, ITC Investigation No. 337-TA-617; 2010
                 Project:   Expert report, deposition and testifying expert in ITC hearing concerning
                            infringement of a patent related to ATSC broadcast standards
                 Status:    Parties settled after the hearing following reports adverse to complainant.

                            Wilson Sonsini, Goodrich and Rosati, Palo Alto, CA.
                 Case       Terayon vs. RGB Networks; 2007
                 Project:   Expert report for defendant in a contract dispute alleging violation of a
                            non-compete agreement.
                 Status:    Mediation hearing resolved the dispute to the satisfaction of both parties.

                            Wilmer Cutler Pickering Hale and Dorr, Boston, MA


  Resume of Cliff Reader, Ph.D.                                                           Page 18
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 187 of 395 PageID #: 19898




                 Case       Qualcomm Inc. vs. Broadcom Corp. No. 05 CV 1958 B (BLM); 2007
                 Project:   Expert report and deposition on behalf of Broadcom against assertions of
                            infringement of patents concerning video encoding and decoding, and on
                            Qualcomm’s compliance with the policies and procedures for IPR policy
                            in the H.264 standards committee (JVT of ITU-ISO/IEC).
                 Status:    Broadcom found not guilty of infringing Qualcomm’s patents. The
                            patents were determined to be not essential for implementing the H.264
                            standard. Qualcomm found guilty of inequitable behavior in the manner
                            of their participation in the H.264 standards committee. Qualcomm’s
                            patents held unenforceable against H.264.

                            Greenberg Glusker Fields Claman Machtinger & Kinsella.
                 Case       DTS vs. MediaTek; 2005
                 Project:   Expert report for defendant in a contract dispute related to hacking into
                            semiconductor chips to enable functionality for which a license fee was
                            payable.
                 Status:    Mediation hearing resolved the dispute to the satisfaction of both parties.
                            The Mediator personally thanked me for the clarity of my report, which
                            covered technical, business and licensing issues.

                            Arvay Finley Barristers, Victoria, BC, Canada.
                 Case       AVT Audio Visual Telecommunications vs. University of British
                            Columbia; 2005
                 Project:   Expert report and testimony on behalf of AVT in a contract dispute
                            related to mobile video communication including failure to disclose
                            intellectual property.
                 Status:    Arbitration hearing resulted in adverse ruling to AVT.

                            Thelen Reid & Priest, San Jose, CA.
                 Case       Toshiba Corp. vs. Trigem Computer Inc. & Trigem America Corp. Case
                            No. CV-03-4558-GHK(AJWx); 2005
                 Project:   Expert report on behalf of Trigem regarding invalidity of patents relating
                            to video and sub-picture data in multimedia computer systems.
                 Status:    Suspended due to insolvency of Trigem.

                            Morrison & Foerster LLP, San Francisco, CA.
                 Case       Tivo Inc. vs. Echostar Communications Corp., Echostar DBS Corp.,
                            Echostar Technologies Corp ,& EchoStar LLC, Case No. 2-04CV-01;
                            2005
                 Project:   Expert report and deposition on behalf of Echostar against assertions of
                            infringement of a patent concerning personal video recorders (PVR).
                 Status:    Adverse ruling to Echostar.

                            Pinsent Curtis Biddle, Leeds, UK
                 Case       Thomson Licensing S.A. and Deutsche Thomson Brandt GmbH vs. Pace
                            Micro Technology PLC. Case No. HC 2000 No. 1584; 2001


  Resume of Cliff Reader, Ph.D.                                                          Page 19
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 188 of 395 PageID #: 19899




                 Project:     Expert report and slated to testify on behalf of Pace arguing invalidity of
                              patent and defending against assertions infringement of a patent
                              concerning interlaced video coding.
                 Status:      Parties agreed to settlement on the second day of trial. Settlement terms
                              were very favorable to defendant, and shortly after the trial, Thomson
                              joined the MPEGLA patent pool.




  Education

  1974                University of Sussex,       Ph.D., Applied Sciences (EE/CS)
                      England                     Thesis on “Orthogonal Transform Coding of
                                                  Still and Moving Pictures”. All research
                                                  performed in residence at the Image
                                                  Processing Institute, USC Los Angeles, CA.

  1970                University of Liverpool,    Bachelor of Engineering with Honours,
                      England                     Physical Electronics




  Publications (Partial List)

  C Reader, “Orthogonal Transform Coding of Still and Moving Pictures”, Ph.D. thesis, U. Sussex,
  England, 1973.

  C. Reader, “Intraframe and Interframe Adaptive Transform Coding.” SPIE Vol. 66, pp. 108-117,
  Efficient Transmission of Pictorial Information (1975).

  C. Reader, W.H. Chen, “Local Retransmission of Compressed Imagery Data”, SPIE Vol. 149 pp.
  196-204, Applications of Digital Image Processing (1978).

  L. Hubble, C. Reader, “State of the Art in Image Display Systems”, SPIE Vol. 199, pp 2-8,
  Advances in Display Technology (1979).

  C. Reader, W. D. Flanagan, “Design Considerations for Real-Time Image Processing”, SPIE
  Vol. 180, Real-Time Signal Processing II, (1979).

  C. Reader, L. Hubble, “Trends in Image Display Systems”, Proc. IEEE, Vol. 69, No. 5, pp. 606-
  614, (1981).

  J. Adams, C. Patton, C. Reader, D. Zamora, “Hardware for Geometric Warping”, Electronic
  Imaging, April 1984.


  Resume of Cliff Reader, Ph.D.                                                            Page 20
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 189 of 395 PageID #: 19900




  Digital Image Processing Techniques (Computational Techniques), Michael P. Ekstrom (Editor),
  Chapter describing hardware for real-time image processing and display systems, Academic
  Press, 1984, pp. 289-360.

  C. Reader, et al, “A New Architecture for Real-Time Image Processing,” SPIE Vol. 534, pp. 72-
  78, Architectures and Algorithms for Digital Image Processing II (1985).

  B. Thacker, R. Rinaldi, C. Reader, “Multiwindow Displays of Text, Graphics and Images”, SPIE
  Vol. 757, pp. 104-110, Methods of Handling and Processing Imagery (1987).

  Keynote opening speech at IEEE Conference on Image Processing, 1994.

  C. Reader, “MPEG4: Coding for Content, Interactivity, and Universal Accessibility,” Optical
  Engineering, Vol. 35, No. 1 pp. 104-108 (1996).

  C. Reader, P. Schirling, A. Puri, MPEG Tutorial paper at IEC – NCF/Infovision ’97.

  O. Avaro, P.A. Chou, A. Eleftheriadis, C. Herpel, C. Reader, J. Signes, “The MPEG4 Systems
  and Description Languages: a Way Ahead in Audio Visual Information Representation”, Signal
  Processing: Image Communication, Vol. 9, No. 4, pp. 385-431 (1997).

  MPEG Video Compression Standard, Edited by Mitchell, Pennebaker, Fogg, Le Gall. Chapman
  & Hall, 1997. Chapter describing the process of establishing the MPEGLA patent pool, Chapter
  16, MPEG Patents, pp.357-362.

  W Gao, C Reader, F Wu, Y He, L Yu, H Lu, S Yang, T Huang, X Pan, “AVS - The Chinese
  Next-Generation Video Coding Standard”, Proc. NAB Conf., 1994.

  C Reader, “Origins of the performance of H.264/AVC: an account of the development of H.263
  and H.264 coding tools”, SPIE Vol. 5909, pp59090W-1-8 Applications of Digital Image
  Processing XXVIII (2005).

  C Reader, “AVS Intellectual Property Rights (IPR) Policy, J. Comput. Sci. & Technol., Co. 21,
  No. 3 (May 2006).

  Q Huang, W Gao, D Zhao, C Reader, “A Real-Time Video Deinterlacing Scheme for MPEG-2
  to AVS Transcoding”, Advances in Multimedia Information Processing - PCM 2006, Vol.
  4261/2006, Springer Berlin / Heidelberg.

  Wen Gao, Tiejun Huang, Cliff Reader, Weibei Dou, Xilin Chen, "IEEE Standards for Advanced
  Audio and Video Coding in Emerging Applications", Computer, vol.47, no. 5, pp. 81-83, May
  2014.

  Ma S, Huang T, Reader C, Gao W, AVS2-Making video coding smarter [Standards in a
  Nutshell], IEEE Signal Processing Magazine, vol. 32, no. 2, pp. 172 - 182, 2015.



  Resume of Cliff Reader, Ph.D.                                                   Page 21
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 190 of 395 PageID #: 19901




  Wang R, Huang T, Park S-H, Kim J-G, Jang E S, Reader C, Gao W, The MPEG Internet Video-
  Coding Standard [Standards in a Nutshell], IEEE Signal Processing Magazine, Vol. 33, No. 5,
  pp. 164-172, Sep. 2016.

  Reader C, Patent Landscape for Royalty-Free Video Coding, SPIE Vol. 9971, Sep., 2016




  Patents

  Patent Number       Date Issued Title
  6,192,073           2000        Methods and apparatus for processing video data
  5,845,112           2000        Method for performing dead-zone quantization in a single
                                  processor instruction.



  Academic Positions

  Taught “early bird” classes at Santa Clara University in Image Processing and Digital Signal
  Processing

  Adjunct Professor of the National Engineering Laboratory for Video Technology, in the
  Computer Science Department at Peking University, Beijing, China.



  Professional Associations and Achievements
  §    ISO/IEC Certificate of appreciation for development of the MPEG4 standard.
  §    Senior Member IEEE.
  §    Member SPIE.
  §    Member ACM.
  §    Member AES.
  §    Member SMPTE.



  Contact Information
  §    1654 Hillstone Ave.
       Escondido
       CA 92029
  §    408 867 4884 Mobile-Office
  §    cliffreader Skype
  §    CliffReader WeChat
  §    cliff@reader.com
  §    www.reader.com


  Resume of Cliff Reader, Ph.D.                                                     Page 22
  Printed: 05/11/18
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 191 of 395 PageID #: 19902




                     EXHIBIT 62
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 192 of 395 PageID #: 19903

Exhibit 1



                                             U.S. Patent No. 5,671,018 to Ohara
                                         Invalidity Claim Chart for the ’654 Patent
                                                    Asserted Claims: 1, 4, and 9


                                                            Ohara - Claim 1
  1(p)      1. A method for            U.S. Patent No. 5,671,018 to Ohara (“Ohara”), with a priority date of February 7, 1995,
            displaying interlaced      teaches “a method for displaying interlaced video on a non-interlaced monitor.” Therefore
            video data on a non-       Ohara was prior art to the ’654 Patent under at least 35 U.S.C. §§ 102(a)-(b) and (e). I
            interlaced monitor, the    understand that the Court has construed the preamble to be limiting. Wi-LAN v. Sharp
            interlaced video data      Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc.,
            comprising a plurality of Case No. 15-788 (LPS) (CJB), D.I. 220.
            paired fields, each pair
            of fields being vertically Ohara confirms that methods for displaying interlaced video data on a non-interlaced
            offset relative to each    monitor were known even before Ohara was filed in 1995. In particular, the “background of
            other by one-half of a     the invention” in Ohara discloses that digital systems of the time, which included both
            field line spacing         computer display (i.e., non-interlaced monitor) and televisions systems, were designed to
            distance, each field       perform various video signal processing tasks for displaying video data. Ohara
            comprising a plurality of acknowledges that various algorithms existed prior to 1995 to add or subtract pixel data.
            lines of video data, the   Ohara goes on to state that many television signals have interlaced fields, which include
            method including:          paired odd and even fields. As would readily be known to a person of ordinary skill in the
                                       art, the lines on the odd and even fields would necessarily be vertically offset relative to
                                       each other by one-half of a field line spacing distance, and those fields would also
                                       necessarily include a plurality of lines of video data.




                                                                1 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 193 of 395 PageID #: 19904

Exhibit 1


                                                 Ohara - Claim 1




                              Ohara at 1:9-22.

                              Ohara also teaches basic components that could be used as a part of the digital image
                              display system as shown in Fig. 1 below. The digital image display system implemented
                              the methods for displaying interlaced video data on a non-interlaced monitor.




                              Ohara at Fig. 1.

                              Ohara further discloses specific scaling/adjusting techniques, including specific methods of
                              using weighted interpolation to generate pixels at the correct spatial positioning, as shown
                              and described in the following sections of this Exhibit, the content of which is incorporated


                                                       2 of 74
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 194 of 395 PageID #: 19905

Exhibit 1


                                                            Ohara - Claim 1
                                       by reference herein. Those scaling/adjusting techniques inherently involve methods for
                                       displaying interlaced video data on a non-interlaced monitor, the interlaced video data
                                       comprising a plurality of paired fields, each pair of fields being vertically offset relative to
                                       each other by one-half of a field line spacing distance, each field comprising a plurality of
                                       lines of video data.

                                       Therefore, Ohara teaches “method for displaying interlaced video data on a non-interlaced
                                       monitor, the interlaced video data comprising a plurality of paired fields, each pair of fields
                                       being vertically offset relative to each other by one-half of a field line spacing distance,
                                       each field comprising a plurality of lines of video data.”

  1(a)      capturing a first field    I understand that the Court has construed the term “respective buffers” to mean “separate
            and a second field of      buffers for the first field and the second field.” Wi-LAN v. Sharp Electronics Corporation,
            each pair of fields into   Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS)
            respective buffers;        (CJB), D.I. 220. Ohara teaches a method of “capturing a first field and a second field of
                                       each pair of fields into respective buffers.”

                                       Specifically, Ohara teaches using field and line buffers to perform various pixel data
                                       processing tasks. The field buffers disclosed by Ohara correspond to the claimed first field
                                       and second field buffers of claim 1.




                                       Ohara at 2:35-38.

                                       I note that the accused products use line buffers, and that Wi-LAN is interpreting this
                                       limitation to be broad enough to cover line buffers as well. While I disagree with Wi-
                                       LAN’s position here, to the extent that Wi-LAN’s interpretation is adopted by the Court, I



                                                                 3 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 195 of 395 PageID #: 19906

Exhibit 1


                                                  Ohara - Claim 1
                              note that Ohara discloses the use of line buffers as well, and therefore anticipates this claim
                              limitation under that interpretation as well.

                              Further, Ohara teaches the use of frame memory 14, which can be a “double buffer”
                              memory where one buffer is used to capture a first frame, and another buffer is used to
                              capture a second frame.




                              Ohara at 2:53-65; see also Ohara at 2:15-34 (below).




                                                        4 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 196 of 395 PageID #: 19907

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara also teaches a comparison of “field-to-field pixel values” Ohara at 3:51-53 A person
                              skilled in the art would understand this to be a comparison of pixel values from two
                              separate fields, with each field in its own buffer.

                              Therefore, Ohara teaches “capturing a first field and a second field of each pair of fields
                              into respective buffers.”

                              Modifying Ohara to store a second field in a second buffer would have been obvious to a
                              person of skill in the art for several reasons, including because the benefits associated with
                              double buffering were known in the art. For example, the Description of the ’654 Patent
                              teaches that a motivation existed in the art to use two buffers to receive input signals –
                              namely that the problem of “tearing” could be avoided.




                                                        5 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 197 of 395 PageID #: 19908

Exhibit 1


                                                 Ohara - Claim 1




                              ’654 Patent, at 4:58-63.

                              As noted therein, Keith Jack discusses this motivation extensively. For example, Keith Jack
                              details both the cause of video artifacts caused by use of a single buffer (“It is due to the
                              updating of video frame buffers not being synchronized to the graphics display”) and a
                              known solution (use of two buffers):




                              Keith Jack, at 14. Keith Jack goes on to explain that not only was the problem of ‘tearing’
                              known in the art, it was a concern addressed by “most systems” and had a known solution:
                              “us[ing] multiple video frame stores”:




                                                         6 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 198 of 395 PageID #: 19909

Exhibit 1


                                                  Ohara - Claim 1




                              Id. at 358-359.

                              Capturing a first field and a second field of each pair of fields into respective buffers would
                              have yielded known benefits, including as described in Keith Jack and the Description and
                              Background of the ’654 Patent itself.

                              Indeed, Ohara illustrates and discusses the use of a “double buffer” memory, which has the
                              capacity for at least two display frames as described above. Ohara describes the multiple
                              buffers can be used in a “ping-pong” manner such that data is continuously available.
                              Ohara at 2:53-65. While Ohara describes the ping-pong operation on a frame basis, an
                              alternate use of the buffers would have been to ping-pong the storage and retrieval of data
                              on a field basis. This would have been a simple design choice that a person having ordinary
                              skill in the art would have known as an option. This aspect of Ohara is entirely consistent
                              with, and provides an example of, a system that uses multiple video frame stores as
                              discussed in Keith Jack. Ohara also discusses using multiple buffers in the context of a
                              video display system that performs processing of component video signals. Ohara at 2:15-



                                                        7 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 199 of 395 PageID #: 19910

Exhibit 1


                                                 Ohara - Claim 1
                              34. The teachings of Ohara and Keith Jack are entirely consistent with one another, which
                              would have been apparent to a person having ordinary skill in the art.

                              Based on the foregoing, a motivation to avoid tearing through use of two buffers (“double
                              buffering”) was known in the art. Implementing use of two buffers was a technique
                              “commonly known in the art” as conceded by the ’654 Patent and as reflected in Keith Jack.
                              See generally ’654 Patent, at 168:14-169:-11; and also see id. at 412 (defining “Double
                              Buffering” and explaining solution). Persons of skill in the art would have therefore been
                              motivated to improve Ohara with the teachings of Keith Jack.

                              In addition, it would have been obvious to try combining or modifying Ohara because there
                              were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.
                              Indeed, the combination of Ohara with the teachings described here would have been
                              obvious because the combination represents known potential options with a reasonable
                              expectation of success. No technical barrier would have prevented Ohara from being
                              modified to capture both fields into separate buffers, as recited in claim 1. No unexpected
                              results would have arisen and no undue experimentation would have been required. These
                              techniques were well known in the art (see Keith Jack) so their implementation would have
                              been well within the skill of a person of ordinary skill in the art. Consequently, a person of
                              skill would have been motivated to and capable of combining or modifying Ohara with the
                              teachings of Keith Jack.

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                              (vi) are incorporated by reference.

                              Therefore, Ohara in view of Keith Jack and prior art admissions in the Description of the
                              ’654 Patent renders obvious “capturing a first field and a second field of each pair of fields
                              into respective buffers.”




                                                       8 of 74
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 200 of 395 PageID #: 19911

Exhibit 1


                                                               Ohara - Claim 1
  1(b)      scaling each of the first     I understand the Court has construed “scaling” to mean “changing the vertical resolution by
            field and second field of     changing by a constant factor the number of lines in a field.” Wi-LAN v. Sharp Electronics
            each pair of fields to fill   Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-
            vertical resolution of the    788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s infringement contentions
            non-interlaced monitor;       appear to identify de-interlacing by, for example, certain interpolation functions, allegedly
                                          performed by the Accused Products as allegedly meeting this limitation. See, e.g., October
                                          2, 2017 Final Infringement Contentions to Defendants 1 (“Final Infringement Contentions”),
                                          at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 85
                                          (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further understand that
                                          the ’654 Patent teaches that with interpolation, “although the number of lines is doubled, the
                                          vertical resolution is not increased from the original data[.]” ’654 Patent, at 2:25-29 (citing
                                          pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that that de-interlacing by, for
                                          example field merging, scan line duplication, or scan line interpolation scale a field “to fill
                                          the vertical resolution of the non-interlaced monitor[,]” it is my opinion that Ohara teaches
                                          this limitation.

                                          In particular, Ohara’s background section teaches that various scaling methods existed
                                          when Ohara was filed. Those prior art methods included scaling methods for fields of video
                                          data ultimately displayed on non-interlaced monitors, which were used to, among other
                                          things, increase or decrease the number of rows (which Ohara describes as vertical scaling).




      1
               I understand Wi-LAN subsequently served a legible copy of these contentions on February 21, 2018.


                                                                   9 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 201 of 395 PageID #: 19912

Exhibit 1


                                                 Ohara - Claim 1




                              Ohara at 1:9-22; see also id. at 1:32-34 (below).




                              Ohara’s background section also observes that scaling is conventionally performed on
                              single fields because motion between fields diminishes picture quality if fields are
                              combined for scaling. Ohara at 1:23-29.

                              The overall inventive concept of Ohara is to scale using inter-field scaling when there is no
                              motion between fields, intra-field scaling when there is motion between fields, or a
                              weighted combination of both methods. Processing is performed in a pixel basis by
                              calculating a measure of movement. For example, Ohara discloses scaling techniques to
                              create new lines of pixel data. As described below, conventional scaling techniques, such
                              as line-doubling or interpolation, can be used to create new lines of pixel data.




                                                      10 of 74
                  Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 202 of 395 PageID #: 19913

 Exhibit 1


                                                                       Ohara - Claim 1




                                               Ohara at 4:45-55; see also id, Fig. 4 (below).




                                               Ohara also teaches various scaling techniques for creating pixels of lines for output fields.
                                               For example, Ohara discloses examples of intra-field and inter-field scaling involving bi-
                                               linear interpolation for “3:4” scaling 2. Ohara further discloses algorithms that can be used
                                               to create new pixel line data to fill vertical resolution of the monitor. Figures 6 and 7 of
                                               Ohara, along with the accompanying text, flesh out the details of these scaling method.

         2
         Ohara contains several evident typos. With reference to the cited text and figure 6, the scaling ratio should be 5:4, the input fields should be B0 ,,, B3
… Bn and the output lines should be designated as Z0 … Z3 …m, and Y0 … Y3 …Ym.



                                                                             11 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 203 of 395 PageID #: 19914

Exhibit 1


                                                Ohara - Claim 1




                              Ohara at 4:56-5:16.




                                                    12 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 204 of 395 PageID #: 19915

Exhibit 1


                                                 Ohara - Claim 1




                              Ohara at Fig. 6 (demonstrating how, for example, Field n-1 starts with five pixel values,
                              then ends with four pixel values, therefore changing the vertical resolution by changing by a
                              constant factor the number of lines in a field).

                              Overall, a person of ordinary skill in the art would have recognized that Ohara teaches a
                              system using scaling methods that process pixel values on a line-by-line basis, where new
                              pixel values are generated for a vertically scaled image. Examples of how the system can
                              be arranged as disclosed in Ohara as shown and described below.




                                                      13 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 205 of 395 PageID #: 19916

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at Fig. 3.




                              Ohara at 3:40-49.




                                                      14 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 206 of 395 PageID #: 19917

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 4:31-44.

                              According to these teachings, Ohara can be used to change the vertical resolution by
                              changing by a constant factor the number of lines in a field.

                              Ohara also teaches that its invention can be used with any display systems.




                              Ohara at 2:3-8.

                              Therefore, Ohara teaches “scaling each of the first field and second field of each pair of
                              fields to fill vertical resolution of the non-interlaced monitor.”




                                                       15 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 207 of 395 PageID #: 19918

Exhibit 1


                                                     Ohara - Claim 1
                              Furthermore, modifying Ohara to scale each of the first field and second field of each pair
                              of fields to fill vertical resolution of a non-interlaced monitor would have been obvious for
                              several reasons, including at least because the benefits of “scal[ing] (interpolat[ing])” the
                              number of scan lines “up to … however many [scan lines] are in the current display mode”
                              were admittedly known in the art, consistent with Wi-LAN’s allegations regarding this
                              element. See, e.g., Final Infringement Contentions, at [SEC] 95 and [VIZIO] 96.

                              For example, scaling by interpolation to fill a display, consistent with Wi-LAN’s allegations
                              regarding this element, was an admittedly known method in the art, as admitted in the
                              Description of the ’654 Patent and Keith Jack:




                                                       16 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 208 of 395 PageID #: 19919

Exhibit 1


                                                 Ohara - Claim 1




                              ’654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                              [VIZIO] 85, 96.

                              Keith Jack, as cited in the Description of the ’654 Patent, identifies and describes
                              techniques known in the art for performing an interlaced to non-interlaced conversion.
                              Keith Jack, at 332 (scan line duplication), 333 (scan line interpolation), and 333-335 (field
                              merging); and see id. at 333-334, at Figures 9.3, 9.4, and 9.5:



                                                       17 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 209 of 395 PageID #: 19920

Exhibit 1


                                                 Ohara - Claim 1




                              As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of ordinary
                              skill used various techniques known in the art to generate additional scan lines from an
                              input field to create an output frame that is scaled to fill vertical resolution of the non-



                                                      18 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 210 of 395 PageID #: 19921

Exhibit 1


                                                  Ohara - Claim 1
                              interlaced monitor, consistent with Wi-LAN’s allegations regarding this element. And see,
                              e.g., Final Infringement Contentions, at [SEC] 83, 95 and [VIZIO] 85, 96.

                              A person of skill would have been motivated to perform any such scaling on “each pair of
                              fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-LAN’s
                              allegations regarding this element, and indeed there is no reason that any person of skill
                              would have failed to do so. See, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                              [VIZIO] 85, 96. Persons of skill in the art at the time of the claimed invention understood
                              that a higher framerate resulted in a higher quality video, including with less flicker:




                              Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                              applied techniques to convert and increase the frame-rate of a video in order to match the
                              refresh rate of a display, again improving quality so that a video “[could] be shown
                              correctly on a computer display.” E.g., Keith Jack, at 414:




                                                      19 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 211 of 395 PageID #: 19922

Exhibit 1


                                                  Ohara - Claim 1

                              Keith Jack additionally informs that there were specific techniques that persons of skill in
                              the art knew and were capable of applying to preserve the frame rate of video during a
                              deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                              number of video images displayed per second when using field merging to deinterlace input
                              frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                              fields matching the field rate:




                              Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have consequently
                              known that discarding one of the two fields of every pair of fields would have caused a
                              lower frame rate resulting in lower video quality.

                              Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn testimony
                              that performing interpolation only one of the two fields would result in visual artifacts in the
                              form of “jitter or flickering on -- particularly noticeable on sharp transitions in the image
                              data”:




                                                       20 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 212 of 395 PageID #: 19923

 Exhibit 1


                                                          Ohara - Claim 1




                                      April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                                      questions regarding a product “that applies interpolation or the adjusting step ... to only one
                                      of [the] fields.”).

                                      Thus, a person of skill at the time of the invention understood that either discarding one of
                                      the two fields or performing interpolation on only one of the fields both would have resulted
                                      in degraded video quality (by lowering frame rate or resulting in ‘jitter or flittering,’
                                      respectively) and been motivated to improve the video quality as a result. Consequently,
                                      rather than merely displaying “one of the two fields… scaled (interpolated) up to …
                                      however many [lines] are in the current display mode” – a misunderstanding of the
                                      teachings of Keith Jack 3 – a person of ordinary skill would have been motivated to apply

       3
               The ’654 Patent states that one method of de-interlacing video known in the art before the purported invention “is
just capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in
the current display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach
with one field, and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be
applied to both fields. See, e.g., Keith Jack, at 333.


                                                               21 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 213 of 395 PageID #: 19924

Exhibit 1


                                                Ohara - Claim 1
                              known techniques to preserve or improve the quality of a de-interlaced video, including by
                              performing the same scaling process on “each of the first field and second field of each pair
                              of fields.”

                              Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                              of the non-interlaced monitor would have yielded known benefits, including as described in
                              Keith Jack and the Description and Background of the ’654 Patent itself.

                              Additionally, Ohara describes various scaling methods, including vertical scaling, and
                              acknowledges that “[v]arious algorithms have been devised to add or subtract the pixel data
                              required for scaling,” (Ohara at 1:16-17) including using pixel values from neighboring
                              lines and using interpolation methods to provide pixel values for new lines, id. at 1:24-29.
                              Ohara also states that “[v]arious modifications of the disclosed embodiments, as well as
                              alternative embodiments, will be apparent to persons skilled in the art. It is, therefore,
                              contemplated that the appended claims will cover all modifications that fall within the true
                              scope of the invention.” Id. at 6:40-44.

                              Thus, replacing Ohara’s disclosed scaling techniques with scaling techniques from other
                              prior art references where each of the first field and second field of each pair of fields are
                              scaled to fill vertical resolution of the non-interlaced monitor would represent alternative
                              solutions with potentially improved results. Thus, a person of ordinary skill in the art would
                              have had a motivation to improve Ohara’s techniques with scaling each of the first field and
                              second field of each pair of fields to fill vertical resolution of the non-interlaced monitor.
                              Persons of skill in the art would have therefore been motivated to improve Ohara with the
                              teachings of Greggain and Miyaguchi, which both disclose scaling techniques where each
                              of the first field and second field of each pair of fields are scaled to fill vertical resolution of
                              the non-interlaced monitor. See Exhibits 3 and 5 at element 1(b) (incorporated here by
                              reference).

                              In addition, it would have been obvious to try combining or modifying Ohara with the
                              teachings of Greggain and Miyaguchi because there were only a finite number of
                              predictable solutions, because known work in the field prompted variations based on


                                                        22 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 214 of 395 PageID #: 19925

Exhibit 1


                                                   Ohara - Claim 1
                              predictable design incentives, because they are directed to similar technology, or in light of
                              market forces either in the field or analogous and related fields would have suggested the
                              combination. Indeed, the combination of Ohara with the teachings described here would
                              have been obvious because the combination represents known potential options with a
                              reasonable expectation of success. No technical barrier would have prevented Ohara from
                              being modified to scale each of the first field and second field of each pair of fields to fill
                              vertical resolution of a non-interlaced monitor, as recited in claim 1. No unexpected results
                              would have arisen and no undue experimentation would have been required in making such
                              a replacement. These techniques were well known in the art (see Keith Jack and admissions
                              in the Background of the ’654 Patent) so their implementation would have been well within
                              the skill of a person of ordinary skill in the art. Furthermore, Ohara describes methods for
                              scaling interlaced fields of video data, Miyaguchi discloses scaling video signals, which is
                              referred to as doubling the data rate, and Greggain discloses de-interlacing video data
                              including a step of scaling fields of video data. Thus, all of these references are directed to
                              similar technology, all address and solve similar problems relating to processing video data,
                              and a person of ordinary skill in the art who was considering scaling video signals would
                              have been motivated to look to other prior art scaling methods to improve the device being
                              modified, in this case Ohara.

                              Consequently, a person of skill would have been motivated to and capable of combining or
                              modifying Ohara with the teachings of at least Greggain and Miyaguchi, and the teachings
                              of those references as described in Exhibits 3 and 5 at element 1(b), which are incorporated
                              here by reference.

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                              VIII.D.4(b)(i)-(vi) are incorporated by reference.

                              Therefore, Ohara in view of Greggain and Ohara in view of Miyaguchi render obvious
                              “wherein scaling is achieved by vertical interpolation between at least adjacent lines in the
                              field being scaled.”




                                                       23 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 215 of 395 PageID #: 19926

 Exhibit 1


                                                             Ohara - Claim 1
  1(c)(1) adjusting one of the first   I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
          field or second field of     construed “to substantially correct for the vertical offset between the pairs of fields” to
          the pair of fields to        mean “to largely or approximately correct for the vertical offset.” Wi-LAN v. Sharp
          substantially4 correct for   Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc.,
          the vertical offset          Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that Wi-LAN disclaimed Claim 8
          between the pairs of         of the ’654 Patent, which claims a method of such adjusting where the adjusting step
          fields,                      “includes changing display positions of one of the scaled first field or scaled second field by
                                       one or more lines on the noninterlaced monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at
                                       Disclaimer. I further understand that Wi-LAN’s infringement contentions appear to
                                       identify certain interpolation functions purportedly performed by the Accused Products as
                                       allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 126
                                       and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top Field and
                                       Deinterlaced Frame with Spatial Averaging from Bottom Field); and see id. at [SEC] 121-
                                       185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that such methods “adjust[] one
                                       of the first field or second field of the pair of fields to substantially correct for the vertical
                                       offset between the pairs of fields,” it is my opinion that Ohara teaches this limitation.

                                       In particular, Ohara teaches interpolation methods to create new lines of pixel data. For
                                       example, as described below, techniques such as line-doubling and interpolation are
                                       disclosed by Ohara as to creating new lines of pixel data.




                                       Ohara at 2:47-49.

       4
              As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical
offset between the pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have
analyzed Ohara consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics
Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.



                                                                24 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 216 of 395 PageID #: 19927

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 1:9-22.




                              Ohara at 4:45-55.




                                                      25 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 217 of 395 PageID #: 19928

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 1:32-34.




                              Ohara at Fig. 1.




                              Ohara at Fig. 4.




                                                      26 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 218 of 395 PageID #: 19929

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 3:56-65.

                              Ohara discloses various interpolation methods that adjust line data in one of the first field
                              or second field of the pair of fields to substantially correct for the vertical offset between the
                              pairs of fields.




                                                       27 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 219 of 395 PageID #: 19930

Exhibit 1


                                                Ohara - Claim 1




                              Ohara at 4:56-5:16.




                                                    28 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 220 of 395 PageID #: 19931

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at Fig. 6.

                              As shown above in Fig. 6, new pixels Z0, Z1, Z2, and Z3 as well as pixels Y0, Y1, Y2, and
                              Y3 are generated using a various interpolation methods whereby the positioning of those
                              new pixels, and thus the positioning of the new lines created from the new pixels, are
                              adjusted for a first and second field (i.e., Field n-1 and Field n) to substantially correct for a
                              vertical offset between the pairs of fields.

                              As shown below in Fig. 7 and the accompanying text, new pixel data is also created using
                              an inter-field scaling method. Like the intra-field scaling method, the inter-field scaling
                              method results in positioning of the new lines created from the new pixels, which are
                              adjusted for a first and second field (i.e., Field n-1 and Field n) to substantially correct for a
                              vertical offset between the pairs of fields.




                                                        29 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 221 of 395 PageID #: 19932

Exhibit 1


                                                 Ohara - Claim 1




                              Ohara at Fig. 7.




                                                     30 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 222 of 395 PageID #: 19933

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 5:35-54.

                              Furthermore, Ohara explicitly addresses deinterlacing. See, e.g., Ohara at 2:41-44 (“In
                              addition to these tasks, other tasks performed by processor system 13 could include
                              linearization (de-gamma) and de-interlacing to convert interlaced fields into display
                              frames.” Indeed, Ohara specifically discloses interpolation to perform the scaling
                              operations, including bilinear and cubic methods (5:9), and explicitly discloses the
                              adjustments on the fields by a method similar to the “phases” of interpolation discussed by
                              Felts in his deposition. See, e.g., Ohara at Fig. 6, 4:57-5:34.

                              Therefore, Ohara teaches “adjusting one of the first field or second field of the pair of fields
                              to substantially correct for the vertical offset between the pairs of fields.”




                                                       31 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 223 of 395 PageID #: 19934

Exhibit 1


                                                    Ohara - Claim 1
                              Furthermore, modifying Ohara to adjust one of the first or second field of the pair of fields
                              to substantially correct for the vertical offset between the pairs of fields would have been
                              obvious for several reasons, including at least because motivations and techniques existed in
                              the art prior to the claimed invention to eliminate any visual artifacts that would be caused
                              by such a vertical offset.

                              For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                              caused by a vertical offset between fields while working with interlaced video signals, and
                              knew and took care to apply video processing techniques that would result in the correct
                              spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack confirms that
                              persons of skill in the art knew that video processing to correct for vertical offset was
                              required if a deinterlacing technique did not inherently result in correct spatial positioning
                              of the scan lines:




                              Id.

                              Keith Jack further demonstrates that practitioners applied techniques known in the art to
                              ensure the preservation and generation of the correct vertical spatial position of scan lines,
                              including when using deinterlacing techniques to convert an interlaced video signal field
                              into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding this element.
                              See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127. For example,
                              Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4 (indicated with red,
                              below) are output at the correct vertical spatial positioning in the deinterlaced output as
                              frame lines 1, 3, 5, and 7 (indicated with orange, below), with additional lines generated by



                                                       32 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 224 of 395 PageID #: 19935

Exhibit 1


                                                  Ohara - Claim 1
                              interpolation at positions corresponding to the even field at lines 2, 4, 6, and 8 (indicated
                              with green, below):




                              Keith Jack, at Fig. 9.4.

                              Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                              to affect an adjustment of vertical offset as interpreted by Wi-LAN, including to treat
                              artifacts created by mishandled video data. Adjusting one of the first field or second field
                              of the pair of fields in an interlaced video signal to substantially correct for any vertical



                                                         33 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 225 of 395 PageID #: 19936

Exhibit 1


                                                  Ohara - Claim 1
                              offset between the pairs of fields would have yielded known benefits, including as
                              described in Keith Jack.

                              Additionally, Ohara describes various techniques known in the art to affect an adjustment
                              of vertical offset, including vertical scaling, and acknowledges that “[v]arious algorithms
                              have been devised to add or subtract the pixel data required for scaling,” Ohara at 1:16-17,
                              including using pixel values from neighboring lines and using interpolation methods to
                              provide pixel values for new lines, id. at 1:24-29. Ohara also states that “[v]arious
                              modifications of the disclosed embodiments, as well as alternative embodiments, will be
                              apparent to persons skilled in the art. It is, therefore, contemplated that the appended claims
                              will cover all modifications that fall within the true scope of the invention.” Id. at 6:38-44.

                              Thus, replacing Ohara’s disclosed techniques with known techniques for adjusting one of
                              the first field or second field of the pair of fields to substantially correct for the vertical
                              offset between the pairs of fields would represent an alternative solution with potentially
                              improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                              improve Ohara’s techniques with adjusting each of the first field and second field of each
                              pair of fields to fill vertical resolution of the non-interlaced monitor. These techniques were
                              well known in the art (see Keith Jack) so their implementation would have been well within
                              the skill of a person of ordinary skill in the art. Persons of skill in the art would have
                              therefore been motivated to improve Ohara with the teachings of Greggain, which discloses
                              techniques for adjusting one of the first field or second field of the pair of fields to
                              substantially correct for the vertical offset between the pairs of fields. See Exhibit 3 at
                              element 1(c)(1) (incorporated by reference herein). Furthermore, Ohara describes methods
                              for scaling and adjusting interlaced fields of video data, and Greggain similarly discloses
                              de-interlacing video data by continuously calculating the spatial position of the output lines
                              and then mapping interlaced input fields to progressive scan output frames, which naturally
                              performs adjustment of one of the fields. Thus, Ohara and Greggain are directed to similar
                              technology, all address and solve similar problems relating to processing video data, and a
                              person of ordinary skill in the art who was considering scaling and adjusting video signals
                              as disclosed in Ohara would have been motivated to look to the other methods scaling and
                              adjusting video data to improve the Ohara invention.


                                                       34 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 226 of 395 PageID #: 19937

 Exhibit 1


                                                         Ohara - Claim 1

                                      In addition, it would have been obvious to try combining or modifying Ohara because there
                                      were only a finite number of predictable solutions, because known work in the field
                                      prompted variations based on predictable design incentives, or in light of market forces
                                      either in the field or analogous and related fields would have suggested the combination.
                                      Indeed, the combination of Ohara with the teachings described here would have been
                                      obvious because the combination represents known potential options with a reasonable
                                      expectation of success. Additionally, a person of ordinary skill in the art would not have
                                      faced unexpected results or undue experimentation in making the aforementioned
                                      replacement. These techniques were well known in the art (see Keith Jack) so their
                                      implementation would have been well within the skill of a person of ordinary skill in the art.
                                      Consequently, a person of skill would have been motivated to and capable of combining or
                                      modifying Ohara with the teachings of at least Greggain, and the teachings of that
                                      reference as described in Exhibit 3 at element 1(c)(1) are incorporated here by reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                      VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                      Therefore, Ohara in view of Greggain renders obvious “adjusting one of the first field or
                                      second field of the pair of fields to substantially correct for the vertical offset between the
                                      pairs of fields.”
  1(c)(2) where said adjusting is     I understand that the Court has construed “said adjusting is performed concurrently with
          performed concurrently5     said scaling” to mean the adjusting and scaling steps must overlap, either by interleaving or
          with said scaling;          simultaneous execution, such that one cannot complete before the other begins.” Wi-LAN v.
                                      Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO,
                                      Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s

       5
              As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the asserted
dependent claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Ohara consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics Corporation, Case
No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.



                                                               35 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 227 of 395 PageID #: 19938

Exhibit 1


                                                  Ohara - Claim 1
                              infringement contentions appear to identify certain interpolation functions purportedly
                              performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                              Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                              with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                              from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                              adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                              with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-
                              LAN alleges that such methods perform an adjusting step “where said adjusting is
                              performed concurrently with said scaling,” it is my opinion that Ohara teaches this
                              limitation.

                              As noted above, and incorporated by reference herein, Ohara also teaches interpolation
                              methods for adjusting one of the first field or second field of the pair of fields to
                              substantially correct for the vertical offset between the pairs of fields.

                              Ohara teaches that these interpolation scaling and adjusting methods can be performed
                              concurrently. For example, Ohara teaches intra-field scaling, as shown and described
                              below. The intra-field scaling method described and shown below would satisfy the scaling
                              and/or adjusting limitations found in claim 1 of the ’654 Patent.




                                                      36 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 228 of 395 PageID #: 19939

Exhibit 1


                                                Ohara - Claim 1




                              Ohara at 4:56-5:16.




                                                    37 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 229 of 395 PageID #: 19940

Exhibit 1


                                                 Ohara - Claim 1




                              Ohara at Fig. 6 (illustrating adjustments made to pixel positions through the use of
                              interpolation methods and formulas taught by Ohara).

                              Ohara also teaches inter-field scaling, as shown and described below. The inter-field
                              scaling method described and shown below would satisfy the scaling and/or adjusting
                              limitations found in claim 1 of the ’654 Patent.




                                                      38 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 230 of 395 PageID #: 19941

Exhibit 1


                                                 Ohara - Claim 1




                              Ohara at Fig. 7 (illustrating adjustments made to pixel positions through the use of
                              interpolation methods and formulas taught by Ohara).




                                                      39 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 231 of 395 PageID #: 19942

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 5:35-54.

                              As noted above, the overall inventive concept of Ohara is to scale using inter-field scaling
                              when there is no motion between fields, intra-field scaling when there is motion between
                              fields, or a weighted combination of both methods. In particular, as shown and described
                              below, Ohara teaches that the intra-field and inter-field scaling methods can take place in
                              parallel on the same stream of pixel data.




                                                      40 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 232 of 395 PageID #: 19943

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at Fig. 3.




                              Ohara at 3:40-49.




                                                      41 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 233 of 395 PageID #: 19944

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 4:31-44.

                              At a minimum, using a weighted combination of both inter-field scaling and intra-field
                              scaling methods, and/or performing both methods in parallel on the same stream of pixel
                              data would satisfy this limitation, in particular the requirement for the scaling and adjusting
                              steps to be performed simultaneously.

                              Furthermore, Ohara explicitly addresses deinterlacing. See, e.g., Ohara at 2:41-44 (“In
                              addition to these tasks, other tasks performed by processor system 13 could include
                              linearization (de-gamma) and de-interlacing to convert interlaced fields into display
                              frames.” Indeed, Ohara specifically discloses interpolation to perform the scaling
                              operations, including bilinear and cubic methods (5:9), and explicitly discloses the
                              adjustments on the fields by a method similar to the “phases” of interpolation discussed by
                              Felts in his deposition. See, e.g., Ohara at Fig. 6, 4:57-5:34.

                              Therefore, Ohara teaches “where said adjusting is performed concurrently with said
                              scaling.”




                                                       42 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 234 of 395 PageID #: 19945

Exhibit 1


                                                   Ohara - Claim 1
                              Furthermore, modifying Ohara to perform an adjusting step “where said adjusting is
                              performed concurrently with said scaling” would have been obvious for several reasons,
                              including because motivations and techniques for ensuring correct spatial positioning of
                              scan lines as well as balancing video quality against the cost of implementation existed
                              prior to the claimed invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that
                              practitioners knew and took care to apply video processing techniques that would result in
                              the correct spatial positioning of video scan lines, and in fact confirms that video processing
                              to correct for vertical offset was required if a deinterlacing technique did not inherently
                              result in correct spatial positioning of the scan lines:




                              Keith Jack, at 335.

                              Keith Jack further demonstrates that practitioners applied techniques known in the art to
                              ensure the preservation and generation of the correct vertical spatial position of scan lines,
                              including when using deinterlacing techniques to convert an interlaced video signal field
                              into a non-interlaced frame. For example, Figure 9.4 of Keith Jack illustrates that input
                              field lines 1, 2, 3, and 4 (indicated with red, below) are output at the correct vertical spatial
                              positioning in the deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange,
                              below), with additional lines generated by interpolation at positions corresponding to the
                              even field at lines 2, 4, 6, and 8 (indicated with green, below):




                                                        43 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 235 of 395 PageID #: 19946

Exhibit 1


                                                  Ohara - Claim 1




                              Keith Jack, at Fig. 9.4.

                              Keith Jack further informs that practitioners were mindful and took efforts to balance
                              “quality versus cost of implementation” when considering techniques for deinterlacing:




                                                         44 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 236 of 395 PageID #: 19947

Exhibit 1


                                                  Ohara - Claim 1




                              Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known techniques
                              in the art, Keith Jack confirms that practitioners would have been motivated to perform the
                              said adjusting step concurrently with said scaling step, at least in order to balance
                              considerations of “quality versus cost of implementation.” Id.; and see, e.g., id. at Fig. 9.4.
                              Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                              to affect an adjustment of vertical offset as interpreted by Wi-LAN, including to treat
                              artifacts created by mishandled video data, currently with said scaling step. Moreover,
                              performing an adjusting step “where said adjusting is performed concurrently with said
                              scaling” would have yielded known benefits, including as described in Keith Jack.

                              Additionally, Ohara describes various techniques known in the art to affect an adjustment
                              of vertical offset, including vertical and horizontal scaling, and acknowledges that
                              “[v]arious algorithms have been devised to add or subtract the pixel data required for
                              scaling,” Ohara at 1:16-17, including using pixel values from neighboring lines and using
                              interpolation methods to provide pixel values for new lines, id. at 1:24-29. Ohara also states
                              that “[v]arious modifications of the disclosed embodiments, as well as alternative
                              embodiments, will be apparent to persons skilled in the art. It is, therefore, contemplated
                              that the appended claims will cover all modifications that fall within the true scope of the
                              invention.” Id. at 6:38-44.

                              Thus, replacing Ohara’s disclosed techniques with known techniques for adjusting one of
                              the first field or second field of the pair of fields “where said adjusting is performed
                              concurrently with said scaling” would represent an alternative solution with potentially


                                                       45 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 237 of 395 PageID #: 19948

Exhibit 1


                                                  Ohara - Claim 1
                              improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                              improve Ohara’s techniques by performing the adjusting step “where said adjusting is
                              performed concurrently with said scaling.” Persons of skill in the art would have therefore
                              been motivated to improve Ohara with the teachings of Greggain, which discloses
                              techniques for adjusting one of the first field or second field of the pair of fields “where said
                              adjusting is performed concurrently with said scaling.” See Exhibit 3 at element 1(c)(1)
                              (incorporated herein by reference). Furthermore, Ohara describes methods for scaling and
                              adjusting interlaced fields of video data, and Greggain similarly discloses de-interlacing
                              video data by continuously calculating the spatial position of the output lines and then
                              mapping interlaced input fields to progressive scan output frames, which naturally performs
                              adjustment of one of the fields. Thus, Ohara and Greggain are directed to similar
                              technology, all address and solve similar problems relating to processing video data, and a
                              person of ordinary skill in the art who was considering scaling and adjusting video signals
                              as disclosed in Ohara would have been motivated to look to the other methods scaling and
                              adjusting video data to improve the Ohara invention.

                              In addition, it would have been obvious to try combining or modifying Ohara because there
                              were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.
                              Indeed, the combination of Ohara with the teachings described here would have been
                              obvious because the combination represents known potential options with a reasonable
                              expectation of success. Additionally, a person of ordinary skill in the art would not have
                              faced unexpected results or undue experimentation in making the aforementioned
                              replacement. These techniques were well known in the art (see Keith Jack) so their
                              implementation would have been well within the skill of a person of ordinary skill in the art.
                              Consequently, a person of skill would have been motivated to and capable of combining or
                              modifying Ohara with the teachings of at least Greggain, and the teachings of that
                              reference as described in Exhibit 3 at element 1(c)(2), which are incorporated here by
                              reference.




                                                       46 of 74
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 238 of 395 PageID #: 19949

Exhibit 1


                                                             Ohara - Claim 1
                                         The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                         VIII.D.4(b)(i)-(vi) are incorporated by reference.
                                         Therefore, Ohara in view of Greggain renders obvious “where said adjusting is performed
                                         concurrently with said scaling.”

  1(d)      displaying the first field   Ohara teaches “displaying the first field of each pair of fields on the non-interlaced monitor
            of each pair of fields on    in a first time period.”
            the non-interlaced
            monitor in a first time      Specifically, Ohara also teaches that its invention can be used with any display system, and
            period; and                  discloses the use of display systems and display optics to display fields at different time
                                         periods.




                                         Ohara at 2:3-8.




                                         Ohara at Fig. 1.

                                         Ohara further discusses using multiple buffer memories such that one display frame can be
                                         read out while another buffer for another display frame is being written.


                                                                  47 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 239 of 395 PageID #: 19950

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at 2:57-65.

                              Through these types of disclosures, a person of ordinary skill in the art would have readily
                              understood that the Ohara invention involved displaying a first field of each pair of fields
                              on the monitor, which could be a non-interlaced monitor, at a first time period. Indeed, this
                              is what the “double buffer” memory in Ohara was designed to enable.

                              Therefore, Ohara teaches “displaying the first field of each pair of fields on the non-
                              interlaced monitor in a first time period.”

                              Furthermore, modifying Ohara to “display[] the first field of each pair of fields on the non-
                              interlaced monitor in a first time period” would have been obvious to a person of ordinary
                              skill in the art for several reasons, including at least because displaying both the fields of
                              interlaced video was a technique known in the art. In interlaced video, each frame of video
                              data is separately displayed as two fields. The Background of the ’654 Patent details, for
                              example, that the NTSC format uses 60 fields per second representing 30 frames per
                              second. ’654 Patent, at 1:25-28. Persons of skill in the art at the time of the claimed
                              invention understood that a higher framerate would have resulted in a higher quality video,
                              including with less flicker:




                                                       48 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 240 of 395 PageID #: 19951

Exhibit 1


                                                  Ohara - Claim 1




                              Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                              frame-rate of a video in order to match the refresh rate of a display. E.g., Keith Jack, at
                              414:




                              Keith Jack additionally informs that there were specific techniques that persons of skill in
                              the art knew and were capable of applying to preserve the frame rate of video during a
                              deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                              number of video images displayed per second when using field merging to deinterlace input
                              frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                              fields matching the field rate:




                                                       49 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 241 of 395 PageID #: 19952

Exhibit 1


                                                  Ohara - Claim 1




                              Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1 &
                              2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id. Keith Jack
                              thereby confirms that persons of skill knew the benefit of and took steps to design systems
                              that would preserve the field rate of the input interlaced video signal.

                              Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                              monitor in a first time period” and “display[] the second field of each pair of fields on the
                              non-interlaced monitor in a second time period subsequent to the first time period” --
                              thereby preserving the field rate of the input interlaced video signal -- existed in the art prior
                              to the ’654 Patent. Persons of skill in the art would have therefore been motivated to
                              improve Ohara with the teachings of Katsumata, which disclosed a method for displaying
                              the first field of each pair of fields on the non-interlaced monitor in a first time period. See
                              Ex. 2, at element 1(d) (incorporated herein by reference).

                              In addition, it would have been obvious to try combining or modifying Ohara because there
                              were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.


                                                       50 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 242 of 395 PageID #: 19953

Exhibit 1


                                                          Ohara - Claim 1
                                      Indeed, the combination of Ohara with the teachings described here would have been
                                      obvious because the combination represents known potential options with a reasonable
                                      expectation of success. As reflected in the prior art, no undue experimentation would have
                                      been required to implement these solutions and no unexpected results would have arisen
                                      from their implementation. These techniques were well known in the art (see Keith Jack)
                                      so their implementation would have been well within the skill of a person of ordinary skill
                                      in the art. Consequently, a person of skill would have been motivated to and capable of
                                      combining or modifying Ohara with the teachings of at least Katsumata, and the teachings
                                      of that reference as described in Exhibit 2 at element 1(d) are incorporated here by
                                      reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                      VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                      Therefore, for the reasons discussed above, modifying Ohara in view of Katsumata to
                                      “display[] the first field of each pair of fields on the non-interlaced monitor in a first time
                                      period” would have been obvious in view of the prior art.
  1(e)      displaying the second     Ohara teaches “displaying the second field of each pair of fields on the non-interlaced
            field of each pair of     monitor in a second time period subsequent to the first time period.”
            fields on the non-
            interlaced monitor in a   Specifically, Ohara also teaches that its invention can be used with any display systems,
            second time period        and discloses the use of display systems and display optics to display fields at different time
            subsequent to the first   periods.
            time period.




                                      Ohara at 2:3-8.



                                                                51 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 243 of 395 PageID #: 19954

Exhibit 1


                                                  Ohara - Claim 1




                              Ohara at Fig. 1.




                              Ohara at 2:57-65.

                              Through these types of disclosures, a person of ordinary skill in the art would have readily
                              understood that the Ohara invention involved displaying a second field of each pair of
                              fields on the monitor, which could be a non-interlaced monitor, at a second time period
                              subsequent to the first time period. Indeed, this is what the “double buffer” memory in
                              Ohara was designed to enable.

                              Therefore, Ohara teaches “displaying the second field of each pair of fields on the non-
                              interlaced monitor in a second time period subsequent to the first time period.”

                              Thus, Ohara anticipates Claim 1.



                                                      52 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 244 of 395 PageID #: 19955

Exhibit 1


                                                   Ohara - Claim 1
                              Furthermore, modifying Ohara to “display[] the second field of each pair of fields on the
                              non-interlaced monitor in a second time period subsequent to the first time period” would
                              have been obvious to a person of ordinary skill in the art for several reasons, including at
                              least because displaying both the fields of interlaced video was a technique known in the
                              art. In interlaced video, each frame of video data is separately displayed as two fields. The
                              Background of the ’654 Patent details, for example, that the NTSC format uses 60 fields per
                              second representing 30 frames per second. ’654 Patent, at 1:25-28. Persons of ordinary skill
                              at the time of the claimed invention understood that a higher framerate would have resulted
                              in a higher quality video, including with less flicker:




                              Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                              frame-rate of a video in order to match the refresh rate of a display, thereby improving the
                              subjective quality of video for the user. E.g., Keith Jack, at 414:




                                                      53 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 245 of 395 PageID #: 19956

Exhibit 1


                                                 Ohara - Claim 1

                              Keith Jack additionally informs that there were specific techniques that persons of skill in
                              the art knew and were capable of applying to preserve the frame rate of video during a
                              deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                              number of video images displayed per second when using field merging to deinterlace input
                              frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                              frames at a rate matching the input field rate:




                              Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1 &
                              2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id. Keith Jack
                              thereby confirms that persons of skill knew the benefit of and took steps to design systems
                              that would improve or preserve the field rate of the input interlaced video signal.

                              Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                              monitor in a first time period” and “display[] the second field of each pair of fields on the
                              non-interlaced monitor in a second time period subsequent to the first time period” --
                              thereby preserving the field rate of the input interlaced video signal and resulting in the
                              preservation or improvement of the resulting frame rate of video -- existed in the art prior to
                              the ’654 Patent. Persons of skill in the art would have therefore been motivated to improve
                              Ohara with the teachings of Katsumata, which discloses displaying the second field of each


                                                       54 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 246 of 395 PageID #: 19957

Exhibit 1


                                                            Ohara - Claim 1
                                       pair of fields on the non-interlaced monitor in a second time period subsequent to the first
                                       time period. See Ex. 2, at element 1(e) (incorporated here by reference).

                                       In addition, it would have been obvious to try combining or modifying Ohara because there
                                       were only a finite number of predictable solutions, because known work in the field
                                       prompted variations based on predictable design incentives, or in light of market forces
                                       either in the field or analogous and related fields would have suggested the combination.
                                       Indeed, the combination of Ohara with the teachings described here would have been
                                       obvious because the combination represents known potential options with a reasonable
                                       expectation of success. As reflected in the prior art, no undue experimentation would have
                                       been required to implement these solutions and no unexpected results would have arisen
                                       from their implementation. These techniques were well known in the art (see Keith Jack) so
                                       their implementation would have been well within the skill of a person of ordinary skill in
                                       the art. Consequently, a person of skill would have been motivated to and capable of
                                       combining or modifying Ohara with the teachings of at least Katsumata, and the teachings
                                       of that reference as described in Exhibit 2 at element 1(e) are incorporated here by
                                       reference.

                                       The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                       VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                       Therefore, for the reasons discussed above, modifying Ohara in view of Katsumata to
                                       “display[] the second field of each pair of fields on the non-interlaced monitor in a second
                                       time period subsequent to the first time period” would have been obvious in view of the
                                       prior art.


                                                           Ohara - Claim 4
   4        The method of claim 1,     I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is         adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical       adjacent lines using known values.” Wi-LAN v. Sharp Electronics Corporation, Case No.
            interpolation between at   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.


                                                                55 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 247 of 395 PageID #: 19958

Exhibit 1


                                                           Ohara - Claim 4
            least adjacent lines in   220. I further understand that Wi-LAN’s infringement contentions appear to identify
            the field being scaled.   deinterlacing by, for example, certain interpolation functions, allegedly performed by the
                                      Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                      Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 85
                                      (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further understand that
                                      the ’654 Patent teaches that with interpolation, “although the number of lines is doubled, the
                                      vertical resolution is not increased from the original data[.]” ’654 Patent, at 2:25-29 (citing
                                      pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that that deinterlacing by, for
                                      example, field merging, scan line duplication, or scan line interpolation scale a field,
                                      “wherein said scaling is achieved by vertical interpolation between at least adjacent lines in
                                      the field being scaled,” it is my opinion that Ohara teaches this limitation.

                                      Ohara teaches different various scaling techniques achieved by vertical interpolation
                                      between at least adjacent lines in the field being scaled, as shown and described below. For
                                      example, Ohara’s background section teaches that scaling techniques achieved by vertical
                                      interpolation predated Ohara, and thus the ’654 Patent.




                                      Ohara at 1:9-22.



                                                               56 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 248 of 395 PageID #: 19959

Exhibit 1


                                                 Ohara - Claim 4

                              Ohara teaches using interpolation to create new lines of pixel data, the new pixel data being
                              positioned between two preexisting lines of pixel data.




                              Fig. 4 of Ohara discloses generating pixel Y by using vertical interpolation between
                              adjacent lines in the field being scaled.




                              Ohara at Fig. 4.




                                                      57 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 249 of 395 PageID #: 19960

Exhibit 1


                                                  Ohara - Claim 4




                              Ohara at 3:56-65.

                              Ohara also discloses intra-field scaling methods, wherein scaling is achieved by vertical
                              interpolation between at least adjacent lines in the field being scaled. This is shown and
                              described below.




                                                      58 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 250 of 395 PageID #: 19961

Exhibit 1


                                                Ohara - Claim 4




                              Ohara at 4:56-5:16.




                                                    59 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 251 of 395 PageID #: 19962

Exhibit 1


                                                 Ohara - Claim 4




                              Ohara at Fig. 6




                              Ohara at Fig. 3.




                                                     60 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 252 of 395 PageID #: 19963

Exhibit 1


                                                  Ohara - Claim 4




                              Ohara at 3:40-49.




                              Ohara at 4:31-44.

                              Therefore, Ohara teaches “[t]he method of claim 1, wherein scaling is achieved by vertical
                              interpolation between at least adjacent lines in the field being scaled.”

                              Thus, Ohara anticipates Claim 4.



                                                      61 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 253 of 395 PageID #: 19964

Exhibit 1


                                                  Ohara - Claim 4
                              Furthermore, modifying Ohara to achieve scaling by vertical interpolation between at least
                              adjacent lines in the field being scaled would have been obvious for several reasons. For
                              example, scaling by vertical interpolation was a known technique in the art, including
                              explicitly a method of displaying a field’s scan lines scaled (interpolated) up to … however
                              many [lines] are in the current display mode” as described by the Description of the ‘654
                              Patent and Keith Jack:




                              ‘654 Patent, at 1:18-41.

                              Keith Jack, as cited in the Description of the ’654 Patent provides additional detail, for
                              example by identifying the lack of increased vertical resolution as a known deficiency of
                              displaying only a single field per frame. Keith Jack, at 332-333; and see also ‘654 Patent,
                              at 3:42-44. Keith Jack goes on to identify and describe techniques known in the art for


                                                         62 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 254 of 395 PageID #: 19965

Exhibit 1


                                                   Ohara - Claim 4
                              filling the resolution of a monitor or display. Keith Jack, at 332 (scan line duplication), 333
                              (scan line interpolation), and 333-335 (field merging); and see id. at 334, at Figures 9.3, 9.4,
                              and 9.5:




                                                       63 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 255 of 395 PageID #: 19966

Exhibit 1


                                                   Ohara - Claim 4
                              As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use various
                              techniques known in the art to generate additional scan lines from an input field to create an
                              output frame that is scaled to fill vertical resolution of the non-interlaced monitor.

                              Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                              of the non-interlaced monitor would have yielded known benefits, including as described in
                              Keith Jack and the Description and Background of the ’654 Patent itself.

                              Additionally, Ohara describes various scaling techniques, including vertical scaling, and
                              acknowledges that “[v]arious algorithms have been devised to add or subtract the pixel data
                              required for scaling,” Ohara at 1:16-17, including using pixel values from neighboring lines
                              and using interpolation methods to provide pixel values for new lines, id. at 1:24-29. Ohara
                              also states that “[v]arious modifications of the disclosed embodiments, as well as alternative
                              embodiments, will be apparent to persons skilled in the art. It is, therefore, contemplated
                              that the appended claims will cover all modifications that fall within the true scope of the
                              invention.” Id. at 6:38-44.

                              Thus, replacing Ohara’s disclosed techniques with scaling each of the first field and second
                              field of each pair of fields to fill vertical resolution of the non-interlaced monitor would
                              represent an alternative solution with potentially improved results. Thus, a person of
                              ordinary skill in the art would have had a motivation to improve Ohara’s techniques with
                              scaling each of the first field and second field of each pair of fields to fill vertical resolution
                              of the non-interlaced monitor. Persons of skill in the art would have therefore been
                              motivated to improve Ohara with the teachings of Greggain and Miyaguchi, which both
                              disclose a method wherein scaling is achieved by vertical interpolation between at least
                              adjacent lines in the field being scaled. See Exhibits 3 and 5 at Claim 4 (incorporated here
                              by reference).

                              In addition, it would have been obvious to try combining or modifying Ohara because there
                              were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.


                                                        64 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 256 of 395 PageID #: 19967

Exhibit 1


                                                          Ohara - Claim 4
                                     Indeed, the combination of Ohara with the teachings described here would have been
                                     obvious because the combination represents known potential options with a reasonable
                                     expectation of success. Additionally, a person of ordinary skill in the art would not have
                                     faced unexpected results or undue experimentation in making the aforementioned
                                     replacement. Furthermore, Ohara describes methods for scaling interlaced fields of video
                                     data, Miyaguchi discloses scaling video signals, which is referred to as doubling the data
                                     rate, and Greggain discloses de-interlacing video data including a step of scaling fields of
                                     video data. Thus, all of these references are directed to similar technology, all address and
                                     solve similar problems relating to processing video data, and a person of ordinary skill in
                                     the art who was considering scaling video signals would have been motivated to look to
                                     other prior art scaling methods to improve the device being modified, in this case Ohara.
                                     These techniques were well known in the art (see Keith Jack and admissions in the
                                     Background of the ’654 Patent) so their implementation would have been well within the
                                     skill of a person of ordinary skill in the art. Consequently, a person of skill would have been
                                     motivated to and capable of combining or modifying Ohara with the teachings of Greggain
                                     and Miyaguchi, and the teachings of those references as described in Exhibits 3 and 5 at
                                     Claim 4 are incorporated here by reference.

                                     The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                     VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                     Therefore, Ohara in view of Greggain and Ohara in view of Miyaguchi renders obvious
                                     “wherein scaling is achieved by vertical interpolation between at least adjacent lines in the
                                     field being scaled.”



                                                         Ohara - Claim 9
   9        The method of claim 1,   I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting    interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            step is achieved by      calculating values for new pixels between at least vertically adjacent lines using known
            vertical interpolation   values.” Wi-LAN v. Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I.


                                                              65 of 74
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 257 of 395 PageID #: 19968

Exhibit 1


                                                           Ohara - Claim 9
            between at least adjacent 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that
            lines in the field being  Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such adjusting
            adjusted.                 where the adjusting step “includes changing display positions of one of the scaled first field
                                      or scaled second field by one or more lines on the noninterlaced monitor.” ’654 Patent, at
                                      Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-LAN’s infringement
                                      contentions appear to identify certain interpolation functions purportedly performed by the
                                      Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                      Contentions , at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial
                                      Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from Bottom
                                      Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he adjusting step is
                                      performed during the interpolation process, and therefore, ‘concurrently’ with the
                                      scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-LAN
                                      alleges that such methods “achieve[ the adjusting step] by vertical interpolation between at
                                      least adjacent lines in the field being adjusted,” it is my opinion that Ohara teaches this
                                      limitation.

                                       In particular, Ohara also teaches adjustments methods achieved by vertical interpolation
                                       between adjacent lines in the field as shown and described below.

                                       For example, as described above, inter -field scaling methods disclosed in Ohara performed
                                       the claimed adjusting step. As shown and described below, these methods adjust pixel line
                                       data by using vertical interpolation between at least adjacent lines in the field being
                                       adjusted.




                                                                66 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 258 of 395 PageID #: 19969

Exhibit 1


                                                Ohara - Claim 9




                              Ohara at 4:56-5:16.




                                                    67 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 259 of 395 PageID #: 19970

Exhibit 1


                                                 Ohara - Claim 9




                              Ohara at Fig. 6




                              Ohara at Fig. 3.



                                                     68 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 260 of 395 PageID #: 19971

Exhibit 1


                                                  Ohara - Claim 9




                              Ohara at 3:40-49.




                              Ohara at 4:31-44.

                              Therefore, Ohara teaches “[t]he method of claim 1, wherein the adjusting step is achieved
                              by vertical interpolation between at least adjacent lines in the field being adjusted.”

                              Thus, Ohara anticipates Claim 9.



                                                      69 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 261 of 395 PageID #: 19972

Exhibit 1


                                                   Ohara - Claim 9
                              Additionally, modifying Ohara to achieve the adjusting step by vertical interpolation
                              between at least adjacent lines in the field being adjusted would have been obvious for
                              several reasons. For example, Keith Jack confirms that practitioners were mindful of the
                              visual artifacts caused by a vertical offset between fields while working with interlaced
                              video signals:




                              Keith Jack, at 336-337.

                              Keith Jack further confirms that practitioners knew and took care to apply video processing
                              techniques that would result in the correct spatial positioning of video scan lines, and in fact
                              confirms that video processing to correct for vertical offset was required if a deinterlacing
                              technique did not inherently result in correct spatial positioning of the scan lines:




                                                        70 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 262 of 395 PageID #: 19973

Exhibit 1


                                                    Ohara - Claim 9




                              Keith Jack, at 335.

                              Keith Jack further demonstrates that practitioners used interpolation between at least
                              adjacent lines in the field being adjusted to perform the adjusting step, consistent with Wi-
                              LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack illustrates
                              the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an input field
                              (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5, and 7 (indicated
                              with orange, below), with additional lines generated by vertical interpolation between the
                              adjacent lines in the field being adjusted at positions corresponding to the even field at lines
                              2, 4, 6, and 8 (indicated with green, below):




                                                        71 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 263 of 395 PageID #: 19974

Exhibit 1


                                                 Ohara - Claim 9




                              Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as
                              “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final
                              Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                              with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                              from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                              adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                              with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186.




                                                      72 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 264 of 395 PageID #: 19975

Exhibit 1


                                                   Ohara - Claim 9
                              Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                              to perform an adjusting step, including where the adjusting step is achieved by vertical
                              interpolation between adjacent lines in the field being adjusted. Adjusting one of the first
                              field or second field of the pair of fields in an interlaced video signal to substantially correct
                              for any vertical offset between the pairs of fields would have yielded known benefits,
                              including as described in Keith Jack.

                              Additionally, Ohara describes various techniques known in the art to affect an adjustment
                              of vertical offset, including vertical scaling, and acknowledges that “[v]arious algorithms
                              have been devised to add or subtract the pixel data required for scaling,” Ohara at 1:16-17,
                              including using pixel values from neighboring lines and using interpolation methods to
                              provide pixel values for new lines, id. at 1:24-29. Ohara also states that “[v]arious
                              modifications of the disclosed embodiments, as well as alternative embodiments, will be
                              apparent to persons skilled in the art. It is, therefore, contemplated that the appended claims
                              will cover all modifications that fall within the true scope of the invention.” Id. at 6:38-44.

                              Thus, replacing Ohara’s disclosed techniques with known techniques for using vertical
                              interpolation between at least adjacent lines in the field being adjusted to achieve the
                              adjusting step would represent an alternative solution with potentially improved results.
                              Thus, a person of ordinary skill in the art would have had a motivation to improve Ohara’s
                              techniques with vertical interpolation between at least adjacent lines in the field being
                              adjusted to achieve the adjusting step. Persons of skill in the art would have therefore been
                              motivated to improve Ohara with the teachings of Greggain, which discloses techniques for
                              adjusting, wherein the adjusting step is achieved by vertical interpolation between at least
                              adjacent lines in the field being adjusted. See Exhibit 3 at Claim 9 (incorporated herein by
                              reference). Furthermore, Ohara describes methods for scaling and adjusting interlaced
                              fields of video data, and Greggain similarly discloses de-interlacing video data by
                              continuously calculating the spatial position of the output lines and then mapping interlaced
                              input fields to progressive scan output frames, which naturally performs adjustment of one
                              of the fields. Thus, Ohara and Greggain are directed to similar technology, all address and
                              solve similar problems relating to processing video data, and a person of ordinary skill in
                              the art who was considering scaling and adjusting video signals as disclosed in Ohara


                                                        73 of 74
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 265 of 395 PageID #: 19976

Exhibit 1


                                               Ohara - Claim 9
                              would have been motivated to look to the other methods scaling and adjusting video data to
                              improve the Ohara invention.

                              In addition, it would have been obvious to try combining or modifying Ohara because there
                              were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.
                              Indeed, the combination of Ohara with the teachings described here would have been
                              obvious because the combination represents known potential options with a reasonable
                              expectation of success. Additionally, a person of ordinary skill in the art would not have
                              faced unexpected results or undue experimentation in making the aforementioned
                              replacement. These techniques were well known in the art (see Keith Jack) so their
                              implementation would have been well within the skill of a person of ordinary skill in the art.
                              Consequently, a person of skill would have been motivated to and capable of combining or
                              modifying Ohara with the teachings of at least Greggain, and the teachings of that
                              reference as described in Exhibit 3 at Claim 9 are incorporated here by reference.

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                              VIII.D.4(b)(i)-(vi) are incorporated by reference.

                              Therefore, Ohara in view of Greggain renders obvious “wherein the adjusting step is
                              achieved by vertical interpolation between at least adjacent lines in the field being
                              adjusted.”




                                                      74 of 74
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 266 of 395 PageID #: 19977




                     EXHIBIT 63
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 267 of 395 PageID #: 19978

Exhibit 2


                                                  U.S. Patent No. 5,181,110 to Katsumata
                                                Invalidity Claim Chart for the ’654 Patent
                                                        Asserted Claims: 1, 4, and 9


                                                            Katsumata - Claim 1
  1(p)      1. A method for              U.S. Patent No. 5,181,110 to Katsumata et al. (Katsumata), with a filing date of December
            displaying interlaced        27, 1990, teaches “method for displaying interlaced video data on a non-interlaced monitor,
            video data on a non-         the interlaced video data comprising a plurality of paired fields, each pair of fields being
            interlaced monitor, the      vertically offset relative to each other by one-half of a field line spacing distance, each field
            interlaced video data        comprising a plurality of lines of video data.” Therefore Katsumata was prior art to the
            comprising a plurality of    ’654 Patent under at least 35 U.S.C. §§ 102(a), (b), and (e). I understand that the Court has
            paired fields, each pair     construed the preamble to be limiting. Wi-LAN v. Sharp Electronics Corporation, Case No.
            of fields being vertically   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
            offset relative to each      220.
            other by one-half of a
            field line spacing           In particular, Katsumata teaches a method of receiving interlaced video for conversion and
            distance, each field         display on a progressive scan display:
            comprising a plurality of
            lines of video data, the
            method including:




                                                                    1 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 268 of 395 PageID #: 19979

Exhibit 2


                                              Katsumata - Claim 1




                             Katsumata, at Abstract; and see id. at 4:44-47 (“Fig. 5B shows a scanning line structure for
                             a standard scan display and Fig. 5C a scanning line structure for progressive scan display.”):




                             Katsumata, at 4:36-47. Katsumata teaches that the disclosed circuit is applied in the context
                             of a progressive scan display (e.g., a non-interlaced monitor),


                                                       2 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 269 of 395 PageID #: 19980

Exhibit 2


                                                         Katsumata - Claim 1




                                        Katsumata, at 4:66-5:2. Katsumata additionally teaches the structure of the input signal,
                                        detailing that for the first field “the vertical address increases through 00, 02, 04 …” and for
                                        the second field (“through 01, 03, 05 …”) 1.




                                        Katsumata, 1:60-2:4.

                                        Katsumata’s disclosure of receiving an interlaced video signal and processing the signal to
                                        display it on a progressive scan display thereby teaches “[a] method for displaying
                                        interlaced video data on a non-interlaced monitor.”

                                        Katsumata also informs that interlaced video data comprises a plurality of paired fields. For
                                        example, Katsumata teaches that an input interlaced signal has vertical addresses alternating
                                        between the first (i.e., even) and second (i.e., odd) fields:



       1
           Katsumata chooses to begin line numbering at 0, so the even field is the top field.

                                                                   3 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 270 of 395 PageID #: 19981

Exhibit 2


                                              Katsumata - Claim 1




                             Katsumata, at Fig. 3A; and see id. 1:56-63:




                             These paired fields as illustrated by Katsumata represent video data before application of
                             any enlargement or conversion process, at Figure 5A, representing a pair of odd and even
                                                       4 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 271 of 395 PageID #: 19982

Exhibit 2


                                                        Katsumata - Claim 1
                                      fields. The same teaching illustrates that the even field is vertically offset from the odd
                                      field by one-half of a field line spacing distance:




                                      Katsumata, at Fig. 5A (annotated).

                                      Therefore, Katsumata teaches “a method for displaying interlaced video data on a non-
                                      interlaced monitor, the interlaced video data comprising a plurality of paired fields, each
                                      pair of fields being vertically offset relative to each other by one-half of a field line spacing
                                      distance, each field comprising a plurality of lines of video data.”
  1(a)      capturing a first field   I understand that the Court has construed the term “respective buffers” to mean “separate
            and a second field of     buffers for the first field and the second field.” Wi-LAN v. Sharp Electronics Corporation,

                                                                 5 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 272 of 395 PageID #: 19983

Exhibit 2


                                                         Katsumata - Claim 1
            each pair of fields into   Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS)
            respective buffers;        (CJB), D.I. 220. It is my opinion that Katsumata teaches “capturing a first field and a
                                       second field of each pair of fields into respective buffers.”

                                       Katsumata teaches that a first and second buffer memory alternately store the “real”
                                       (original input) scanning line signals field by field:




                                       Katsumata, at 3:51-54. Katsumata further teaches a circuit employing such respective
                                       buffers. Specifically, one embodying circuit taught by Katsumata is illustrated at Fig. 1,
                                       which depicts a total of four separate buffers that are further described in the accompanying
                                       specification as comprising two separate buffers (a “first and second buffer”) for capturing
                                       the first and second fields (“real scanning line signals”) and an additional two buffers for
                                       storing interpolated data:




                                                                 6 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 273 of 395 PageID #: 19984

Exhibit 2


                                              Katsumata - Claim 1




                             Katsumata, at Fig. 1; and see id. at 6:8-26:




                                                        7 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 274 of 395 PageID #: 19985

Exhibit 2


                                               Katsumata - Claim 1
                             Katsumata additionally describes in detail corresponding separation circuits for the
                             processing of the luminance and chrominance (Y/C) subchannels, including the
                             interpolation of these subchannels. Katsumata teaches that these subcircuits would include
                             a frame and a field memory (buffers) in order to effect the processing of the chroma and
                             luma information into a destination output frame.




                             Katsumata, at 3:27-47. Katsumata further describes and discloses a circuit capable of
                             processing the luminance and chrominance subchannels in accordance with the invention,
                             including the disclosure of buffers to store information from the frames and fields as they
                             are processed:




                                                       8 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 275 of 395 PageID #: 19986

Exhibit 2


                                                         Katsumata - Claim 1




                                        Katsumata, at 7:26-42; see also id. at 8:64-9:2; and see id. at Fig. 9:




                                        Therefore, Katsumata teaches “capturing a first field and a second field of each pair of
                                        fields into respective buffers.”
  1(b)      scaling each of the first   I understand the Court has construed “scaling” to mean “changing the vertical resolution by
            field and second field of   changing by a constant factor the number of lines in a field.” Wi-LAN v. Sharp Electronics

                                                                   9 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 276 of 395 PageID #: 19987

Exhibit 2


                                                            Katsumata - Claim 1
            each pair of fields to fill   Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-
            vertical resolution of the    788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s infringement contentions
            non-interlaced monitor;       appear to identify field merging and certain interpolation functions allegedly performed by
                                          the Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                          Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 85
                                          (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further understand that
                                          the ’654 Patent teaches that with interpolation, “although the number of lines is doubled, the
                                          vertical resolution is not increased from the original data[.]” ’654 Patent, at 2:25-29 (citing
                                          pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that field merging, scan line
                                          duplication, or scan line interpolation scale a field “to fill the vertical resolution of the non-
                                          interlaced monitor[,]” it is my opinion that Katsumata teaches this limitation.

                                          Specifically, Katsumata teaches scaling the fields by repetitively reading out real scanning
                                          line signals, along with interpolated scanning line signals, to effect a ‘change in the vertical
                                          resolution by changing by a constant factor the number of lines in a field.’ For example,
                                          Katsumata teaches that this process effects an enlargement (scaling) in the vertical
                                          direction:




                                          Katsumata, at 6:49-53. At Figs. 5B and 5C, Katsumata illustrates this teaching, expressly
                                          demonstrating that the process describe results in a change by a constant factor the number
                                          of lines in the field. See, e.g., Fig. 5B and 5C. For example, at Figures 5B and 5C,
                                          Katsumata demonstrates that interpolation can be used to change by a constant factor the
                                          number of lines in a field, regardless of whether the input field is interlaced (Fig. 5B,
                                          demonstrating scan lines increased by a constant factor of two) or progressive (Fig. 5C,

                                                                     10 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 277 of 395 PageID #: 19988

Exhibit 2


                                             Katsumata - Claim 1
                             demonstrating scan lines increased by a constant factor of two):




                             Figs. 5B and 5C; and see 4:37-47 (“When an interpolated scanning line preparation circuit
                             is used which prepares new scanning lines from adjacent scanning line signals so as to carry
                             out enlargement, there occur scanning line structures as shown in FIGS. 5A to 5D. Here, a
                             scanning line name 12 implies a signal generated from scanning lines 1 and 2 and a
                             scanning line AB implies a scanning line generated from scanning lines A and B. FIG. 5B
                             shows a scanning line structure for a standard scan display and FIG. 5C a scanning line
                             structure for progressive scan display.”).


                                                      11 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 278 of 395 PageID #: 19989

Exhibit 2


                                               Katsumata - Claim 1
                             Katsumata teaches that both the real and interpolated signals are stored in the buffer
                             memories 105, 106, 107 and 108, and are actual scanning line signal such as scanning line 1
                             or scanning line A or an interpolated scanning line signal such as scanning line 12 or
                             scanning line AB. See id. at 6:30-37 (“Referring to FIG. 1, in the real signal/interpolated
                             signal preparation circuit 104, an actual scanning line signal such as scanning line 1 or
                             scanning line A and an interpolated scanning line signal such as scanning line 12 or
                             scanning line AB in FIG. 5B are prepared from the video signal inputted to the input
                             terminal 101 and they are supplied to the first, second, third and fourth buffer memories
                             105, 106, 107 and 108.”). A signal generating circuit (element 104) is responsible for
                             preparing either a real scan line or an interpolated scan line based on the video input signal
                             (element 101):




                             Katsumata, at Fig. 1. By operation of this circuit, if one interpolated scan line is prepared
                             for every one real scan line, the resulting number of lines is increased by a constant factor
                             of two. If two interpolated scan lines are prepared for every one real scan line, the number
                             of lines is increased by a constant factor of three. In my opinion, a person of skill in the art
                             would have understood that the proportion of real and interpolated scan lines would have

                                                       12 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 279 of 395 PageID #: 19990

Exhibit 2


                                                Katsumata - Claim 1
                             been arbitrary, such as to permit a person of skill to change the number of lines in order to
                             fill a display of arbitrary size.

                             Katsumata also details an embodiment where new scanning lines are generated from
                             existing scanning lines, thus increasing by a constant factor the number of lines in the field,
                             consistent with Wi-LAN’s allegations regarding this element. See, e.g., Figs. 5A through
                             5D; and see id. at 4:36-47 (text accompanying Figs. 5A through 5D).




                                                       13 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 280 of 395 PageID #: 19991

Exhibit 2


                                             Katsumata - Claim 1
                             Katsumata, at Figs. 5A through 5D.




                             Katsumata, at Figs. 6A - 6C; see also 4:11-23; 6:9-26. Katsumata expands on these
                             teachings, including by describing that the interpolation process depicted operates to carry
                             out an enlargement:




                                                       14 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 281 of 395 PageID #: 19992

Exhibit 2


                                               Katsumata - Claim 1




                             Katsumata, at 4:36-47. Adding interpolated lines to the real lines results in a two-times
                             scaling; reading out each real and interpolated line twice further doubles the scaling for a
                             change by a factor of four of the number of lines in the field, and fills the display. See id.;
                             and see 8:9-12.

                             Therefore, Katsumata teaches “scaling each of the first field and second field of each pair of
                             fields to fill vertical resolution of the non-interlaced monitor.”

                             Furthermore, to the extent this limitation is not taught by Katsumata, it would have been
                             obvious to modify Katsumata to scale each of the first field and second field of each pair of
                             fields to fill vertical resolution of a non-interlaced monitor for several reasons, including at
                             least because the benefits of “scal[ing] (interpolat[ing])” the number of scan lines “up to …
                             however many [scan lines] are in the current display mode” were admittedly known in the
                             art, consistent with Wi-LAN’s allegations regarding this element. See, e.g., Final
                             Infringement Contentions, at [SEC] 95 and [VIZIO] 96.

                             For example, scaling by interpolation to fill a display, consistent with Wi-LAN’s allegations
                             regarding this element, was an admittedly known method in the art, as described in the
                             Description of the ’654 Patent and Keith Jack:



                                                        15 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 282 of 395 PageID #: 19993

Exhibit 2


                                              Katsumata - Claim 1




                             ‘654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                             [VIZIO] 85, 96.

                             Keith Jack identifies and describes techniques known in the art for performing an interlaced
                             to non-interlaced conversion. Keith Jack, at 332 (scan line duplication), 333 (scan line
                             interpolation), and 333-335 (field merging); and see id. at 334, at Figures 9.3, 9.4, and 9.5:



                                                       16 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 283 of 395 PageID #: 19994

Exhibit 2


                                              Katsumata - Claim 1




                             As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of ordinary
                             skill used various techniques known in the art to generate additional scan lines from an
                             input field to create an output frame that is scaled to fill vertical resolution of the non-
                             interlaced monitor, consistent with Wi-LAN’s allegations regarding this element. And see,

                                                       17 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 284 of 395 PageID #: 19995

Exhibit 2


                                                Katsumata - Claim 1
                             e.g., Final Infringement Contentions, at [SEC] 83, 95 and [VIZIO] 85, 96.

                             A person of skill would have been motivated to perform any such scaling on “each pair of
                             fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-LAN’s
                             allegations regarding this element, and indeed there is no reason that any person of skill
                             would have failed to do so. See, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                             [VIZIO] 85, 96. Persons of skill in the art at the time of the claimed invention understood
                             that a higher framerate resulted in a higher quality video, including with less flicker:




                             Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                             applied techniques to convert and increase the frame-rate of a video in order to match the
                             refresh rate of a display, again improving quality so that a video “[could] be shown
                             correctly on a computer display.” E.g., Keith Jack, at 414:




                             Keith Jack additionally informs that there were specific techniques that persons of skill in
                             the art knew and were capable of applying to preserve the frame rate of video during a
                             deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                             number of video images displayed per second when using field merging to deinterlace input

                                                      18 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 285 of 395 PageID #: 19996

Exhibit 2


                                              Katsumata - Claim 1
                             frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                             fields matching the field rate:




                             Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have consequently
                             known that discarding one of the two fields of every pair of fields would have caused a
                             lower frame rate resulting in lower video quality.

                             Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn testimony
                             confirming that performing interpolation only one of the two fields would result in visual
                             artifacts in the form of “jitter or flickering on -- particularly noticeable on sharp transitions
                             in the image data”:




                                                        19 of 55
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 286 of 395 PageID #: 19997

Exhibit 2


                                                      Katsumata - Claim 1




                                     April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                                     questions regarding a product “that applies interpolation or the adjusting step ... to only one
                                     of [the] fields.”).

                                     Thus, a person of skill at the time of the invention understood and observed that either
                                     discarding one of the two fields or performing interpolation on only one of the fields both
                                     would have resulted in degraded video quality (by lowering frame rate or resulting in ‘jitter
                                     or flittering,’ respectively) and been motivated to seek out solutions for improving the video
                                     quality as a result. Consequently, rather than merely displaying “one of the two fields…
                                     scaled (interpolated) up to … however many [lines] are in the current display mode” – a
                                     misunderstanding of the teachings of Keith Jack 2 – a person of ordinary skill would have
                                     been motivated to apply known techniques to preserve or improve the quality of a
                                     deinterlaced video, including by performing the same scaling process on “each of the first
                                     field and second field of each pair of fields.”

       2
               The ’654 Patent states that one method of deinterlacing video known in the art before the purported invention “is
just capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in
the current display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach
with one field, and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be
applied to both fields. See, e.g., Keith Jack, at 333.

                                                               20 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 287 of 395 PageID #: 19998

Exhibit 2


                                               Katsumata - Claim 1

                             Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                             of the non-interlaced monitor would have yielded known benefits, including as described in
                             Keith Jack.

                             Additionally, as illustrated and discussed in Katsumata, other methods of enlarging images
                             for display on a TV screen were known in the art. See Katsumata, at 1:15-2:18 (describing
                             known techniques in the prior art). A person of skill would have been motivated to apply
                             knowledge of such teachings, including at least the disclosures of Greggain and Miyaguchi,
                             in order to improve the teachings of Katsumata.

                             Thus, expanding on Katsumata’s disclosed techniques with additional methods for scaling
                             each of the first field and second field of each pair of fields to fill vertical resolution of the
                             non-interlaced monitor would represent an alternative solution with potentially improved
                             results. Thus, a person of ordinary skill in the art would have had a motivation to improve
                             Katsumata’s techniques with scaling each of the first field and second field of each pair of
                             fields to fill vertical resolution of the non-interlaced monitor. Persons of skill in the art
                             would have therefore been motivated to improve Katsumata with the teachings of Greggain
                             or Miyaguchi. And see Exs. 3 and 5.

                             In addition, it would have been obvious to try combining or modifying Katsumata because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Katsumata with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. No technical barrier would have prevented Katsumata from being
                             modified to capture both fields into separate buffers, as recited in claim 1. No unexpected
                             results would have arisen and no undue experimentation would have been required in
                             making such a replacement. These techniques were well known in the art (see Keith Jack
                             and admissions in the Background of the ’654 Patent) so their implementation would have
                             been well within the skill of a person of ordinary skill in the art. Consequently, a person of

                                                        21 of 55
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 288 of 395 PageID #: 19999

Exhibit 2


                                                       Katsumata - Claim 1
                                      skill would have been motivated to and capable of combining or modifying Katsumata with
                                      the teachings of Greggain or Miyaguchi, and the teachings of those references as described
                                      in Exhibits 3 and 5 at element 1(b) are incorporated here by reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                      incorporated by reference.

                                    Therefore, Katsumata in view of Greggain or Katsumata in view of Miyaguchi renders
                                    obvious “scaling each of the first field and second field of each pair of fields to fill vertical
                                    resolution of the non-interlaced monitor.”
 1(c)(1) adjusting one of the first I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
         field or second field of   construed “to substantially correct for the vertical offset between the pairs of fields” to
         the pair of fields to      mean “to largely or approximately correct for the vertical offset.” Wi-LAN v. Sharp
                       3
         substantially correct for Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc.,
         the vertical offset        Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that Wi-LAN disclaimed Claim
         between the pairs of       8 of the ’654 Patent, which claims a method of such adjusting where the adjusting step
         fields,                    “includes changing display positions of one of the scaled first field or scaled second field by
                                    one or more lines on the noninterlaced monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at
                                    Disclaimer. I further understand that Wi-LAN’s infringement contentions appear to
                                    identify certain interpolation functions purportedly performed by the Accused Products as
                                    allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 126
                                    and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top Field and
                                    Deinterlaced Frame with Spatial Averaging from Bottom Field); and see id. at [SEC] 121-
                                    185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that such methods “adjust[] one
                                    of the first field or second field of the pair of fields to substantially correct for the vertical
                                    offset between the pairs of fields,” it is my opinion that Katsumata teaches this limitation.

       3
              As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical
offset between the pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have
analyzed Katsumata consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics
Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.

                                                                 22 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 289 of 395 PageID #: 20000

Exhibit 2


                                              Katsumata - Claim 1

                             Specifically, Katsumata teaches that interlaced video signals include an even field that is
                             vertically offset from the odd field by one-half of a field line spacing distance. See also
                             supra, at 5, above; and see, e.g., Katsumata, at Fig. 5A. Katsumata further teaches
                             embodiments that produce blank lines to vertically reposition a second field and thereby
                             adjust for vertical offset. See, e.g., Katsumata at Fig. 5C:




                             Katsumata, at Fig. 5C (highlight indicating blank lines generated). Consistent with

                                                       23 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 290 of 395 PageID #: 20001

Exhibit 2


                                              Katsumata - Claim 1
                             WiLAN’s allegations regarding this element, these additional lines correct for the vertical
                             offset in the “PRESENT FIELD” and the “1 FIELD EARLIED” illustrated by Fig. 5A
                             during the de-interlacing process. And see Fig. 5A:




                             Katsumata, at Fig. 5A; and see id. 4:37-47 (“When an interpolated scanning line
                             preparation circuit is used which prepares new scanning lines from adjacent scanning line
                             signals so as to carry out enlargement, there occur scanning line structures as shown in
                             FIGS. 5A to 5D. Here, a scanning line name 12 implies a signal generated from scanning
                             lines 1 and 2 and a scanning line AB implies a scanning line generated from scanning lines
                             A and B. FIG. 5B shows a scanning line structure for a standard scan display and FIG. 5C a
                             scanning line structure for progressive scan display.”); see also Fig. 9; Fig. 10; 7:26-42;

                                                       24 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 291 of 395 PageID #: 20002

Exhibit 2


                                             Katsumata - Claim 1
                             7:55-61; 7:13-54.

                             Therefore, Katsumata teaches “adjusting one of the first field or second field of the pair of
                             fields to substantially correct for the vertical offset between the pairs of fields.”

                             Furthermore, to the extent this limitation is not taught by Katsumata, it would have been
                             obvious to modify Katsumata to adjust one of the first or second field of the pair of fields to
                             substantially correct for the vertical offset between the pairs of fields for several reasons,
                             including at least because motivations and techniques existed in the art prior to the claimed
                             invention to eliminate any visual artifacts that would be caused by such a vertical offset.

                             For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                             caused by a vertical offset between fields while working with interlaced video signals, and
                             knew and took care to apply video processing techniques that would result in the correct
                             spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack confirms that
                             persons of skill in the art knew that video processing to correct for vertical offset was
                             required if a deinterlacing technique did not inherently result in correct spatial positioning
                             of the scan lines:




                             Id.

                             Keith Jack further demonstrates that practitioners applied techniques known in the art to
                             ensure the preservation and generation of the correct vertical spatial position of scan lines,
                             including when using deinterlacing techniques to convert an interlaced video signal field
                             into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding this element.

                                                       25 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 292 of 395 PageID #: 20003

Exhibit 2


                                                Katsumata - Claim 1
                             See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127. For example,
                             Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4 (indicated with red,
                             below) are output at the correct vertical spatial positioning in the deinterlaced output as
                             frame lines 1, 3, 5, and 7 (indicated with orange, below), with additional lines generated by
                             interpolation at positions corresponding to the even field at lines 2, 4, 6, and 8 (indicated
                             with green, below):




                             Keith Jack, at Fig. 9.4.

                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                                                        26 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 293 of 395 PageID #: 20004

Exhibit 2


                                                Katsumata - Claim 1
                             to affect an adjustment of vertical offset. Adjusting one of the first field or second field of
                             the pair of fields in an interlaced video signal to substantially correct for any vertical offset
                             between the pairs of fields would have yielded known benefits, including as described in
                             Keith Jack.

                             The stated object of Katsumata is to “provide an accurately enlarged, high-quality image
                             even in a moving picture.” Katsumata, 3:5-6. Consistent with this purpose, Katsumata
                             discloses storing signals associated with fields that include a vertical offset (see, e.g., Fig.
                             5A) and producing blank lines in those signals associated with one of the fields to correct
                             the vertical offset, consistent with WiLAN’s allegations regarding this element. See id.,
                             Figs 1 and 5C.

                             Thus, replacing Katsumata’s disclosed techniques with known techniques for adjusting one
                             of the first field or second field of the pair of fields to substantially correct for the vertical
                             offset between the pairs of fields would represent an alternative solution with potentially
                             improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                             improve Katsumata’s techniques with adjusting each of the first field and second field of
                             each pair of fields to fill vertical resolution of the non-interlaced monitor. These techniques
                             were well known in the art (see Keith Jack) so their implementation would have been well
                             within the skill of a person of ordinary skill in the art. Persons of skill in the art would have
                             therefore been motivated to improve Katsumata with the teachings of Ohara or Greggain.
                             See, e.g., Exs. 1 and 3.

                             In addition, it would have been obvious to try combining or modifying Katsumata because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Katsumata with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. Additionally, a person of ordinary skill in the art would not have
                             faced unexpected results or undue experimentation in making the aforementioned
                             replacement. These techniques were well known in the art (see Keith Jack) so their

                                                        27 of 55
              Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 294 of 395 PageID #: 20005

Exhibit 2


                                                    Katsumata - Claim 1
                                   implementation would have been well within the skill of a person of ordinary skill in the art.
                                   Consequently, a person of skill would have been motivated to and capable of combining or
                                   modifying Katsumata with the teachings of Ohara or Greggain, and the teachings of those
                                   references as described in Exhibits 1 and 3 at element 1(c)(1) are incorporated here by
                                   reference. See, e.g., Exs. 1 and 3.

                                   The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                   incorporated by reference.

                                   Therefore, Katsumata in view of Ohara or Katsumata in view of Greggain renders obvious
                                   “adjusting one of the first field or second field of the pair of fields to substantially correct
                                   for the vertical offset between the pairs of fields.”
 1(c)(2) where said adjusting is   I understand that the Court has construed “said adjusting is performed concurrently with
         performed concurrently4   said scaling” to mean the adjusting and scaling steps must overlap, either by interleaving or
         with said scaling;        simultaneous execution, such that one cannot complete before the other begins.” Wi-LAN v.
                                   Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO,
                                   Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s
                                   infringement contentions appear to identify certain interpolation functions purportedly
                                   performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                   Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                                   with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                                   from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                                   adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                                   with the scaling.”); and see id. at [SEC] 121-185 and [Vizio] 122-186. To the extent Wi-
                                   LAN alleges that such methods perform an adjusting step “where said adjusting is

       4
              As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the
asserted dependent claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I
have analyzed Katsumata consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp
Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
220.

                                                             28 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 295 of 395 PageID #: 20006

Exhibit 2


                                            Katsumata - Claim 1
                             performed concurrently with said scaling,” it is my opinion that Katsumata teaches this
                             limitation.

                             Specifically, as described above, Katsumata teaches that interlaced video signals include an
                             even field that is vertically offset from the odd field by one-half of a field line spacing
                             distance. See also supra, at 5, above; and see, e.g., Katsumata, at Fig. 5A. Katsumata
                             further teaches embodiments that produce blank lines to vertically reposition a second field
                             and thereby adjust for vertical offset. See, e.g., Katsumata at Fig. 5C:




                                                      29 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 296 of 395 PageID #: 20007

Exhibit 2


                                             Katsumata - Claim 1




                             Katsumata, at Fig. 5C (highlight indicating blank lines generated). To the extent WiLAN
                             alleges that such an accomodation for the vertical offset adjusts for the vertical offset
                             between the even and odd fields during the interpolation process (see, e.g., Final
                             Infringement Contentions, at [SEC] 184 and [VIZIO] 185; and see id. at [SEC] 126, 121-
                             185 and [VIZIO] 127, 122-186, Katsumata discloses these additional lines correct for the
                             vertical offset in the “PRESENT FIELD” and the “1 FIELD EARLIED” illustrated by Fig.
                             5A during the de-interlacing process consistent with WiLAN’s allegations regarding this
                             element. And see Fig. 5A:

                                                      30 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 297 of 395 PageID #: 20008

Exhibit 2


                                             Katsumata - Claim 1




                             Katsumata, at Fig. 5A; and see id. 4:37-47 (“When an interpolated scanning line
                             preparation circuit is used which prepares new scanning lines from adjacent scanning line
                             signals so as to carry out enlargement, there occur scanning line structures as shown in
                             FIGS. 5A to 5D. Here, a scanning line name 12 implies a signal generated from scanning
                             lines 1 and 2 and a scanning line AB implies a scanning line generated from scanning lines
                             A and B. FIG. 5B shows a scanning line structure for a standard scan display and FIG. 5C a
                             scanning line structure for progressive scan display.”)

                             Therefore, Katsumata teaches “where said adjusting is performed concurrently with said
                             scaling.”

                                                      31 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 298 of 395 PageID #: 20009

Exhibit 2


                                               Katsumata - Claim 1
                             Furthermore, to the extent this limitation is not taught by Katsumata, it would have been
                             obvious to modify Katsumata to perform an adjusting step “where said adjusting is
                             performed concurrently with said scaling” for several reasons, including because
                             motivations and techniques for ensuring correct spatial positioning of scan lines as well as
                             balancing video quality against the cost of implementation existed prior to the claimed
                             invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that practitioners knew and
                             took care to apply video processing techniques that would result in the correct spatial
                             positioning of video scan lines, and in fact confirms that practitioners knew that video
                             processing to correct for vertical offset was required if a deinterlacing technique did not
                             inherently result in correct spatial positioning of the scan lines:




                             Keith Jack, at 335.

                             Keith Jack further demonstrates that practitioners applied techniques known in the art to
                             ensure the preservation and generation of the correct vertical spatial position of scan lines,
                             including when using deinterlacing techniques to convert an interlaced video signal field
                             into a non-interlaced frame. For example, Figure 9.4 of Keith Jack illustrates that input
                             field lines 1, 2, 3, and 4 (indicated with red, below) are output at the correct vertical spatial
                             positioning in the deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange,
                             below), with additional lines generated by interpolation at positions corresponding to the
                             even field at lines 2, 4, 6, and 8 (indicated with green, below):




                                                        32 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 299 of 395 PageID #: 20010

Exhibit 2


                                               Katsumata - Claim 1




                             Keith Jack, at Fig. 9.4.

                             Keith Jack further informs that practitioners were mindful and took efforts to balance
                             “quality versus cost of implementation” when considering techniques for deinterlacing:




                                                        33 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 300 of 395 PageID #: 20011

Exhibit 2


                                               Katsumata - Claim 1




                             Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known techniques
                             in the art, Keith Jack confirms that practitioners would have been motivated to perform the
                             said adjusting step concurrently with said scaling step, at least in order to balance
                             considerations of “quality versus cost of implementation.” Id.; and see, e.g., id. at Fig. 9.4.
                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                             to affect an adjustment of vertical offset currently with said scaling step.

                             The stated object of Katsumata is to “provide an accurately enlarged, high-quality image
                             even in a moving picture.” Katsumata, 3:5-6. Consistent with this purpose, Katsumata
                             discloses storing signals associated with fields that include a vertical offset (see, e.g., Fig.
                             5A) and producing blank lines in those signals associated with one of the fields to correct
                             the vertical offset, consistent with WiLAN’s allegations regarding this element. See id.,
                             Figs 1 and 5C. Further, performing an adjusting step “where said adjusting is performed
                             concurrently with said scaling” would have yielded known benefits, including as described
                             in Keith Jack.

                             Thus, replacing Katsumata’s disclosed techniques with known techniques for adjusting one
                             of the first field or second field of the pair of fields “where said adjusting is performed
                             concurrently with said scaling” would represent an alternative solution with potentially
                             improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                             improve Katsumata’s techniques by performing the adjusting step “where said adjusting is
                             performed concurrently with said scaling.” Persons of skill in the art would have therefore
                             been motivated to improve Katsumata with the teachings of Ohara or Greggain. See, e.g.,
                             Exs. 1 and 3.

                                                        34 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 301 of 395 PageID #: 20012

Exhibit 2


                                                          Katsumata - Claim 1

                                         In addition, it would have been obvious to try combining or modifying Katsumata because
                                         there were only a finite number of predictable solutions, because known work in the field
                                         prompted variations based on predictable design incentives, or in light of market forces
                                         either in the field or analogous and related fields would have suggested the combination.
                                         Indeed, the combination of Katsumata with the teachings described here would have been
                                         obvious because the combination represents known potential options with a reasonable
                                         expectation of success. Additionally, a person of ordinary skill in the art would not have
                                         faced unexpected results or undue experimentation in making the aforementioned
                                         replacement. These techniques were well known in the art (see Keith Jack) so their
                                         implementation would have been well within the skill of a person of ordinary skill in the art.
                                         Consequently, a person of skill would have been motivated to and capable of combining or
                                         modifying Katsumata with at least the teachings of Ohara or Greggain, and the teachings of
                                         those references as described in Exhibits 1 and 3 at element 1(c)(2) are incorporated here by
                                         reference.

                                         The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                         incorporated by reference.

                                         Therefore, Katsumata in view of Ohara or Katsumata in view of Greggain renders obvious
                                         “where said adjusting is performed concurrently with said scaling.”
  1(d)      displaying the first field   Katsumata teaches “displaying the first field of each pair of fields on the non-interlaced
            of each pair of fields on    monitor in a first time period.”
            the non-interlaced
            monitor in a first time      Specifically, Katsumata teaches that each field is stored in a separate buffer (and see supra,
            period; and                  at Element 1(a)), and that the memories of these buffers are alternately read out for display:




                                                                   35 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 302 of 395 PageID #: 20013

Exhibit 2


                                              Katsumata - Claim 1




                             Katsumata, at 3:51-4:10. Katsumata’s disclosure teaches that a described embodiment
                             ‘switches’ between the outputs of the first and second switch circuits in order to permit the
                             display of an enlarged image. Id. Further, Katsumata discloses that these switching circuits
                             each operate to use a signal “within one field” in order “to solve the aforementioned
                             problem … of the comb-tooth like disturbance.” Id. Katsumata thereby discloses that the
                             described embodiment reads out the contents of separate buffers holding even and odd field
                             data respectively, in order to display that content. And see Katsumata, at Fig. 1:




                                                      36 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 303 of 395 PageID #: 20014

Exhibit 2


                                              Katsumata - Claim 1




                             Fig. 1 (depicting buffer memories 105 and 107, corresponding to real and interpolated scan
                             line data for the first field); and see 6:49-65 (“Signals stored in the buffer memories 105,
                             106, 107 and 108 are repetitively read in the form of a batch of two lines in accordance with
                             read addresses from the address generation circuit 109 in order to effect enlargement in the
                             vertical direction. Enlargement in the horizontal direction can be realized by applying twice
                             the same address or halving the frequency of the read clock. The first and second switch
                             circuits 110 and 111 are controlled by a pulse (FP) which is switchable every field as shown
                             in FIG. 8D, so that within a field in which signals are written in the first and third buffer
                             memories 105 and 107, signals read out of the second and fourth buffer memories 106 and
                             108 are delivered and within another field in which signals are written in the second and
                             fourth buffer memories 106 and 108, signals read out of the first and third buffer memories

                                                      37 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 304 of 395 PageID #: 20015

Exhibit 2


                                             Katsumata - Claim 1
                             105 and 107 are delivered.” (emphasis added)); and see Fig. 8.

                             By using switches to select the real and interpolated scan lines corresponding to the first
                             field for display, Katsumata teaches that the scan lines corresponding to the first field of
                             each pair of fields is displayed on the non-interlaced monitor in a first time period. And see
                             Fig. 5C (depicting display of scan lines corresponding to odd, i.e., the first, field):




                             Katsumata, at Fig. 5C; and see also 4:46-47; and 6:27-29.


                                                       38 of 55
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 305 of 395 PageID #: 20016

Exhibit 2


                                                       Katsumata - Claim 1
                                      Therefore, Katsumata teaches “displaying the first field of each pair of fields on the non-
                                      interlaced monitor in a first time period.”
  1(e)      displaying the second     Katsumata teaches “displaying the second field of each pair of fields on the non-interlaced
            field of each pair of     monitor in a second time period subsequent to the first time period.”
            fields on the non-
            interlaced monitor in a   Specifically, Katsumata teaches that each field is stored in a separate buffer (and see supra,
            second time period        at Element 1(a)), and that the memories of these buffers are alternately read out for display:
            subsequent to the first
            time period.




                                      Katsumata, at 3:51-4:10. Katsumata’s disclosure teaches that a described embodiment
                                      ‘switches’ between the outputs of the first and second switch circuits in order to permit the
                                      display of an enlarged image. Id. Further, Katsumata discloses that these switching circuits
                                      each operate to use a signal “within one field” in order “to solve the aforementioned

                                                                39 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 306 of 395 PageID #: 20017

Exhibit 2


                                              Katsumata - Claim 1
                             problem … of the comb-tooth like disturbance.” Id. Katsumata thereby discloses that the
                             described embodiment reads out the contents of separate buffers holding even and odd field
                             data respectively, in order to display that content. And see Katsumata, at Fig. 1:




                             Fig. 1 (depicting buffer memories 106 and 108, corresponding to real and interpolated scan
                             line data for the second field); and see 6:49-65 (“Signals stored in the buffer memories 105,
                             106, 107 and 108 are repetitively read in the form of a batch of two lines in accordance with
                             read addresses from the address generation circuit 109 in order to effect enlargement in the
                             vertical direction. Enlargement in the horizontal direction can be realized by applying twice
                             the same address or halving the frequency of the read clock. The first and second switch
                             circuits 110 and 111 are controlled by a pulse (FP) which is switchable every field as shown
                             in FIG. 8D, so that within a field in which signals are written in the first and third buffer
                             memories 105 and 107, signals read out of the second and fourth buffer memories 106 and
                             108 are delivered and within another field in which signals are written in the second and

                                                      40 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 307 of 395 PageID #: 20018

Exhibit 2


                                             Katsumata - Claim 1
                             fourth buffer memories 106 and 108, signals read out of the first and third buffer memories
                             105 and 107 are delivered.” (emphasis added)); and see Fig. 8.

                             By using switches to select the real and interpolated scan lines corresponding to the second
                             field for display, Katsumata teaches that the scan lines corresponding to the second field of
                             each pair of fields is displayed on the non-interlaced monitor in a second time period
                             subsequent to the first time period. And see Fig. 5C (depicting display of scan lines
                             corresponding to even, i.e., the second, field):




                                                       41 of 55
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 308 of 395 PageID #: 20019

Exhibit 2


                                                       Katsumata - Claim 1
                                       Katsumata, at Fig. 5C; and see also 4:46-47; and 6:27-29.

                                       Therefore, Katsumata teaches “displaying the second field of each pair of fields on the non-
                                       interlaced monitor in a second time period subsequent to the first time period.”

                                                         Katsumata - Claim 4
   4        The method of claim 1,     I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is         adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical       adjacent lines using known values.” Wi-LAN v. Sharp Electronics Corporation, Case No.
            interpolation between at   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
            least adjacent lines in    220. I further understand that Wi-LAN’s infringement contentions appear to identify field
            the field being scaled.    merging and certain interpolation functions allegedly performed by the Accused Products as
                                       allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 79-81
                                       and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 85 (interpolation); and see id. at
                                       [SEC] 79-120 and [VIZIO] 80-121. I further understand that the ’654 Patent teaches that
                                       with interpolation, “although the number of lines is doubled, the vertical resolution is not
                                       increased from the original data[.]” ’654 Patent, at 2:25-29 (citing pages 332-333 of Keith
                                       Jack). To the extent Wi-LAN alleges that field merging, scan line duplication, or scan line
                                       interpolation scale a field, “wherein said scaling is achieved by vertical interpolation
                                       between at least adjacent lines in the field being scaled,” it is my opinion that Katsumata
                                       teaches this limitation.

                                       Specifically, as describe above including with regard to Element 1(b), Katsumata teaches
                                       that both real and interpolated scan lines are read out for display of each of the first and
                                       second fields, respectively. See Element 1(b); and see, e.g., Katsumata, at 6:49-53. At
                                       Figures 5B and 5C, Katsumata teaches that interpolation between adjacent lines can change
                                       by a constant factor the number of lines in a field for either interlaced (Fig. 5B) or
                                       progressive (Fig. 5C) display signals:




                                                                42 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 309 of 395 PageID #: 20020

Exhibit 2


                                              Katsumata - Claim 4




                             Figs. 5B and 5C; and see 4:37-47 (“When an interpolated scanning line preparation circuit
                             is used which prepares new scanning lines from adjacent scanning line signals so as to carry
                             out enlargement, there occur scanning line structures as shown in FIGS. 5A to 5D. Here, a
                             scanning line name 12 implies a signal generated from scanning lines 1 and 2 and a
                             scanning line AB implies a scanning line generated from scanning lines A and B. FIG. 5B
                             shows a scanning line structure for a standard scan display and FIG. 5C a scanning line
                             structure for progressive scan display.”).

                             Katsumata teaches that certain lines are interpolated by the “interpolated scanning line

                                                       43 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 310 of 395 PageID #: 20021

Exhibit 2


                                               Katsumata - Claim 4
                             preparation circuit” which is used to “prepare[] new scanning lines from adjacent scanning
                             line signals so as to carry out enlargement[.]” (emphasis added):




                             Katsumata, at 4:36-47. Katsumata illustrates these teachings, including for interlaced (Figs.
                             5B) and progressive (Fig. 5C) display signals. For example, at Figure 5C, Katsumata
                             illustrates the creation of additional lines for the odd and even fields as “12” and “AB”,
                             respectively:




                             Katsumata, at Fig. 5C (detail); and see id. at 4:36-47:
                                                       44 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 311 of 395 PageID #: 20022

Exhibit 2


                                              Katsumata - Claim 4




                             Thus, consistent with WiLAN’s allegations regarding this term, Katsumata teaches “scaling
                             is achieved by vertical interpolation between at least adjacent lines in the field being
                             scaled.”

                             Therefore, Katsumata teaches “[t]he method of claim 1, wherein scaling is achieved by
                             vertical interpolation between at least adjacent lines in the field being scaled.” Thus,
                             Katsumata anticipates Claim 4.

                             Furthermore, to the extent this limitation is not taught by Katsumata, it would have been
                             obvious to modify Katsumata to achieve scaling by vertical interpolation between at least
                             adjacent lines in the field being scaled for several reasons. For example, scaling by vertical
                             interpolation was a known technique in the art, including explicitly a method of displaying a
                             field’s scan lines scaled (interpolated) up to … however many [lines] are in the current
                             display mode” as described by the Description of the ‘654 Patent and Keith Jack:




                                                       45 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 312 of 395 PageID #: 20023

Exhibit 2


                                              Katsumata - Claim 4




                             ‘654 Patent, at 1:18-41.

                             Keith Jack, as cited in the Description of the ‘654 Patent provides additional detail, for
                             example by identifying the lack of increased vertical resolution as a known deficiency of
                             displaying only a single field per frame. Keith Jack, at 332-333; and see also ‘654 Patent,
                             at 3:42-44. Keith Jack goes on to identify and describe techniques known in the art for
                             filling the resolution of a monitor or display. Keith Jack, at 332 (scan line duplication), 333
                             (scan line interpolation), and 333-335 (field merging); and see id. at 334, at Figures 9.3, 9.4,
                             and 9.5:




                                                        46 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 313 of 395 PageID #: 20024

Exhibit 2


                                              Katsumata - Claim 4




                             As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use various
                             techniques known in the art to generate additional scan lines from an input field to create an
                             output frame that is scaled to fill vertical resolution of the non-interlaced monitor.


                                                       47 of 55
              Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 314 of 395 PageID #: 20025

Exhibit 2


                                                     Katsumata - Claim 4
                                   Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                                   of the non-interlaced monitor would have yielded known benefits, including as described in
                                   Keith Jack and the Description and Background of the ‘654 Patent itself.

                                   Thus, replacing Katsumata’s disclosed techniques with scaling each of the first field and
                                   second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                                   would represent an alternative solution with potentially improved results. Thus, a person of
                                   ordinary skill in the art would have had a motivation to improve Katsumata’s techniques
                                   with scaling each of the first field and second field of each pair of fields to fill vertical
                                   resolution of the non-interlaced monitor. Persons of skill in the art would have therefore
                                   been motivated to improve Katsumata with at least the teachings of Miyaguchi or Greggain.
                                   See, e.g., Exs. 3 and 5.

                                   In addition, it would have been obvious to try combining or modifying Katsumata because
                                   there were only a finite number of predictable solutions, because known work in the field
                                   prompted variations based on predictable design incentives, or in light of market forces
                                   either in the field or analogous and related fields would have suggested the combination.
                                   Indeed, the combination of Katsumata with the teachings described here would have been
                                   obvious because the combination represents known potential options with a reasonable
                                   expectation of success. Additionally, a person of ordinary skill in the art would not have
                                   faced unexpected results or undue experimentation in making the aforementioned
                                   replacement. These techniques were well known in the art (see Keith Jack and admissions
                                   in the Background of the ‘654 Patent) so their implementation would have been well within
                                   the skill of a person of ordinary skill in the art. Consequently, a person of skill would have
                                   been motivated to and capable of combining or modifying Katsumata with at least the
                                   teachings of Miyaguchi or Greggain, and the teachings of those references as described in
                                   Exhibits 3 and 5 at Claim 4 are incorporated here by reference.

                                   The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                   incorporated by reference.

 Therefore, Katsumata in view of Miyaguchi and Katsumata in view of Greggain renders obvious “[t]he method of claim 1,

                                                              48 of 55
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 315 of 395 PageID #: 20026

Exhibit 2


 wherein scaling is achieved by vertical interpolation between at least adjacent lines in the field being scaled.”

                                                          Katsumata - Claim 9
   9        The method of claim 1,      I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting       interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            step is achieved by         calculating values for new pixels between at least vertically adjacent lines using known
            vertical interpolation      values.” Wi-LAN v. Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I.
            between at least adjacent   281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that
            lines in the field being    Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such adjusting
            adjusted.                   where the adjusting step “includes changing display positions of one of the scaled first field
                                        or scaled second field by one or more lines on the noninterlaced monitor.” ’654 Patent, at
                                        Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-LAN’s infringement
                                        contentions appear to identify certain interpolation functions purportedly performed by the
                                        Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                        Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial
                                        Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from Bottom
                                        Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he adjusting step is
                                        performed during the interpolation process, and therefore, ‘concurrently’ with the
                                        scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-LAN
                                        alleges that such methods “achieve[ the adjusting step] by vertical interpolation between at
                                        least adjacent lines in the field being adjusted,” it is my opinion that Katsumata teaches this
                                        limitation.

                                        Specifically, as describe above including with regard to Element 1(b), Katsumata teaches
                                        that both real and interpolated scan lines are read out for display of each of the first and
                                        second fields, respectively. See Element 1(b); and see, e.g., Katsumata, at 6:49-53. At
                                        Figures 5B and 5C, and consistent with WiLAN’s allegations regarding this element,
                                        Katsumata teaches that interpolation between adjacent lines can operate to largely or
                                        approximately correct for the vertical offset between the first and second field for a
                                        progressive (Fig. 5C) display signals, including by generating new line values (depicted as
                                        “12” or “AB”) by interpolation at the proper spatial positioning:



                                                                  49 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 316 of 395 PageID #: 20027

Exhibit 2


                                             Katsumata - Claim 9




                             Katsumata, at Fig. 5C (detail); and see 4:37-47 (“When an interpolated scanning line
                             preparation circuit is used which prepares new scanning lines from adjacent scanning line
                             signals so as to carry out enlargement, there occur scanning line structures as shown in
                             FIGS. 5A to 5D. Here, a scanning line name 12 implies a signal generated from scanning
                             lines 1 and 2 and a scanning line AB implies a scanning line generated from scanning lines
                             A and B. FIG. 5B shows a scanning line structure for a standard scan display and FIG. 5C a
                             scanning line structure for progressive scan display.”).

                             Therefore, Katsumata teaches “wherein the adjusting step is achieved by vertical
                             interpolation between at least adjacent lines in the field being adjusted.”

                             Additionally, to the extent this limitation is not taught by Katsumata, it would have been
                             obvious to modify Katsumata to achieve the adjusting step by vertical interpolation between
                             at least adjacent lines in the field being adjusted for several reasons. For example, Keith
                             Jack confirms that practitioners were mindful of the visual artifacts caused by a vertical
                             offset between fields while working with interlaced video signals:




                                                      50 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 317 of 395 PageID #: 20028

Exhibit 2


                                              Katsumata - Claim 9




                             Keith Jack, at 336-337.

                             Keith Jack further confirms that practitioners knew and took care to apply video processing
                             techniques that would result in the correct spatial positioning of video scan lines, and in fact
                             confirms that video processing to correct for vertical offset was required if a deinterlacing
                             technique did not inherently result in correct spatial positioning of the scan lines:




                                                       51 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 318 of 395 PageID #: 20029

Exhibit 2


                                              Katsumata - Claim 9




                             Keith Jack, at 335.

                             Keith Jack further demonstrates that practitioners used interpolation between at least
                             adjacent lines in the field being adjusted to perform the adjusting step, consistent with Wi-
                             LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack illustrates
                             the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an input field
                             (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5, and 7 (indicated
                             with orange, below), with additional lines generated by vertical interpolation between the
                             adjacent lines in the field being adjusted at positions corresponding to the even field at lines
                             2, 4, 6, and 8 (indicated with green, below):




                                                       52 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 319 of 395 PageID #: 20030

Exhibit 2


                                              Katsumata - Claim 9




                             Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as
                             “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final
                             Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                             with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                             from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                             adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                             with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186.

                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                                                       53 of 55
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 320 of 395 PageID #: 20031

Exhibit 2


                                               Katsumata - Claim 9
                             to perform an adjusting step, including where the adjusting step is achieved by vertical
                             interpolation between adjacent lines in the field being adjusted. Adjusting one of the first
                             field or second field of the pair of fields in an interlaced video signal to substantially correct
                             for any vertical offset between the pairs of fields would have yielded known benefits,
                             including as described in Keith Jack.

                             Thus, replacing Katsumata’s disclosed techniques with known techniques for using vertical
                             interpolation between at least adjacent lines in the field being adjusted to achieve the
                             adjusting step would represent an alternative solution with potentially improved results.
                             Thus, a person of ordinary skill in the art would have had a motivation to improve
                             Katsumata’s techniques with vertical interpolation between at least adjacent lines in the
                             field being adjusted to achieve the adjusting step. Persons of skill in the art would have
                             therefore been motivated to improve Katsumata with at least the teachings of Ohara or
                             Greggain. See, e.g., Exs. 1 and 3.

                             In addition, it would have been obvious to try combining or modifying Katsumata because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Katsumata with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. Additionally, a person of ordinary skill in the art would not have
                             faced unexpected results or undue experimentation in making the aforementioned
                             replacement. These techniques were well known in the art (see Keith Jack) so their
                             implementation would have been well within the skill of a person of ordinary skill in the art.
                             Consequently, a person of skill would have been motivated to and capable of combining or
                             modifying Katsumata with the teachings of Ohara or Greggain, and the teachings of those
                             references as described in Exhibits 1 and 3 at Claim 9 are incorporated here by reference.

                             The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                             incorporated by reference.


                                                        54 of 55
              Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 321 of 395 PageID #: 20032

Exhibit 2


 Therefore, Katsumata in light of Ohara and Katsumata in view of Greggain renders obvious “wherein the adjusting step is
 achieved by vertical interpolation between at least adjacent lines in the field being adjusted.”




                                                             55 of 55
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 322 of 395 PageID #: 20033




                     EXHIBIT 64
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 323 of 395 PageID #: 20034

Exhibit 3


                                                   U.S. Patent No. 6,166,773 to Greggain
                                                Invalidity Claim Chart for the ’654 Patent
                                                        Asserted Claims: 1, 4, and 9


                                                             Greggain - Claim 1
  1(p)      1. A method for              U.S. Patent No. 6,166,773 to Greggain et al. (Greggain), with a priority date of November
            displaying interlaced        8, 1995, teaches “method for displaying interlaced video data on a non-interlaced monitor,
            video data on a non-         the interlaced video data comprising a plurality of paired fields, each pair of fields being
            interlaced monitor, the      vertically offset relative to each other by one-half of a field line spacing distance, each field
            interlaced video data        comprising a plurality of lines of video data.” Therefore Greggain was prior art to the ’654
            comprising a plurality of    Patent under at least 35 U.S.C. §§ 102(a)-(b) and (e). I understand that the Court has
            paired fields, each pair     construed the preamble to be limiting. Wi-LAN v. Sharp Electronics Corporation, Case No.
            of fields being vertically   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
            offset relative to each      220.
            other by one-half of a
            field line spacing           In particular, Greggain teaches converting interlaced video fields to progressive (i.e., non-
            distance, each field         interlaced) video frames by capturing, scaling, and adjusting each field of an interlaced
            comprising a plurality of    signal prior to displaying a corresponding deinterlaced frame.
            lines of video data, the
            method including:




                                         Greggain at Abstract. Greggain teaches that the methods and technologies disclosed for
                                         converting interlaced video fields of arbitrary size into a progressive scan format (i.e.,

                                                                    1 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 324 of 395 PageID #: 20035

Exhibit 3


                                                 Greggain - Claim 1
                             deinterlaced video) includes the “interpolation and spatial positioning of each input field
                             line at the correct output progressive scan line position”:




                             Greggain, at 2:4-15.

                             Greggain informs that the progressive video (i.e., de-interlaced video) may be displayed on
                             various display devices including computer monitors and television systems, consistent with
                             Wi-LAN’s allegations regarding this element.




                             Greggain at 1:32. Greggain also teaches “the interlaced video data comprising a plurality
                             of paired fields,” including by illustrating that the interlaced video used as an input for the
                             disclosed techniques comprise even and odd fields.




                                                        2 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 325 of 395 PageID #: 20036

Exhibit 3


                                               Greggain - Claim 1




                              Greggain at 1:25-26; and see also Figure 1:




                             Greggain teaches that a plurality of such even and odd fields are organized into pairs:



                                                       3 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 326 of 395 PageID #: 20037

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at 6:34-36.

                             And, in addition to the disclosures above, Greggain expressly teaches that “standard
                             interlaced video frames contain even and odd fields each having 240 active lines [i.e., ‘a
                             plurality of lines’], for a total of 480 lines per frame.”




                             Greggain at 3:38-40.

                             Greggain goes on to establish that each even field is vertically offset relative to each odd
                             field by one-half of a field line spacing distance. Specifically, Greggain defines the
                             distance between odd lines as the variable W (orange highlight, below) and the spacing
                             between lines in the even and odd fields as A (green highlight, below):




                                                        4 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 327 of 395 PageID #: 20038

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at Fig. 1.

                             Greggain then teaches that A (i.e., the vertical offset between lines in the even and odd
                             fields) is one-half W (i.e., the field line spacing):




                             Greggain, at 3:58-67. While this explanation facially relates to Figures 4 and 5, W and A
                             represent the same values in those Figure 1 as in Figures 4 and 5. Thus, while Figures 4 and

                                                       5 of 73
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 328 of 395 PageID #: 20039

Exhibit 3


                                                          Greggain - Claim 1
                                       4 are used to establish the application and relevance of the values, the values reflected by W
                                       and A in Figure 1 establish the determination of vertical offset between the even and odd
                                       fields. See Fig. 1; and see Figs. 4 and 5:




                                       Greggain at Figures 4 and 5.

                                       Therefore, Greggain teaches “a method for displaying interlaced video data on a non-
                                       interlaced monitor, the interlaced video data comprising a plurality of paired fields, each
                                       pair of fields being vertically offset relative to each other by one-half of a field line spacing
                                       distance, each field comprising a plurality of lines of video data.”
  1(a)      capturing a first field    I understand that the Court has construed the term “respective buffers” to mean, “separate
            and a second field of      buffers for the first field and the second field.” Wi-LAN v. Sharp Electronics Corporation,
            each pair of fields into   Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS)
            respective buffers;        (CJB), D.I. 220. I further understand that Wi-LAN’s final infringement contentions appear
                                       to identify certain system-on-a-chip architectures with only one buffer or where a single



                                                                  6 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 329 of 395 PageID #: 20040

Exhibit 3


                                                    Greggain - Claim 1
                                 buffer alternates between holding the first field or second field of each pair of fields. See,
                                 e.g., August 18, 2017 Final Infringement Contentions 1 (“Final Infringement Contentions”),
                                 at 31-33, 36; and see id. at 31-78. To the extent Wi-LAN alleges that such system-on-a-
                                 chip architectures “captur[e] a first field and a second field of each pair of fields into
                                 respective buffers” consistent with the Court’s construction, it is my opinion that Greggain
                                 teaches “capturing a first field and a second field of each pair of fields into respective
                                 buffers.”

                                 Specifically, Greggain teaches the use of interlaced input fields are mapped discretely to
                                 corresponding output frames, with even input fields mapped to even output frames and odd
                                 input fields mapped to odd output frames, respectively. See, e.g., Greggain, at 2:62-3:1:




                                 Greggain at 2:62-3:1. Greggain goes on to teach the storage of the even lines in a buffer
                                 associated with the even field and of the odd lines in a buffer associated with the odd field.




       1
            I understand Wi-LAN subsequently served a legible copy of these contentions on February 21, 2018.

                                                            7 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 330 of 395 PageID #: 20041

Exhibit 3


                                               Greggain - Claim 1




                             Greggain at 3:41-43.

                             By contrast, Greggain does not disclose or suggest mapping even input field lines to an odd
                             output frame or odd input field lines to an even output frame.

                             Greggain also teaches storing the lines of an even input field at particular locations with a
                             frame buffer for an even frame and storing the lines of an odd input field at particular
                             locations within a separate frame buffer for an odd frame. The separate nature of these
                             frame buffers is reflected by Table B and Table C, which reflect storage of certain lines at
                             the same line position (e.g., 0.5W).




                                                        8 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 331 of 395 PageID #: 20042

Exhibit 3


                                               Greggain - Claim 1




                             Greggain at 4:10-39.

                             Therefore, Greggain teaches “capturing a first field and a second field of each pair of fields
                             into respective buffers.” Furthermore, to the extent this element is not expressly disclosed
                             by Greggain, it is inherently disclosed. Using “separate buffers for the first field and the
                             second field” is inherent because Greggain’s teaching that the even lines “are stored in the
                             even frame” and the odd lines “are stored in the odd frame” (Greggain at 3:41-43) would be
                             functionally moot if the fields were written to a single buffer.

                             Thus, Greggain teaches “capturing a first field and a second field of each pair of fields into

                                                        9 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 332 of 395 PageID #: 20043

Exhibit 3


                                               Greggain - Claim 1
                             respective buffers.”

                             Furthermore, to the extent not expressly or inherently disclosed by Greggain, modifying
                             Greggain to store a second field in a second buffer would have been obvious to a person of
                             skill in the art for several reasons, including because the benefits associated with double
                             buffering were known in the art. For example, the Description of the ‘654 Patent teaches
                             that a motivation existed in the art to use two buffers to receive input signals - namely that
                             the problem of “tearing” could be avoided.




                             ‘654 Patent, at 4:58-63.

                             As noted therein, Keith Jack discusses this motivation extensively. For example, Keith Jack
                             details both the cause of video artifacts caused by use of a single buffer (“It is due to the
                             updating of video frame buffers not being synchronized to the graphics display”) and a
                             known solution (use of two buffers):




                                                        10 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 333 of 395 PageID #: 20044

Exhibit 3


                                               Greggain - Claim 1
                             Keith Jack, at 14. Keith Jack goes on to explain that not only was the problem of ‘tearing’
                             known in the art, it was a concern addressed by “most systems” and had a known solution:
                             “us[ing] multiple video frame stores”:




                             Id. at 358-359.

                             Capturing a first field and a second field of each pair of fields into respective buffers would
                             have yielded known benefits, including as described in Keith Jack and the Description and
                             Background of the ‘654 Patent itself.

                             Based on the foregoing, a motivation to avoid tearing through use of two buffers (“double
                             buffering”) was known in the art. Implementing use of two buffers was a technique
                             “commonly known in the art” as conceded by the ‘654 Patent and as reflected in Keith Jack.
                             See generally Keith Jack, at 412 (defining “Double Buffering” and explaining solution).
                             Persons of skill in the art would have therefore been motivated to improve Greggain with
                             the teachings of Keith Jack.

                             In addition, it would have been obvious to try combining or modifying Greggain with these
                                                       11 of 73
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 334 of 395 PageID #: 20045

Exhibit 3


                                                             Greggain - Claim 1
                                          teachings because there were only a finite number of predictable solutions, because known
                                          work in the field prompted variations based on predictable design incentives, or in light of
                                          market forces either in the field or analogous and related fields would have suggested the
                                          combination. Indeed, the combination of Greggain with the teachings described here would
                                          have been obvious because the combination represents known potential options with a
                                          reasonable expectation of success. No technical barrier would have prevented Greggain
                                          from being modified to capture both fields into separate buffers, as recited in claim 1. No
                                          unexpected results would have arisen and no undue experimentation would have been
                                          required. These techniques were well known in the art (see Keith Jack) so their
                                          implementation would have been well within the skill of a person of ordinary skill in the art.

                                          The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                          incorporated by reference.

                                          Therefore, Greggain in view of Keith Jack or prior art admissions in the Description of the
                                          ‘654 Patent renders obvious “capturing a first field and a second field of each pair of fields
                                          into respective buffers.”

  1(b)      scaling each of the first     I understand the Court has construed “scaling” to mean “changing the vertical resolution by
            field and second field of     changing by a constant factor the number of lines in a field.” Wi-LAN v. Sharp Electronics
            each pair of fields to fill   Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-
            vertical resolution of the    788 (LPS) (CJB), D.I. 220. I also understand that Wi-LAN’s infringement contentions
            non-interlaced monitor;       appear to identify deinterlacing by, for example, certain interpolation functions, allegedly
                                          performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                          Infringement Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83
                                          and [VIZIO] 84 (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further
                                          understand that the ’654 Patent teaches that with interpolation, “although the number of
                                          lines is doubled, the vertical resolution is not increased from the original data[.]” ’654
                                          Patent, at 2:25-29 (citing pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that
                                          deinterlacing by, for example, field merging, scan line duplication, or scan line interpolation
                                          scale a field “to fill the vertical resolution of the non-interlaced monitor[,]” it is my opinion
                                          that Greggain teaches this limitation.

                                                                    12 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 335 of 395 PageID #: 20046

Exhibit 3


                                               Greggain - Claim 1

                             Specifically, Greggain teaches the intra-field interpolation and spatial positioning of lines in
                             order to resize an input interlaced field to fill a progressive frame of arbitrary size,
                             consistent with Wi-LAN’s infringement allegations regarding this element.




                             Greggain, at 1:10-16. Greggain then teaches that an “Image Resizing Engine” (orange
                             highlight, below) generates deinterlaced video from “Input Video Lines,” and that the
                             ‘Input Video’ referenced is interlaced:




                             Greggain, Fig. 7; and see Greggain, at 1:65-2:3:



                                                       13 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 336 of 395 PageID #: 20047

Exhibit 3


                                               Greggain - Claim 1




                             Greggain teaches that the “Image Resizing Engine” generates successive video lines for a
                             progressive (de-interlaced) video frame using lines from either of an even or an odd input
                             field. Thus, the disclosures of Greggain reflect an intra-field (vertical) interpolation, using
                             vertically adjacent lines within each respective field. E.g., Greggain, at 17:6-9:




                             In accordance with its disclosure of a method for “converting interlaced video fields of
                             arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                             Abstract), Greggain teaches that the described intra-field interpolation is used to change the
                             vertical resolution by changing by a constant factor the number of lines in a field. For
                             example, Greggain demonstrates one embodiment of the disclosed technique used to
                             convert interlaced input fields with 4 lines each (red and yellow highlights, below) to
                             progressive output video frames with three lines each (orange highlights, below),
                             representing a change by a constant factor (i.e., 4 input lines to 3 output lines):




                                                       14 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 337 of 395 PageID #: 20048

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at Fig. 3. Greggain additionally teaches the same technique is used to scale by
                             intra-field interpolation an input field to create de-interlaced frames with twice the number
                             of lines, using vertically adjacent lines within each field to create the resulting values. See,
                             e.g., Greggain, at Figs. 4 and 5 (illustrating use of interlaced input fields with four lines
                             each to generate progressive output frames with eight lines each):




                                                        15 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 338 of 395 PageID #: 20049

Exhibit 3


                                               Greggain - Claim 1




                             The examples described above describe changing the vertical resolution of interlaced input
                             fields by a constant factor to generate progressive output frames with both fewer and greater
                             numbers of lines, relative to the input fields. Additionally, Greggain teaches that the same
                             techniques can be applied via a mathematical relationship that provides for scaling the input
                             fields by an arbitrary, but constant, factor, consistent with Wi-LAN’s infringement
                             allegations regarding this limitation. Specifically, Greggain defines certain variables (i.e.,
                             constant values applied for a given scaling effort):




                                                       16 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 339 of 395 PageID #: 20050

Exhibit 3


                                               Greggain - Claim 1




                             Greggain at 3:4-14. Using these defined variables, Greggain teaches the formula for
                             determining the spacing between output lines with respect to the lines of the interlaced input
                             fields:




                             Greggain at 3:16-20.

                             According to these teachings, Greggain can be used to change the vertical resolution by
                             changing by an arbitrary, but constant, factor the number of lines in a field. For example,
                             using an number of desired lines for an output frame (T) that is twice the number of input
                             lines (e.g., T = 8 and S = 4, consistent with Figs. 4 and 5), Greggain teaches the space
                             between lines in the even or odd output frames should be B = (2*4-1)/(2*(8-1)) = 7/14 =
                             0.5. Thus, Greggain generates lines using the input field and spatially positions each line at
                             50% of the line spacing from the input field. The same formula applies to any desired
                             number of output lines using any number of input lines.


                                                       17 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 340 of 395 PageID #: 20051

Exhibit 3


                                              Greggain - Claim 1
                             In accordance with the teachings of Greggain, the disclosed technique operates to fill the
                             frame buffer, demonstrating that the vertical resolution of a monitor is filled:




                             Greggain, at 6:38-46; and see id. at Fig. 9:




                                                       18 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 341 of 395 PageID #: 20052

Exhibit 3


                                               Greggain - Claim 1




                             Greggain also teaches the software implementation of this approach to scaling and
                             adjusting: Columns 7-16 of Greggain discloses software for generating an even frame by
                             scaling an even input field. The TincYAccum variable represents the current offset
                             illustrated as the output of adder 73 in Figure 7. The values of this offset have an initial
                             value of 0 and -0.5, for even and odd field scaling and adjusting, respectively. The odd
                             field’s initial value for TincYAccum is stored as -2048, which represents a shifted-left form
                             of -0.5 as discussed in column 7. The code for this software implementation is included at
                             the end of the present chart and is incorporated by reference herein.

                             As discussed, I understand that the ’654 Patent teaches that with interpolation, “although the
                             number of lines is doubled, the vertical resolution is not increased from the original data[.]”

                                                       19 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 342 of 395 PageID #: 20053

Exhibit 3


                                                Greggain - Claim 1
                             ’654 Patent, at 2:25-29 (citing pages 332-333 of Keith Jack). To the extent Wi-LAN alleges
                             that field merging, scan line duplication, or scan line interpolation scale a field “to fill the
                             vertical resolution of the non-interlaced monitor[,]” including in situations where the
                             vertical resolution of the video format remains unchanged (e.g., 1080i to 1080p), it is my
                             opinion that Greggain teaches such an application as well. Indeed, the teachings described
                             regarding Table A permit application of Greggain in scenarios where an input image size
                             matches the output image size. For additional example, at Figures 4 and 5, Greggain
                             illustrates an embodiment where the number of lines for both the even and odd fields
                             changed by a constant factor (i.e., doubled) using interpolation. See Figs. 4 and 5
                             (interpolated pixel creating new lines highlighted orange; pixels representing original lines
                             highlighted yellow); and ’654 Patent, at 3:54-4:43 (accompanying text):




                                                       20 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 343 of 395 PageID #: 20054

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at Figs. 4 and 5; and see, e.g., Final Infringement Contentions, at 83. This
                             application of Greggain results in output fields that copy each of the original lines from the
                             input field into a spatially correct location of the output frame, and additionally generate
                             new lines by interpolation, thus changing by a constant factor the number of lines in a field
                             (i.e., a factor of two for both fields). As discussed above, Greggain teaches the same
                             embodiment is useful in other contexts, including where each line of the input field is not
                             copied to a corresponding location in the output frame, and where the output frame is
                             instead generated by altering the video data of the input lines. See, e.g., Greggain, at Fig. 3
                             (illustrating application where lines Y1 through Y7 are not mapped to output frame and

                                                       21 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 344 of 395 PageID #: 20055

Exhibit 3


                                               Greggain - Claim 1
                             instead used to generate by interpolation lines F1 and F2 in both output frames). Thus, it is
                             my opinion that Greggain teaches this limitation.

                             Therefore, Greggain teaches “scaling each of the first field and second field of each pair of
                             fields to fill vertical resolution of the non-interlaced monitor.”

                             Modifying Greggain to scale each of the first field and second field of each pair of fields to
                             fill vertical resolution of a non-interlaced monitor would have been obvious for several
                             reasons, including at least because the benefits of “scal[ing] (interpolat[ing])” the number of
                             scan lines “up to … however many [scan lines] are in the current display mode” were
                             admittedly known in the art, consistent with Wi-LAN’s allegations regarding this element.
                             See, e.g., Final Infringement Contentions, at 95.

                             For example, scaling by interpolation to fill a display, consistent with Wi-LAN’s allegations
                             regarding this element, was an admittedly known method in the art, as described in the
                             Description of the ’654 Patent and Keith Jack:




                                                       22 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 345 of 395 PageID #: 20056

Exhibit 3


                                               Greggain - Claim 1




                             ‘654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at 83, 95.

                             Keith Jack, as cited in the Description of the ‘654 Patent, identifies and describes
                             techniques known in the art for performing an interlaced to non-interlaced conversion.
                             Keith Jack, at 332 (scan line duplication), 333 (scan line interpolation), and 333-335 (field
                             merging); and see id. at 334, at Figures 9.3, 9.4, and 9.5:



                                                       23 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 346 of 395 PageID #: 20057

Exhibit 3


                                               Greggain - Claim 1




                             As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of ordinary
                             skill used various techniques known in the art to generate additional scan lines from an
                             input field to create an output frame that is scaled to fill vertical resolution of the non-
                             interlaced monitor, consistent with Wi-LAN’s allegations regarding this element. And see,

                                                       24 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 347 of 395 PageID #: 20058

Exhibit 3


                                                Greggain - Claim 1
                             e.g., Final Infringement Contentions, at 83, 95.

                             A person of skill would have been motivated to perform any such scaling on “each pair of
                             fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-LAN’s
                             allegations regarding this element, and indeed there is no reason that any person of skill
                             would have failed to do so. See, e.g., Final Infringement Contentions, at 83, 95. Persons of
                             skill in the art at the time of the claimed invention understood that a higher framerate
                             resulted in a higher quality video, including with less flicker:




                             Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                             applied techniques to convert and increase the frame-rate of a video in order to match the
                             refresh rate of a display, again improving quality so that a video “[could] be shown
                             correctly on a computer display.” E.g., Keith Jack, at 414:




                             Keith Jack additionally informs that there were specific techniques that persons of skill in
                             the art knew and were capable of applying to preserve the frame rate of video during a
                             deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                             number of video images displayed per second when using field merging to deinterlace input

                                                       25 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 348 of 395 PageID #: 20059

Exhibit 3


                                               Greggain - Claim 1
                             frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                             fields matching the field rate:




                             Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have consequently
                             known that discarding one of the two fields of every pair of fields would have caused a
                             lower frame rate resulting in lower video quality.

                             Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn testimony
                             confirming that performing interpolation only one of the two fields would result in visual
                             artifacts in the form of “jitter or flickering on -- particularly noticeable on sharp transitions
                             in the image data”:




                                                        26 of 73
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 349 of 395 PageID #: 20060

Exhibit 3


                                                       Greggain - Claim 1




                                     April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                                     questions regarding a product “that applies interpolation or the adjusting step ... to only one
                                     of [the] fields.”).

                                     Thus, a person of skill at the time of the invention understood that either discarding one of
                                     the two fields or performing interpolation on only one of the fields both would have resulted
                                     in degraded video quality (by lowering frame rate or resulting in ‘jitter or flittering,’
                                     respectively) and been motivated to improve the video quality as a result. Consequently,
                                     rather than merely displaying “one of the two fields… scaled (interpolated) up to …
                                     however many [lines] are in the current display mode” – a misunderstanding of the
                                     teachings of Keith Jack 2 – a person of ordinary skill would have been motivated to apply
                                     known techniques to preserve or improve the quality of a deinterlaced video, including by
                                     performing the same scaling process on “each of the first field and second field of each pair
                                     of fields.”

       2
               The ’654 Patent states that one method of deinterlacing video known in the art before the purported invention “is
just capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in
the current display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach
with one field, and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be
applied to both fields. See, e.g., Keith Jack, at 333.

                                                               27 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 350 of 395 PageID #: 20061

Exhibit 3


                                                Greggain - Claim 1

                             Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                             of the non-interlaced monitor would have yielded known benefits, including as described in
                             Keith Jack.

                             Greggain itself teaches also that de-interlacing systems were “well known” in the prior art,
                             and thus it would have been obvious to apply the techniques taught by other such de-
                             interlacing systems, including the specific scaling techniques taught by Miyaguchi and
                             described in Exhibit 5, to improve the disclosure of Greggain. See, e.g., Greggain, at 1:48-
                             54 (describing teachings of prior-art systems used to “produce either double or quadruple
                             the number of input lines per field, as discussed above”) and 1:55-63.

                             Thus, replacing Greggain’s disclosed techniques with scaling each of the first field and
                             second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                             would represent an alternative solution with potentially improved results. Thus, a person of
                             ordinary skill in the art would have had a motivation to improve Greggain’s techniques
                             with scaling each of the first field and second field of each pair of fields to fill vertical
                             resolution of the non-interlaced monitor. Persons of skill in the art would have therefore
                             been motivated to improve Greggain with the teachings of Miyaguchi (Ex. 5).

                             In addition, it would have been obvious to try combining or modifying Greggain because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Greggain with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. No technical barrier would have prevented Greggain from being
                             modified to capture both fields into separate buffers, as recited in claim 1. No unexpected
                             results would have arisen and no undue experimentation would have been required in
                             making such a replacement. These techniques were well known in the art (see Keith Jack
                             and admissions in the Background of the ’654 Patent) so their implementation would have
                             been well within the skill of a person of ordinary skill in the art. Consequently, a person of

                                                        28 of 73
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 351 of 395 PageID #: 20062

Exhibit 3


                                                        Greggain - Claim 1
                                      skill would have been motivated to and capable of combining or modifying Greggain with
                                      the teachings of Miyaguchi, and the teachings of those references as described in Exhibits 5
                                      at element 1(b) are incorporated here by reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                      incorporated by reference.

                                      Therefore, Greggain in light of Miyaguchi renders obvious “scaling each of the first field
                                      and second field of each pair of fields to fill vertical resolution of the non-interlaced
                                      monitor.”

 1(c)(1) adjusting one of the first   I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
         field or second field of     construed “to substantially correct for the vertical offset between the pairs of fields” to
         the pair of fields to        mean “to largely or approximately correct for the vertical offset.” Wi-LAN v. Sharp
         substantially3 correct for   Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc.,
         the vertical offset          Case No. 15-788 (LPS) (CJB), D.I. 220. Thus, a person of skill would understand this
         between the pairs of         element to require the “vertical repositioning of one of the first field or second field of the
         fields,                      pair of fields to largely or approximately correct for the vertical offset.” I also understand
                                      that Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such
                                      adjusting where the adjusting step “includes changing display positions of one of the scaled
                                      first field or scaled second field by one or more lines on the noninterlaced monitor.” ’654
                                      Patent, at Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-LAN’s
                                      infringement contentions appear to identify certain interpolation functions purportedly
                                      performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                      Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                                      with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                                      from Bottom Field); and see id. at [SEC] 121-185 and [VIZIO] 122-186. It is my opinion


       3
             As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical offset
between the pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Greggain consistent with the Court’s construction for the purposes of this Report. See D.I. 281.

                                                                29 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 352 of 395 PageID #: 20063

Exhibit 3


                                                 Greggain - Claim 1
                             that Greggain teaches the method of “adjusting one of the first field or second field of the
                             pair of fields to substantially correct for the vertical offset between the pairs of fields.”

                             In particular, Greggain teaches that interlaced-to-progressive conversion using techniques
                             already known in the art would include a mapping of even and odd fields to progressive
                             scan frames through a “process of spatial interpolation and positioning.” See Greggain, at
                             1:26-30:




                             Greggain at 1:25-28.

                             Greggain goes on to then describe how a person of skill practicing the disclosed techniques
                             would account for such an offset in order to vertically reposition one of the first field or
                             second field of the pair of fields to correct for the vertical offset. In particular, Greggain
                             teaches that scan lines are iteratively mapped from values in the input field into spatially
                             correct locations within the output frame, given that input line’s position within the input
                             field and whether the line is part of an even or an odd field. First, Greggain defines
                             variables used for the calculation of each of the output scan lines in the frame buffer:




                                                       30 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 353 of 395 PageID #: 20064

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at Table A. Greggain then provides that the incremental spacing for each line in
                             the output frame (whether even or odd) can be calculated using these defined variables:




                             Greggain, at 3:16-21.

                             Once the ‘Target Increment’ value (defined as B in Table A and Formula 1-1) is determined
                             from the characteristics of the interlaced input fields and the desired characteristics of the
                             output frames, the individual spatial position of each line of the output frame is expressed as
                             a function of the preceding output vertical line and the TarInc (B) value. Greggain teaches
                             that in the formula below, Pj represents the location of a line being generated and Pj-1
                             indicates the previous output line:




                                                       31 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 354 of 395 PageID #: 20065

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at 3:22-34. Notably, Greggain expressly teaches persons of skill to account for
                             the vertical offset between the even and odd fields (the one-half line vertical offset between
                             the odd and even input fields) by setting Pj=0 to 0.5 for odd input fields, and Pj=0 to 0 for
                             even input fields:




                             Greggain, at 3:22-34; and see supra, on page 4 et seq. (describing Greggain’s discussion
                             regarding vertical offset). By setting Pj=0 for even input fields, Greggain additionally
                             teaches how to ‘vertically reposition one of the first field or second field,’ consistent with
                                                       32 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 355 of 395 PageID #: 20066

Exhibit 3


                                             Greggain - Claim 1
                             Wi-LAN’s infringement allegations regarding this element. Through these equations,
                             Greggain teaches how to determine the correct spatial position of lines in the output frame.

                             Greggain additionally teaches how to use the determined spatial position of lines for the
                             output frames in order to generate output lines at those locations, thereby performing the
                             “vertical repositioning of one of the first field or second field of the pair of fields to largely
                             or approximately correct for the vertical offset.” Greggain illustrates certain applications of
                             this embodiment through an example involving input even and odd fields comprising four
                             lines each, with even and odd progressive output frames comprising eight lines; i.e.,
                             conventional de-interlacing:




                                                        33 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 356 of 395 PageID #: 20067

Exhibit 3


                                              Greggain - Claim 1




                             Greggain, at Fig. 1. In the accompanying text, Greggain details the process a person of
                             skill would utilize to perform this process to determine line spacing:




                                                      34 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 357 of 395 PageID #: 20068

Exhibit 3


                                           Greggain - Claim 1




                                                 35 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 358 of 395 PageID #: 20069

Exhibit 3


                                              Greggain - Claim 1




                             Greggain, at 3:36-4:5.

                             Greggain additionally details the circuitry for applying these formulae. For example,
                             Greggain teaches that TarInc (B) can be computed from the values of S and T using two
                             multipliers (elements 61 and 67), two subtractors (elements 63 and 65) and one divider
                             (element 69):




                                                      36 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 359 of 395 PageID #: 20070

Exhibit 3


                                              Greggain - Claim 1




                             Greggain, at Fig. 6; and see id. at 5:57-65 (accompanying text).

                             Greggain also teaches circulator for an accumulator that contains the line location
                             communicated to the described Image Resizing Engine. Through this Figure 7 and
                             accompanying text, Greggain provides explicit instructions for accounting for the vertical
                             offset between the odd and even input fields. Specifically, Greggain teaches that an initial
                             location of “0” or “0.5” is selected for the first line (yellow highlight, below), with
                             subsequent line locations reflecting an incremented offset of TarInc (B) from the previously

                                                      37 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 360 of 395 PageID #: 20071

Exhibit 3


                                               Greggain - Claim 1
                             generated line location (orange highlight, below):




                             Greggain, at Fig. 7. The Image Resizing Engine receives the target line location for a line
                             and also receives the data for the Input Video Line and generates Deinterlaced Video from
                             those inputs as shown above. This accumulator is further detailed in the accompanying
                             text:




                                                      38 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 361 of 395 PageID #: 20072

Exhibit 3


                                              Greggain - Claim 1




                             Greggain, at 5:66-6:17 (accounting for vertical offset between odd and even input fields).
                             This workflow is additionally detailed at Figure 8:




                                                      39 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 362 of 395 PageID #: 20073

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at Figures 8A and 8B (“Figure 8”).

                             As illustrated by Figure 8 of Greggain, step 803 considers whether the field being processed
                             is an even field or an odd field, and sets the starting position for placing the resulting lines
                             such that even field lines are stored at the top of the output frame and odd field lines are
                             stored beginning one-half line from the top of the output frame. This one-half line offset of
                             input lines reflects the “adjusting” step by “vertically repositioning one of the first field or
                             second field of the pair of fields to largely or approximately correct for the vertical offset,”
                             including as consistent with Wi-LAN’s infringement allegations regarding this element. I

                                                       40 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 363 of 395 PageID #: 20074

Exhibit 3


                                                 Greggain - Claim 1
                             further note that, by setting the starting position of lines for odd fields at 0.5, Greggain in
                             fact corrects for the precise vertical offset between the two fields. Greggain demonstrates
                             the result of these line spacing calculations, for example in Tables D and E:




                             Greggain, at 4:63-5:17; and see id. at Table D, Output Line No. F0 (Pj-0 = 0) and Table E,
                             Output Line No. F0 (Pj-0 = -0.5W).

                             Greggain additionally teaches that output lines are generated at the resulting spatial
                             positioning determined by these processes. E.g., Greggain, at 2:12-15 (“Once the position
                             of the output lines is calculated, an image resizing engine is used to map the input lines to
                             the appropriate output spatial position and store these lines in an external frame buffer.”);
                             17:6-9 (“an image resizing engine for receiving successive ones of said lines of said odd or
                             even input video fields and respective target line spacing values and in response generating

                                                       41 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 364 of 395 PageID #: 20075

Exhibit 3


                                               Greggain - Claim 1
                             successive lines of said output video frame[.]”); and see id. at 6:49-52 (incorporating
                             teachings for an image resizing engine as disclosed in U.S. patent application Ser. No.
                             125,530).

                             Additionally, Greggain teaches a software implementation of the approach discussed above
                             to scaling and adjusting. In particular, Columns 7-16 of Greggain disclose software for
                             generating an even frame by scaling an even input field. The TincYAccum variable
                             represents the current offset illustrated as the output of adder 73 in Figure 7. The values of
                             this offset have an initial value of 0 and -0.5, for even and odd field scaling and adjusting,
                             respectively. The odd field’s initial value for TincYAccum is stored as -2048, which
                             represents a shifted-left form of -0.5 as discussed in column 7. The code for this software
                             implementation is included at the end of the present chart and is incorporated by reference
                             herein.

                             Therefore, Greggain teaches “adjusting one of the first field or second field of the pair of
                             fields to substantially correct for the vertical offset between the pairs of fields.”

                             Modifying Greggain to adjust one of the first or second field of the pair of fields to
                             substantially correct for the vertical offset between the pairs of fields would have been
                             obvious for several reasons, including at least because motivations and techniques existed in
                             the art prior to the claimed invention to eliminate any visual artifacts that would be caused
                             by such a vertical offset.

                             For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                             caused by a vertical offset between fields while working with interlaced video signals, and
                             knew and took care to apply video processing techniques that would result in the correct
                             spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack confirms that
                             persons of skill in the art knew that video processing to correct for vertical offset was
                             required if a deinterlacing technique did not inherently result in correct spatial positioning
                             of the scan lines:




                                                       42 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 365 of 395 PageID #: 20076

Exhibit 3


                                               Greggain - Claim 1




                             Id.

                             Keith Jack further demonstrates that practitioners applied techniques known in the art to
                             ensure the preservation and generation of the correct vertical spatial position of scan lines,
                             including when using deinterlacing techniques to convert an interlaced video signal field
                             into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding this element.
                             See, e.g., Final Infringement Contentions, at 126 . For example, Figure 9.4 of Keith Jack
                             illustrates that input field lines 1, 2, 3, and 4 (indicated with red, below) are output at the
                             correct vertical spatial positioning in the deinterlaced output as frame lines 1, 3, 5, and 7
                             (indicated with orange, below), with additional lines generated by interpolation at positions
                             corresponding to the even field at lines 2, 4, 6, and 8 (indicated with green, below):




                                                       43 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 366 of 395 PageID #: 20077

Exhibit 3


                                                Greggain - Claim 1




                             Keith Jack, at Fig. 9.4.

                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                             to affect an adjustment of vertical offset. Adjusting one of the first field or second field of
                             the pair of fields in an interlaced video signal to substantially correct for any vertical offset
                             between the pairs of fields would have yielded known benefits, including as described in
                             Keith Jack.

                             Greggain itself teaches also that de-interlacing systems were “well known” in the prior art,
                                                        44 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 367 of 395 PageID #: 20078

Exhibit 3


                                               Greggain - Claim 1
                             and thus it would have been obvious to apply the techniques taught by other such de-
                             interlacing systems, including the specific adjusting techniques taught by Ohara and
                             described in Exhibit 1, to improve the disclosure of Greggain. See, e.g., Greggain, at 1:48-
                             54 (describing teachings of prior-art systems used to “produce either double or quadruple
                             the number of input lines per field, as discussed above”) and 1:55-63.

                             Thus, replacing Greggain’s disclosed techniques with known techniques for adjusting one
                             of the first field or second field of the pair of fields to substantially correct for the vertical
                             offset between the pairs of fields would represent an alternative solution with potentially
                             improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                             improve Greggain’s techniques with adjusting each of the first field and second field of
                             each pair of fields to fill vertical resolution of the non-interlaced monitor. These techniques
                             were well known in the art (see Keith Jack) so their implementation would have been well
                             within the skill of a person of ordinary skill in the art. Persons of skill in the art would have
                             therefore been motivated to improve Greggain with the teachings of Ohara (Ex. 1).

                             In addition, it would have been obvious to try combining or modifying Greggain because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Greggain with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. Additionally, a person of ordinary skill in the art would not have
                             faced unexpected results or undue experimentation in making the aforementioned
                             replacement. These techniques were well known in the art (see Keith Jack) so their
                             implementation would have been well within the skill of a person of ordinary skill in the art.
                             Consequently, a person of skill would have been motivated to and capable of combining or
                             modifying Greggain with the teachings of Ohara, and the teachings of that reference as
                             described in Exhibit 1 at element 1(c)(1) are incorporated here by reference.

                             The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                             incorporated by reference.

                                                        45 of 73
               Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 368 of 395 PageID #: 20079

Exhibit 3


                                                      Greggain - Claim 1

                                    Therefore, Greggain in view of Ohara renders obvious “adjusting one of the first field or
                                    second field of the pair of fields to substantially correct for the vertical offset between the
                                    pairs of fields.”

 1(c)(2) where said adjusting is    I understand that the Court has construed “said adjusting is performed concurrently with
         performed concurrently4    said scaling” to mean the adjusting and scaling steps must overlap, either by interleaving or
         with said scaling;         simultaneous execution, such that one cannot complete before the other begins.” Wi-LAN v.
                                    Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO,
                                    Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.. I further understand that Wi-LAN’s
                                    infringement contentions appear to identify certain interpolation functions purportedly
                                    performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                    Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                                    with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                                    from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                                    adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                                    with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. It is my opinion
                                    that Greggain teaches the method of “where said adjusting is performed concurrently with
                                    said scaling.”

                                    As discussed in conjunction with the preceding portion of Claim 1 (element 1(c)(1)), which
                                    is incorporated here by reference, Greggain teaches that an Image Resizing Engine receives
                                    a target line location and Input Video Lines as inputs and generates Deinterlaced Video
                                    from those inputs. Figure 7 is repeated below for convenience.




       4
              As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the asserted
dependent claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Greggain consistent with the Court’s construction for the purposes of this Report. See D.I. 281.

                                                               46 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 369 of 395 PageID #: 20080

Exhibit 3


                                               Greggain - Claim 1




                             Greggain, at Figure 7.

                             Greggain teaches that the location of each line of the output frame is determined, and the
                             corresponding line values generated by the Image Resizing Engine, as part of a process that
                             changes by a constant factor the number of lines in a field. The discussion regarding
                             Greggain’s disclosure of the scaling process (element 1(b), above) and adjusting process
                             (element 1(c)(1), above) are incorporated by reference. That is, during the process of
                             generating a full output frame by changing by a constant factor the number of lines in a
                             field (scaling, see, e.g., page 13 et seq., above), Greggain teaches the iterative process of
                             vertically repositioning lines of at least the odd field to largely or approximately correct for
                             the vertical offset (adjusting, see, e.g., page 30 et seq., above). Since Greggain teaches that
                             multiple output lines are adjusted over the course of generating one output frame by
                             changing by a constant factor the number of lines, the adjusting step overlaps by
                             interleaving and simultaneous execution with the scaling step, such that the adjusting steps

                                                       47 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 370 of 395 PageID #: 20081

Exhibit 3


                                                Greggain - Claim 1
                             for a given field occur entirely during the process of scaling the same field.

                             Therefore, Greggain teaches “where said adjusting is performed concurrently with said
                             scaling.”

                             Modifying Greggain to perform an adjusting step “where said adjusting is performed
                             concurrently with said scaling” would have been obvious for several reasons, including
                             because motivations and techniques for ensuring correct spatial positioning of scan lines as
                             well as balancing video quality against the cost of implementation existed prior to the
                             claimed invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that practitioners knew
                             and took care to apply video processing techniques that would result in the correct spatial
                             positioning of video scan lines, and in fact confirms that video processing to correct for
                             vertical offset was required if a deinterlacing technique did not inherently result in correct
                             spatial positioning of the scan lines:




                             Keith Jack, at 335.

                             Keith Jack further demonstrates that practitioners applied techniques known in the art to
                             ensure the preservation and generation of the correct vertical spatial position of scan lines,
                             including when using deinterlacing techniques to convert an interlaced video signal field
                             into a non-interlaced frame. For example, Figure 9.4 of Keith Jack illustrates that input
                             field lines 1, 2, 3, and 4 (indicated with red, below) are output at the correct vertical spatial
                             positioning in the deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange,
                             below), with additional lines generated by interpolation at positions corresponding to the
                             even field at lines 2, 4, 6, and 8 (indicated with green, below):

                                                        48 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 371 of 395 PageID #: 20082

Exhibit 3


                                               Greggain - Claim 1




                             Keith Jack, at Fig. 9.4.

                             Keith Jack further informs that practitioners were mindful and took efforts to balance
                             “quality versus cost of implementation” when considering techniques for deinterlacing:




                                                        49 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 372 of 395 PageID #: 20083

Exhibit 3


                                               Greggain - Claim 1




                             Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known techniques
                             in the art, Keith Jack confirms that practitioners would have been motivated to perform the
                             said adjusting step concurrently with said scaling step, at least in order to balance
                             considerations of “quality versus cost of implementation.” Id.; and see, e.g., id. at Fig. 9.4.
                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                             to affect an adjustment of vertical offset currently with said scaling step.

                             Performing an adjusting step “where said adjusting is performed concurrently with said
                             scaling” would have yielded known benefits, including as described in Keith Jack.

                             Thus, replacing Greggain’s disclosed techniques with known techniques for adjusting one
                             of the first field or second field of the pair of fields “where said adjusting is performed
                             concurrently with said scaling” would represent an alternative solution with potentially
                             improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                             improve Greggain’s techniques by performing the adjusting step “where said adjusting is
                             performed concurrently with said scaling.” Persons of skill in the art would have therefore
                             been motivated to improve Greggain with the teachings of Ohara (Ex. 1).

                             Greggain itself teaches also that de-interlacing systems were “well known” in the prior art,
                             and thus it would have been obvious to apply the techniques taught by other such de-
                             interlacing systems, including the specific adjusting techniques taught by Ohara and
                             described in Exhibit 1, to improve the disclosure of Greggain. See, e.g., Greggain, at 1:48-
                             54 (describing teachings of prior-art systems used to “produce either double or quadruple
                             the number of input lines per field, as discussed above”) and 1:55-63.

                                                       50 of 73
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 373 of 395 PageID #: 20084

Exhibit 3


                                                           Greggain - Claim 1

                                         In addition, it would have been obvious to try combining or modifying Greggain because
                                         there were only a finite number of predictable solutions, because known work in the field
                                         prompted variations based on predictable design incentives, or in light of market forces
                                         either in the field or analogous and related fields would have suggested the combination.
                                         Indeed, the combination of Greggain with the teachings described here would have been
                                         obvious because the combination represents known potential options with a reasonable
                                         expectation of success. Additionally, a person of ordinary skill in the art would not have
                                         faced unexpected results or undue experimentation in making the aforementioned
                                         replacement. These techniques were well known in the art (see Keith Jack) so their
                                         implementation would have been well within the skill of a person of ordinary skill in the art.
                                         Consequently, a person of skill would have been motivated to and capable of combining or
                                         modifying Greggain with the teachings of Ohara, and the teachings of that reference as
                                         described in Exhibit 1 at element 1(c)(2) are incorporated here by reference.

                                         The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                         incorporated by reference.

                                         Therefore, Greggain in view of Ohara renders obvious “where said adjusting is performed
                                         concurrently with said scaling.”

  1(d)      displaying the first field   Greggain teaches “displaying the first field of each pair of fields on the non-interlaced
            of each pair of fields on    monitor in a first time period.”
            the non-interlaced
            monitor in a first time      In particular, Greggain teaches that even and odd output frames are generated according to
            period; and                  the specific techniques described above, and stored at buffer locations. Displaying each of
                                         the resulting frames generated according to these teachings is inherent, because the purpose
                                         of generating output frames and storing those frames to a buffer is to display them. And
                                         see, e.g., Greggain, at 2:66-3:1:




                                                                   51 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 374 of 395 PageID #: 20085

Exhibit 3


                                               Greggain - Claim 1




                             Greggain at 2:66-3:1.

                             Indeed, the stated purpose of Greggain is the generation of progressive video from
                             interlaced video, which Greggain does in part by storing data in a frame buffer - a
                             mechanism for converting video data into a video signal for display. Implicit in these steps
                             is the notion that Greggain’s result will be displayed as a person of ordinary skill in the art
                             would recognize. This purpose is described by Greggain at the outset of its disclosure:




                             Greggain at 1:31-36. Implementing the stated applications of a de-interlaced (progressive)
                             video signal converted according to the teachings of Greggain would necessarily require
                             displaying that video signal (e.g., on a computer display or large screen projection
                             television system). Consequently, a person of skill in the art would have understood that
                             the progressive odd output frame generated in Greggain would be displayed in a first time
                             period, and the progressive even output frame generated would be displayed in a second
                             time period subsequent to the first.

                             Therefore, Greggain teaches “displaying the first field of each pair of fields on the non-
                             interlaced monitor in a first time period.”

                             Modifying Greggain to “display[] the first field of each pair of fields on the non-
                                                       52 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 375 of 395 PageID #: 20086

Exhibit 3


                                                 Greggain - Claim 1
                             interlaced monitor in a first time period” would have been obvious to a person of
                             ordinary skill in the art for several reasons, including at least because displaying both
                             the fields of interlaced video was a technique known in the art. In interlaced video, each
                             frame of video data is separately displayed as two fields. The NTSC format, for
                             example, uses 60 fields per second representing 30 frames per second. Persons of skill
                             in the art at the time of the claimed invention understood that a higher framerate would
                             have resulted in a higher quality video, including with less flicker:




                             Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                             frame-rate of a video in order to match the refresh rate of a display. E.g., Keith Jack, at
                             414:




                             Keith Jack additionally informs that there were specific techniques that persons of skill
                             in the art knew and were capable of applying to preserve the frame rate of video during
                             a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                             the number of video images displayed per second when using field merging to
                             deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                                                      53 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 376 of 395 PageID #: 20087

Exhibit 3


                                              Greggain - Claim 1
                             and display resulting fields matching the field rate:




                             Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1
                             & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id.
                             Keith Jack thereby confirms that persons of skill knew the benefit of and took steps to
                             design systems that would preserve the field rate of the input interlaced video signal.

                             Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                             monitor in a first time period” and “display[] the second field of each pair of fields on
                             the non-interlaced monitor in a second time period subsequent to the first time period” –
                             thereby preserving the field rate of the input interlaced video signal and the “noticeably
                             smoother” video provided by higher-framerate video data (’654 Patent, at 2:40-42) –
                             existed in the art prior to the ’654 Patent. Consistent with the descriptions of Keith Jack
                             and the background of the ’654 Patent, a person of skill in the art would have been well
                             aware that higher frame rates resulted in smoother video and thus a higher-quality video.
                             Persons of skill in the art would have therefore been motivated to improve Greggain
                             with the teachings of Bhayani.

                             In addition, it would have been obvious to try combining or modifying Greggain

                                                      54 of 73
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 377 of 395 PageID #: 20088

Exhibit 3


                                                       Greggain - Claim 1
                                      because there were only a finite number of predictable solutions, because known work
                                      in the field prompted variations based on predictable design incentives, or in light of
                                      market forces either in the field or analogous and related fields would have suggested
                                      the combination. Indeed, the combination of Greggain with the teachings described
                                      here would have been obvious because the combination represents known potential
                                      options with a reasonable expectation of success. As reflected in the prior art, no undue
                                      experimentation would have been required to implement these solutions and no
                                      unexpected results would have arisen from their implementation. These techniques
                                      were well known in the art (see Keith Jack) so their implementation would have been
                                      well within the skill of a person of ordinary skill in the art. Consequently, a person of
                                      skill would have been motivated to and capable of combining or modifying Greggain
                                      with the teachings of Bhayani, and the teachings of those references as described in
                                      Exhibit 7 at element 1(d) are incorporated here by reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                      incorporated by reference.

                                      Therefore, for the reasons discussed above, modifying Greggain to “display[] the first
                                      field of each pair of fields on the non-interlaced monitor in a first time period” would
                                      have been obvious in view of the prior art.

  1(e)      displaying the second     Greggain teaches “displaying the second field of each pair of fields on the non-interlaced
            field of each pair of     monitor in a second time period subsequent to the first time period.”
            fields on the non-
            interlaced monitor in a   In particular, Greggain teaches that even and odd output frames are generated according to
            second time period        the specific techniques described above, and stored at buffer locations. Displaying each of
            subsequent to the first   the resulting frames generated according to these teachings is inherent, because the purpose
            time period.              of generating output frames and storing those frames to a buffer is to display them. And
                                      see, e.g., Greggain, at 2:66-3:1:




                                                               55 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 378 of 395 PageID #: 20089

Exhibit 3


                                               Greggain - Claim 1




                             Greggain at 2:66-3:1.

                             Indeed, the stated purpose of Greggain is the generation of progressive video from
                             interlaced video, which Greggain does in part by storing data in a frame buffer - a
                             mechanism for converting video data into a video signal for display. Implicit in these steps
                             is the notion that Greggain’s result will be displayed as a person of ordinary skill in the art
                             would recognize. This purpose is described by Greggain at the outset of its disclosure:




                             Greggain at 1:31-36. Implementing the stated applications of a de-interlaced (progressive)
                             video signal converted according to the teachings of Greggain would necessarily require
                             displaying that video signal (e.g., on a computer display or large screen projection
                             television system). Consequently, a person of skill in the art would have understood that
                             the progressive odd output frame generated in Greggain would be displayed in a first time
                             period, and the progressive even output frame generated would be displayed in a second
                             time period subsequent to the first.

                             Therefore, Greggain teaches “displaying the second field of each pair of fields on the non-
                             interlaced monitor in a second time period subsequent to the first time period.”

                             Thus, Greggain anticipates Claim 1.
                                                       56 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 379 of 395 PageID #: 20090

Exhibit 3


                                                Greggain - Claim 1
                             Modifying Greggain to “display[] the second field of each pair of fields on the non-
                             interlaced monitor in a second time period subsequent to the first time period” would
                             have been obvious to a person of ordinary skill in the art for several reasons, including
                             at least because displaying both the fields of interlaced video was a technique known in
                             the art. In interlaced video, each frame of video data is separately displayed as two
                             fields. The NTSC format, for example, uses 60 fields per second representing 30 frames
                             per second. Persons of ordinary skill at the time of the claimed invention understood
                             that a higher framerate would have resulted in a higher quality video, including with less
                             flicker:




                             Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                             frame-rate of a video in order to match the refresh rate of a display, thereby improving
                             the subjective quality of video for the user. E.g., Keith Jack, at 414:




                             Keith Jack additionally informs that there were specific techniques that persons of skill
                             in the art knew and were capable of applying to preserve the frame rate of video during
                             a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                                                      57 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 380 of 395 PageID #: 20091

Exhibit 3


                                               Greggain - Claim 1
                             the number of video images displayed per second when using field merging to
                             deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                             and display resulting frames at a rate matching the input field rate:




                             Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1
                             & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id.
                             Keith Jack thereby confirms that persons of skill knew the benefit of and took steps to
                             design systems that would improve or preserve the field rate of the input interlaced
                             video signal.

                             Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                             monitor in a first time period” and “display[] the second field of each pair of fields on
                             the non-interlaced monitor in a second time period subsequent to the first time period” --
                             thereby preserving the field rate of the input interlaced video signal and resulting in the
                             preservation or improvement of the resulting frame rate of video and the “noticeably
                             smoother” video provided by higher-framerate video data (’654 Patent, at 2:40-42) –
                             existed in the art prior to the ’654 Patent. Consistent with the descriptions of Keith Jack
                             and the background of the ’654 Patent, a person of skill in the art would have been well
                             aware that higher frame rates resulted in smoother video and thus a higher-quality video.

                                                      58 of 73
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 381 of 395 PageID #: 20092

Exhibit 3


                                                         Greggain - Claim 1
                                       Persons of skill in the art would have therefore been motivated to improve Greggain
                                       with the teachings of Bhayani.

                                       In addition, it would have been obvious to try combining or modifying Greggain
                                       because there were only a finite number of predictable solutions, because known work
                                       in the field prompted variations based on predictable design incentives, or in light of
                                       market forces either in the field or analogous and related fields would have suggested
                                       the combination. Indeed, the combination of Greggain with the teachings described
                                       here would have been obvious because the combination represents known potential
                                       options with a reasonable expectation of success. As reflected in the prior art, no undue
                                       experimentation would have been required to implement these solutions and no
                                       unexpected results would have arisen from their implementation. These techniques were
                                       well known in the art (see Keith Jack) so their implementation would have been well
                                       within the skill of a person of ordinary skill in the art. Consequently, a person of skill
                                       would have been motivated to and capable of combining or modifying Greggain with
                                       the teachings of Bhayani, and the teachings of those references as described in Exhibits
                                       7 at element 1(e) are incorporated here by reference.

                                       The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and (b)(i)-(vi) are
                                       incorporated by reference.

                                       Therefore, for the reasons discussed above, modifying Greggain to “display[] the
                                       second field of each pair of fields on the non-interlaced monitor in a second time period
                                       subsequent to the first time period” would have been obvious in view of the prior art.


                                                          Greggain - Claim 4
   4        The method of claim 1,     I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is         adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical       adjacent lines using known values.” Wi-LAN v. Sharp Electronics Corporation, Case No.
            interpolation between at   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.

                                                                59 of 73
                 Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 382 of 395 PageID #: 20093

Exhibit 3


                                                         Greggain - Claim 4
            least adjacent lines in   220. I further understand that Wi-LAN’s infringement contentions appear to identify
            the field being scaled.   deinterlacing by, for example, certain interpolation functions, allegedly performed by the
                                      Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                      Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 84
                                      (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further understand that
                                      the ’654 Patent teaches that with interpolation, “although the number of lines is doubled, the
                                      vertical resolution is not increased from the original data[.]” ’654 Patent, at 2:25-29 (citing
                                      pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that deinterlacing by, for
                                      example, field merging, scan line duplication, or scan line interpolation scale a field,
                                      “wherein said scaling is achieved by vertical interpolation between at least adjacent lines in
                                      the field being scaled,” it is my opinion that Greggain teaches this limitation.

                                      In particular, as discussed in conjunction with the “scaling” step of claim 1 (and see element
                                      1(b), above, which is incorporated by reference), Greggain teaches intra-field (vertical)
                                      interpolation and spatial positioning of lines to resize an interlaced field to fill a progressive
                                      frame of arbitrary size.




                                      Greggain at 1:10-15. Greggain additionally teaches the techniques described above for
                                      Claim 1 are used to scale by intra-field interpolation an input field to create de-interlaced
                                      frames with twice the number of lines, using vertically adjacent lines within each field to
                                      create the resulting values. At Figures 4 and 5, Greggain illustrates one application of the
                                      disclosed techniques, where new pixels for both the even and odd fields are created using
                                      interpolation between adjacent lines. See Figs. 4 and 5 (interpolated values highlighted
                                      orange; original values copied from field to frame highlighted yellow); and ’654 Patent, at


                                                                 60 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 383 of 395 PageID #: 20094

Exhibit 3


                                             Greggain - Claim 4
                             3:54-4:43 (accompanying text):




                             Greggain, at Figs. 4 and 5. Greggain also confirms that the “Image Resizing Engine”
                             generates successive video lines for a progressive (de-interlaced) video frame using lines
                             from either of an even or an odd input field. Thus, the disclosures of Greggain reflect an
                             intra-field (vertical) interpolation, using vertically adjacent lines within each respective
                             field. E.g., Greggain, at 17:6-9:




                                                       61 of 73
                Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 384 of 395 PageID #: 20095

Exhibit 3


                                                         Greggain - Claim 4




                                       Greggain also teaches a software implementation of this approach to scaling and adjusting:
                                       Columns 7-16 of Greggain discloses software for generating an even frame by scaling an
                                       even input field. The TincYAccum variable represents the current offset illustrated as the
                                       output of adder 73 in Figure 7. The values of this offset have an initial value of 0 and -0.5,
                                       for even and odd field scaling and adjusting, respectively. The odd field’s initial value for
                                       TincYAccum is stored as -2048, which represents a shifted-left form of -0.5 as discussed in
                                       column 7.

                                       The code for this software implementation is included at the end of the present chart and is
                                       incorporated by reference herein.

                                       Therefore, Greggain teaches “[t]he method of claim 1, wherein scaling is achieved by
                                       vertical interpolation between at least adjacent lines in the field being scaled.” Thus,
                                       Greggain anticipates Claim 4.


                                                        Greggain - Claim 9
   9        The method of claim 1,    I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting     interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            step is achieved by       calculating values for new pixels between at least vertically adjacent lines using known
            vertical interpolation    values.” Wi-LAN v. Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I.
            between at least adjacent 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that
            lines in the field being  Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such adjusting
            adjusted.                 where the adjusting step “includes changing display positions of one of the scaled first field
                                      or scaled second field by one or more lines on the noninterlaced monitor.” ’654 Patent, at
                                      Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-LAN’s infringement
                                      contentions appear to identify certain interpolation functions purportedly performed by the

                                                                 62 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 385 of 395 PageID #: 20096

Exhibit 3


                                               Greggain - Claim 9
                             Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                             Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial
                             Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from Bottom
                             Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he adjusting step is
                             performed during the interpolation process, and therefore, ‘concurrently’ with the
                             scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. It is my opinion that
                             Greggain teaches the element of “achiev[ing the adjusting step] by vertical interpolation
                             between at least adjacent lines in the field being adjusted.”

                             As discussed in conjunction with the “adjusting” step of claim 1 (and see element 1(c)(1)-
                             (2), above, which are incorporated by reference), Greggain teaches the vertically
                             repositioning of one of the first field or second field of the pair of fields to largely or
                             approximately correct for the vertical offset. In particular, Greggain teaches that the
                             vertical offset between the even and odd fields is taken into account when determining the
                             correct spatial positioning of each line in the respective odd and even output frames. See,
                             e.g., Greggain, at Tables D and E:




                                                      63 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 386 of 395 PageID #: 20097

Exhibit 3


                                              Greggain - Claim 9




                             Greggain, at 4:63-5:17; see id. at Table D, Output Line No. F0 (Pj-0 = 0) and Table E,
                             Output Line No. F0 (Pj-0 = -0.5W); and see generally pages 30-36 (describing teachings of
                             formulae for adjusting step) and 36-41 (describing teachings regarding circuitry for
                             adjusting step). Once the correct spatial locations are determined by these formulae or by
                             circuitry applying same, Greggain teaches that the Image Resizing Engine generates the
                             resulting lines by interpolation:




                                                      64 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 387 of 395 PageID #: 20098

Exhibit 3


                                                Greggain - Claim 9




                             Greggain, at 2:4-15. Figure 1 of Greggain illustrates an application of these techniques,
                             and discloses that (excepting for the first line of the even input field, and last line of the odd
                             input field) the entirety of the lines in the resulting output frames are mapped “to a
                             fractional position with respect to the odd output frame”:




                                                        65 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 388 of 395 PageID #: 20099

Exhibit 3


                                               Greggain - Claim 9




                             Greggain, at 3:37-53. Similarly, at Figures 4 and 5, Greggain illustrates one application of
                             the disclosed techniques, where additional lines for both the even and odd fields are created
                             using interpolation between adjacent lines. See Figs. 4 and 5 (interpolated values
                             highlighted orange; original values copied from field to frame highlighted yellow); and
                             ’654 Patent, at 3:54-4:43 (accompanying text):




                                                       66 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 389 of 395 PageID #: 20100

Exhibit 3


                                               Greggain - Claim 9




                             Greggain, at Figs. 4 and 5. Greggain also confirms that the “Image Resizing Engine”
                             generates successive video lines for a progressive (de-interlaced) video frame using lines
                             from either of an even or an odd input field. Thus, the disclosures of Greggain reflect the
                             method of the adjusting step achieved by vertical interpolation between at least adjacent
                             lines in the field being adjusted. E.g., Greggain, at 17:6-9:




                                                       67 of 73
            Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 390 of 395 PageID #: 20101

Exhibit 3


                                               Greggain - Claim 9




                             Greggain also teaches a software implementation of this approach to scaling and adjusting:
                             Columns 7-16 of Greggain disclose software for generating an even frame by scaling an
                             even input field. The TincYAccum variable represents the current offset illustrated as the
                             output of adder 73 in Figure 7. The values of this offset have an initial value of 0 and -0.5,
                             for even and odd field scaling and adjusting, respectively. The odd field’s initial value for
                             TincYAccum is stored as -2048, which represents a shifted-left form of -0.5 as discussed in
                             column 7.

                             The code for this software implementation is included at the end of the present chart and is
                             incorporated by reference herein.

                             Therefore, Greggain teaches “[t]he method of claim 1, wherein the adjusting step is
                             achieved by vertical interpolation between at least adjacent lines in the field being
                             adjusted.” Thus, Greggain anticipates Claim 9.




                                                       68 of 73
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 391 of 395 PageID #: 20102

  Exhibit 3

  Appendix

  At Columns 7 through 16, Greggain includes exemplary software code teaching the scaling and
  adjusting steps discussed in this Exhibit. The code is explicitly divided into sections respectively
  related to even field and odd field processing. For example, the TincYAccum value represents the
  vertical offset for a line being generated for placement in an output frame, and the software code
  additionally establishes initial values for the spatial positioning of the even and odd fields and
  incremental changes (see highlights, below).




                                               69 of 73
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 392 of 395 PageID #: 20103

  Exhibit 3




                                     70 of 73
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 393 of 395 PageID #: 20104

  Exhibit 3




                                     71 of 73
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 394 of 395 PageID #: 20105

  Exhibit 3




                                     72 of 73
Case 1:15-cv-00379-LPS Document 451 Filed 11/16/18 Page 395 of 395 PageID #: 20106

  Exhibit 3




                                     73 of 73
